Exhibit 10.1

 

EXECUTION VERSION

 

 

 

SECOND AMENDMENT TO CREDIT AGREEMENT AND AMENDMENT TO COLLATERAL AGREEMENT

 

dated as of December 17, 2019

 

among

 

YETI HOLDINGS, INC.,

as Borrower,

 

The Subsidiary Loan Parties Party Hereto,

 

The Lenders (including the New Lenders) and Issuing Banks Party Hereto,

 

and

 

BANK OF AMERICA, N.A.,

as Administrative Agent

 

CITIZENS BANK, N.A.,

and

KEYBANK NATIONAL ASSOCIATION,

as Co-Syndication Agents

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

and

PNC BANK, NATIONAL ASSOCIATION,

as Co-Documentation Agents

 

--------------------------------------------------------------------------------

 

BOFA SECURITIES, INC.,

CITIZENS BANK, N.A.

and

KEYBANC CAPITAL MARKETS INC.,

as Joint Lead Arrangers and Joint Bookrunners

 

 

 

--------------------------------------------------------------------------------



 

SECOND AMENDMENT TO CREDIT AGREEMENT AND AMENDMENT TO COLLATERAL AGREEMENT

 

THIS SECOND AMENDMENT TO CREDIT AGREEMENT AND AMENDMENT TO COLLATERAL AGREEMENT
(this “Amendment”), dated as of December 17, 2019 (the “Second Amendment
Effective Date”), is by and among YETI HOLDINGS, INC., a Delaware corporation
(the “Borrower”), the Subsidiary Loan Parties party hereto, the Lenders
(including the New Lenders) party hereto, the Issuing Banks party hereto and
BANK OF AMERICA, N.A., as administrative agent (in such capacity, the
“Administrative Agent”).  Capitalized terms used herein and not otherwise
defined herein shall have the meanings ascribed thereto in the Amended Credit
Agreement (as defined below).

 

W I T N E S S E T H

 

WHEREAS, the Borrower, certain banks and financial institutions from time to
time party thereto (the “Lenders”), the Issuing Banks from time to time party
thereto and the Administrative Agent are parties to that certain Credit
Agreement dated as of May 19, 2016 (as amended, modified, extended, restated,
replaced, or supplemented from time to time prior to the Second Amendment
Effective Date, the “Existing Credit Agreement;” the Existing Credit Agreement,
as amended by this Amendment, and as further amended, modified, extended,
restated, replaced, or supplemented from time to time, the “Amended Credit
Agreement”);

 

WHEREAS, the Borrower has requested that the Lenders (including the New Lenders)
amend certain provisions of the Existing Credit Agreement and the Collateral
Agreement; and

 

WHEREAS, the Lenders (including the New Lenders) party hereto are willing to
make such amendments to the Existing Credit Agreement and the Collateral
Agreement, in accordance with and subject to the terms and conditions set forth
herein.

 

NOW, THEREFORE, in consideration of the agreements hereinafter set forth, and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:

 

ARTICLE I

 

AMENDMENTS TO EXISTING CREDIT AGREEMENT

 

1.1          Amendments to Existing Credit Agreement.  The Existing Credit
Agreement is amended in its entirety to read in the form attached hereto as
Annex A.

 

1.2          Amendments to Schedules to Existing Credit Agreement.  Schedules
1.01, 2.01, 3.14, 6.01, 6.02, 6.04 and 6.09 to the Existing Credit Agreement are
amended in their entireties to read in the forms attached hereto as Schedules
1.01, 2.01, 3.14, 6.01, 6.02, 6.04 and 6.09, respectively.

 

1.3          Amendments to Exhibits to Existing Credit Agreement.  Exhibits A,
H, J-1, and K to the Existing Credit Agreement are amended in their entireties
to read in the forms attached hereto as Exhibits A, H, J-1 and K, respectively.

 

--------------------------------------------------------------------------------



 

ARTICLE II

 

AMENDMENTS TO COLLATERAL AGREEMENT

 

2.1          Amendments to the definition of “Excluded Assets” in Section 1.01
of the Collateral Agreement.

 

(a)           Clause (g) of the definition of “Excluded Assets” in Section 1.01
of the Collateral Agreement is hereby amended and restated in its entirety to
read as follows:

 

(g) those assets in respect of which the granting of the Security Interest
(i) would be prohibited by any Requirement of Law, so long as such prohibition
could not be rendered ineffective pursuant to Sections 9-406, 9-407, 9-408 and
9-409 of the Uniform Commercial Code or any other Requirement of Law or
principle of equity (the “Anti-Assignment Provisions”) (provided that, for
purposes of this subclause (i), the Security Interest shall attach immediately
on such assets at such time as the condition causing such prohibition shall no
longer exist and, to the extent severable, shall attach immediately to any
portion of such assets that does not result in such prohibition), (ii) would be
prohibited by any binding contractual obligation, so long as such contractual
obligation is permitted under the Credit Agreement and was not entered into by
such Grantor for purpose of causing any assets to be Excluded Assets (provided
that, for purposes of this subclause (ii), the Security Interest shall attach
immediately on such assets at such time as the condition causing such
prohibition shall no longer exist and, to the extent severable, shall attach
immediately to any portion of such assets that does not result in such
prohibition), or (iii) would result in material adverse tax consequences to the
Borrower and the Subsidiaries, taken as a whole, as reasonably determined in
good faith by the Borrower in consultation with the Administrative Agent (it
being understood that neither the Borrower nor any Subsidiary shall be required
to enter into any security agreement or pledge agreement governed by foreign
law);

 

(b)           The word “and” at the end of clause (k) of the definition of
“Excluded Assets” in Section 1.01 of the Collateral Agreement is deleted; clause
(l) is amended to become clause (m); each reference in the new clause (m) to
“(l)” is amended to be a reference to “(m)”; and a new clause (l) is inserted
between clause (k) and the new clause (m) to read as follows:

 

(l)            any accounts receivable disposed of in connection with any
accounts receivables financing transaction, to the extent such Disposition is
permitted pursuant to the Credit Agreement (provided that, it is understood and
agreed that if any Grantor is required to repurchase any such accounts
receivable for any reason in connection with any such accounts receivables
financing transactions, such accounts receivable so repurchased shall not
constitute Excluded Assets); and

 

ARTICLE III

 

EFFECT OF THIS AMENDMENT; REALLOCATION

 

3.1          Effect of this Amendment.  The parties hereto agree that, on and as
of the Second Amendment Effective Date, the following transactions shall be
deemed to occur automatically, without further action by any party hereto:
(a) all Obligations outstanding on and as of the Second Amendment Effective Date
shall in all respects be continuing and shall be deemed to be Obligations under
the Amended Credit Agreement; (b) the guarantees provided pursuant to the
Collateral Agreement shall remain in full force and effect with respect to the
Obligations and are hereby reaffirmed; and (c) the Liens granted pursuant to the
Security Documents shall remain in full force and effect with respect to the
Obligations.

 

2

--------------------------------------------------------------------------------



 

Except as expressly modified and amended in this Amendment, all of the terms,
provisions and conditions of the Loan Documents shall remain unchanged and in
full force and effect.  The Loan Documents and any and all other documents
heretofore, now or hereafter executed and delivered pursuant to the terms of the
Existing Credit Agreement are hereby amended so that any reference to the
Existing Credit Agreement shall mean a reference to the Amended Credit
Agreement.  The Amended Credit Agreement is not a novation of the Existing
Credit Agreement.

 

3.2          Reallocation.  On the Second Amendment Effective Date, the loans
and commitments made by the Lenders under the Existing Credit Agreement shall be
re-allocated and restated among the Lenders (including the New Lenders) so that,
and loans and commitments shall be made by the Lenders (including the New
Lenders) so that, as of the Second Amendment Effective Date, the respective
commitments of the Lenders (including the New Lenders) shall be as set forth on
Schedule 2.01.  Any Lender may exchange, continue or rollover all or the portion
of its credit extensions under the Existing Credit Agreement in connection with
the entering into of this Amendment pursuant to a cashless settlement mechanism
approved by the Borrower, the Administrative Agent and such Lender.

 

ARTICLE IV

 

CONDITIONS TO EFFECTIVENESS

 

4.1          Conditions to Effectiveness.  This Amendment, and the obligations
of the Lenders (including the New Lenders) to make Loans and of the Issuing
Banks to issue Letters of Credit under the Amended Credit Agreement, shall
become effective upon satisfaction (or waiver) of the following conditions (in
each case, in form and substance reasonably acceptable to the Administrative
Agent):

 

(a)           The Administrative Agent shall have received from each party
hereto either (i) a counterpart of this Amendment signed on behalf of such
party, or (ii) written evidence reasonably satisfactory to the Administrative
Agent (which may include facsimile transmission or other electronic imaging of a
signed signature page of this Amendment) that such party has signed a
counterpart of this Amendment.

 

(b)           The Administrative Agent shall have received a favorable written
opinion (addressed to the Administrative Agent, the Issuing Banks and the
Lenders (including the New Lenders)) of Jones Day, counsel for the Borrower and
the other Loan Parties, in form and substance reasonably acceptable to the
Administrative Agent, dated as of the Second Amendment Effective Date.  The
Borrower hereby requests that such counsel deliver such opinions.

 

(c)           The Administrative Agent shall have received such customary
documents and certificates as the Administrative Agent or its counsel may
reasonably request relating to the organization, existence and good standing of
each Loan Party, the authorization of the Second Amendment Transactions and any
other legal matters relating to the Loan Parties, the Loan Documents or the
Second Amendment Transactions.

 

(d)           The Administrative Agent shall have received a certificate, dated
the Second Amendment Effective Date and signed by a Responsible Officer of the
Borrower, certifying that the conditions set forth in Sections 4.1(i) and
(j) have been satisfied.

 

(e)           The Administrative Agent shall have received all fees and other
amounts due and payable on or prior to the Second Amendment Effective Date,
including, to the extent invoiced at least two (2) Business Days prior to the
Second Amendment Effective Date (or such shorter period of time as is agreed by
the Borrower), reimbursement or payment of all reasonable and documented

 

3

--------------------------------------------------------------------------------



 

out-of-pocket expenses (including fees, charges and disbursements of counsel)
required to be reimbursed or paid by any Loan Party on or prior to the Second
Amendment Effective Date.

 

(f)            The Borrower shall have (i) paid all accrued and unpaid interest
on the loans outstanding under the Existing Credit Agreement to the Second
Amendment Effective Date, (ii) prepaid any revolving loans outstanding under the
Existing Credit Agreement to the extent necessary to keep the outstanding
Revolving Loans ratable with the revised Revolving Commitments as of the Second
Amendment Effective Date, and (iii) paid all accrued fees owing to the lenders
under the Existing Credit Agreement prior to the Second Amendment Effective
Date.

 

(g)           The Administrative Agent shall have received a certificate from
the chief financial officer of the Borrower certifying as to the solvency of the
Borrower and the Restricted Subsidiaries on a consolidated basis after giving
effect to the Second Amendment Transactions.

 

(h)           The Administrative Agent and each Lender (including each New
Lender) shall have received all documentation and other information required by
bank regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including the USA PATRIOT Act that has been
requested at least three (3) Business Days prior to the Second Amendment
Effective Date by the Administrative Agent or such Lender (including each New
Lender).  If the Borrower qualifies as a “legal entity customer” under the
Beneficial Ownership Regulation, the Administrative Agent and each Lender
(including each New Lender) shall have received, to the extent requested by the
Administrative Agent or such Lender (including each New Lender), a Beneficial
Ownership Certification in respect of the Borrower.

 

(i)            Since December 29, 2018, there shall not have occurred an event,
change or condition that has had, or would reasonably be expected to have, a
Material Adverse Effect.

 

(j)            After giving effect to this Amendment and the Second Amendment
Transactions, (i) the representations and warranties of each Loan Party set
forth in the Loan Documents shall be true and correct in all material respects
(or, in the case of representations and warranties qualified as to materiality,
in all respects) on and as of the Second Amendment Effective Date, except in the
case of any such representation and warranty that expressly relates to a prior
date, in which case such representation and warranty shall be true and correct
in all material respects (or, in the case of representations and warranties
qualified as to materiality, in all respects) as of such earlier date, and
(ii) no Default shall have occurred and be continuing.

 

The Administrative Agent shall notify the Borrower and the Lenders (including
the New Lenders) of the Second Amendment Effective Date, and such notice shall
be conclusive and binding.

 

ARTICLE V

 

NEW LENDERS

 

5.1          New Lenders.  By execution of this Amendment, each Person
identified as a “Lender” on the signature pages hereto that is not a Lender
under the Existing Credit Agreement immediately prior to the Second Amendment
Effective Date (each such Person, a “New Lender”) hereby acknowledges, agrees
and confirms that, by its execution of this Amendment, such New Lender shall be
deemed to be a party to the Amended Credit Agreement as of the Second Amendment
Effective Date and a “Lender” for all purposes of the Amended Credit Agreement
and shall have all of the obligations of a Lender thereunder.  Each New Lender
hereby ratifies, as of the Second Amendment Effective Date, and agrees to be
bound by, all of the terms, provisions and conditions applicable to Lenders
contained in the Amended Credit

 

4

--------------------------------------------------------------------------------



 

Agreement.  Each New Lender with a Revolving Commitment acknowledges that it has
a participation interest in each Letter of Credit issued prior to the Second
Amendment Effective Date and outstanding on the Second Amendment Effective
Date.  Each Loan Party agrees that, as of the Second Amendment Effective Date,
each New Lender shall (a) be a party to the Amended Credit Agreement, (b) be a
“Lender” for all purposes of the Amended Credit Agreement and the other Loan
Documents, and (c) have the rights and obligations of a Lender under the Amended
Credit Agreement and the other Loan Documents.

 

5.2          Representations and Warranties of New Lenders.  Each New Lender
(a) represents and warrants that (i) it has full power and authority, and has
taken all action necessary, to execute and deliver this Amendment and to
consummate the transactions contemplated hereby and to become a Lender under the
Amended Credit Agreement, (ii) it satisfies the requirements of an Eligible
Assignee, (iii) from and after the Second Amendment Effective Date, it shall be
bound by the provisions of the Amended Credit Agreement as a Lender thereunder
and shall have the obligations of a Lender thereunder, (iv) it is sophisticated
with respect to its decision to enter into this Amendment and to become a Lender
under the Amended Credit Agreement and either it, or the Person exercising
discretion in making its decision to enter into this Amendment and to become a
Lender under the Amended Credit Agreement, is experienced in transactions of
this type, (v) it has received a copy of the Amended Credit Agreement, and has
received or has been accorded the opportunity to receive copies of the most
recent financial statements delivered pursuant to the Existing Credit Agreement
and such other documents and information as it deems appropriate to make its own
credit analysis and decision to enter into this Amendment and to become a Lender
under the Amended Credit Agreement, (vi) it has, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Amendment and become a Lender under the
Amended Credit Agreement, and (vii) if it is a Foreign Lender, it has delivered
any documentation required to be delivered by such New Lender pursuant to the
terms of the Amended Credit Agreement, duly completed and executed by such New
Lender; and (b) agrees that (i) it will, independently and without reliance on
the Administrative Agent or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Loan Documents, and
(ii) it will perform in accordance with their terms all of the obligations which
by the terms of the Loan Documents are required to be performed by it as a
Lender.

 

5.3          Notices to New Lenders.  The address of each New Lender for
purposes of Section 9.01 of the Amended Credit Agreement is as set forth in such
New Lender’s Administrative Questionnaire delivered by such New Lender to the
Administrative Agent on or before the Second Amendment Effective Date, or such
other address as shall be designated by such New Lender in accordance with
Section 9.01 of the Amended Credit Agreement.

 

ARTICLE VI

 

MISCELLANEOUS

 

6.1          Representations and Warranties of Loan Parties.  Each Loan Party
represents and warrants as follows:

 

(a)           It has taken all necessary corporate or other organizational
action to authorize the execution, delivery and performance of this Amendment.

 

(b)           This Amendment has been duly executed and delivered by such Person
and constitutes such Person’s legal, valid and binding obligation, enforceable
in accordance with its terms, except as such enforceability may be subject to
(i) bankruptcy, insolvency, reorganization, fraudulent conveyance or transfer,
moratorium or similar laws affecting creditors’ rights generally

 

5

--------------------------------------------------------------------------------



 

and (ii) general principles of equity (regardless of whether such enforceability
is considered in a proceeding at law or in equity).

 

(c)           No consent, approval, authorization or order of, or filing,
registration or qualification with, any court or governmental authority or third
party is required in connection with the execution, delivery or performance by
such Person of this Amendment.

 

(d)           After giving effect to this Amendment, no event has occurred and
is continuing which constitutes a Default or an Event of Default.

 

(e)           The Obligations are not reduced or modified except as expressly
set forth herein by this Amendment and are not subject to any offsets, defenses
or counterclaims as of the date hereof.

 

6.2          Reaffirmation of Obligations.  Each Loan Party hereby ratifies each
Loan Document to which it is a party and acknowledges and reaffirms (a) that it
is bound by all terms of each Loan Document applicable to it to which it is a
party (including the terms of the Amended Credit Agreement) and (b) that it is
responsible for the observance and full performance of its respective
Obligations.  Each Loan Party (i) agrees that the Security Documents continue to
be in full force and effect and are not impaired or adversely affected in any
manner whatsoever, (ii) confirms its grant of security interests pursuant to the
Security Documents to which it is a party as Collateral for the Obligations, and
(iii) acknowledges that all Liens granted pursuant to the Security Documents
remain and continue in full force and effect in respect of, and to secure, the
Obligations.

 

6.3          Loan Document.  This Amendment shall constitute a Loan Document
under the terms of the Amended Credit Agreement.

 

6.4          Further Assurances.  The Loan Parties agree to promptly take such
action, upon the request of the Administrative Agent, as is necessary to carry
out the intent of this Amendment.

 

6.5          Lender Representations and Warranties.  Each Lender (including each
New Lender) party hereto represents and warrants that, after giving effect to
this Amendment, the representations and warranties of such Lender set forth in
the Amended Credit Agreement are true and correct as of the Second Amendment
Effective Date.  Each Lender (including each New Lender) party hereto hereby
agrees to comply with the covenants applicable to such Lender set forth in the
Amended Credit Agreement.

 

6.6          Entirety.  This Amendment and the other Loan Documents embody the
entire agreement among the parties hereto and supersede all prior agreements and
understandings, oral or written, if any, relating to the subject matter hereof.

 

6.7          Counterparts; Telecopy.  This Amendment may be executed in any
number of counterparts, each of which when so executed and delivered shall be an
original, but all of which shall constitute one and the same instrument. 
Delivery of an executed counterpart of a signature page of this Amendment or any
other document required to be delivered hereunder, by fax transmission or e-mail
transmission (e.g. “pdf” or “tif”) shall be effective as delivery of a manually
executed counterpart of this Amendment or such other document.  Without limiting
the foregoing, upon the request of any party, such fax transmission or e-mail
transmission shall be promptly followed by such manually executed counterpart.

 

6.8          GOVERNING LAW.  THIS AMENDMENT SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

6

--------------------------------------------------------------------------------



 

6.9          Successors and Assigns.  This Amendment shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.

 

6.10        Consent to Jurisdiction; Service of Process; Waiver of Jury Trial. 
The jurisdiction, service of process and waiver of jury trial provisions set
forth in Sections 9.09 and 9.10 of the Amended Credit Agreement are hereby
incorporated by reference, mutatis mutandis.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

7

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF the parties hereto have caused this Amendment to be duly
executed on the date first above written.

 

BORROWER:

YETI HOLDINGS, INC.

 

 

 

 

By:

/s/ Paul Carbone

 

Name:

Paul Carbone

 

Title:

Senior Vice President, Chief Financial Officer and Treasurer

 

 

SUBSIDIARY LOAN PARTIES:

YETI COOLERS, LLC

 

 

 

 

By:

/s/ Paul Carbone

 

Name:

Paul Carbone

 

Title:

Senior Vice President, Chief Financial Officer and Treasurer

 

 

YETI CUSTOM DRINKWARE LLC

 

 

 

 

By:

/s/ Bryan C. Barksdale

 

Name:

Bryan C. Barksdale

 

Title:

General Counsel

 

[SECOND AMENDMENT TO CREDIT AGREEMENT AND AMENDMENT TO COLLATERAL AGREEMENT]

 

--------------------------------------------------------------------------------



 

ADMINISTRATIVE AGENT:

BANK OF AMERICA, N.A.,

 

as Administrative Agent

 

 

 

 

By:

/s/ Bridgett J. Manduk Mowry

 

Name:

Bridgett J. Manduk Mowry

 

Title:

Vice President

 

[SECOND AMENDMENT TO CREDIT AGREEMENT AND AMENDMENT TO COLLATERAL AGREEMENT]

 

--------------------------------------------------------------------------------



 

LENDERS:

BANK OF AMERICA, N.A.,

 

as a Lender and an Issuing Bank

 

 

 

 

By:

/s/ Aron Frey

 

Name:

Aron Frey

 

Title:

Director

 

[SECOND AMENDMENT TO CREDIT AGREEMENT AND AMENDMENT TO COLLATERAL AGREEMENT]

 

--------------------------------------------------------------------------------



 

 

CITIZENS BANK, N.A.,

 

as a Lender

 

 

 

 

By:

/s/ Douglas M Kennedy

 

Name:

Douglas M Kennedy

 

Title:

Senior Vice President

 

[SECOND AMENDMENT TO CREDIT AGREEMENT AND AMENDMENT TO COLLATERAL AGREEMENT]

 

--------------------------------------------------------------------------------



 

 

KEYBANK NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

 

By:

/s/ Marianne T. Meil

 

Name:

Marianne T. Meil

 

Title:

Senior Vice President

 

[SECOND AMENDMENT TO CREDIT AGREEMENT AND AMENDMENT TO COLLATERAL AGREEMENT]

 

--------------------------------------------------------------------------------



 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

 

By:

/s/ James Travagline

 

Name:

James Travagline

 

Title:

Managing Director

 

[SECOND AMENDMENT TO CREDIT AGREEMENT AND AMENDMENT TO COLLATERAL AGREEMENT]

 

--------------------------------------------------------------------------------



 

 

PNC BANK, NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

 

By:

/s/ Andrea Kinnik

 

Name:

Andrea Kinnik

 

Title:

Senior Vice President

 

[SECOND AMENDMENT TO CREDIT AGREEMENT AND AMENDMENT TO COLLATERAL AGREEMENT]

 

--------------------------------------------------------------------------------



 

 

BBVA USA,

 

as a Lender

 

 

 

 

By:

/s/ Kayle Green

 

Name:

Kayle Green

 

Title:

Sr. Vice President

 

[SECOND AMENDMENT TO CREDIT AGREEMENT AND AMENDMENT TO COLLATERAL AGREEMENT]

 

--------------------------------------------------------------------------------



 

 

Capital One, National Association,

 

as a Lender

 

 

 

 

By:

/s/ Neha Shah

 

Name:

Neha Shah

 

Title:

Duly Authorized Signatory

 

[SECOND AMENDMENT TO CREDIT AGREEMENT AND AMENDMENT TO COLLATERAL AGREEMENT]

 

--------------------------------------------------------------------------------



 

 

CITIBANK, N.A.,

 

as a Lender

 

 

 

 

By:

/s/ Christine Keating

 

Name:

Christine Keating

 

Title:

Senior Vice President

 

[SECOND AMENDMENT TO CREDIT AGREEMENT AND AMENDMENT TO COLLATERAL AGREEMENT]

 

--------------------------------------------------------------------------------



 

 

RAYMOND JAMES BANK, N.A.,

 

as a Lender

 

 

 

 

By:

/s/ Emily C. Grams

 

Name:

Emily C. Grams

 

Title:

Vice President

 

[SECOND AMENDMENT TO CREDIT AGREEMENT AND AMENDMENT TO COLLATERAL AGREEMENT]

 

--------------------------------------------------------------------------------



 

 

CADENCE BANK, N.A.,

 

as a Lender

 

 

 

 

By:

/s/ Emily Loomis

 

Name:

Emily Loomis

 

Title:

Vice President

 

[SECOND AMENDMENT TO CREDIT AGREEMENT AND AMENDMENT TO COLLATERAL AGREEMENT]

 

--------------------------------------------------------------------------------



 

 

REGIONS BANK,

 

as a Lender

 

 

 

 

By:

/s/ Claudia Biedenharn

 

Name:

Claudia Biedenharn

 

Title:

Vice President

 

[SECOND AMENDMENT TO CREDIT AGREEMENT AND AMENDMENT TO COLLATERAL AGREEMENT]

 

--------------------------------------------------------------------------------



 

 

TRUSTMARK NATIONAL BANK,

 

as a Lender

 

 

 

 

By:

/s/ William H. Edwards

 

Name:

William H. Edwards

 

Title:

Senior Vice President

 

[SECOND AMENDMENT TO CREDIT AGREEMENT AND AMENDMENT TO COLLATERAL AGREEMENT]

 

--------------------------------------------------------------------------------



 

 

ARVEST BANK,

 

as a Lender

 

 

 

 

By:

/s/ John Suskie

 

Name:

John Suskie

 

Title:

Director of Syndicated Banking

 

[SECOND AMENDMENT TO CREDIT AGREEMENT AND AMENDMENT TO COLLATERAL AGREEMENT]

 

--------------------------------------------------------------------------------



 

 

CAMDEN NATIONAL BANK,

 

as a Lender

 

 

 

 

By:

/s/ John C Everett

 

Name:

John C Everett

 

Title:

Senior Vice President

 

[SECOND AMENDMENT TO CREDIT AGREEMENT AND AMENDMENT TO COLLATERAL AGREEMENT]

 

--------------------------------------------------------------------------------



 

 

HANCOCK WHITNEY BANK,

 

as a Lender

 

 

 

 

By:

/s/ Katie Sandoval

 

Name:

Katie Sandoval

 

Title:

Senior Vice President

 

[SECOND AMENDMENT TO CREDIT AGREEMENT AND AMENDMENT TO COLLATERAL AGREEMENT]

 

--------------------------------------------------------------------------------



 

 

STIFEL BANK & TRUST,

 

as a Lender

 

 

 

 

By:

/s/ John Haffenreffer

 

Name:

John Haffenreffer

 

Title:

President / CCO

 

[SECOND AMENDMENT TO CREDIT AGREEMENT AND AMENDMENT TO COLLATERAL AGREEMENT]

 

--------------------------------------------------------------------------------



 

 

HOMESTREET BANK,

 

as a Lender

 

 

 

 

By:

/s/ William L. Meyer

 

Name:

William L. Meyer

 

Title:

SVP

 

[SECOND AMENDMENT TO CREDIT AGREEMENT AND AMENDMENT TO COLLATERAL AGREEMENT]

 

--------------------------------------------------------------------------------



 

 

SYNOVUS BANK,

 

as a Lender

 

 

 

 

By:

/s/ Robert Haley

 

Name:

Robert Haley

 

Title:

Corporate Banker

 

[SECOND AMENDMENT TO CREDIT AGREEMENT AND AMENDMENT TO COLLATERAL AGREEMENT]

 

--------------------------------------------------------------------------------



 

Annex A

 

Amended Credit Agreement

 

See attached.

 

--------------------------------------------------------------------------------



 

EXECUTION VERSION

**ANNEX A TO SECOND AMENDMENT**

 

 

 

CREDIT AGREEMENT

 

dated as of

 

May 19, 2016,

 

among

 

YETI HOLDINGS, INC.,

as Borrower,

 

The Lenders and Issuing Banks Party Hereto,

 

BANK OF AMERICA, N.A.,

as Administrative Agent

 

CITIZENS BANK, N.A.,

and

KEYBANK NATIONAL ASSOCIATION.,

as Co-Syndication Agents

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

and

PNC BANK, NATIONAL ASSOCIATION,

as Co-Documentation Agents

 

--------------------------------------------------------------------------------

 

BOFA SECURITIES, INC.,

CITIZENS BANK, N.A.

and

KEYBANC CAPITAL MARKETS INC.,

as Joint Lead Arrangers and Joint Bookrunners

 

 

 

 

--------------------------------------------------------------------------------



 

TABLE OF CONTENTS

 

Page

 

 

 

 

 

 

Article I Definitions

 

4

 

 

 

 

 

SECTION 1.01.

Defined Terms

4

 

SECTION 1.02.

Classification of Loans and Borrowings

48

 

SECTION 1.03.

Terms Generally

48

 

SECTION 1.04.

Accounting Terms; GAAP

49

 

SECTION 1.05.

Pro Forma Calculations

50

 

SECTION 1.06.

Interest Rates

50

 

 

 

 

Article II The Credits

50

 

 

 

 

 

SECTION 2.01.

Commitments

50

 

SECTION 2.02.

Loans and Borrowings

51

 

SECTION 2.03.

Requests for Borrowings

52

 

SECTION 2.04.

Letters of Credit

53

 

SECTION 2.05.

Funding of Borrowings

60

 

SECTION 2.06.

Interest Elections

60

 

SECTION 2.07.

Termination and Reduction of Commitments

61

 

SECTION 2.08.

Repayment of Loans; Evidence of Debt

62

 

SECTION 2.09.

Amortization of Term Loans

63

 

SECTION 2.10.

Prepayment of Loans

64

 

SECTION 2.11.

Fees

66

 

SECTION 2.12.

Interest

67

 

SECTION 2.13.

Alternate Rate of Interest

68

 

SECTION 2.14.

Increased Costs

69

 

SECTION 2.15.

Break Funding Payments

71

 

SECTION 2.16.

Taxes

72

 

SECTION 2.17.

Payments Generally; Pro Rata Treatment; Sharing of Setoffs

75

 

SECTION 2.18.

Mitigation Obligations; Replacement of Lenders

77

 

SECTION 2.19.

Defaulting Lenders

78

 

SECTION 2.20.

Incremental Extensions of Credit

80

 

SECTION 2.21.

Extension of Maturity Date

84

 

SECTION 2.22.

Refinancing Facilities

86

 

 

 

 

Article III Representations and Warranties

87

 

 

 

 

 

SECTION 3.01.

Organization; Powers

87

 

SECTION 3.02.

Authorization; Due Execution and Delivery; Enforceability

87

 

SECTION 3.03.

Governmental Approvals; No Conflicts

87

 

SECTION 3.04.

Financial Condition; No Material Adverse Change

87

 

SECTION 3.05.

Properties

88

 

SECTION 3.06.

Litigation and Environmental Matters

88

 

SECTION 3.07.

Compliance with Laws and Agreements

89

 

SECTION 3.08.

Anti-Terrorism Laws; Anti-Corruption Laws

89

 

SECTION 3.09.

Investment Company Status

89

 

SECTION 3.10.

Federal Reserve Regulations

89

 

SECTION 3.11.

Taxes

89

 

SECTION 3.12.

ERISA

89

 

SECTION 3.13.

Disclosure

90

 

SECTION 3.14.

Subsidiaries

90

 

SECTION 3.15.

Insurance

90

 

SECTION 3.16.

Labor Matters

90

 

SECTION 3.17.

Solvency

91

 

--------------------------------------------------------------------------------



 

 

SECTION 3.18.

Collateral Matters

91

 

SECTION 3.19.

EEA Financial Institution

92

 

SECTION 3.20.

Covered Entities

92

 

SECTION 3.21.

Beneficial Ownership Certification

92

 

SECTION 3.22.

Regulation H

92

 

 

Article IV Conditions

92

 

 

 

 

 

SECTION 4.01.

[Reserved]

92

 

SECTION 4.02.

Each Credit Event

92

 

 

 

 

Article V Affirmative Covenants

93

 

 

 

 

 

SECTION 5.01.

Financial Statements and Other Information

93

 

SECTION 5.02.

Notices of Material Events

95

 

SECTION 5.03.

Information Regarding Collateral

95

 

SECTION 5.04.

Existence; Conduct of Business

96

 

SECTION 5.05.

Payment of Taxes

96

 

SECTION 5.06.

Maintenance of Properties

96

 

SECTION 5.07.

Insurance

96

 

SECTION 5.08.

Books and Records; Inspection and Audit Rights

96

 

SECTION 5.09.

Compliance with Laws

97

 

SECTION 5.10.

Use of Proceeds and Letters of Credit

97

 

SECTION 5.11.

Additional Subsidiaries

98

 

SECTION 5.12.

Further Assurances

98

 

SECTION 5.13.

Designation of Subsidiaries

98

 

 

 

 

Article VI Negative Covenants

99

 

 

 

 

 

SECTION 6.01.

Indebtedness; Certain Equity Securities

99

 

SECTION 6.02.

Liens

102

 

SECTION 6.03.

Fundamental Changes

104

 

SECTION 6.04.

Investments, Loans, Advances, Guarantees and Acquisitions

105

 

SECTION 6.05.

Asset Sales

108

 

SECTION 6.06.

Hedging Agreements

111

 

SECTION 6.07.

Restricted Payments

111

 

SECTION 6.08.

Transactions with Affiliates

112

 

SECTION 6.09.

Restrictive Agreements

113

 

SECTION 6.10.

Amendment of Organizational Documents

114

 

SECTION 6.11.

Total Net Leverage Ratio

114

 

SECTION 6.12.

Interest Coverage Ratio

114

 

SECTION 6.13.

Changes in Fiscal Periods

114

 

 

 

 

Article VII Events of Default

115

 

 

 

 

 

SECTION 7.01.

Events of Default

115

 

SECTION 7.02.

Right to Cure

117

 

 

 

 

Article VIII The Administrative Agent

118

 

 

Article IX Miscellaneous

126

 

 

 

 

 

SECTION 9.01.

Notices

126

 

SECTION 9.02.

Waivers; Amendments

128

 

SECTION 9.03.

Expenses; Indemnity; Damage Waiver

131

 

SECTION 9.04.

Successors and Assigns

133

 

SECTION 9.05.

Survival

142

 

ii

--------------------------------------------------------------------------------



 

 

SECTION 9.06.

Counterparts; Integration; Effectiveness

142

 

SECTION 9.07.

Severability

143

 

SECTION 9.08.

Right of Setoff

143

 

SECTION 9.09.

Governing Law; Jurisdiction; Consent to Service of Process

143

 

SECTION 9.10.

WAIVER OF JURY TRIAL

144

 

SECTION 9.11.

Headings

144

 

SECTION 9.12.

Confidentiality

144

 

SECTION 9.13.

Interest Rate Limitation

145

 

SECTION 9.14.

Release of Liens and Guarantees

145

 

SECTION 9.15.

USA PATRIOT Act Notice

146

 

SECTION 9.16.

No Fiduciary Relationship

146

 

SECTION 9.17.

Non-Public Information

147

 

SECTION 9.18.

Acknowledgment and Consent to Bail-In of EEA Financial Institutions

147

 

SECTION 9.19.

Acknowledgement Regarding Any Supported QFCs

147

 

SCHEDULES:

 

 

Schedule 1.01

— Mortgaged Property

Schedule 2.01

— Commitments / LC Commitments

Schedule 3.05

— Real Property

Schedule 3.14

— Subsidiaries

Schedule 3.15

— Insurance

Schedule 6.01

— Existing Indebtedness

Schedule 6.02

— Existing Liens

Schedule 6.04

— Existing Investments

Schedule 6.09

— Existing Restrictions

 

 

EXHIBITS:

 

Exhibit A

— Form of Assignment and Assumption

Exhibit B

— Form of Collateral Agreement

Exhibit C

— Form of Perfection Certificate

Exhibit D

— Form of Supplemental Perfection Certificate

Exhibit E

— Form of Intercompany Indebtedness Subordination Agreement

Exhibit F-1

— Form of U.S. Tax Compliance Certificate for Foreign Lenders that are not
Partnerships for U.S. Federal Income Tax Purposes

Exhibit F-2

— Form of U.S. Tax Compliance Certificate for Non-U.S. Participants that are not
Partnerships for U.S. Federal Income Tax Purposes

Exhibit F-3

— Form of U.S. Tax Compliance Certificate for Non-U.S. Participants that are
Partnerships for U.S. Federal Income Tax Purposes

Exhibit F-4

— Form of U.S. Tax Compliance Certificate for Foreign Lenders that are
Partnerships for U.S. Federal Income Tax Purposes

Exhibit G

— Auction Procedures

Exhibit H

— Form of Affiliated Lender Assignment and Assumption

Exhibit I

— Form of Maturity Date Extension Request

Exhibit J-1

— Form of Term Loan Promissory Note

Exhibit J-2

— Form of Revolving Loan Promissory Note

Exhibit K

— Form of Compliance Certificate

 

iii

--------------------------------------------------------------------------------



 

CREDIT AGREEMENT dated as of May 19, 2016 (this “Agreement”), among YETI
HOLDINGS, INC., a Delaware corporation (the “Borrower”), the LENDERS and ISSUING
BANKS party hereto and BANK OF AMERICA, N.A., as Administrative Agent.

 

The Borrower has requested credit facilities on the terms and subject to the
conditions set forth herein.

 

The Lenders are willing to extend such credit to the Borrower, and the Issuing
Banks are willing to issue Letters of Credit for the account of the Borrower, on
the terms and subject to the conditions set forth herein. Accordingly, the
parties hereto agree as follows:

 

ARTICLE I

 

DEFINITIONS

 

SECTION 1.01.        Defined Terms. As used in this Agreement (including in the
introductory paragraphs hereto), the following terms have the meanings specified
below:

 

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

 

“Additional Distributions” means the amounts payable to, or credited to an
account for the benefit of, the Borrower’s option holders with respect to the
option adjustments occurring in connection with the Transactions, and any
amounts that may become payable to, or credited to an account for the benefit
of, the Borrower’s option holders with respect to any future option adjustments.

 

“Additional Lender” has the meaning assigned to such term in Section 2.20(c).

 

“Additional Refinancing Lender” has the meaning assigned to such term in
Section 2.22(a).

 

“Adjustment” has the meaning assigned to such term in Section 2.13(b).

 

“Administrative Agent” means Bank of America, N.A., in its capacity as
administrative agent hereunder and under the other Loan Documents, and its
successors in such capacity as provided in Article VIII.

 

“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

“Affiliated Lender” means any Affiliate of the Borrower or Cortec (other than
the Borrower and its Subsidiaries).

 

“Affiliated Lender Assignment and Assumption” means an assignment and assumption
entered into by a Lender and a Purchasing Borrower Party or an Affiliated Lender
(with the consent of any party whose consent is required by Section 9.04) and
accepted by the Administrative Agent, substantially in the form of Exhibit H or
any other form approved by the Administrative Agent.

 

--------------------------------------------------------------------------------



 

“Aggregate Revolving Commitment” means, at any time, the sum of the Revolving
Commitments of all the Revolving Lenders at such time.

 

“Aggregate Revolving Exposure” means, at any time, the sum of the Revolving
Exposures of all the Revolving Lenders at such time.

 

“Agreement” has the meaning assigned to such term in the introductory statement
to this Credit Agreement.

 

“Alternate Base Rate” means for any day a fluctuating rate per annum equal to
the highest of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the Prime Rate,
and (c) the LIBO Rate plus 1.00%; provided that if the Alternate Base Rate shall
be less than zero, such rate shall be deemed zero for purposes of this
Agreement.  If the Alternate Base Rate is being used as an alternate rate of
interest pursuant to Section 2.13 hereof, then the Alternate Base Rate shall be
the greater of clauses (a) and (b) above and shall be determined without
reference to clause (c) above.

 

“Alternative Incremental Facility Debt” means any Indebtedness incurred by the
Borrower in the form of one or more series of senior secured notes, second lien
secured notes or term loans or senior unsecured notes or terms loans; provided
that: (a) if such Indebtedness is secured, such Indebtedness shall be secured by
the Collateral on a pari passu or junior basis with the Obligations and shall
not be secured by any property or assets of the Borrower or any Restricted
Subsidiary other than the Collateral; (b) the stated final maturity of such
Indebtedness shall not be earlier than the Latest Maturity Date (except for any
such Indebtedness in the form of a bridge or other interim credit facility
intended to be refinanced or replaced with Long-Term Indebtedness, which such
Indebtedness, upon the maturity thereof, automatically converts into
Indebtedness that satisfies the requirements set forth in this definition);
(c) such Indebtedness shall not be required to be repaid, prepaid, redeemed,
repurchased or defeased, whether on one or more fixed dates, upon the occurrence
of one or more events or at the option of any holder thereof (except, in each
case, (x) upon the occurrence of an event of default or a change in control,
(y) in the case of secured notes, upon the occurrence of an asset sale or event
of loss if such payments are made first pro rata to the Term Loans and any pari
passu senior secured notes and (z) in the case of any such Alternative
Incremental Facility Debt in the form of a bridge or other interim credit
facility intended to be refinanced or replaced with Long-Term Indebtedness, upon
the occurrence of such refinancing or replacement Indebtedness as long as such
refinancing or replacement Indebtedness satisfies the requirements set forth in
this definition) prior to the Latest Maturity Date; provided that,
notwithstanding the foregoing, scheduled amortization payments (however
denominated) of such Indebtedness shall be permitted so long as the Weighted
Average Life to Maturity of such Indebtedness is not shorter than the Weighted
Average Life to Maturity of the then-remaining Term Loans; (d) such Indebtedness
shall have covenants no more restrictive, taken as a whole, than those
applicable to the Commitments and the Loans (except for covenants or other
provisions (i) applicable only to periods after the Latest Maturity Date in
effect at the time such Alternative Incremental Facility Debt is issued or
(ii) that are also for the benefit of all other Lenders in respect of Loans and
Commitments outstanding at the time such Alternative Incremental Facility Debt
is incurred), as determined in good faith by the Borrower (it being understood
that such Indebtedness may include one or more financial maintenance covenants
with which the Borrower shall be required to comply; provided that any such
financial maintenance covenant shall also be for the benefit of all other
Lenders in respect of all Loans and Commitments outstanding at the time that
such Alternative Incremental Facility Debt is incurred); (e) if such
Indebtedness is secured, the security agreement relating to such Indebtedness
shall not be materially more favorable (when taken as a whole) to the holders
providing such Indebtedness than the existing Security Documents are to the
Lenders (as determined in good faith by the Borrower); (f) if such Indebtedness
is secured, a trustee or note agent acting on behalf of the holders of such
Indebtedness shall have become party to customary intercreditor arrangements
mutually agreed with the Administrative Agent; and (g) such Indebtedness shall
not be guaranteed by any Subsidiaries other than the Loan Parties.

 

--------------------------------------------------------------------------------



 

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries from time to time
concerning or relating to bribery, corruption or money laundering, including the
United States Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010.

 

“Applicable Percentage” means, at any time with respect to any Revolving Lender,
subject to Section 2.19, the percentage of the Aggregate Revolving Commitment
represented by such Lender’s Revolving Commitment at such time. If the Revolving
Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon the Revolving Commitments most recently in effect, giving
effect to any assignments of Revolving Loans and LC Exposures that occur after
such termination or expiration.

 

“Applicable Rate” means, for any day, with respect to any Loan that is a Tranche
A Loan or Revolving Loan, or with respect to the commitment fees payable
hereunder, the applicable rate per annum set forth below under the caption “ABR
Spread”, “Eurodollar Spread” or “Commitment Fee Rate”, as applicable, based upon
the Total Net Leverage Ratio as set forth in the most recent Compliance
Certificate delivered to the Administrative Agent pursuant to Section 5.01(c);
provided that until the delivery to the Administrative Agent of a Compliance
Certificate pursuant to Section 5.01(c) for the first full Fiscal Quarter ending
after the Second Amendment Effective Date, the Applicable Rate shall be the
applicable rate per annum set forth below in Category 3:

 

Total Net Leverage
Ratio:

 

ABR
Spread

 

Eurodollar
Spread

 

Commitment
Fee Rate

 

Category 1

 

> 2.50:1.00

 

1.75

%

2.75

%

0.375

%

Category 2

 

< 2.50:1.00 but > 1.75:1.00

 

1.50

%

2.50

%

0.300

%

Category 3

 

< 1.75:1.00 but > 1.25:1.00

 

1.25

%

2.25

%

0.250

%

Category 4

 

< 1.25:1.00 but > 0.75:1.00

 

1.00

%

2.00

%

0.200

%

Category 5

 

< 0.75:1.00

 

0.75

%

1.75

%

0.175

%

 

For purposes of the foregoing, each change in the Applicable Rate resulting from
a change in the Total Net Leverage Ratio shall be effective during the period
commencing on and including the date of delivery to the Administrative Agent
pursuant to Section 5.01(c) of a Compliance Certificate indicating such change
and ending on the date immediately preceding the effective date of the next such
change; provided

 

--------------------------------------------------------------------------------



 

that the Total Net Leverage Ratio shall be deemed to be in Category 1 at the
written election of the Administrative Agent or the Required Lenders if the
Borrower fails to deliver the consolidated financial statements required to be
delivered by it pursuant to Section 5.01(a) or 5.01(b) or a Compliance
Certificate required pursuant to Section 5.01(c) during the period from the
expiration of the time for delivery thereof until such consolidated financial
statements and such Compliance Certificate are delivered.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Arrangers” means, collectively, BofA Securities, Citizens Bank, N.A. and
KeyBanc Capital Markets Inc., each in its capacity as a joint lead arranger and
joint bookrunner for the credit facilities provided for herein.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any Person whose consent is
required by Section 9.04) and accepted by the Administrative Agent,
substantially in the form of Exhibit A or any other form (including electronic
documentation generated by use of an electronic platform) approved by the
Administrative Agent.

 

“Auction” means an auction pursuant to which a Purchasing Borrower Party offers
to purchase Term Loans pursuant to the Auction Procedures.

 

“Auction Manager” means any financial institution or advisor employed by the
Borrower (whether or not an Affiliate of the Administrative Agent) to act as an
arranger in connection with any Auction; provided that the Borrower shall not
designate the Administrative Agent as the Auction Manager without the written
consent of the Administrative Agent (it being understood and agreed that the
Administrative Agent shall be under no obligation to agree to act as the Auction
Manager).

 

“Auction Procedures” means the procedures set forth in Exhibit G.

 

“Auction Purchase Offer” means an offer by a Purchasing Borrower Party to
purchase Term Loans of one or more Classes pursuant to an auction process
conducted in accordance with the Auction Procedures and otherwise in accordance
with Section 9.04(g).

 

“Available Amount” means, at any time (the “Reference Date”), (a) the sum of
(i) $35,000,000 (provided that not more than $10,000,000 of such amount shall be
used to make any Restricted Payment under Section 6.07(j)) plus (ii) the
aggregate amount of Excess Cash Flow for each Fiscal Year of the Borrower
(commencing with the Fiscal Year ending December 31, 2016 but solely with
respect to that portion of such Fiscal Year during which any Term Loans are
outstanding) in respect of which financial statements have been delivered
pursuant to Section 5.01(a), to the extent such Excess Cash Flow exceeds $0,
plus (iii) the aggregate amount of prepayments declined by the Term Lenders and
retained by the Borrower pursuant to Section 2.10(e), plus (iv) the Net Proceeds
from any sale or issuance of Equity Interests (other than Disqualified Equity
Interests, Cure Amounts and amounts applied pursuant to Section 6.07(h)) of the
Borrower, plus (v) in the event that an Unrestricted Subsidiary is re-designated
as a Restricted Subsidiary or that has been merged, amalgamated or consolidated
with or into the Borrower or any of its Restricted Subsidiaries, the lesser of
(x) the fair market value of the investment by the Borrower and the Restricted
Subsidiaries in such Unrestricted Subsidiary at the time of such redesignation
or such merger, amalgamation or consolidation and (y) the amount of the original
investment by the Borrower and the Restricted Subsidiaries in such Unrestricted
Subsidiary using the Available Amount, plus (vi) to the extent not already
included in the calculation of Consolidated Net Income of the Borrower and the

 

--------------------------------------------------------------------------------



 

Restricted Subsidiaries, the aggregate amount of all returns (including
principal repayments, cash dividends and other cash distributions) received by
the Borrower or any Restricted Subsidiary in cash during the period from and
including the Business Day immediately following the Effective Date through and
including the Reference Date with respect to investments made using the
Available Amount in an aggregate amount not to exceed the amount of such
original investments made by the Borrower and the Restricted Subsidiaries using
the Available Amount, minus (b) the sum at such time of (i) investments, loans
and advances previously or concurrently made under Section 6.04(w) in reliance
on the Available Amount, plus (ii) Restricted Payments previously or
concurrently made under Section 6.07(j) in reliance on the Available Amount.

 

“Bail-In Action” means, as to any EEA Financial Institution, the exercise of any
Write-Down and Conversion Powers by the applicable EEA Resolution Authority in
respect of any liability of such EEA Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”, as now and hereafter in effect, or any successor statute.

 

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation.

 

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

 

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or
Section 4975 of the Code) the assets of any such “employee benefit plan” or
“plan”.

 

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

 

“BofA Securities” means BofA Securities, Inc., in its capacity as joint lead
arranger and joint bookrunner, together with its successors.

 

“Board of Governors” means the Board of Governors of the Federal Reserve System
of the United States of America.

 

“Borrower” has the meaning assigned to such term in the introductory statement
to this Agreement.

 

“Borrowing” means Loans of the same Class and Type, made, converted or continued
on the same date and, in the case of Eurodollar Loans, as to which a single
Interest Period is in effect.

 

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03, which shall be, in the case of a written Borrowing
Request, in a form approved by the Administrative Agent and otherwise consistent
with the requirements of Section 2.03, including any form on an electronic
platform or electronic transmission system as shall be approved (such approval
not to be unreasonably

 

--------------------------------------------------------------------------------



 

withheld) by the Administrative Agent, appropriately completed and, if
applicable, signed by a Responsible Officer of the Borrower.

 

“Business Day” means any day that is not a Saturday, a Sunday or any other day
on which commercial banks in New York City are authorized or required by law to
remain closed or (with respect to standby Letters of Credit) any other day on
which interbank payments cannot be effected on the Federal Reserve Bank’s
Fedwire system; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day that is not a London Banking
Day.

 

“Capital Expenditures” means, for any period, (a) the additions to property,
plant and equipment and other capital expenditures of the Borrower and the
Restricted Subsidiaries that are (or should be) set forth in a consolidated
statement of cash flows of the Borrower for such period prepared in accordance
with GAAP and (b) Capital Lease Obligations incurred by the Borrower and the
Restricted Subsidiaries during such period, but excluding in each case any such
expenditure (i) constituting reinvestment of the Net Proceeds of any event
described in clause (a) or (b) of the definition of the term “Prepayment Event”,
to the extent permitted by Section 2.10(c), (ii) made by the Borrower or any
Restricted Subsidiary as payment of the consideration for a Permitted
Acquisition, (iii) made by the Borrower or any Restricted Subsidiary to effect
leasehold improvements to any property leased by the Borrower or such Restricted
Subsidiary as lessee, to the extent that such expenses have been reimbursed by
the landlord, (iv) in the form of a substantially contemporaneous exchange of
similar property, plant, equipment or other capital assets, except to the extent
of cash or other consideration (other than the assets so exchanged), if any,
paid or payable by the Borrower or any Restricted Subsidiary and (v) made with
the Net Proceeds from the issuance of Qualified Equity Interests.

 

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP. For
purposes of Section 6.02, a Capital Lease Obligation shall be deemed to be
secured by a Lien on the property being leased and such property shall be deemed
to be owned by the lessee.

 

“Cash Management Services” means the treasury management services (including
controlled disbursements, zero balance arrangements, cash sweeps, automated
clearinghouse transactions, return items, overdrafts, temporary advances, trade
finance services, interest and fees and interstate depository network services)
provided to the Borrower or any Restricted Subsidiary.

 

“CFC” means (a) a Person that is a “controlled foreign corporation” for purposes
of the Code and (b) each subsidiary of any such Person.

 

“CFC Holding Company” means any Restricted Subsidiary (including an entity that
is disregarded for U.S. Federal income tax purposes) substantially all of whose
assets consist of Equity Interests and/or Indebtedness of one or more CFCs or
CFC Holding Companies.

 

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Exchange Act and the rules of the SEC thereunder), other than the
Permitted Holders, of Equity Interests representing more than 35% of the
aggregate ordinary voting power represented by the issued and outstanding Equity
Interests in the Borrower, so long as the ownership, directly or indirectly,
beneficially or of record, by the Permitted Holders of Equity Interests in the
Borrower represents in the aggregate a lesser percentage of the aggregate
ordinary voting power represented by the issued and outstanding Equity Interests
in the Borrower than such ownership of

 

--------------------------------------------------------------------------------



 

such Person or group; (b) the occupation of a majority of the seats (other than
vacant seats) on the board of directors of the Borrower by Persons who were not
(i) directors of the Borrower on the Effective Date, (ii) nominated or approved
by the board of directors of the Borrower or Cortec or (iii) appointed by
directors who were directors of the Borrower on the Effective Date or were so
nominated or approved as provided in subclause (ii) of this clause (b); or
(c) the occurrence of any “change in control” (or similar event, however
denominated) with respect to the Borrower under and as defined in any indenture
or other agreement or instrument evidencing, governing the rights of the holders
of or otherwise relating to any Material Indebtedness of the Borrower or any
Restricted Subsidiary or any certificate of designations (or other provision of
the organizational documents of the Borrower) relating to, or any other
agreement governing the rights of the holders of, any Disqualified Equity
Interests.

 

“Change in Law” means the occurrence, after the date of this Agreement (or with
respect to any Lender, if later, the date on which such Lender becomes a
Lender), of any of the following: (a) the adoption of or taking effect of any
law, rule, regulation or treaty, (b) any change in any law, rule, regulation or
treaty or in the administration, interpretation, implementation or application
thereof by any Governmental Authority or (c) the making or issuance of any
request, rule, guideline or directive (whether or not having the force of law)
by any Governmental Authority; provided that notwithstanding anything herein to
the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act
and all requests, rules, guidelines or directives promulgated thereunder or
issued in connection therewith or in the implementation thereof and (ii) all
requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States of America or foreign
regulatory authorities, in each case pursuant to Basel III, in each case shall
be deemed to be a “Change in Law”, regardless of the date enacted, adopted,
promulgated, implemented or issued.

 

“Charges” has the meaning assigned to such term in Section 9.13.

 

“Class”, when used in reference to (a) any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are Revolving Loans, Tranche
A Term Loans, Incremental Term Loans or Refinancing Term Loans, (b) any
Commitment, refers to whether such Commitment is a Revolving Commitment, Tranche
A Term Commitment, Incremental Term Commitment or Refinancing Term Commitment
and (c) any Lender, refers to whether such Lender has a Loan or Commitment with
respect to a particular Class. Incremental Term Loans that have different terms
and conditions (together with the Commitments in respect thereof) shall be
construed to be in different Classes, and Refinancing Term Loans of a separate
Refinancing Series (together with the Commitments in respect thereof) shall be
construed to be in different Classes.

 

“Code” means the Internal Revenue Code of 1986.

 

“Collateral” means any and all assets, whether real or personal, tangible or
intangible, on which Liens are purported to be granted pursuant to the Security
Documents as security for the Obligations. For the avoidance of doubt,
Collateral shall not include any Excluded Assets (as defined in the Collateral
Agreement).

 

“Collateral Agreement” means the Guarantee and Collateral Agreement among the
Borrower, the Subsidiary Loan Parties and the Administrative Agent,
substantially in the form of Exhibit B.

 

“Collateral and Guarantee Requirement” means, at any time, subject to (x) the
applicable limitations set forth in this Agreement or any other Loan Document
and (y) the time periods and extensions referenced in the proviso below, the
requirement that:

 

--------------------------------------------------------------------------------



 

(a)                                 the Administrative Agent shall have received
from the Borrower and each Designated Subsidiary either (i) a counterpart of the
Collateral Agreement duly executed and delivered on behalf of such Person or
(ii) in the case of any Person that becomes a Designated Subsidiary after the
Effective Date, a supplement to the Collateral Agreement, substantially in the
form specified therein, duly executed and delivered on behalf of such Person,
together with opinions and such customary documents and certificates as the
Administrative Agent or its counsel may reasonably request relating to the
organization, existence and good standing of such Person, the authorization of
such Person to enter into the contemplated documentation and other legal matters
relating to such person and the Loan Documents, all in form and substance
reasonably satisfactory to the Administrative Agent, it being agreed that the
form of such documentation delivered on the Effective Date is satisfactory;

 

(b)                                 (i) all outstanding Equity Interests of each
Restricted Subsidiary owned by or on behalf of any Loan Party, shall have been
pledged pursuant to the Collateral Agreement; provided that the Loan Parties
shall not be required to pledge (x) more than 65% of the outstanding voting
Equity Interests of any first-tier CFC or any CFC Holding Company, (y) any
Equity Interests that are Excluded Equity Interests (as defined in the
Collateral Agreement) or (z) any Equity Interests of a subsidiary of a CFC or
CFC Holding Company, and (ii) the Administrative Agent shall, to the extent
required by the Collateral Agreement, have received certificates or other
instruments representing all such Equity Interests, together with undated stock
powers or other instruments of transfer with respect thereto endorsed in blank;

 

(c)                                  all Indebtedness of the Borrower and each
Restricted Subsidiary, and all other Indebtedness of any Person in a principal
amount of $5,000,000 or more, in each case that is owing to any Loan Party shall
be evidenced by a promissory note and shall have been pledged pursuant to the
Collateral Agreement, and the Administrative Agent shall have received all such
promissory notes, together with undated instruments of transfer with respect
thereto endorsed in blank;

 

(d)                                 all documents and instruments, including
Uniform Commercial Code financing statements, required by law or reasonably
requested by the Administrative Agent to be filed, registered or recorded to
create the Liens intended to be created by the Security Documents and perfect
such Liens to the extent required by, and with the priority required by, the
Security Documents shall have been filed, registered or recorded or delivered to
the Administrative Agent for filing, registration or recording; and

 

(e)                                  the Administrative Agent shall have
received (i) counterparts of a Mortgage with respect to each Mortgaged Property
duly executed and delivered by the record owner of such Mortgaged Property,
(ii) a policy or policies of title insurance issued by a nationally recognized
title insurance company insuring the Lien of each such Mortgage as a valid and
enforceable first Lien on the Mortgaged Property described therein, free of any
other Liens except as expressly permitted by Section 6.02, together with such
endorsements, coinsurance and reinsurance as the Administrative Agent may
reasonably request, (iii) a completed “Life-of-Loan” Federal Emergency
Management Agency Standard Flood Hazard Determination, (iv) if any Mortgaged
Property is located in a special flood hazard area, (A) a written acknowledgment
by the owner of such Mortgaged Property of receipt of written notification from
the Administrative Agent as to the fact that such Mortgaged Property is located
in a special flood hazard area and, if applicable, the availability of flood
hazard insurance under the National Flood Insurance Program and (B) evidence of
applicable flood insurance, if available, in each case in such form, on such
terms and in such amounts as required by the Flood Insurance Laws, and (v) such
surveys, abstracts, appraisals, legal opinions and other documents as the
Administrative Agent or the Required Lenders may reasonably request with respect
to any such Mortgage or Mortgaged Property.

 

--------------------------------------------------------------------------------



 

The foregoing definition shall not require the creation or perfection of pledges
of or security interests in, or the obtaining of title insurance, legal opinions
or other deliverables with respect to, particular assets of the Loan Parties, or
the provision of Guarantees by any Designated Subsidiary, if and for so long as
the Administrative Agent, in consultation with the Borrower, determines that the
cost of creating or perfecting such pledges or security interests in such
assets, or obtaining such title insurance, legal opinions or other deliverables
in respect of such assets, or providing such Guarantees (taking into account any
adverse tax consequences to the Borrower and its Affiliates (including the
imposition of withholding or other material Taxes on Lenders)), shall be
excessive in view of the benefits to be obtained by the Lenders therefrom. The
Administrative Agent may grant extensions of time for the creation and
perfection of security interests in or the obtaining of title insurance, legal
opinions or other deliverables with respect to particular assets or the
provision of Guarantees by any Subsidiary (including extensions beyond the
Effective Date or in connection with assets acquired, or Subsidiaries formed or
acquired, after the Effective Date) where it reasonably determines, in
consultation with the Borrower, that such perfection or obtaining of title
insurance or legal opinions cannot be accomplished without undue effort or
expense by the time or times at which it would otherwise be required by this
Agreement or the Security Documents. Notwithstanding the foregoing, no pledge of
or granting of a security interest in any asset shall be required to the extent
that such pledge or granting of such security interest would (x) result in
material adverse tax consequences to the Borrower and its Subsidiaries, taken as
a whole, as reasonably determined in good faith by the Borrower in consultation
with the Administrative Agent or (y) violate applicable law.

 

No actions required by the laws of any non-U.S. jurisdiction shall be required
in order to create any security interests in any assets or to perfect or make
enforceable such security interests (including any intellectual property
registered in any non-U.S. jurisdiction) (it being understood that there shall
be no security agreements or pledge agreements governed under the laws of any
non-U.S. jurisdiction or any requirement to make any filings in any foreign
jurisdiction including with respect to foreign intellectual property). No
actions shall be required with respect to assets requiring perfection through
control agreements or perfection by “control” (as defined in the UCC) (other
than in respect of Indebtedness for borrowed money (other than intercompany
Indebtedness) owing to the Loan Parties evidenced by a note in excess of
$5,000,000, Indebtedness of any non-Loan Party that is owing to any Loan Party
(which shall be evidenced by an intercompany note and pledged to the
Administrative Agent) and Equity Interests of wholly-owned Restricted
Subsidiaries that are Designated Subsidiaries otherwise required to be pledged
pursuant to the Collateral Agreement to the extent required under clause
(b) above).

 

“Commitment” means with respect to any Lender, such Lender’s Revolving
Commitment, Tranche A Term Commitment, Incremental Term Commitment with respect
to any Class of Incremental Term Loans or Refinancing Term Commitment with
respect to any Class of Refinancing Term Loans or any combination thereof (as
the context requires).

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et seq.)
and any successor statute, and any rule, regulation or order of the Commodity
Futures Trading Commission (or the application or official interpretation of any
thereof), in each case as amended from time to time.

 

“Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of any Loan
Party pursuant to this Agreement or any other Loan Document or the transactions
contemplated herein or therein that is distributed to the Administrative Agent,
any Lender or any Issuing Bank by means of electronic communications pursuant to
Section 9.01, including through the Platform.

 

“Compliance Certificate” means a certificate of a Responsible Officer of the
Borrower substantially in the form of Exhibit K.

 

--------------------------------------------------------------------------------



 

“Consenting Lender” has the meaning assigned to such term in Section 2.21(a).

 

“Consolidated EBITDA” means, for any period, for the Borrower and its
Subsidiaries on a Consolidated basis in accordance with GAAP, the total of:

 

(a)                                 Consolidated Net Income for such period,
plus

 

(b)                                 without duplication and to the extent
deducted in determining such Consolidated Net Income, the sum of:

 

(i)                                     consolidated interest expense for such
period,

 

(ii)                                  consolidated income tax expense (including
for federal, state, local or foreign Taxes measured on capital, income or
profits, franchise Taxes and withholding Taxes) for such period,

 

(iii)                               all amounts attributable to depreciation and
amortization for such period,

 

(iv)                              non-cash charges or expenses for such period
(but excluding any such charge that results from the write-down or write-off of
inventory),

 

(v)                                 non-recurring fees and expenses incurred
during such period in connection with the Transactions and the Second Amendment
Transactions (including the MIPA Earnout),

 

(vi)                              fees and expenses incurred during such period
in connection with any proposed or actual issuance of any Indebtedness or Equity
Interests, or any proposed or actual acquisitions, investments, asset sales or
divestitures permitted hereunder,

 

(vii)                           (1) non-recurring charges incurred during such
period as part of business optimization actions, including, but not limited to,
(A) costs, expenses and charges incurred during such period in connection with
the recruitment, relocation, termination or severance of the management,
employees, consultants or directors of the Borrower or its Restricted
Subsidiaries, (B) restructuring and related charges, plant or facility closings
and headcount reductions, and (C) payments by the Borrower or its Restricted
Subsidiaries to suppliers or third party manufacturing partners in respect of
losses incurred by such Person related to the manufacturing or production of
goods for the Borrower and its Restricted Subsidiaries, (2) charges, fees and
expenses incurred, including with respect to items (B), (C) and (D) of this
clause (2), and third party consultant costs, incurred during such period in
respect of (A) legal expenses outside the ordinary course of business of the
Borrower and its Restricted Subsidiaries, (B) expenses related to the
identification of, improvements related to or implementation of manufacturing or
distribution services providers, (C) software and systems implementation or IT
process improvements or similar upgrades and (D) the evaluation, design and
implementation of new employee compensation and benefit programs, and (3) any
costs and expenses incurred in connection with moving or relocating the
Borrower’s or any Restricted Subsidiary’s headquarters (including any related
information technology expenses); provided that (x) the aggregate amount added
back in computing Consolidated EBITDA pursuant to this subclause (vii) and
clause (b) of the definition of “Pro Forma Basis” shall not exceed 15% of
Consolidated EBITDA during any period of four consecutive Fiscal Quarters
(determined after giving effect to such amounts); provided further that the
foregoing shall not include any excess costs incurred

 

--------------------------------------------------------------------------------



 

(i) related to the shipment of finished goods using air freight as compared to
comparable sea freight alternatives from third party foreign manufacturing
partners or (ii) related to adding additional features to existing drinkware
products in inventory,

 

(viii)                        [reserved],

 

(ix)                              any unusual and infrequent losses for such
period,

 

(x)                                 any expense during such period relating to
defined benefits pension or post-retirement benefit plans,

 

(xi)                              any charges associated with the rollover,
acceleration or payout of Equity Interests held by management, employees,
consultants or directors of the Borrower or Subsidiaries in connection with the
Transactions or an issuance of Equity Interests by the Borrower,

 

(xii)                           any losses during such period resulting from the
Disposition of any asset of the Borrower or any Restricted Subsidiary outside
the ordinary course of business,

 

(xiii)                        the cumulative effect of a change in accounting
principles,

 

(xiv)                       non-recurring fees and expenses incurred during such
period in connection with the amendment, waiver, consent or other modification
to this Agreement or any other Loan Document,

 

(xv)                          any losses, expenses or charges with respect to
(A) disposed, abandoned, closed and discontinued operations (other than assets
held for sale) and any accretion or accrual of discounted liabilities and on the
disposal of disposed, abandoned, and discontinued operations and (B) facilities,
plants or distribution centers owned or managed by third parties that have been
closed during such period,

 

(xvi)                       the proceeds of business interruption insurance in
an amount representing the earnings for the applicable period that such proceeds
are intended to replace (and proceeds of business interruption insurance that
the Borrower in good faith expects to receive within the next four Fiscal
Quarter); provided that if such amounts are not received in cash during such
next four Fiscal Quarters, such expected proceeds shall be deducted from
Consolidated EBITDA in the subsequent Fiscal Quarter,

 

(xvii)                    the amount of any fee, cost, expense or reserve to the
extent actually reimbursed or reimbursable by third parties pursuant to
indemnification or reimbursement provisions or similar agreements or insurance;
provided that, the Borrower in good faith expects to receive reimbursement for
such fee, cost, expense or reserve within the next four Fiscal Quarters;
provided, further, that if such amounts are not received in cash during such
next four Fiscal Quarters, such expected proceeds shall be deducted from
Consolidated EBITDA in the subsequent Fiscal Quarter,

 

(xviii)                 [reserved],

 

(xix)                       [reserved],

 

--------------------------------------------------------------------------------



 

(xx)                          non-cash exchange, translation or performance
losses and unrealized net foreign currency transaction losses, in each case
impacting net income (including currency re-measurements of Indebtedness, any
applicable net losses (or, less, gains) resulting from Hedging Agreements for
currency exchange risk associated with the above or any other currency related
risk and those resulting from intercompany Indebtedness), and

 

(xxi)                       any losses (including all fees and expenses or
charges related thereto) attributable to early extinguishment of Indebtedness or
obligations under any Hedging Agreement;

 

provided that any cash payment made with respect to any noncash items added back
in computing Consolidated EBITDA for any prior period pursuant to this clause
(or that would have been added back had this Agreement been in effect during
such period) shall be subtracted in computing Consolidated EBITDA for the period
in which such cash payment is made, and minus

 

(c)                                  without duplication and to the extent
included in determining such Consolidated Net Income, the sum of:

 

(i)                                     any unusual and infrequent gains for
such period,

 

(ii)                                  any non-cash gains for such period (other
than any such non-cash gains (A) in respect of which cash was received in a
prior period or will be received in a future period and (B) that represent the
reversal of any accrual in a prior period for, or the reversal of any cash
reserves established in a prior period for, anticipated cash charges),

 

(iii)                               any amounts contributed by the Borrower or
any Restricted Subsidiary in cash to any defined benefit pension plan (as
defined in Section 3(35) of ERISA) that is subject to ERISA or a welfare benefit
plan (as defined in Section 3(1) of ERISA) that is subject to ERISA that
provides post-retirement group health plan benefits (other than continuation
coverage benefits provided pursuant to Part 6 of Subtitle B of Title I of ERISA
or any other similar law during such period),

 

(iv)                              any gains during such period resulting from
the Disposition of any asset of the Borrower or any Restricted Subsidiary
outside the ordinary course of business,

 

(v)                                 the cumulative effect of a change in
accounting principles, and

 

(vi)                              any gains attributable to early extinguishment
of Indebtedness or obligations under any Hedging Agreement.

 

In the event any Restricted Subsidiary shall be a Restricted Subsidiary that is
not wholly-owned by the Borrower, all amounts added back in computing
Consolidated EBITDA for any period above, to the extent such amounts are, in the
reasonable judgment of a Responsible Officer, attributable to such Restricted
Subsidiary, shall be reduced by the portion thereof that is attributable to the
noncontrolling interest in such Restricted Subsidiary.

 

“Consolidated Interest Charges” means, for any period, the sum of (a) all
interest paid or payable in cash, including commitment fees and annual fees
payable in connection with the administration or arrangement of Indebtedness, in
each case to the extent treated as interest in accordance with GAAP, plus
(b) all interest paid or payable in cash with respect to discontinued operations
plus (c) the portion of rent

 

--------------------------------------------------------------------------------



 

expense under capitalized leases that is treated as interest in accordance with
GAAP, in each case, of or by the Borrower and the Restricted Subsidiaries on a
consolidated basis for such period; provided, however, that Consolidated
Interest Charges shall exclude (i) premiums, original issue discount, upfront
fees, arrangement fees, deferred financing costs and similar fees and costs,
(ii) transactional expenses and other issuance costs associated with the
negotiation, preparation, execution and delivery of the Loan Documents, any
documents related to Alternative Incremental Facility Debt and any Indebtedness
incurred under Section 6.01(g) or any Refinancing Indebtedness in respect
thereto (including Credit Agreement Refinancing Indebtedness), and
(iii) pay-in-kind interest expense or other non-cash interest expense (including
as a result of the effects of purchase accounting).

 

“Consolidated Net Income” means, for any period, the net income or loss of the
Borrower and the Restricted Subsidiaries for such period determined on a
consolidated basis in accordance with GAAP; provided that there shall be
excluded (a) the income of any Person (other than the Borrower) that is not a
Restricted Subsidiary, except to the extent of the amount of cash dividends or
other cash distributions actually paid by such Person to the Borrower or,
subject to clauses (b) and (c) of this proviso, any consolidated Restricted
Subsidiary during such period, (b) the income of, and any amounts referred to in
clause (a) of this proviso paid to, any Restricted Subsidiary to the extent
that, on the date of determination, the declaration or payment of cash dividends
or other cash distributions by such Restricted Subsidiary of that income is not
at the time permitted by a Requirement of Law or any agreement or instrument
applicable to such Restricted Subsidiary, unless such restrictions with respect
to the payment of cash dividends and other similar cash distributions have been
legally and effectively waived and (c) the income or loss of, and any amounts
referred to in clause (a) of this proviso paid to, any Restricted Subsidiary
that is not wholly-owned by the Borrower to the extent such income or loss or
such amounts are attributable to the noncontrolling interest in such Restricted
Subsidiary.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Cortec” means, individually and collectively, Cortec Group Management Services
LLC and any Person (other than a natural Person) that (a) is organized by Cortec
Group Management Services LLC for the purpose of making portfolio investments in
one or more companies and (b) is controlled by, or is under common control with,
Cortec Group Management Services LLC (including Cortec Management V, LLC, Cortec
Group Fund V, L.P. and Cortec Co-Investment Fund V, L.L.C.); provided that the
term “Cortec” shall not include portfolio companies of Cortec Group Management
Services LLC or any of its Affiliates.

 

“Covered Entity” means any of the following:  (a) a “covered entity” as that
term is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b);
(b) a “covered bank” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 47.3(b); or (c) a “covered FSI” as that term is defined in,
and interpreted in accordance with, 12 C.F.R. § 382.2(b).

 

“Covered Party” has the meaning assigned to such term in Section 9.19.

 

“Credit Agreement Refinancing Indebtedness” means (a) Refinancing Term Loans
(and the related Refinancing Term Commitments), (b) Permitted Pari Passu
Refinancing Debt, (c) Permitted Junior Lien Refinancing Debt, (d) Permitted
Unsecured Refinancing Debt or (e) other Indebtedness incurred pursuant to a
Refinancing Amendment, in each case, issued, incurred or otherwise obtained
(including by means of the extension or renewal of existing Indebtedness) in
exchange for, or to extend, renew, replace, repurchase, retire or refinance, in
whole or part, existing Term Loans, or any existing Credit Agreement Refinancing
Indebtedness (such Term Loans or Credit Agreement Refinancing Indebtedness, as
applicable, the “Refinanced Debt”); provided that (i) such Indebtedness has a
maturity no earlier, and, in the case of

 

--------------------------------------------------------------------------------



 

Refinancing Term Loans, a Weighted Average Life to Maturity equal to or greater,
than the maturity date or the remaining Weighted Average Life to Maturity, as
applicable, of the Refinanced Debt, (ii) such Indebtedness shall not have a
greater principal amount than the principal amount of the applicable Refinanced
Debt plus accrued interest, fees, premiums (if any) and penalties thereon and
reasonable fees and out-of-pocket expenses associated with the refinancing plus
other Indebtedness that could otherwise be incurred hereunder, subject to (A) a
dollar-for-dollar usage of any basket (other than any basket that provides for
Credit Agreement Refinancing Indebtedness) set forth in Section 6.01 and (B) if
such Indebtedness is secured, a dollar-for-dollar usage of any basket (other
than any basket that provides for Liens on Credit Agreement Refinancing
Indebtedness) set forth in Section 6.02, (iii) the terms and conditions of such
Indebtedness (except as otherwise provided in clause (ii) above and with respect
to pricing, premiums, fees, discounts, rate floors and optional prepayment or
redemption terms) are substantially similar to, or (taken as a whole) are no
more favorable (as reasonably determined by the Borrower) to the lenders or
holders providing such Indebtedness than, those applicable to the Refinanced
Debt being refinanced (except for such more favorable covenants or other
provisions that are (A) applicable only to periods after the Latest Maturity
Date at the time of incurrence of such Indebtedness or (B) added for the benefit
of any existing Loans and Commitments at the time of such refinancing) (provided
that a certificate of a Responsible Officer delivered to the Administrative
Agent within five Business Days after the incurrence of such Indebtedness,
together with a reasonably detailed description of the material terms and
conditions of such Indebtedness or drafts of the documentation relating thereto,
stating that the Borrower has determined in good faith that such terms and
conditions satisfy the requirement of this clause (iii) shall be conclusive
evidence that such terms and conditions satisfy such requirement unless the
Administrative Agent notifies the Borrower within such five Business Day period
that it disagrees with such determination (including a description of the basis
upon which it disagrees)), (iv) any such Indebtedness in the form of Permitted
Pari Passu Refinancing Debt, Permitted Junior Lien Refinancing Debt or Permitted
Unsecured Refinancing Debt that is in the form of notes shall not be subject to
any amortization prior to the maturity thereof and shall not be subject to any
mandatory redemption or prepayment requirements (other than repayment
requirements customary for notes, including upon the occurrence of an event of
default, a change in control or an asset sale), (v) any such Indebtedness in the
form of Refinancing Term Loans shall not be subject to mandatory prepayment
requirements (taken as a whole) that are more favorable to the lenders or
holders providing such Indebtedness than the mandatory prepayment requirements
applicable to the existing Term Loans and (vi) such Refinanced Debt shall be
repaid, repurchased, retired, defeased or satisfied and discharged, all accrued
interest, fees, premiums (if any) and penalties in connection therewith shall be
paid, and all commitments thereunder shall be terminated, on the date such
Credit Agreement Refinancing Indebtedness is issued, incurred or obtained.

 

“Cure Amount” has the meaning assigned to such term in Section 7.02(a).

 

“Cure Deadline” has the meaning assigned to such term in Section 7.02(a).

 

“Cure Right” has the meaning assigned to such term in Section 7.02(a).

 

“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States of America or other applicable
jurisdictions from time to time in effect.

 

“Declining Lender” has the meaning assigned to such term in Section 2.21(a).

 

“Default” means any event or condition that constitutes an Event of Default or
that upon notice, lapse of time or both would, unless cured or waived,
constitute an Event of Default.

 

--------------------------------------------------------------------------------



 

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

 

“Defaulting Lender” means, subject to Section 2.19(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, any Issuing Bank or any
other Lender any other amount required to be paid by it hereunder (including in
respect of its participation in Letters of Credit) within two Business Days of
the date when due, (b) has notified the Borrower, the Administrative Agent or
any Issuing Bank in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
Business Days after written request by the Administrative Agent or the Borrower,
to confirm in writing to the Administrative Agent and the Borrower that it will
comply with its prospective funding obligations hereunder (provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt of such written confirmation by the Administrative Agent and the
Borrower), or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any Debtor Relief Law, (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity or (iii) become the subject of a Bail-In Action;
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any Equity Interest in that Lender or any direct or
indirect parent company thereof by a Governmental Authority so long as such
ownership interest does not result in or provide such Lender with immunity from
the jurisdiction of courts within the United States of America or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender. Any determination
by the Administrative Agent that a Lender is a Defaulting Lender under any one
or more of clauses (a) through (d) above, and of the effective date of such
status, shall be conclusive and binding absent manifest error, and such Lender
shall be deemed to be a Defaulting Lender (subject to Section 2.19(b)) as of the
date established therefor by the Administrative Agent in a written notice of
such determination, which shall be delivered by the Administrative Agent to the
Borrower, each Issuing Bank and each other Lender promptly following such
determination.

 

“Delivery Deadline” has the meaning assigned to such term in Section 7.02(a).

 

“Designated Non-Cash Consideration” means the fair market value (as determined
by the Borrower in good faith) of non-cash consideration received by the
Borrower or a Restricted Subsidiary in connection with a Disposition permitted
pursuant to Section 6.05 that is designated as Designated Non-Cash Consideration
pursuant to a certificate of a Responsible Officer, setting forth the basis of
such valuation (which amount will be reduced by the fair market value of the
portion of the non-cash consideration converted to cash within 180 days
following the consummation of such Disposition).

 

“Designated Subsidiary” means each wholly-owned Subsidiary other than: (a) a
Restricted Subsidiary that is a CFC, a CFC Holding Company or a Foreign
Subsidiary; (b) a Restricted Subsidiary that is not a Material Subsidiary;
provided that the term “Designated Subsidiary” shall include any Restricted
Subsidiary described in clause (b) of this definition that is designated as a
“Designated

 

--------------------------------------------------------------------------------



 

Subsidiary” in accordance with Section 5.11(b); (c) any Subsidiary that is (i) a
captive insurance company, (ii) a not-for-profit entity, (iii) a special purpose
entity, (iv) an Unrestricted Subsidiary, or (v) a subsidiary of a CFC, CFC
Holding Company or a Foreign Subsidiary; (d) any Subsidiary that would require
governmental or regulatory approval, consent, license or authorization to
provide a guaranty or Lien on its assets and such approval, consent, license or
authorization has not been obtained after use of commercially reasonable
efforts; and (e) any Subsidiary that if it provided a guaranty or a Lien on its
assets would result in a material adverse tax consequence to the Borrower and
its Restricted Subsidiaries, taken as a whole (as reasonably determined by the
Borrower in consultation with the Administrative Agent).

 

“Disposition” has the meaning assigned to such term in Section 6.05.

 

“Disqualified Equity Interest” means any Equity Interest that (a) requires the
payment of any dividends (other than dividends payable solely in shares of
Qualified Equity Interests) prior to the date that is 91 days after the Latest
Maturity Date; (b) matures or is mandatorily redeemable or subject to mandatory
repurchase or redemption or repurchase at the option of the holders thereof, in
each case in whole or in part and whether upon the occurrence of any event,
pursuant to a sinking fund obligation on a fixed date or otherwise, prior to the
date that is 91 days after the Latest Maturity Date (determined as of the date
of issuance thereof or, in the case of any such Equity Interests outstanding on
the Effective Date, as of the Effective Date), other than (i) upon payment in
full of the Loan Document Obligations, reduction of the LC Exposure to zero or
such LC Exposure being cash collateralized or backstopped in a manner reasonably
acceptable to the applicable Issuing Bank and termination of the Commitments or
(ii) upon a “change in control” or sale of all or substantially all the assets
on a consolidated basis of the issuer of such Equity Interests; provided that
any payment required pursuant to this clause (ii) is either subordinated in
right of payment to the Loan Document Obligations by the terms of such Equity
Interests or is payable only after the Loans are repaid in full and such
requirement is applicable only in circumstances that are market on the date of
issuance of such Equity Interests; or (c) is convertible or exchangeable,
automatically or at the option of any holder thereof, into (i) any Indebtedness
(other than any Indebtedness described in clause (j) of the definition thereof)
or (ii) any Equity Interests or other assets other than Qualified Equity
Interests, in each case at any time prior to the date that is 91 days after the
Latest Maturity Date (determined as of the date of issuance thereof or, in the
case of any such Equity Interests outstanding on the Effective Date, as of the
Effective Date) other than (A) upon payment in full of the Loan Document
Obligations, reduction of the LC Exposure to zero or such LC Exposure being cash
collateralized or backstopped in a manner reasonably acceptable to the
applicable Issuing Bank and termination of the Commitments or (B) upon a “change
in control” or sale of all or substantially all the assets on a consolidated
basis of the issuer of such Equity Interests; provided that an Equity Interest
in any Person that is issued to any employee or to any plan for the benefit of
employees or by any such plan to such employees shall not constitute a
Disqualified Equity Interest solely because it may be required to be repurchased
by such Person or any of its subsidiaries in order to satisfy applicable
statutory or regulatory obligations or as a result of such employee’s
termination, death or disability.

 

“Disqualified Institution” means, on any date, (a) (i) any Person that is a
direct competitor of the Borrower and its Subsidiaries in the same or a similar
line of business as the Borrower (a “Competitor”), which Person has been
designated by the Borrower as a “Disqualified Institution” by written notice to
the Administrative Agent not less than three Business Days prior to such date,
and (ii) any Affiliate of any such Competitor, which Person either has been
designated by the Borrower as a “Disqualified Institution” by written notice to
the Administrative Agent not less than three Business Days prior to such date or
is readily identifiable as such on the basis of its name (other than any bona
fide debt fund that is engaged in making or purchasing commercial loans in the
ordinary course of business, except to the extent otherwise disqualified
pursuant to the following clause (b)), or (b) any other Person designated by the
Borrower as a “Disqualified Institution” to the Administrative Agent prior to
the Second Amendment Effective Date, and any Affiliate of any such Person so
designated that is readily identifiable as such on the basis of its name;

 

--------------------------------------------------------------------------------



 

provided that “Disqualified Institutions” shall exclude any Person that the
Borrower has designated as no longer being a “Disqualified Institution” by
written notice delivered to the Administrative Agent from time to time;
provided, further, that the designation of any Person as a “Disqualified
Institution” after the date such Person becomes a Lender hereunder shall not
retroactively disqualify such Person from serving as a Lender hereunder.

 

“dollars” or “$” refers to lawful money of the United States of America.

 

“Domestic Subsidiary” means any Restricted Subsidiary that is not a Foreign
Subsidiary.

 

“DQ List” has the meaning assigned to such term in Section 9.04(h)(iv).

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clause (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

“EEA Member Country” means any member state of the European Union, Iceland,
Liechtenstein and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Effective Date” means May 19, 2016.

 

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund and (d) any other Person, other than, in each case, a natural
person (and any holding company, investment vehicle or trust for, or owned and
operated for the primary benefit of, a natural person), a Defaulting Lender, a
Disqualified Institution or the Borrower, any Subsidiary or any other Affiliate
of the Borrower.

 

“Environmental Laws” means all treaties, laws, rules, regulations, codes,
ordinances or binding orders, decrees, judgments, injunctions or agreements
issued, promulgated or entered into by or with any Governmental Authority,
relating in any way to (a) protection of the environment, (b) the preservation
or reclamation of natural resources, (c) the generation, management, Release or
threatened Release of any Hazardous Material or (d) health and safety matters
with respect to exposure to Hazardous Materials.

 

“Environmental Liability” means any liability, obligation, loss, claim, action
or order, contingent or otherwise (including any liability for damages, costs of
medical monitoring, costs of environmental remediation or restoration,
governmental oversight costs, reasonable consultants’ fees, fines, penalties and
indemnities), directly or indirectly resulting from or based upon (a) any actual
or alleged violation of any Environmental Law or permit, license or approval
issued thereunder, (b) the generation, use, handling, transportation, storage,
treatment or disposal of any Hazardous Materials giving rise to liability under
any Environmental Law, (c) exposure to any Hazardous Materials giving rise to
liability under any Environmental Law, (d) the Release or threatened Release of
any Hazardous Materials or (e) any contract, agreement or other consensual
arrangement pursuant to which liability is assumed or imposed with respect to
any of the foregoing.

 

--------------------------------------------------------------------------------



 

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests (whether voting or non-voting) in, or
interests in the income or profits of, a Person, and any warrants, options or
other rights entitling the holder thereof to purchase or acquire any of the
foregoing (other than, prior to the date of such conversion, Indebtedness that
is convertible into Equity Interests).

 

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or 414(c) of the Code or, solely for purposes of Section 412 of
the Code and Section 302 of ERISA, is treated as a single employer under
Section 414 of the Code.

 

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043(c) of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived), (b) any failure by any Plan
to satisfy the minimum funding standard (within the meaning of Section 412 of
the Code or Section 302 of ERISA) applicable to such Plan, whether or not
waived, (c) the filing pursuant to Section 412(c) of the Code or
Section 302(c) of ERISA of an application for a waiver of the minimum funding
standard with respect to any Plan, (d) a determination that any Plan is, or is
expected to be, in “at-risk” status (as defined in Section 430(i)(4) of the Code
or Section 303(i)(4) of ERISA), (e) the incurrence by the Borrower or any of its
ERISA Affiliates of any liability under Title IV of ERISA with respect to the
termination of any Plan, (f) the receipt by the Borrower or any of its ERISA
Affiliates from the PBGC or a plan administrator of any notice relating to an
intention to terminate any Plan or Plans, (g) the incurrence by the Borrower or
any of its ERISA Affiliates of any liability with respect to the withdrawal or
partial withdrawal of the Borrower or any ERISA Affiliate from any Plan or
Multiemployer Plan, (h) the receipt by the Borrower or any ERISA Affiliate of
any notice, or the receipt by any Multiemployer Plan from the Borrower or any of
its ERISA Affiliates of any notice, concerning the imposition upon the Borrower
or any ERISA Affiliate of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent within the meaning of
Title IV of ERISA, or in endangered or critical status, within the meaning of
Section 305 of ERISA or (i) any Foreign Benefit Event.

 

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to clause (a) of the LIBO Rate.

 

“Event of Default” has the meaning assigned to such term in Section 7.01.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

“Excess Cash Flow” means, for any Fiscal Year, the sum (without duplication) of:

 

(a)                                 the Consolidated Net Income of the Borrower
and the Restricted Subsidiaries for such Fiscal Year; plus

 

(b)                                 depreciation, amortization and other
non-cash charges or losses deducted in determining such Consolidated Net Income
for such Fiscal Year; plus

 

(c)                                  the sum of the amount, if any, by which Net
Working Capital decreased during such Fiscal Year (except as a result of the
reclassification of items from short-term to long-term or vice-versa); minus

 

--------------------------------------------------------------------------------



 

(d)                                 the sum of (i) any non-cash gains included
in determining such Consolidated Net Income for such Fiscal Year, (ii) the
amount, if any, by which Net Working Capital increased during such Fiscal Year
(except as a result of the reclassification of items from long-term to
short-term or vice-versa), (iii) the net amount, if any, by which the
consolidated long-term deferred revenues and other consolidated accrued
long-term liability accounts of the Borrower and the Subsidiaries decreased
during such Fiscal Year and (iv) the net amount, if any, by which the
consolidated accrued long-term asset accounts of the Borrower and the
Subsidiaries increased during such Fiscal Year; minus

 

(e)                                  the sum (without duplication) of
(i) Capital Expenditures made (or committed to be used pursuant to binding
documentation) in cash for such Fiscal Year (except to the extent attributable
to the incurrence of Capital Lease Obligations or otherwise financed from
Excluded Sources (excluding proceeds of the Revolving Loans), and (ii) cash
consideration paid (or committed to be used pursuant to binding documentation)
during such Fiscal Year to make acquisitions or other long-term investments
(other than Permitted Investments) (except to the extent financed from Excluded
Sources (excluding proceeds of the Revolving Loans)), in each case so long as
(A) such amounts are contractually committed by the last day of the fiscal year
of the applicable Excess Cash Flow period and (B) such amounts are actually
utilized (and, for the avoidance of doubt, shall not be deducted when used)
during the fiscal year immediately following such Excess Cash Flow period;
provided that if such contractually committed amounts are not utilized pursuant
to subclause (A) hereof during the Fiscal Year immediately following such Excess
Cash Flow period, such amounts shall be added back to Excess Cash Flow in the
immediately succeeding Excess Cash Flow period; minus

 

(f)                                   all Restricted Payments due in respect of
such period (whether or not paid) made under the permissions of Section 6.07
(other than (x) Restricted Payments made in reliance on the Available Amount
(except if funded with amounts set forth under clause (a)(ii) of “Available
Amount” generated during such fiscal year) and (y) solely to the extent paid to
the Borrower or one of its Restricted Subsidiaries) and, in each case, except to
the extent financed from Excluded Sources); minus

 

(g)                                  cash payments by the Borrower and its
Restricted Subsidiaries during such period in respect of long-term liabilities
of the Borrower and its Restricted Subsidiaries other than Indebtedness, except
to the extent financed from Excluded Sources; minus

 

(h)                                 the aggregate amount of expenditures
actually made in cash by the Borrower and its Restricted Subsidiaries during
such period (including expenditures for the payment of financing fees and
pension contributions) to the extent that such expenditures are not expensed or
deducted (or exceed the amount expensed or deducted when calculating
Consolidated Net Income) during such period, except to the extent financed From
Excluded Sources; minus

 

(i)                                     the amount of cash taxes paid or payable
in such period to the extent they exceed the amount of tax expense deducted in
determining Consolidated Net Income for such period; minus

 

(j)                                    the aggregate principal amount of
Long-Term Indebtedness repaid or prepaid by the Borrower and the Subsidiaries
during such Fiscal Year, excluding (i) Indebtedness in respect of Revolving
Loans and Letters of Credit or other revolving credit facilities (unless there
is a corresponding reduction in the Aggregate Revolving Commitment or the
commitments in respect of such other revolving credit facilities, as
applicable), (ii) Term Loans prepaid pursuant to Section

 

--------------------------------------------------------------------------------



 

2.10(a) or (c), and (iii) repayments or prepayments of Long-Term Indebtedness
financed from Excluded Sources.

 

“Exchange Act” means the United States Securities Exchange Act of 1934.

 

“Excluded Sources” means (a) proceeds of any incurrence or issuance of Long-Term
Indebtedness or Capital Lease Obligations and (b) proceeds of any issuance or
sale of Equity Interests in the Borrower or any Restricted Subsidiary (other
than issuances or sales of Equity Interests to the Borrower or any Restricted
Subsidiary) or any capital contributions to the Borrower or any Restricted
Subsidiary (other than any capital contributions made by the Borrower or any
Restricted Subsidiary).

 

“Excluded Swap Guarantor” means any Subsidiary Loan Party all or a portion of
whose Guarantee of, or grant of a security interest to secure, any Specified
Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act.

 

“Excluded Swap Obligations” means, with respect to any Subsidiary Loan Party,
any Specified Swap Obligation if, and to the extent that, all or a portion of
the Guarantee of such Subsidiary Loan Party of, or the grant by such Subsidiary
Loan Party of a security interest to secure, such Specified Swap Obligation (or
any Guarantee thereof) is or becomes illegal under the Commodity Exchange Act by
virtue of such Loan Party’s failure for any reason to constitute an “eligible
contract participant” as defined in the Commodity Exchange Act at the time the
Guarantee of such Loan Party, or a grant by such Loan Party of a security
interest, becomes effective with respect to such Specified Swap Obligation. If a
Specified Swap Obligation arises under a master agreement governing more than
one swap, such exclusion shall apply only to the portion of such Specified Swap
Obligation that is attributable to swaps for which such Guarantee or security
interest is or becomes illegal.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient: (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes and branch profits Taxes, in each case (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. Federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in such Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 2.18(b) or 9.02(c)) or (ii) such Lender changes its
lending office, except in each case to the extent that, pursuant to
Section 2.16, amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender acquired the applicable
interest in such Loan or Commitment or to such Lender immediately before it
changed its lending office, (c) Taxes attributable to such Recipient’s failure
to comply with Section 2.16(f) and (d) any U.S. Federal withholding Taxes
imposed under FATCA.

 

“Existing Credit Agreement” means Credit Agreement, dated as of June 15, 2012,
among YETI Coolers, LLC, as borrower, the financial institutions party thereto
as lenders, and Fifth Street Finance Corp., as agent, as amended by that certain
First Amendment to Credit Agreement, dated as of February 20, 2014, that certain
Second Amendment to Credit Agreement, dated as of June 9, 2014, that certain
Third Amendment to Credit Agreement, dated as of November 14, 2014, that certain
Fourth Amendment to Credit Agreement, dated as of April 24, 2015, that certain
Fifth Amendment to Credit Agreement, dated October 22, 2015.

 

“Existing Indebtedness” means Indebtedness incurred under the Existing Credit
Agreement.

 

--------------------------------------------------------------------------------



 

“Existing Revolving Borrowings” has the meaning assigned to such term in
Section 2.20(d).

 

“Extension Effective Date” has the meaning assigned to such term in
Section 2.21(a).

 

“Fair Labor Standards Act” means the Fair Labor Standards Act, 29 U.S.C. §§ 201
et seq.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities and implementing
such Sections of the Code.

 

“Federal Funds Rate” means, for any day, the rate per annum calculated by the
Federal Reserve Bank of New York based on such day’s federal funds transactions
by depository institutions (as determined in such manner as the Federal Reserve
Bank of New York shall set forth on its public website from time to time) and
published on the next succeeding Business Day by the Federal Reserve Bank of New
York as the federal funds effective rate; provided that if the Federal Funds
Rate as so determined would be less than zero, such rate shall be deemed to be
zero for purposes of this Agreement.

 

“Fee Letters” means each of (a) the fee letter agreement, dated as of the Second
Amendment Effective Date, between the Borrower and the Administrative Agent and
(b) the fee letter agreement, dated as of November 1, 2019, between the Borrower
and BofA Securities.

 

“Financial Officer” means, with respect to any Person, the chief financial
officer, principal accounting officer, treasurer or controller of such Person.
Unless otherwise specified, “Financial Officer” means a Financial Officer of the
Borrower.

 

“Fiscal Quarter” means a fiscal quarter of the Borrower.

 

“Fiscal Year” means a fiscal year of the Borrower.

 

“Fixed Amounts” has the meaning assigned to such term in Section 1.03.

 

“Flood Hazard Property” means any Mortgaged Property that is in an area
designated by the Federal Emergency Management Agency as having special flood or
mudslide hazards.

 

“Flood Insurance Laws” means, collectively, (a) the National Flood Insurance
Reform Act of 1994 (which comprehensively revised the National Flood Insurance
Act of 1968 and the Flood Disaster Protection Act of 1973) as now or hereafter
in effect or any successor statute thereto, (b) the Flood Insurance Reform Act
of 2004 as now or hereafter in effect or any successor statute thereto and
(c) the Biggert—Waters Flood Insurance Reform Act of 2012 as now or hereafter in
effect or any successor statute thereto.

 

“Foreign Benefit Event” means, with respect to any Foreign Pension Plan, (a) the
existence of unfunded liabilities in excess of the amount permitted under any
applicable law, or in excess of the amount that would be permitted absent a
waiver from a Governmental Authority, (b) the failure to make the required
contributions or payments, under any applicable law, on or before the due date
for such contributions or payments, (c) the receipt of a notice by a
Governmental Authority relating to the intention to terminate any such Foreign
Pension Plan or to appoint a trustee or similar official to administer any such
Foreign Pension Plan, or alleging the insolvency of any such Foreign Pension
Plan, (d) the incurrence of any liability by the Borrower or any Restricted
Subsidiary under any applicable law on account of the complete or partial

 

--------------------------------------------------------------------------------



 

termination of such Foreign Pension Plan or the complete or partial withdrawal
of any participating employer therein or (e) the occurrence of any transaction
that is prohibited under any applicable law and that would reasonably be
expected to result in the incurrence of any liability by the Borrower or any
Restricted Subsidiary, or the imposition on the Borrower or any Restricted
Subsidiary of any fine, excise tax or penalty resulting from any noncompliance
with any applicable law.

 

“Foreign Lender” means (a) if the Borrower is a U.S. Person, then a Lender, with
respect to such Borrower, that is not a U.S. Person and (b) if the Borrower is
not a U.S. Person, then a Lender, with respect to such Borrower, that is
resident or organized under the laws of a jurisdiction other than that in which
the Borrower is resident for tax purposes.

 

“Foreign Pension Plan” means any defined benefit pension plan established or
maintained by the Borrower or any of its Restricted Subsidiaries primarily for
the benefit of employees of the Borrower or any Restricted Subsidiary outside of
the United States of America that under applicable law of any jurisdiction other
than the United States of America is required to be funded through a trust or
other funding vehicle other than a trust or funding vehicle maintained
exclusively by a Governmental Authority.

 

“Foreign Subsidiary” means any Restricted Subsidiary that is organized under the
laws of a jurisdiction other than the United States of America, any State
thereof or the District of Columbia.

 

“Fronting Exposure” means, at any time there is a Defaulting Lender, with
respect to any Issuing Bank, such Defaulting Lender’s Applicable Percentage of
the outstanding LC Exposure other than LC Exposure as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders or cash
collateralized in accordance with the terms hereof.

 

“Fund” means any Person (other than a natural Person) that is engaged in making,
purchasing, holding or otherwise investing in commercial loans, bonds and
similar extensions of credit in the ordinary course of its activities.

 

“GAAP” means generally accepted accounting principles in the United States of
America.

 

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether State or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supranational bodies exercising such powers or functions, such as the
European Union or the European Central Bank).

 

“Granting Lender” has the meaning assigned to such term in Section 9.04(e).

 

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other monetary obligation of any
other Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of the guarantor, direct or indirect,
(a) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other monetary obligation or to purchase (or to advance
or supply funds for the purchase of) any security for the payment thereof,
(b) to purchase or lease property, securities or services for the purpose of
assuring the owner of such Indebtedness or other monetary obligation of the
payment thereof, (c) to maintain working capital, equity capital or any other
financial statement condition or liquidity of the primary obligor so as to
enable the primary obligor to pay such Indebtedness or other monetary obligation
or (d) as an account party in respect of any letter of credit or letter of
guaranty issued to support such Indebtedness or other obligation; provided

 

--------------------------------------------------------------------------------



 

that the term “Guarantee” shall not include endorsements for collection or
deposit in the ordinary course of business. The amount, as of any date of
determination, of any Guarantee shall be the principal amount outstanding on
such date of the Indebtedness or other obligation guaranteed thereby (or, in the
case of (i) any Guarantee the terms of which limit the monetary exposure of the
guarantor or (ii) any Guarantee of an obligation that does not have a principal
amount, the maximum monetary exposure as of such date of the guarantor under
such Guarantee (as determined, in the case of clause (i), pursuant to such terms
or, in the case of clause (ii), reasonably and in good faith by a Responsible
Officer)). The term “Guarantee” used as a verb has a corresponding meaning.

 

“Hazardous Materials” means all explosive, radioactive, hazardous or toxic
substances, materials, wastes or other pollutants, including petroleum or
petroleum by-products or distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, chlorofluorocarbons and other
ozone-depleting substances which are regulated pursuant to any Environmental
Law.

 

“Hedging Agreement” means any agreement with respect to any swap, forward,
future or derivative transaction, or any option or similar agreement, involving,
or settled by reference to, one or more rates, currencies, commodities, equity
or debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value or any similar
transaction or any combination of the foregoing transactions; provided that no
phantom stock or similar plan providing for payments only on account of services
provided by current or former directors, officers, employees or consultants of
the Borrower or any Restricted Subsidiary shall be a Hedging Agreement.

 

“Incremental Extensions of Credit” has the meaning assigned to such term in
Section 2.20(a).

 

“Incremental Facility Amendment” has the meaning assigned to such term in
Section 2.20(c).

 

“Incremental Term Commitments” means one or more Classes of term loan
commitments hereunder that are established to fund Incremental Term Loans
hereunder pursuant to an Incremental Facility Amendment.

 

“Incremental Term Loans” has the meaning assigned to such term in
Section 2.20(a).

 

“Incurrence-Based Amounts” has the meaning assigned to such term in
Section 1.03.

 

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person under conditional
sale or other title retention agreements relating to property acquired by such
Person, (d) all obligations of such Person in respect of the deferred purchase
price of property or services (excluding trade accounts payable and other
accrued obligations, in each case incurred in the ordinary course of business),
(e) all Indebtedness of others secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by)
any Lien on property owned or acquired by such Person, whether or not the
Indebtedness secured thereby has been assumed by such Person, (f) all Guarantees
by such Person of Indebtedness of others, (g) all Capital Lease Obligations of
such Person, (h) all obligations, contingent or otherwise, of such Person as an
account party in respect of letters of credit and letters of guaranty, (i) all
obligations, contingent or otherwise, of such Person in respect of bankers’
acceptances and (j) all Disqualified Equity Interests in such Person, valued, as
of the date of determination, at the greater of (i) the maximum aggregate amount
that would be payable upon maturity, redemption, repayment or repurchase thereof
(or of Disqualified Equity Interests or Indebtedness into which such
Disqualified Equity Interests are convertible or exchangeable) and (ii) the
maximum liquidation preference of such Disqualified Equity Interests. The
Indebtedness of any Person shall include the Indebtedness of any other entity
(including any

 

--------------------------------------------------------------------------------



 

partnership in which such Person is a general partner) to the extent such Person
is liable therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness expressly provide that such Person is not liable therefor.
Notwithstanding the foregoing, the term “Indebtedness” shall not include
post-closing purchase price adjustments or earnouts except to the extent that
the amount payable pursuant to such purchase price adjustment or earnout is, or
becomes, reasonably determinable and constitutes a liability on the balance
sheet of such Person. The amount of Indebtedness of any Person for purposes of
clause (e) above shall (unless such Indebtedness has been assumed by such Person
or such Person has otherwise become liable for the payment thereof) be deemed to
be equal to the lesser of (i) the aggregate unpaid amount of such Indebtedness
and (ii) the fair market value of the property encumbered thereby as determined
by such Person in good faith.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under this Agreement or any other Loan Document and (b) to the extent not
otherwise described in clause (a) of this definition, Other Taxes.

 

“Indemnitee” has the meaning assigned to such term in Section 9.03(b).

 

“Intercompany Indebtedness Subordination Agreement” means the Intercompany
Indebtedness Subordination Agreement substantially in the form of Exhibit E
pursuant to which intercompany obligations and advances owed by any Loan Party
are subordinated to the Obligations.

 

“Intercreditor Agreement” means, in connection with any Credit Agreement
Refinancing Indebtedness or any Alternative Incremental Facility Debt, a
customary intercreditor agreement in form and substance reasonably satisfactory
to the Administrative Agent.

 

“Interest Coverage Ratio” means, on any date, the ratio of (a) Consolidated
EBITDA for the period of four consecutive Fiscal Quarters ended on such date
(or, if such date is not the last day of a fiscal quarter, ended on the last day
of the Fiscal Quarter most recently ended prior to such date) to
(b) Consolidated Interest Charges for the period of four consecutive Fiscal
Quarters ended on such date (or, if such date is not the last day of a fiscal
quarter, ended on the last day of the Fiscal Quarter most recently ended prior
to such date).

 

“Interest Election Request” means a request by the Borrower to convert or
continue a Revolving Borrowing or Term Borrowing in accordance with
Section 2.06, which shall be, in the case of a written Interest Election
Request, in a form approved by the Administrative Agent (including any form on
an electronic platform or electronic transmission system as shall be approved by
the Administrative Agent) and otherwise consistent with the requirements of
Section 2.06.

 

“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each March, June, September and December and the applicable Maturity Date for
such ABR Loan and (b) with respect to any Eurodollar Loan, the last day of the
Interest Period applicable to the Borrowing of which such Loan is a part, the
applicable Maturity Date for such Loan and, in the case of a Eurodollar
Borrowing with an Interest Period of more than three months’ duration, each day
prior to the last day of such Interest Period that occurs at intervals of three
months’ duration after the first day of such Interest Period.

 

“Interest Period” means, with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter (or, such other period (including twelve months) thereafter if, at
the time of the relevant Borrowing, all Lenders participating therein agree to
make an interest period of such duration available), as the Borrower may elect,
in each case, subject to availability; provided that (a) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next

 

--------------------------------------------------------------------------------



 

succeeding Business Day unless such next succeeding Business Day would fall in
the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day and (b) any Interest Period that commences on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month of such Interest
Period) shall end on the last Business Day of the last calendar month of such
Interest Period. For purposes hereof, the date of a Borrowing initially shall be
the date on which such Borrowing is made and thereafter shall be the effective
date of the most recent conversion or continuation of such Borrowing.

 

“Investment Company Act” means the U.S. Investment Company Act of 1940.

 

“IRS” means the United States Internal Revenue Service.

 

“ISP” means the International Standby Practices, International Chamber of
Commerce Publication No. 590 (or such later version thereof as may be in effect
at the applicable time).

 

“Issuing Bank” means (a) Bank of America, N.A. and (b) each Revolving Lender
that shall have become an Issuing Bank hereunder as provided in
Section 2.04(j) (other than any Person that shall have ceased to be an Issuing
Bank as provided in Section 2.04(k)), each in its capacity as an issuer of
Letters of Credit hereunder. Each Issuing Bank may, in its discretion, arrange
for one or more Letters of Credit to be issued by Affiliates of such Issuing
Bank, in which case the term “Issuing Bank” shall include any such Affiliate
with respect to Letters of Credit issued by such Affiliate.

 

“Latest Maturity Date” means, at any time, the latest of the Maturity Dates in
respect of the Classes of Loans and Commitments that are outstanding at such
time.

 

“LC Commitment” means, with respect to each Issuing Bank, the commitment of such
Issuing Bank to issue Letters of Credit hereunder. The amount of each Issuing
Bank’s LC Commitment as of the Second Amendment Effective Date is set forth on
Schedule 2.01, or if an Issuing Bank has entered into an Assignment and
Assumption or has otherwise assumed a LC Commitment after the Second Amendment
Effective Date, the amount set forth for such Issuing Bank as its LC Commitment
in the Register maintained by the Administrative Agent. The LC Commitment of an
Issuing Bank may be modified from time to time by agreement between such Issuing
Bank and the Borrower, and notified to the Administrative Agent.

 

“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit.

 

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time and (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time. The LC Exposure of any Revolving Lender at any time shall
be such Lender’s Applicable Percentage of the aggregate LC Exposure at such
time.

 

“LC Sublimit” means an amount equal to $20,000,000. The LC Sublimit is part of,
and not in addition to, the Revolving Commitments.

 

“LCA Election” has the meaning assigned to such term in Section 1.03.

 

“Lenders” means: (a) for all purposes, the Persons listed on Schedule 2.01 and
any other Person that shall have become a party hereto pursuant to an Assignment
and Assumption or an Affiliated Lender Assignment and Assumption, an Incremental
Facility Amendment or a Refinancing Amendment, other than any such Person that
shall have ceased to be a party hereto pursuant to an Assignment and Assumption,
an Affiliated Lender Assignment and Assumption or otherwise in accordance with
the terms of this Agreement; provided, however, that Section 9.03 shall continue
to apply to each such Person that ceases to

 

--------------------------------------------------------------------------------



 

be a party hereto pursuant to an Assignment and Assumption, an Affiliated Lender
Assignment and Assumption or otherwise in accordance with the terms of this
Agreement as if such Person is a “Lender” and (b) for purposes of the
definitions of “Secured Cash Management Obligations”, “Secured Hedging
Obligations” and “Secured Parties” only, shall include any Person who was a
Lender or an Affiliate of a Lender at the time such Person entered into a
Secured Cash Management Obligation or Secured Hedging Obligation with any Loan
Party or any Restricted Subsidiary, and any Person who became a Lender or an
Affiliate of a Lender on the Effective Date and had outstanding Secured Cash
Management Obligation or Secured Hedging Obligation on the Effective Date with
any Loan Party or any Restricted Subsidiary, in each case, even though at a
later time of determination, such Person or such Person’s Affiliate no longer
holds any Commitments or Loans hereunder. As a result of clause (b) of this
definition, the Secured Cash Management Obligation or Secured Hedging Obligation
owed to a Lender or its Affiliates shall continue to be “Secured Cash Management
Obligations” and “Secured Hedging Obligations,” respectively, entitled to share
in the benefits of the Collateral and each Guarantee as herein provided, even
though such Lender or such Lender’s Affiliate ceases to be a party hereto
pursuant to an Assignment and Assumption or otherwise.

 

“Letter of Credit” means any letter of credit issued pursuant to this Agreement,
other than any such letter of credit that shall have ceased to be a “Letter of
Credit” outstanding hereunder pursuant to Section 9.05. A Letter of Credit may
be a commercial letter of credit or a standby letter of credit.

 

“LIBO Rate” means: (a)           for any Interest Period with respect to a
Eurodollar Loan, the rate per annum equal to the London Interbank Offered Rate
as administered by ICE Benchmark Administration (or any other Person that takes
over the administration of such rate) for dollars for a period equal in length
to such Interest Period (“LIBOR”) as published on the applicable Bloomberg
screen page (or such other commercially available source providing such
quotations as may be designated by the Administrative Agent from time to time)
at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, for dollar deposits (for delivery on the
first day of such Interest Period) with a term equivalent to such Interest
Period;

 

(b)                                 for any interest calculation with respect to
an Alternate Base Rate Loan on any date, the rate per annum equal to LIBOR, at
or about 11:00 a.m., London time, determined two London Banking Days prior to
such date for dollar deposits with a term of one month commencing that day; and

 

(c) if the LIBO Rate shall be less than zero, such rate shall be deemed zero for
purposes of this Agreement.

 

“LIBOR” has the meaning assigned to such term in the definition of the term
“LIBO Rate”.

 

“LIBOR Screen Rate” means the LIBOR quote on the applicable screen page the
Administrative Agent designates to determine LIBOR (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time).

 

“LIBOR Successor Rate” has the meaning assigned to such term in Section 2.13(b).

 

“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definition of Alternate Base
Rate, Interest Period, timing and frequency of determining rates and making
payments of interest and other technical, administrative or operational matters
as may be appropriate, in the discretion of the Administrative Agent in
consultation with the Borrower, to reflect the adoption and implementation of
such LIBOR Successor Rate and to permit the administration thereof by the
Administrative Agent in a manner substantially consistent with market practice
(or, if the Administrative Agent determines that adoption of any portion of such
market practice is

 

--------------------------------------------------------------------------------



 

not administratively feasible or that no market practice for the administration
of such LIBOR Successor Rate exists, in such other manner of administration as
the Administrative Agent determines in consultation with the Borrower is
reasonably necessary in connection with the administration of this Agreement).

 

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, charge, security interest or other encumbrance in, on or
of such asset, (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset and (c) in the case of securities, any purchase option,
call or similar right of a third party with respect to such securities.

 

“Limited Condition Acquisition” means any Permitted Acquisition or investment
not prohibited hereunder in any assets, business or Person, in each case the
consummation of which is not conditioned on the availability of, or on
obtaining, third party financing.

 

“Loan Document Obligations” means (a) the due and punctual payment by the
Borrower of (i) the principal of and interest (including interest accruing
during the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding) on
the Loans, when and as due, whether at maturity, by acceleration, upon one or
more dates set for prepayment or otherwise, (ii) each payment required to be
made by the Borrower under this Agreement in respect of any Letter of Credit,
when and as due, including payments in respect of reimbursement of
disbursements, interest thereon and obligations to provide cash collateral and
(iii) all other monetary obligations of the Borrower under this Agreement and
each of the other Loan Documents, including obligations to pay fees, expense
reimbursement obligations (including with respect to attorneys’ fees) and
indemnification obligations, whether primary, secondary, direct, contingent,
fixed or otherwise (including monetary obligations incurred during the pendency
of any bankruptcy, insolvency, receivership or other similar proceeding,
regardless of whether allowed or allowable in such proceeding), (b) the due and
punctual performance of all other obligations of the Borrower under or pursuant
to this Agreement and each of the other Loan Documents and (c) the due and
punctual payment and performance of all the obligations of each other Loan Party
under or pursuant to each of the Loan Documents (including monetary obligations
incurred during the pendency of any bankruptcy, insolvency, receivership or
other similar proceeding, regardless of whether allowed or allowable in such
proceeding), in each case of clauses (a), (b) and (c), whether now or hereafter
owing.

 

“Loan Documents” means this Agreement, any Incremental Facility Amendment, any
Refinancing Amendment, the Collateral Agreement, the other Security Documents,
the Intercompany Indebtedness Subordination Agreement, any Intercreditor
Agreement (upon the effectiveness thereof), the Perfection Certificate, any
Supplemental Perfection Certificate, any agreement designating an additional
Issuing Bank as contemplated by Section 2.04(j), each Fee Letter and, except for
purposes of Section 9.02, any promissory notes delivered pursuant to
Section 2.08(c).

 

“Loan Parties” means, collectively, the Borrower and the Subsidiary Loan
Parties.

 

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement, including pursuant to any Incremental Facility Amendment or any
Refinancing Amendment.

 

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

 

“Long-Term Indebtedness” means any Indebtedness (excluding Indebtedness
permitted by Section 6.01(c)) that, in accordance with GAAP, constitutes (or,
when incurred, constituted) a long-term liability.

 

--------------------------------------------------------------------------------



 

“Majority in Interest”, when used in reference to Lenders of any Class, means,
at any time, (a) in the case of the Revolving Lenders, Lenders having Revolving
Exposures and unused Revolving Commitments representing more than 50% of the sum
of the Aggregate Revolving Exposure and the unused Aggregate Revolving
Commitment at such time and (b) in the case of the Term Lenders of any Class,
Lenders holding outstanding Term Loans of such Class representing more than 50%
of the aggregate principal amount of all Term Loans of such Class outstanding at
such time.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, financial condition or results of operations of the Borrower and the
Restricted Subsidiaries, taken as a whole, (b) the ability of the Loan Parties
(taken as a whole) to perform any of their obligations under this Agreement or
any other Loan Document or (c) the rights of or benefits available to the
Administrative Agent or the Lenders under this Agreement or any other Loan
Document.

 

“Material Indebtedness” means Indebtedness (other than the Loans, the Letters of
Credit and the Guarantees under the Loan Documents), or obligations in respect
of one or more Hedging Agreements, of any one or more of the Borrower and the
Restricted Subsidiaries in an aggregate principal amount exceeding $30,000,000.
For purposes of determining Material Indebtedness, the “principal amount” of the
obligations of the Borrower or any Restricted Subsidiary in respect of any
Hedging Agreement at any time shall be the maximum aggregate amount (giving
effect to any netting agreements) that the Borrower or such Restricted
Subsidiary would be required to pay if such Hedging Agreement were terminated at
such time.

 

“Material Subsidiary” means each Restricted Subsidiary (a) the consolidated
total assets of which equal 5% or more of the consolidated total assets of the
Borrower and the Restricted Subsidiaries or (b) the consolidated revenues of
which equal 5% or more of the consolidated revenues of the Borrower and the
Restricted Subsidiaries, in each case as of the end of or for the most recent
period of four consecutive Fiscal Quarters for which financial statements have
been delivered pursuant to Section 5.01(a) or 5.01(b) (or, prior to the first
delivery of any such financial statements, as of the end of or for the period of
four consecutive Fiscal Quarters most recently ended prior to the date of this
Agreement); provided that if, at the end of or for any such most recent period
of four consecutive Fiscal Quarters, the combined consolidated total assets or
combined consolidated revenues of all Restricted Subsidiaries that under clauses
(a) and (b) above would not constitute Material Subsidiaries shall have exceeded
10% of the consolidated total assets of the Borrower and the Restricted
Subsidiaries or 10% of the consolidated revenues of the Borrower and the
Restricted Subsidiaries, respectively, then one or more of such excluded
Subsidiaries shall for all purposes of this Agreement be deemed to be Material
Subsidiaries in descending order based on the amounts of their consolidated
total assets or consolidated revenues, as applicable, until such excess shall
have been eliminated. For purposes of this definition, the consolidated total
assets and consolidated revenues of the Borrower and the Restricted Subsidiaries
as of any date prior to, or for any period that commenced prior to, the
Effective Date shall be determined on a Pro Forma Basis to give effect to the
Transactions to occur on the Effective Date.

 

“Maturity Date” means the Revolving Maturity Date, the Tranche A Term Maturity
Date, or the maturity date with respect to any Class of Incremental Term Loans
as set forth in the applicable Incremental Facility Amendment or the maturity
with respect to any Class of Refinancing Term Loans as set forth in the
applicable Refinancing Amendment, as the context requires.

 

“Maturity Date Extension Request” means a request by the Borrower, substantially
in the form of Exhibit I hereto or such other form as shall be approved by the
Administrative Agent, for the extension of the applicable Maturity Date pursuant
to Section 2.21.

 

“Maximum Rate” has the meaning assigned to such term in Section 9.13.

 

--------------------------------------------------------------------------------



 

“MIPA” means the Membership Interests Purchase Agreement, dated May 22, 2012, by
and among the Borrower, Yeti Acquisition, LLC, Ice Box Holdings, Inc. and the
Shareholders (as defined therein).

 

“MIPA Earnout” means the payment to the Seller (as defined in the MIPA) of the
Seller Earnout Value (as defined in the MIPA) pursuant to Section 2.7 of the
MIPA and the side letter agreement relating thereto in an amount not to exceed
$10,000,000.

 

“MNPI” means material information concerning the Borrower, any Subsidiary or any
Affiliate of any of the foregoing or their securities that has not been
disseminated in a manner making it available to investors generally, within the
meaning of Regulation FD under the Securities Act and the Exchange Act. For
purposes of this definition, “material information” means information concerning
the Borrower, the Subsidiaries or any Affiliate of any of the foregoing or any
of their securities that could reasonably be expected to be material for
purposes of the United States Federal and State securities laws and, where
applicable, foreign securities laws.

 

“Moody’s” means Moody’s Investors Service, Inc., and any successor to its rating
agency business.

 

“Mortgage” means a mortgage, deed of trust, assignment of leases and rents or
other security document granting a Lien on any Mortgaged Property to secure the
Obligations. Each Mortgage shall be reasonably satisfactory in form and
substance to the Administrative Agent.

 

“Mortgaged Property” means, initially, each parcel of real property and the
improvements thereto owned by a Loan Party and identified on Schedule 1.01, and
includes each other parcel of real property and the improvements thereto owned
by a Loan Party with respect to which a Mortgage is granted pursuant to
Section 5.11 or 5.12.

 

“Multiemployer Plan” means a “multiemployer plan”, as defined in
Section 4001(a)(3) of ERISA.

 

“Net Proceeds” means, with respect to any event, (a) the cash proceeds received
in respect of such event, including (i) any cash received in respect of any
non-cash proceeds (including any cash payments received by way of deferred
payment of principal pursuant to a note or installment receivable or purchase
price adjustment or earnout, but excluding any reasonable interest payments),
but only as and when received, (ii) in the case of a casualty, insurance
proceeds and (iii) in the case of a condemnation or similar event, condemnation
awards and similar payments, minus (b) the sum, without duplication, of (i) all
fees and out-of-pocket expenses (including underwriting discounts, investment
banking fees, commissions, collection expenses and other customary transaction
costs) paid or reasonably estimated to be payable in connection with such event
by the Borrower and the Restricted Subsidiaries to Persons other than Affiliates
of the Borrower or any Restricted Subsidiary, (ii) in the case of a Disposition
of an asset (including pursuant to a sale and leaseback transaction or a
casualty or a condemnation or similar proceeding), the amount of all payments
that are permitted hereunder and are made by the Borrower and the Restricted
Subsidiaries as a result of such event to repay Indebtedness (other than the
Loans) secured by such asset or otherwise subject to mandatory prepayment as a
result of such event, (iii) in the case of any transfer, Disposition, casualty,
condemnation or similar event by a non wholly-owned Restricted Subsidiary, the
pro rata portion of the Net Proceeds thereof attributable to minority interests
and not available for distribution to or for the account of the Borrower or a
wholly-owned Restricted Subsidiary as a result thereof, and (iv) the amount of
all taxes paid (or reasonably estimated to be payable) by the Borrower and the
Restricted Subsidiaries, and the amount of any reserves established by the
Borrower and the Restricted Subsidiaries in accordance with GAAP to fund
purchase price adjustment, indemnification and similar contingent liabilities
(other than any earnout obligations) reasonably estimated to be payable, in each
case during the year that such event occurred or the next succeeding year and
that are directly attributable to the occurrence of such event (as determined
reasonably and in good faith by a Financial Officer). For purposes of this
definition, in the event

 

--------------------------------------------------------------------------------



 

any contingent liability reserve established with respect to any event as
described in clause (b)(iv) above shall be reduced, the amount of such reduction
shall, except to the extent such reduction is made as a result of a payment
having been made in respect of the contingent liabilities with respect to which
such reserve has been established, be deemed to be receipt, on the date of such
reduction, of cash proceeds in respect of such event.

 

“Net Working Capital” means, at any date, the total of: (a) the consolidated
current assets of the Borrower and the Restricted Subsidiaries as of such date
(excluding cash and Permitted Investments) minus (b) the consolidated current
liabilities of the Borrower and the Restricted Subsidiaries as of such date
(excluding current liabilities in respect of Indebtedness); provided, however,
that (i) each of the following with respect to the Borrower and its Restricted
Subsidiaries shall be excluded in calculating Net Working Capital: (A) all
Indebtedness consisting of Obligations and Capital Lease Obligations to the
extent otherwise included therein, (B) the current portion of interest, (C) the
current portion of current and deferred income taxes, (D) the effects from
applying purchase accounting, (E) restricted marketable securities and (F) the
current portion of deferred revenue and (ii) increases or decreases in Net
Working Capital shall be (A) calculated without regard to any changes in
consolidated current assets or consolidated current liabilities as a result of
(x) any reclassification in accordance with GAAP of assets or liabilities, as
applicable, between current and noncurrent, (y) the effect of fluctuations in
the amount of accrued or contingent obligations, assets or liabilities under
Hedging Agreement or (z) any impact of foreign exchange translations and
(B) adjusted to eliminate any distortion resulting from mergers, acquisitions
and dispositions occurring during the applicable period. Net Working Capital at
any date may be a positive or negative number. Net Working Capital increases
when it becomes more positive or less negative and decreases when it becomes
less positive or more negative.

 

“Non-Consenting Lender” has the meaning assigned to such term in
Section 9.02(c).

 

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

 

“Obligations” means, collectively, (a) all the Loan Document Obligations,
(b) all the Secured Cash Management Obligations and (c) all the Secured Hedging
Obligations. Notwithstanding the foregoing, in the case of any Excluded Swap
Guarantor, “Obligations” shall not include Excluded Swap Obligations of such
Excluded Swap Guarantor.

 

“OFAC” means the Office of Foreign Assets Control of the U.S. Department of the
Treasury.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Taxes (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced this
Agreement or any other Loan Document, or sold or assigned an interest in this
Agreement or any other Loan Document).

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, this Agreement or any other Loan Document, except such Taxes
that are Other Connection Taxes imposed with respect to an assignment (other
than an assignment made pursuant to Section 2.18(b) or 9.02(c)).

 

“Participant” has the meaning assigned to such term in Section 9.04(c).

 

--------------------------------------------------------------------------------



 

“Participant Register” has the meaning assigned to such term in Section 9.04(c).

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

 

“Perfection Certificate” means a certificate substantially in the form of
Exhibit C or any other form approved by the Administrative Agent.

 

“Permitted Acquisition” means any acquisition by the Borrower or any Restricted
Subsidiary of all the outstanding Equity Interests (other than directors’
qualifying shares) in, all or substantially all the assets of or all or
substantially all the assets constituting a business unit, division, product
line or line of business of a Person if (a) the board of directors (or similar
governing body) of the Person to be so purchased or acquired shall not have
indicated publicly its opposition to the consummation of such purchase or
acquisition (which opposition has not been publicly withdrawn), (b) [Reserved],
(c) no Default has occurred and is continuing or would result therefrom (limited
in the case of a Limited Condition Acquisition to Events of Default pursuant to
Sections 7.01(a), (b), (h) or (i)), (d) such acquisition and all transactions
related thereto are consummated in accordance with applicable laws in all
material respects, (e) all actions required to be taken with respect to such
acquired or newly formed Restricted Subsidiary or such acquired assets under
Sections 5.11 and 5.12 shall have been taken (or arrangements for the taking of
such actions reasonably satisfactory to the Administrative Agent shall have been
made), (f) the business of such Person or such assets, as applicable,
constitutes a business permitted by Section 6.03(b), (g) the Borrower and its
Restricted Subsidiaries shall be in compliance with the financial covenants set
forth in Sections 6.11 and 6.12 after giving effect to such acquisition on a Pro
Forma Basis as of the last day of the most recently ended Fiscal Quarter and
(h) if consideration to be paid in connection with such acquisition is greater
than $30,000,000, the Borrower has delivered to the Administrative Agent a
certificate of a Responsible Officer to the effect set forth in clauses (a),
(c), (d), (e), (f) and (g) above, together with all relevant financial
information for the Person or assets to be acquired and setting forth reasonably
detailed calculations demonstrating compliance with clause (g) above (which
calculations shall, if made as of the last day of any Fiscal Quarter for which
the Borrower has not delivered to the Administrative Agent the financial
statements and a Compliance Certificate required to be delivered by
Section 5.01(a) or (b) and Section 5.01(c), respectively, be accompanied by a
reasonably detailed calculation of Consolidated EBITDA for the relevant period).

 

“Permitted Encumbrances” means:

 

(a)                                 Liens imposed by law for Taxes that are
(i) not material, (ii) not yet delinquent or (iii) being contested in compliance
with Section 5.05;

 

(b)                                 carriers’, warehousemen’s, mechanics’,
materialmen’s, repairmen’s, landlords’, construction and other like Liens
imposed by law (other than any Lien imposed pursuant to Section 430(k) of the
Code or Section 303(k) of ERISA or a violation of Section 436 of the Code),
arising in the ordinary course of business and securing obligations that are not
overdue by more than 30 days or are being contested in compliance with
Section 5.05;

 

(c)                                  pledges and deposits made (i) in the
ordinary course of business in compliance with workers’ compensation, health,
disability or other employee benefits, unemployment insurance, and other social
security laws or regulations, property, casualty or liability insurance or
premiums related thereto, in each case to the extent the underlying policies
comply with insurance endorsement covenants and (ii) in respect of letters of
credit, bank guarantees or similar instruments issued for the account of the
Borrower or any Restricted Subsidiary in the ordinary course of business
supporting obligations of the type set forth in clause (i) above;

 

--------------------------------------------------------------------------------



 

(d)                                 pledges and deposits made (i) to secure the
performance of bids, trade contracts (other than for payment of Indebtedness),
leases (other than Capital Lease Obligations), statutory obligations, surety and
appeal bonds, performance bonds, completion guarantees and other obligations of
a like nature (including those to secure health, safety and environmental
obligations), in each case in the ordinary course of business and (ii) in
respect of letters of credit, bank guarantees or similar instruments issued for
the account of the Borrower or any Restricted Subsidiary in the ordinary course
of business supporting obligations of the type set forth in clause (i) above;

 

(e)                                  judgment liens in respect of judgments,
awards, decrees or attachments that do not constitute an Event of Default under
clause (k) of Section 7.01;

 

(f)                                   easements, zoning restrictions,
rights-of-way and similar encumbrances on real property imposed by law or
arising in the ordinary course of business that do not secure any monetary
obligations and do not materially detract from the value of the affected
property or interfere with the ordinary conduct of business of the Borrower or
any Restricted Subsidiary;

 

(g)                                  Liens arising from Permitted Investments
described in clause (e) of the definition of the term “Permitted Investments”;

 

(h)                                 banker’s liens, rights of setoff or similar
rights and remedies as to deposit accounts or other funds maintained with
depository institutions and securities accounts and other financial assets
maintained with a securities intermediary; provided that such deposit accounts
or funds and securities accounts or other financial assets are not established
or deposited for the purpose of providing collateral for any Indebtedness and
are not subject to restrictions on access by the Borrower or any Restricted
Subsidiary in excess of those required by applicable banking regulations;

 

(i)                                     Liens arising by virtue of Uniform
Commercial Code financing statement filings (or similar filings, registrations
or agreements under applicable law) regarding operating leases entered into by
the Borrower and the Restricted Subsidiaries in the ordinary course of business
and other precautionary statements, filings or agreements by consignors and
bailors, naming the Borrower or the applicable Restricted Subsidiary as debtor
thereunder;

 

(j)                                    Liens of a collecting bank arising in the
ordinary course of business under Section 4-208 (or the applicable corresponding
section) of the Uniform Commercial Code in effect in the relevant jurisdiction
covering only the items being collected upon;

 

(k)                                 Liens representing any interest or title of
a licensor, lessor or sublicensor or sublessor, or a licensee, lessee or
sublicensee or sublessee, in the property subject to any lease, license or
sublicense or concession agreement permitted by this Agreement;

 

(l)                                     Liens (i) on advances of cash or
Permitted Investments in favor of the seller of any property to be acquired in
an investment permitted pursuant to Section 6.04 to be applied against the
purchase price for such investment, and (ii) consisting of an agreement to
dispose of any property in a Disposition permitted under Section 6.05, in each
case, solely to the extent such investment or Disposition, as the case may be,
would have been permitted on the date of the creation of such Lien or on the
date of any contract for such investment or Disposition;

 

(m)                             Liens representing the interest of a purchaser
of goods sold by the Borrower or any of its Restricted Subsidiaries in the
ordinary course of business under conditional sale, title retention and extended
title retention, consignment, bailee or similar arrangements; provided that such
Liens

 

--------------------------------------------------------------------------------



 

arise only under the applicable conditional sale, title retention, consignment,
bailee or similar arrangements and such Liens only encumber the good so sold
thereunder and such transaction is not prohibited by this Agreement;

 

(n)                                 Liens in favor of customs and revenue
authorities arising as a matter of law to secure payment of customs duties in
connection with the importation of goods;

 

(o)                                 Liens granted in the ordinary course of
business to secure: (i) liabilities for premiums or reimbursement obligations to
insurance carriers and (ii) letters of credit, bank guarantees or similar
instruments posted to support payment of items set forth in this clause (o);
provided that (x) such letters of credit, bank guarantees or similar instruments
are issued in compliance with Section 6.01, (y) the Liens permitted by clause
(ii) shall at no time encumber any assets other than the amount of cash or
marketable investments required to be pledged thereunder and (z) the Liens
permitted by clause (i) shall at no time encumber assets other than the unearned
portion of any insurance premiums, the insurance policies and the proceeds
thereof;

 

(p)                                 Liens in favor of a commodity, brokerage or
security intermediary who holds a commodity, brokerage or, as applicable, a
security account on behalf of the Borrower or a Restricted Subsidiary provided
such Lien encumbers only the related account and the property held therein; and

 

(q)                                 Liens that are contractual rights of
set-off;

 

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness, other than (x) Liens referred to in clauses (c) and
(d) above securing letters of credit, bank guarantees or similar instruments and
(y) Liens referred to in clauses (p) and (q) above securing deposits, advances
or similar obligations.

 

“Permitted Holders” means, collectively, (a) Cortec and any Affiliate thereof
(excluding portfolio companies of Cortec Group Management Services LLC and its
Affiliates), (b) Ryan Seiders, Roy Seiders, RJS Ice 2, L.P., RRS Ice 2, L.P.,
Cortec Group Fund V (Parallel), L.P. and YHI CG Group Investors, LLC, (c) any
trusts (including voting trusts) for estate planning purposes where any of the
foregoing persons or a spouse of any such person is a beneficiary or trustee of
any such trust or trusts, and (d) any other business entity, regardless of form,
organized for the benefit of or Controlled by one or more of the foregoing
persons (excluding portfolio companies of Cortec Group Management Services LLC
and its Affiliates).

 

“Permitted Investments” means:

 

(a)                                 direct obligations of, or obligations the
principal of and interest on which are unconditionally guaranteed by, the United
States of America (or by any agency thereof to the extent such obligations are
backed by the full faith and credit of the United States of America), in each
case maturing within one year from the date of acquisition thereof;

 

(b)                                 securities issued by any state of the United
States of America or any political subdivision of any such state or any public
instrumentality thereof having maturities of not more than 12 months from the
date of acquisition thereof and, at the time of such acquisition, having a
rating of at least A-2 or P-2 (or long-term ratings of at least A3 or A-) from
either S&P or Moody’s, or, with respect to municipal bonds, a rating of at least
MIG2 or VMIG2 from Moody’s (or the equivalent thereof);

 

--------------------------------------------------------------------------------



 

(c)                                  investments in commercial paper maturing
not more than 12 months from the date of acquisition thereof and having, at such
date of acquisition, a rating of at least A-1 or P-1 from either S&P or Moody’s
and commercial paper maturing not more than 90 days after the creation thereof
and having, at such date of acquisition, a rating of at least A-2 or P-2 from
either S&P or Moody’s;

 

(d)                                 investments in certificates of deposit,
banker’s acceptances and demand or time deposits, in each case maturing within
180 days from the date of acquisition thereof, issued or guaranteed by or placed
with, and money market deposit accounts issued or offered by, any domestic
office of any commercial bank organized under the laws of the United States of
America or any State thereof that has a combined capital and surplus and
undivided profits of not less than $500,000,000;

 

(e)                                  fully collateralized repurchase agreements
with a term of not more than 30 days for securities described in clause (a) or
(b) above and entered into with a financial institution satisfying the criteria
described in clause (c) above;

 

(f)                                   “money market funds” that (i) comply with
the criteria set forth in Rule 2a-7 of the Investment Company Act, (ii) are
rated AAA by S&P and Aaa by Moody’s and (iii) have portfolio assets of at least
$5,000,000,000; and

 

(g)                                  shares of restricted mutual funds whose
investment guidelines restrict 95% of such funds’ investments to those
satisfying the provisions of clauses (a) through (f) above.

 

“Permitted Junior Lien Refinancing Debt” means Credit Agreement Refinancing
Indebtedness constituting secured Indebtedness incurred by the Borrower in the
form of one or more series of junior lien secured notes or junior lien secured
loans; provided that (a) such Indebtedness is secured by the Collateral on a
junior priority basis to the Liens securing the Obligations and the obligations
in respect of any Permitted Pari Passu Refinancing Debt and is not secured by
any property or assets of the Borrower or any Restricted Subsidiary other than
the Collateral, (b) a Refinancing Debt Representative acting on behalf of the
holders of such Indebtedness shall have become party to an Intercreditor
Agreement that reflects the junior nature of such Lien in a manner reasonably
acceptable to the Administrative Agent and (c) such Indebtedness meets the
Permitted Refinancing Debt Conditions. Permitted Junior Lien Refinancing Debt
will include any Registered Equivalent Notes issued in exchange therefor.

 

“Permitted Pari Passu Refinancing Debt” means any Credit Agreement Refinancing
Indebtedness constituting secured Indebtedness incurred by the Borrower in the
form of one or more series of senior secured notes; provided that (a) such
Indebtedness is secured by the Collateral on a pari passu basis (but without
regard to the control of remedies) with the Liens securing the Obligations and
is not secured by any property or assets of the Borrower or any Restricted
Subsidiary other than the Collateral, (b) a Refinancing Debt Representative
acting on behalf of the holders of such Indebtedness shall have become party to
an Intercreditor Agreement and (c) such Indebtedness meets the Permitted
Refinancing Debt Conditions. Permitted Pari Passu Refinancing Debt will include
any Registered Equivalent Notes issued in exchange therefor.

 

“Permitted Refinancing Debt Conditions” means that such applicable Indebtedness
(a) is not at any time guaranteed by any Subsidiaries other than Subsidiaries
that are Loan Parties and (b) to the extent secured, the security agreements
(taken as a whole) relating to such Indebtedness are substantially the same as
or more favorable to the Loan Parties than the Security Documents (with such
differences as are reasonably satisfactory to the Administrative Agent).

 

--------------------------------------------------------------------------------



 

“Permitted Unsecured Refinancing Debt” means Credit Agreement Refinancing
Indebtedness constituting unsecured Indebtedness incurred by the Borrower in the
form of one or more series of senior unsecured notes or loans; provided that
such Indebtedness meets the Permitted Refinancing Debt Conditions. Permitted
Unsecured Refinancing Debt will include any Registered Equivalent Notes issued
in exchange therefor.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any “employee pension benefit plan”, as defined in Section 3(2) of
ERISA (other than a Multiemployer Plan), that is subject to the provisions of
Title IV of ERISA or Section 412 of the Code or Section 302 of ERISA, and in
respect of which the Borrower or any of its ERISA Affiliates is (or, if such
plan were terminated, would under Section 4069 of ERISA be deemed to be) an
“employer” as defined in Section 3(5) of ERISA.

 

“Plan of Reorganization” has the meaning assigned to such term in
Section 9.04(f)(iv).

 

“Platform” has the meaning assigned to such term in Section 9.01(d).

 

“Prepayment Event” means:

 

(a)                                 any Disposition (including pursuant to a
sale and leaseback transaction and by way of merger or consolidation) of any
asset of the Borrower or any Restricted Subsidiary under clauses (d), (k),
(m) or (n) of Section 6.05, other than (i) Dispositions in the ordinary course
of business or (ii) Dispositions resulting in aggregate Net Proceeds less than
(A) $2,000,000 in the case of any single Disposition or series of related
Dispositions and (B) $5,000,000 for all such Dispositions during any Fiscal
Year;

 

(b)                                 any casualty or other insured damage to, or
any taking under power of eminent domain or by condemnation or similar
proceeding of, any asset of the Borrower or any Restricted Subsidiary with a
fair market value immediately prior to such event equal to or greater than
$2,000,000; or

 

(c)                                  the incurrence by the Borrower or any
Restricted Subsidiary of any Indebtedness, other than Indebtedness permitted to
be incurred under Section 6.01 (other than clause (n) of such Section) or
permitted by the Required Lenders pursuant to Section 9.02.

 

“Prime Rate” rate of interest in effect for such day as publicly announced from
time to time by Bank of America, N.A., as its “prime rate”, which rate is set by
Bank of America, N.A., based upon various factors including Bank of America,
N.A.’s costs and desired return, general economic conditions and other factors,
and is used as a reference point for pricing some loans, which may be priced at,
above, or below such announced rate.  Any change in the Prime Rate announced by
Bank of America, N.A., shall take effect at the opening of business on the day
specified in the public announcement of such change.

 

“Private Side Lender Representatives” means, with respect to any Lender,
representatives of such Lender that are not Public Side Lender Representatives.

 

“Pro Forma Basis” means, with respect to the calculation of the financial
covenants contained in Sections 6.11 and 6.12, compliance with Article VI or
otherwise for purposes of determining the Total Secured Net Leverage Ratio, the
Total Net Leverage Ratio, the Interest Coverage Ratio or Consolidated EBITDA as
of any date, that such calculation shall give pro forma effect to all Permitted
Acquisitions, all

 

--------------------------------------------------------------------------------



 

Subsidiary Designations, all issuances, incurrences or assumptions of
Indebtedness (with any such Indebtedness being deemed to be amortized over the
applicable testing period in accordance with its terms) and all Dispositions of
any Equity Interests in a Restricted Subsidiary or all or substantially all the
assets of a Restricted Subsidiary or division or line of business of a
Restricted Subsidiary outside the ordinary course of business (and any related
prepayments or repayments of Indebtedness), in each case that have occurred
during (or, if such calculation is being made for the purpose of determining
whether any proposed acquisition will constitute a Permitted Acquisition, any
Incremental Extension of Credit may be made, any Subsidiary Designation may be
made or any event subject to Article VI is permitted, since the beginning of)
the four consecutive Fiscal Quarter period most recently ended on or prior to
such date as if they occurred on the first day of such four consecutive Fiscal
Quarter period (including expected cost savings (without duplication of actual
cost savings) to the extent (a) such cost savings would be permitted to be
reflected in pro forma financial information complying with the requirements of
GAAP and Article 11 of Regulation S-X under the Securities Act as interpreted by
the staff of the SEC, and as certified by a Responsible Officer or (b) in the
case of an acquisition or investment, such cost savings are factually
supportable and have been realized or are reasonably expected to be realized
within 365 days following such acquisition; provided that (i) the Borrower shall
have delivered to the Administrative Agent a certificate of a Responsible
Officer of the Borrower, in form and scope reasonably satisfactory to the
Administrative Agent, certifying that such cost savings meet the requirements
set forth in this clause (b), together with reasonably detailed evidence in
support thereof, (ii) if any cost savings included in any pro forma calculations
based on the expectation that such cost savings will be realized within 365 days
following such acquisition shall at any time cease to be reasonably expected to
be so realized within such period, then on and after such time pro forma
calculations required to be made hereunder shall not reflect such cost savings
and (iii) the amount of cost savings included in Consolidated EBITDA pursuant to
this clause (b) shall not exceed 15% of Consolidated EBITDA during any period of
four consecutive Fiscal Quarters (taken together with any amounts added back in
computing Consolidated EBITDA pursuant to subclause (vii) of clause (b) of the
definition of “Consolidated EBITDA”, and determined after to giving effect to
such amounts) but excluding, for the avoidance of doubt, any excess costs
incurred related to the shipment of finished goods using air freight as compared
to comparable sea freight alternatives from third party foreign manufacturing
partners). If any Indebtedness bears a floating rate of interest and is being
given pro forma effect, the interest on such Indebtedness shall be calculated as
if the rate in effect on the date of determination had been the applicable rate
for the entire period (taking into account any Hedging Agreement applicable to
such Indebtedness if such Hedging Agreement has a remaining term in excess of 12
months).

 

“Proposed Change” has the meaning assigned to such term in Section 9.02(c).

 

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

 

“Public Side Lender Representatives” means, with respect to any Lender,
representatives of such Lender that do not wish to receive MNPI.

 

“Purchasing Borrower Party” means any of the Borrower or any Restricted
Subsidiary.

 

“QFC Credit Support” has the meaning assigned to such term in Section 9.19.

 

“Qualified Equity Interests” means Equity Interests of the Borrower other than
Disqualified Equity Interests.

 

“Rambler On” means Rambler On LLC, a Delaware limited liability company.

 

--------------------------------------------------------------------------------



 

“Rambler On Acquisition” means the Borrower’s acquisition of Rambler On on the
Rambler On Acquisition Date.

 

“Rambler On Acquisition Date” means May 16, 2017.

 

“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) any
Issuing Bank, as applicable.

 

“Reference Rate” means, for any day, the LIBO Rate as of such day for a
Eurodollar Borrowing with an Interest Period of three months’ duration (without
giving effect to the last sentence of the definition of the term “LIBO Rate”
herein).

 

“Refinancing” means the repayment by the Borrower on the Effective Date of the
Existing Indebtedness.

 

“Refinancing Amendment” means an amendment to this Agreement executed by each of
(a) the Borrower, (b) the Administrative Agent, (c) each Additional Refinancing
Lender and (d) each Lender that agrees to provide any portion of Refinancing
Term Loans incurred pursuant thereto, in accordance with Section 2.22.

 

“Refinancing Debt Representative” means, with respect to any series of Permitted
Pari Passu Refinancing Debt or Permitted Junior Lien Refinancing Debt, the
trustee, administrative agent, collateral agent, security agent or similar agent
under the indenture or agreement pursuant to which such Indebtedness is issued,
incurred or otherwise obtained or secured, as the case may be, and each of their
successors in such capacities.

 

“Refinancing Indebtedness” means, in respect of any Indebtedness (the “Original
Indebtedness”), any Indebtedness that extends, renews or refinances such
Original Indebtedness (or any Refinancing Indebtedness in respect thereof);
provided that: (a) the principal amount of such Refinancing Indebtedness shall
not exceed the principal amount (or accreted value, if applicable) of such
Original Indebtedness except by an amount no greater than accrued and unpaid
interest with respect to such Original Indebtedness and any reasonable fees,
premium and expenses relating to such extension, renewal or refinancing; (b) the
stated final maturity of such Refinancing Indebtedness shall not be earlier than
that of such Original Indebtedness; (c) such Refinancing Indebtedness shall not
be required to be repaid, prepaid, redeemed, repurchased or defeased, whether on
one or more fixed dates, upon the occurrence of one or more events or at the
option of any holder thereof (except, in each case, upon the occurrence of an
event of default or a change in control or as and to the extent such repayment,
prepayment, redemption, repurchase or defeasance would have been required
pursuant to the terms of such Original Indebtedness) prior to the earlier of
(i) the maturity of such Original Indebtedness and (ii) the date that is 91 days
after the Latest Maturity Date in effect on the date of such extension, renewal
or refinancing, provided that, notwithstanding the foregoing, scheduled
amortization payments (however denominated) of such Refinancing Indebtedness
shall be permitted so long as the Weighted Average Life to Maturity of such
Refinancing Indebtedness shall be longer than the shorter of (x) the Weighted
Average Life to Maturity of such Original Indebtedness remaining as of the date
of such extension, renewal or refinancing and (y) the Weighted Average Life to
Maturity of each Class of the Term Loans remaining as of the date of such
extension, renewal or refinancing; (d) such Refinancing Indebtedness shall not
constitute an obligation (including pursuant to a Guarantee) of the Borrower or
any Restricted Subsidiary, in each case that shall not have been (or, in the
case of after-acquired Restricted Subsidiaries, shall not have been required to
become pursuant to the terms of the Original Indebtedness) an obligor in respect
of such Original Indebtedness immediately prior to the incurrence of such
Refinancing Indebtedness, and shall constitute an obligation of the Borrower or
such Restricted Subsidiary only to the extent of their obligations in respect of
such Original Indebtedness; (e) if such Original Indebtedness shall

 

--------------------------------------------------------------------------------



 

have been subordinated to the Loan Document Obligations, such Refinancing
Indebtedness shall also be subordinated to the Loan Document Obligations on
terms (taken as a whole) not less favorable in any material respect to the
Lenders; and (f) such Refinancing Indebtedness shall not be secured by any Lien
on any asset other than the assets that secured such Original Indebtedness (or
would have been required to secure such Original Indebtedness pursuant to the
terms thereof) or, in the event Liens securing such Original Indebtedness shall
have been contractually subordinated to any Lien securing the Loan Document
Obligations, by any Lien that shall not have been contractually subordinated on
substantially the same terms (taken as a whole) as those related to such
Original Indebtedness.

 

“Refinancing Series” means all Refinancing Term Loans or Refinancing Term
Commitments that are established pursuant to the same Refinancing Amendment (or
any subsequent Refinancing Amendment to the extent such Refinancing Amendment
expressly provides that the Refinancing Term Loans or Refinancing Term
Commitments provided for therein are intended to be a part of any previously
established Refinancing Series) and that provide for the same Weighted Average
Yield and amortization schedule.

 

“Refinancing Term Commitments” means one or more Classes of term commitments
hereunder that are established to fund Refinancing Term Loans of the applicable
Refinancing Series hereunder pursuant to a Refinancing Amendment.

 

“Refinancing Term Loans” means one or more Classes of term loans hereunder that
result from a Refinancing Amendment.

 

“Register” has the meaning assigned to such term in Section 9.04(b)(iv).

 

“Registered Equivalent Notes” means, with respect to any notes originally issued
in an offering pursuant to Rule 144A under the Securities Act or other private
placement transaction under the Securities Act, substantially identical notes
(having the same guarantees) issued in a dollar-for-dollar exchange therefor
pursuant to an exchange offer registered with the SEC.

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the respective directors, officers, employees, agents, trustees, managers,
advisors, representatives and controlling persons of such Person and of such
Person’s Affiliates.

 

“Release” means any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into or
through the environment (including ambient air, indoor air, surface water,
groundwater, land surface or subsurface strata).

 

“Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York for the
purpose of recommending a benchmark rate to replace LIBOR in loan agreements
similar to this Agreement.

 

“Required Lenders” means, at any time, Lenders having Revolving Exposures, Term
Loans and unused Commitments representing more than 50% of the sum of the
Aggregate Revolving Exposure, outstanding Term Loans and unused Commitments at
such time; provided that with respect to the determination of Required Lenders,
the Loans and unused Commitments held or deemed held by any Defaulting Lender
shall be excluded.

 

“Requirement of Law” means, with respect to any Person, (a) the charter,
articles or certificate of organization or incorporation and bylaws or other
organizational or governing documents of such Person and (b) any law (including
common law), statute, ordinance, treaty, rule, regulation, order, decree, writ,

 

--------------------------------------------------------------------------------



 

injunction, settlement agreement or determination of any arbitrator or court or
other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.

 

“Responsible Officer” means the chief executive officer, president, any vice
president, any Financial Officer or Secretary of the Borrower (or such other
entity to which such reference relates).

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Borrower or any Restricted Subsidiary, or any payment or distribution (whether
in cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
exchange, conversion, cancelation or termination of any Equity Interests in the
Borrower or any Restricted Subsidiary, or any other payment that has the same
effect as the foregoing.

 

“Restricted Subsidiary” means each Subsidiary other than an Unrestricted
Subsidiary.

 

“Resulting Revolving Borrowings” has the meaning assigned to such term in
Section 2.20(d).

 

“Revolving Availability Period” means the period from and including the
Effective Date to but excluding the earlier of the Revolving Maturity Date and
the date of termination of the Revolving Commitments.

 

“Revolving Commitment” means, with respect to each Lender, the commitment, if
any, of such Lender to make Revolving Loans and to acquire participations in
Letters of Credit hereunder, expressed as an amount representing the maximum
possible aggregate amount of such Lender’s Revolving Exposure hereunder, as such
commitment may be (a) reduced from time to time pursuant to Section 2.07,
(b) increased from time to time pursuant to Section 2.20 and (c) reduced or
increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 9.04. The initial amount of each Lender’s Revolving
Commitment is set forth on Schedule 2.01 or in the Assignment and Assumption or
Incremental Facility Amendment pursuant to which such Lender shall have assumed
its Revolving Commitment, as applicable. The amount of the Revolving Commitments
on the Second Amendment Effective Date is $150,000,000.

 

“Revolving Commitment Increase” has the meaning assigned to such term in
Section 2.20(a).

 

“Revolving Commitment Increase Lender” means, with respect to any Revolving
Commitment Increase, each Additional Lender providing a portion of such
Revolving Commitment Increase.

 

“Revolving Exposure” means, with respect to any Lender at any time, the sum of
(a) the outstanding principal amount of such Lender’s Revolving Loans at such
time and (b) such Lender’s LC Exposure at such time.

 

“Revolving Lender” means a Lender with a Revolving Commitment or, if the
Revolving Commitments have terminated or expired, a Lender with Revolving
Exposure.

 

“Revolving Loan” means a Loan made pursuant to clause (b) of Section 2.01.

 

“Revolving Maturity Date” means December 17, 2024, as the same may be extended
pursuant to Section 2.21.

 

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of S&P Global
Inc., and any successor thereto.

 

--------------------------------------------------------------------------------



 

“Sanctioned Country” means, at any time, a country, geographic region or
territory which is itself the subject or target of any Sanctions.

 

“Sanctioned Person” means, at any time, (a) any Person that is currently the
subject or target of any Sanctions, (b) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC or the U.S.
Department of State or by the United Nations Security Council, the European
Union or any EU member state, including HMT’s Consolidated List of Financial
Sanctions Targets and the Investment Ban List, (c) any Person operating,
organized or resident in a Sanctioned Country or (d) any Person owned or
controlled by any such Person or Persons, in each case to the extent dealings
are prohibited or restricted with such Person under Sanctions.

 

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by OFAC or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.

 

“Scheduled Unavailability Date” has the meaning assigned to such term in
Section 2.13(b).

 

“SEC” means the United States Securities and Exchange Commission or any
Governmental Authority succeeding to any of its principal functions.

 

“Second Amendment” means that certain Second Amendment to Credit Agreement and
Amendment to Collateral Agreement, dated as of the Second Amendment Effective
Date, by and among the Borrower, the Subsidiary Loan Parties party thereto, the
Lenders and Issuing Banks party thereto and the Administrative Agent.

 

“Second Amendment Effective Date” means December 17, 2019.

 

“Second Amendment Information Memorandum” means the lender presentation dated
November 21, 2019, relating to the credit facilities made available under this
Agreement.

 

“Second Amendment Transaction Costs” means all fees, costs and expenses incurred
or payable by the Borrower or any Subsidiary in connection with the Second
Amendment Transactions.

 

“Second Amendment Transactions” means, collectively, (a) the execution delivery
and performance of the Second Amendment, (b) the consummation of the
transactions contemplated by the Second Amendment and (c) the payment of the
Second Amendment Transaction Costs.

 

“Secured Cash Management Obligations” means the due and punctual payment and
performance of any and all obligations of the Borrower and each Restricted
Subsidiary (whether absolute or contingent and however and whenever created,
arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor)) arising in respect of Cash
Management Services that (a) are owed to the Administrative Agent, any Arranger
or an Affiliate of any of the foregoing, or to any Person that, at the time such
obligations were incurred, was the Administrative Agent, any Arranger or an
Affiliate of any of the foregoing, (b) are owed on the Second Amendment
Effective Date to a Person that is a Lender or an Affiliate of a Lender as of
the Second Amendment Effective Date or (c) are owed to a Person that is a Lender
or an Affiliate of a Lender at the time such obligations are incurred.

 

“Secured Hedging Obligations” means the due and punctual payment and performance
of any and all obligations of the Borrower and each Restricted Subsidiary
arising under each Hedging Agreement that (a) is with a counterparty that is the
Administrative Agent, any Arranger or an Affiliate of any of the

 

--------------------------------------------------------------------------------



 

foregoing, or any Person that, at the time such Hedging Agreement was entered
into, was the Administrative Agent, any Arranger or an Affiliate of any of the
foregoing, (b) is in effect on the Second Amendment Effective Date with a
counterparty that is a Lender or an Affiliate of a Lender as of the Second
Amendment Effective Date or (c) is entered into after the Effective Date with a
counterparty that is a Lender or an Affiliate of a Lender at the time such
Hedging Agreement is entered into. Notwithstanding the foregoing, in the case of
any Excluded Swap Guarantor, “Secured Hedging Obligations” shall not include
Excluded Swap Obligations of such Excluded Swap Guarantor.

 

“Secured Parties” means, collectively, (a) the Lenders, (b) the Administrative
Agent, (c) each Arranger, (d) each Issuing Bank, (e) each provider of Cash
Management Services the obligations under which constitute Secured Cash
Management Obligations, (f) each counterparty to any Hedging Agreement the
obligations under which constitute Secured Hedging Obligations and (g) the
beneficiaries of each indemnification obligation undertaken by any Loan Party
under this Agreement or any other Loan Document.

 

“Securities Act” means the United States Securities Act of 1933.

 

“Security Documents” means the Collateral Agreement, the Mortgages and each
other security agreement or other instrument or document executed and delivered
pursuant to any of the foregoing or pursuant to Section 5.11 or 5.12 to secure
any of the Obligations.

 

“Senior Secured Indebtedness” means, on any date, Total Indebtedness as of such
date minus the sum of (a) the portion of Indebtedness of the Borrower and the
Restricted Subsidiaries included in such Total Indebtedness that is not secured
by any Lien on property or assets of the Borrower or the Restricted Subsidiaries
and (b) the portion of Indebtedness of the Borrower and the Restricted
Subsidiaries included in such Total Indebtedness that is subordinated in right
of payment to the Obligations.

 

“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark (or a successor administrator) on the Federal
Reserve Bank of New York’s website and that has been selected or recommended by
the Relevant Governmental Body.

 

“SOFR-Based Rate” means SOFR or Term SOFR.

 

“Specified Dividend” means the payment by the Borrower on the Effective Date of
a dividend to the holders of the Borrower’s Equity Interests (including holders
of stock options) in an amount not to exceed $462,000,000. For clarity, the
foregoing amount includes the Additional Distributions related to the Specified
Dividend to be paid on the Effective Date, which are permitted to be paid after
the Effective Date.

 

“Specified Swap Obligation” means, with respect to any Subsidiary Loan Party, an
obligation to pay or perform under any agreement, contract or transaction that
constitutes a “swap” within the meaning of §1a(47) of the Commodity Exchange
Act.

 

“SPV” has the meaning assigned to such term in Section 9.04(e).

 

“Subsequent Transaction” has the meaning assigned to such term in Section 1.03.

 

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
of which securities or other ownership interests representing more than 50% of
the equity value or more than 50% of the ordinary voting power or, in the

 

--------------------------------------------------------------------------------



 

case of a partnership, more than 50% of the general partnership interests are,
as of such date, owned, Controlled or held.

 

“Subsidiary” means any subsidiary of the Borrower.

 

“Subsidiary Designation” means (a) any designation of a Restricted Subsidiary as
an Unrestricted Subsidiary and (b) any designation of an Unrestricted Subsidiary
as a Restricted Subsidiary, in each case in accordance with Section 5.13.

 

“Subsidiary Loan Party” means each Restricted Subsidiary that is or, after the
Effective Date, becomes a party to the Collateral Agreement.

 

“Successor Borrower” has the meaning assigned to such term in Section 6.03(a).

 

“Supplemental Perfection Certificate” means a certificate in the form of
Exhibit D or any other form approved by the Administrative Agent.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Term Commitments” means, collectively, the Tranche A Term Commitments, the
Incremental Term Commitments and the Refinancing Term Commitments with respect
to each Refinancing Series.

 

“Term Lenders” means, collectively, the Tranche A Term Lenders, the Lenders with
an outstanding Incremental Term Loan or an Incremental Term Commitment and the
Lenders with an outstanding Refinancing Term Loan or a Refinancing Term
Commitment.

 

“Term Loans” means, collectively, the Tranche A Term Loans, the Incremental Term
Loans and the Refinancing Term Loans with respect to each Refinancing Series.

 

“Term SOFR” means the forward-looking term rate for any period that is
approximately (as determined by the Administrative Agent) as long as any of the
Interest Period options set forth in the definition of “Interest Period” and
that is based on SOFR and that has been selected or recommended by the Relevant
Governmental Body, in each case as published on an information service as
selected by the Administrative Agent from time to time in its reasonable
discretion.

 

“Total Indebtedness” means, as of any date, the aggregate principal amount of
Indebtedness of the Borrower and the Restricted Subsidiaries outstanding as of
such date under clauses (a), (b), (d) and (g) of the definition of
“Indebtedness”, and to the extent the underlying obligation is of the type
described in clause (a), (b), (d) or (g) thereof, clauses (e) and (f); provided
that the term “Indebtedness” shall not include (x) contingent obligations of the
Borrower or any Restricted Subsidiary as an account party or applicant in
respect of any letter of credit or letter of guaranty unless such letter of
credit or letter of guaranty supports an obligation that constitutes
Indebtedness and (y) obligations in respect of any purchase price adjustments,
earnouts, non-competition agreements or other arrangements representing
acquisition consideration or deferred payments of a similar nature unless such
obligations are then due and owing.

 

“Total Net Leverage Ratio” means, on any date, the ratio of (a) Total
Indebtedness as of such date minus Unrestricted Cash as of such date not to
exceed $75,000,000 to (b) Consolidated EBITDA for the period of four consecutive
Fiscal Quarters ended on such date (or, if such date is not the last day of a
Fiscal Quarter, ended on the last day of the Fiscal Quarter most recently ended
prior to such date).

 

--------------------------------------------------------------------------------



 

“Total Secured Net Leverage Ratio” means, on any date, the ratio of (a) Senior
Secured Indebtedness as of such date minus Unrestricted Cash as of such date not
to exceed $75,000,000 to (b) Consolidated EBITDA for the period of four
consecutive Fiscal Quarters ended on such date (or, if such date is not the last
day of a Fiscal Quarter, ended on the last day of the Fiscal Quarter most
recently ended prior to such date).

 

“Trade Date” has the meaning assigned to such term in Section 9.04(h)(i).

 

“Tranche A Term Commitment” means, with respect to each Lender, the commitment,
if any, of such Lender to make a Tranche A Term Loan hereunder on the Second
Amendment Effective Date, expressed as an amount representing the maximum
principal amount of the Tranche A Term Loan to be made by such Lender hereunder,
as such commitment may be (a) reduced from time to time pursuant to Section 2.07
and (b) reduced or increased from time to time pursuant to assignments by or to
such Lender pursuant to Section 9.04. The initial amount of each Lender’s
Tranche A Term Commitment is set forth on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender shall have assumed its Tranche A Term
Commitment, as applicable. The aggregate amount of the Lenders’ Tranche A Term
Commitments on the Second Amendment Effective Date is $300,000,000.

 

“Tranche A Term Lender” means a Lender with a Tranche A Term Commitment or an
outstanding Tranche A Term Loan.

 

“Tranche A Term Loan” means a Loan made pursuant to clause (a) of Section 2.01.

 

“Tranche A Term Maturity Date” means December 17, 2024, as the same may be
extended pursuant to Section 2.21.

 

“Transaction Costs” means all fees, costs and expenses incurred or payable by
the Borrower or any Subsidiary in connection with the Transactions.

 

“Transactions” means, collectively, (a) the execution, delivery and performance
by each Loan Party of the Loan Documents (including this Agreement) to which it
is to be a party, the borrowing of Loans, the use of the proceeds thereof and
the issuance of Letters of Credit hereunder, (b) the payment of the Specified
Dividend, (c) the consummation of the Refinancing and (d) the payment of the
Transaction Costs.

 

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the LIBO Rate or the Alternate Base Rate.

 

“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits, International Chamber of Commerce Publication
No. 600 (or such later version thereof as may be in effect at the time of
issuance).

 

“Unrestricted Cash” means, at any time, all unrestricted cash and cash
equivalents held by the Borrower and its Restricted Subsidiaries at such time,
provided that, in the case of any unrestricted cash and cash equivalents held by
a Restricted Subsidiary that is a Foreign Subsidiary, such unrestricted cash and
cash equivalents shall only constitute Unrestricted Cash in an amount not
exceeding the amount of the aggregate principal amount of Indebtedness of the
Restricted Subsidiaries that are Foreign Subsidiaries included in Total
Indebtedness at such time.

 

“Unrestricted Subsidiary” means (a) any Subsidiary that is formed or acquired
after the Effective Date and is designated as an Unrestricted Subsidiary by the
Borrower pursuant to Section 5.13 and (b) any

 

--------------------------------------------------------------------------------



 

Subsidiary of an Unrestricted Subsidiary. As of the Second Amendment Effective
Date, the Borrower has no Unrestricted Subsidiaries.

 

“Unrestricted Subsidiary Reconciliation Statement” means, with respect to any
consolidated balance sheet or statement of operations and comprehensive income,
cash flows or stockholders’ equity of the Borrower and its consolidated
subsidiaries, such financial statement (in substantially the same form) prepared
on the basis of consolidating the accounts of the Borrower and the Restricted
Subsidiaries and treating Unrestricted Subsidiaries as if they were not
consolidated with the Borrower and otherwise eliminating all accounts of
Unrestricted Subsidiaries, together with an explanation of reconciliation
adjustments in reasonable detail.

 

“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

 

“U.S. Special Resolution Regimes” has the meaning assigned to such term in
Section 9.19.

 

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.16(f)(ii)(B)(3).

 

“USA PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001.

 

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (a) the sum of the products
obtained by multiplying (i) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (ii) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment; by (b) the then outstanding principal amount of such
Indebtedness.

 

“Weighted Average Yield” means, with respect to any Loan, the weighted average
yield to stated maturity of such Loan based on the interest rate or rates
applicable thereto and giving effect to all upfront or similar fees or original
issue discount payable to the Lenders advancing such Loan with respect thereto
and to any interest rate “floor”, but excluding any arrangement, commitment,
structuring and underwriting fees paid or payable to the arrangers (or similar
titles) or their affiliates, in each case in their capacities as such, in
connection with such Loans; provided that (a) for purposes of calculating the
Weighted Average Yield for any Incremental Term Loan, original issue discount
and upfront fees shall be equated to interest based on an assumed four-year life
to maturity (or, if less, the remaining life to maturity) and (b) with respect
to the calculation of the Weighted Average Yield of any existing Loan in
connection with any Incremental Extension of Credit, (i) to the extent that the
Reference Rate on the effective date of such Incremental Extension of Credit is
less than 1.00%, then the amount of such difference shall be deemed to be added
to the Weighted Average Yield for such existing Loan solely for the purpose of
determining whether an increase in the interest rate for such Loan shall be
required pursuant to Section 2.20(b) and (ii) to the extent that the Reference
Rate on the effective date of such Incremental Extension of Credit is less than
the interest rate floor, if any, applicable to such Incremental Extension of
Credit, then the amount of such difference shall be deemed to be added to the
Weighted Average Yield of such Incremental Extension of Credit solely for the
purpose of determining whether an increase in the interest rate for the
applicable Loans shall be required pursuant to Section 2.20(b). For purposes of
determining the Weighted Average Yield of any floating rate Indebtedness at any
time, the rate of interest applicable to such Indebtedness at such time shall be
assumed to be the rate applicable to such Indebtedness at all times prior to
maturity; provided that appropriate adjustments shall be made for any changes in
rates of interest provided for in the documents governing such Indebtedness
(other than those resulting from fluctuations in interbank offered

 

--------------------------------------------------------------------------------



 

rates, prime rates, Federal funds rates or other external indices not influenced
by the financial performance or creditworthiness of the Borrower or any
Restricted Subsidiary).

 

“wholly-owned Subsidiary” means, with respect to any Person at any date, a
subsidiary of such Person of which securities or other ownership interests
representing 100% of the Equity Interests (other than directors’ qualifying
shares) are, as of such date, owned, controlled or held by such Person or one or
more wholly-owned Subsidiaries of such Person or by such Person and one or more
wholly-owned Subsidiaries of such Person.  Unless the context otherwise
requires, each reference herein to a wholly-owned Subsidiary shall be deemed to
mean a wholly-owned Subsidiary of the Borrower.

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

SECTION 1.02.        Classification of Loans and Borrowings. For purposes of
this Agreement, Loans may be classified and referred to by Class (e.g., a
“Revolving Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type
(e.g., a “Eurodollar Revolving Loan”). Borrowings also may be classified and
referred to by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a
“Eurodollar Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving
Borrowing”).

 

SECTION 1.03.        Terms Generally. The definitions of terms herein shall
apply equally to the singular and plural forms of the terms defined. Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise or except as expressly provided herein,
(a) any definition of or reference to any agreement, instrument or other
document (including any Loan Document) herein shall be construed as referring to
such agreement, instrument or other document (including any Loan Document) as
from time to time amended, restated, amended and restated, supplemented,
extended, renewed, refinanced or otherwise modified (subject to any restrictions
on such amendments, restatements, amendments and restatements, supplements,
extensions, renewals, refinancings or modifications set forth herein), (b) any
definition of or reference to any statute, rule or regulation shall be construed
as referring thereto as from time to time amended, supplemented or otherwise
modified (including by succession of comparable successor laws), unless
otherwise expressly stated to the contrary, (c) any reference herein or in any
Loan Document to any Person shall be construed to include such Person’s
successors and permitted assigns, (d) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof or thereof,
(e) all references herein or in any Loan Document to Articles, Sections,
clauses, paragraphs, Exhibits and Schedules shall be construed to refer to
Articles and Sections, clauses and paragraphs of, and Exhibits and Schedules to,
this Agreement and (f) the words “asset” and “property”, when used in any Loan
Document, shall be construed to have the same meaning and effect and to refer to
any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.

 

Any reference herein to a merger, consolidation, amalgamation, assignment, sale,
disposition or transfer, or similar term, shall be deemed to apply to a division
of or by a limited liability company or a limited partnership, as applicable, or
an allocation of assets to a series of a limited liability company or a

 

--------------------------------------------------------------------------------



 

limited partnership, as applicable (or the unwinding of such a division or
allocation), as if it were a merger, consolidation, amalgamation, assignment,
sale, disposition or transfer, or similar term, as applicable, to, of or with a
separate Person. Any division of a limited liability company or a limited
partnership shall constitute a separate Person hereunder (and each division of
any limited liability company or any limited partnership that is a Subsidiary,
joint venture or any other like term shall also constitute such a Person).

 

Notwithstanding anything to the contrary herein, to the extent that the terms of
this Agreement require (i) compliance with any financial ratio or test
(including any Total Secured Net Leverage Ratio, Total Net Leverage Ratio or
Interest Coverage Ratio test) or (ii) the absence of a Default or Event of
Default (or any type of Default or Event of Default), in each case as a
condition to the making of any Limited Condition Acquisition or incurrence of
Indebtedness in connection therewith, the determination of whether the relevant
condition is satisfied may be made, at the election of the Borrower, at the time
of (or on the basis of the financial statements as of the last day of the most
recently ended Fiscal Quarter) either (x) the execution of the definitive
agreement with respect to such Limited Condition Acquisition (such an election
under this clause (x), an “LCA Election”) or (y) the consummation of the Limited
Condition Acquisition and related incurrence of Indebtedness, in each case,
after giving effect to the relevant Limited Condition Acquisition and related
incurrence of Indebtedness, on a Pro Forma Basis; provided that notwithstanding
the foregoing, the absence of an Event of Default under clauses (a), (b),
(h) and (i) of Section 7.01 shall be a condition to the consummation of any such
Limited Condition Acquisition and incurrence of Indebtedness; provided further
that if the Borrower has made an LCA Election for any Limited Condition
Acquisition, then in connection with any event or transaction (a “Subsequent
Transaction”) occurring after the relevant date of determination with respect to
such LCA Election but before the consummation or termination of such Limited
Condition Acquisition in connection with which a financial ratio or test must be
made on a Pro Forma Basis after giving effect to such Subsequent Transaction,
for purposes of determining whether such financial ratio or test has been
complied with under this Agreement, any such financial ratio or test shall be
required to be satisfied on a Pro Forma Basis (A) assuming such Limited
Condition Acquisition and other transactions in connection therewith have been
consummated and (B) assuming such Limited Condition Acquisition and other
transactions in connection therewith have not been consummated. In addition, if
the proceeds of an Incremental Facility or of Indebtedness incurred pursuant to
Section 6.01(g) are to be used to finance a Limited Condition Acquisition, then
at the option of the Borrower and subject to the agreement of the lenders
providing such financing, such financing may be subject to customary “SunGard”
or “certain funds” conditionality.

 

Notwithstanding anything to the contrary herein, with respect to any amounts
incurred or transactions entered into (or consummated) in reliance on a
provision of this Agreement that does not require compliance with a financial
ratio (any such amounts, the “Fixed Amounts”) substantially concurrently with
any amounts incurred or transactions entered into (or consummated) in reliance
on a provision of this Agreement that requires compliance with a financial ratio
(including any Total Secured Net Leverage Ratio test, any Total Net Leverage
Ratio or Interest Coverage Ratio test) (any such amounts, the “Incurrence-Based
Amounts”), it is understood and agreed that the Fixed Amounts shall be
disregarded in the calculation of the financial ratio or test applicable to any
substantially concurrent utilization of the Incurrence-Based Amounts.

 

SECTION 1.04.        Accounting Terms; GAAP. Except as otherwise expressly
provided herein, all terms of an accounting or financial nature shall be
construed in accordance with GAAP, as in effect from time to time; provided
that: (i) if at any time any change in GAAP or the application thereof would
affect the computation or interpretation of any financial ratio, basket,
requirement or other provision set forth in any Loan Document, and either the
Borrower or the Required Lenders shall so request, the Administrative Agent and
the Borrower shall negotiate in good faith to amend such ratio, basket,
requirement or other provision to preserve the original intent thereof in light
of such change in GAAP or the application thereof (subject to the approval of
the Required Lenders not to be unreasonably withheld,

 

--------------------------------------------------------------------------------



 

conditioned or delayed); provided further that until so amended, (x) such ratio,
basket, requirement or other provision shall continue to be computed or
interpreted in accordance with GAAP or the application thereof prior to such
change therein and (y) the Borrower shall provide to the Administrative Agent a
written reconciliation in form and substance reasonably satisfactory to the
Administrative Agent, between calculations of such ratio, basket, requirement or
other provision made before and after giving effect to such change in GAAP or
the application thereof, and (ii) notwithstanding any other provision contained
herein, all terms of an accounting or financial nature used herein shall be
construed, and all computations of amounts and ratios referred to herein shall
be made, (A) without giving effect to any election under Statement of Financial
Accounting Standards 159, The Fair Value Option for Financial Assets and
Financial Liabilities, or any successor thereto (including pursuant to the
Accounting Standards Codification), to value any Indebtedness of the Borrower or
any Restricted Subsidiary at “fair value”, as defined therein, (B) without
giving effect to any treatment of Indebtedness in respect of convertible debt
instruments under Accounting Standards Codification 470-20 (or any other
Accounting Standards Codification or Financial Accounting Standard having a
similar result or effect) to value any such Indebtedness in a reduced or
bifurcated manner as described therein, and such Indebtedness shall at all times
be valued at the full stated principal amount thereof, and (C) without giving
effect to any change to GAAP occurring after the Effective Date as a result of
the adoption of any proposals set forth in the Proposed Accounting Standards
Update, Leases (Topic 840), issued by the Financial Accounting Standards Board
on August 17, 2010, or any other proposals issued by the Financial Accounting
Standards Board in connection therewith, in each case if such change would
require treating any lease (or similar arrangement conveying the right to use)
as a capital lease where such lease (or similar arrangement) would not have been
required to be so treated under GAAP as in effect on the Effective Date.

 

SECTION 1.05.        Pro Forma Calculations. With respect to any period during
which any Permitted Acquisition or any Disposition, including a Disposition of
any Equity Interests in a Restricted Subsidiary or all or substantially all the
assets of a Subsidiary or division or line of business of a Restricted
Subsidiary outside the ordinary course of business, occurs, or during which any
Subsidiary Designation occurs, for purposes of determining compliance with the
covenants contained in Article VI (including Sections 6.11 and 6.12),
Section 7.02 or otherwise for purposes of determining the Total Secured Net
Leverage Ratio, the Total Net Leverage Ratio, the Interest Coverage Ratio and
Consolidated EBITDA, calculations with respect to such period shall be made on a
Pro Forma Basis.  Notwithstanding the foregoing, calculations for purposes of
determining compliance with the covenants contained in Article VI (including
Sections 6.11 and 6.12), Section 7.02 or otherwise for the purpose of
determining the Total Secured Net Leverage Ratio, the Total Net Leverage Ratio,
the Interest Coverage Ratio and Consolidated EBITDA, shall be made without
giving effect to the Rambler On Acquisition on a Pro Forma Basis, but for the
avoidance of doubt, shall include the results of Rambler On since the Rambler On
Acquisition Date.

 

SECTION 1.06.        Interest Rates.  The Administrative Agent does not warrant,
nor accept responsibility, nor shall the Administrative Agent have any liability
with respect to the administration, submission or any other matter related to
the rates in the definition of “LIBO Rate” or with respect to any rate that is
an alternative or replacement for or successor to any of such rate (including
any LIBOR Successor Rate) or the effect of any of the foregoing, or of any LIBOR
Successor Rate Conforming Changes.

 

ARTICLE II

 

THE CREDITS

 

SECTION 2.01.        Commitments. Subject to the terms and conditions set forth
herein, each Lender severally agrees (a) to make a “tranche A” term loan to the
Borrower on the Second Amendment Effective Date in a principal amount not
exceeding its Tranche A Term Commitment, it being understood

 

--------------------------------------------------------------------------------



 

that each Tranche A Term Lender shall make its Tranche A Term Loan by
(i) continuing its “tranche A” term loan outstanding under this Agreement
immediately prior to the Second Amendment Effective Date, and/or (ii) advancing
additional amounts constituting all or any portion of its Tranche A Term Loan on
the Second Amendment Effective Date, and (b) to make revolving credit loans to
the Borrower from time to time during the Revolving Availability Period in an
aggregate principal amount that will not result in such Lender’s Revolving
Exposure exceeding such Lender’s Revolving Commitment or the Aggregate Revolving
Exposure exceeding the Aggregate Revolving Commitment. All Loans shall be
denominated in dollars. Within the foregoing limits and subject to the terms and
conditions set forth herein, the Borrower may borrow, prepay and reborrow
Revolving Loans. Amounts repaid or prepaid in respect of Tranche A Term Loans
may not be reborrowed.

 

SECTION 2.02.        Loans and Borrowings. (a) Each Loan shall be made as part
of a Borrowing consisting of Loans of the same Class and Type made by the
Lenders ratably in accordance with their respective Commitments of the
applicable Class. The failure of any Lender to make any Loan required to be made
by it shall not relieve any other Lender of its obligations hereunder.

 

(b)                                 Subject to Section 2.13, each Revolving
Borrowing and Term Borrowing shall be comprised entirely of ABR Loans or
Eurodollar Loans as the Borrower may request in accordance herewith. Each Lender
at its option may make any Eurodollar Loan by causing any domestic or foreign
branch or Affiliate of such Lender to make such Loan; provided that any exercise
of such option shall not affect the obligation of the Borrower to repay such
Loan in accordance with the terms of this Agreement.

 

(c)                                  At the commencement of each Interest Period
for any Eurodollar Borrowing, such Borrowing shall be in an aggregate amount
that is an integral multiple of $500,000 and not less than $1,000,000; provided
that a Eurodollar Borrowing that results from a continuation of an outstanding
Eurodollar Borrowing may be in an aggregate amount that is equal to such
outstanding Borrowing; provided further that such amount may be less than
$1,000,000 if such amount represents all the remaining availability under the
aggregate principal amount of Revolving Loans. At the time that each ABR
Revolving Borrowing is made, such Borrowing shall be in an aggregate amount that
is an integral multiple of $100,000 and not less than $500,000; provided that
such amount may be less than $500,000 if such amount represents all the
remaining availability under the aggregate principal amount of Revolving Loans.
Borrowings of more than one Type and Class may be outstanding at the same time;
provided that there shall not at any time be more than a total of ten Eurodollar
Borrowings outstanding. Notwithstanding anything to the contrary herein, an ABR
Revolving Borrowing may be in an aggregate amount that is equal to the entire
unused balance of the Aggregate Revolving Commitment or that is required to
finance the reimbursement of an LC Disbursement as contemplated by
Section 2.04(e).

 

(d)                                 Notwithstanding any other provision of this
Agreement, the Borrower shall not be entitled to request, or to elect to convert
or continue, any Borrowing if the Interest Period requested with respect thereto
would end after the Maturity Date applicable thereto. Except as otherwise
provided herein, a Eurodollar Loan may be continued or converted only on the
last day of an Interest Period for such Eurodollar Loan.

 

(e)                                  At any time that ABR Loans are outstanding,
the Administrative Agent shall notify the Borrower and the Lenders of any change
in the Prime Rate used in determining ABR promptly following the public
announcement of such change.

 

(f)                                   Notwithstanding anything to the contrary
in this Agreement, any Lender may exchange, continue or rollover all of the
portion of its Loans in connection with any refinancing,

 

--------------------------------------------------------------------------------



 

extension, loan modification or similar transaction permitted by the terms of
this Agreement, pursuant to a cashless settlement mechanism approved by the
Borrower, the Administrative Agent, and such Lender.

 

SECTION 2.03.        Requests for Borrowings. To request a Revolving Borrowing
or Term Borrowing, the Borrower shall notify the Administrative Agent of such
request by telephone (a) in the case of a Eurodollar Borrowing, not later than
11:00 a.m., New York City time, three Business Days before the date of the
proposed Borrowing or (b) in the case of an ABR Borrowing, not later than 11:00
a.m., New York City time, on the date of the proposed Borrowing; provided,
however, that if the Borrower wishes to request a Eurodollar Borrowing having an
Interest Period other than one, two, three or six months in duration as provided
in the definition of “Interest Period”, (x) the applicable request must be
received by the Administrative Agent not later than 11:00 a.m., New York City
time, four Business Days before the date of the proposed Borrowing, whereupon
the Administrative Agent shall give prompt notice to the Lenders of the
applicable Class of such request and determine whether the requested Interest
Period is acceptable to all such Lenders and (y) not later than 11:00 a.m., New
York City time, three Business Days before the date of the proposed Borrowing,
the Administrative Agent shall notify the Borrower (which notice may be by
telephone) whether or not the requested Interest Period has been consented to by
all such Lenders. Each such telephonic Borrowing Request shall be irrevocable
and shall be confirmed promptly by hand delivery, e-mail or facsimile to the
Administrative Agent of a written Borrowing Request signed by the Borrower. Each
such telephonic and written Borrowing Request shall specify the following
information (to the extent applicable, in compliance with Sections 2.01 and
2.02):

 

(i)                                     whether the requested Borrowing is to be
a Revolving Borrowing, a Tranche A Term Borrowing or a Borrowing of any
Incremental Term Loan;

 

(ii)                                  the aggregate amount of such Borrowing;

 

(iii)                               the requested date of such Borrowing, which
shall be a Business Day;

 

(iv)                              whether such Borrowing is to be an ABR
Borrowing or a Eurodollar Borrowing;

 

(v)                                 in the case of a Eurodollar Borrowing, the
initial Interest Period to be applicable thereto, which shall be a period
contemplated by the definition of the term “Interest Period”;

 

(vi)                              the location and number of the Borrower’s
account to which funds are to be disbursed, which shall comply with the
requirements of Section 2.05(a), or, if the Borrowing is being requested to
finance the reimbursement of an LC Disbursement in accordance with
Section 2.04(e), the identity of the Issuing Bank that made such LC
Disbursement; and

 

(vii)                           that as of such date Sections 4.02(a) and
4.02(b) are satisfied (subject to a Limited Condition Acquisition in accordance
with Section 2.20).

 

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration. Promptly following
receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the applicable Class of the
details thereof and of the amount of such Lender’s Loan to be made as part of
the requested Borrowing.

 

--------------------------------------------------------------------------------



 

SECTION 2.04.        Letters of Credit. (a) General. (i) Subject to the terms
and conditions set forth herein, the Borrower may request the issuance of
Letters of Credit for its own account (or for the account of any Restricted
Subsidiary so long as the Borrower is a joint and several co-applicant in
respect of such Letter of Credit), denominated in dollars and in a form
reasonably acceptable to the Administrative Agent and the applicable Issuing
Bank, at any time and from time to time during the Revolving Availability
Period. Notwithstanding anything contained in any letter of credit application
or other agreement (other than this Agreement or any Security Document)
submitted by the Borrower to, or entered into by the Borrower with, any Issuing
Bank relating to any Letter of Credit, (A) all provisions of such letter of
credit application or other agreement purporting to grant Liens in favor of such
Issuing Bank to secure obligations in respect of such Letter of Credit shall be
disregarded, it being agreed that such obligations shall be secured to the
extent provided in this Agreement and in the Security Documents, and (B) in the
event of any inconsistency between the terms and conditions of this Agreement
and the terms and conditions of such letter of credit application or such other
agreement, as applicable, the terms and conditions of this Agreement shall
control.

 

(ii)                                  An Issuing Bank shall not be under any
obligation to issue any Letter of Credit if:

 

(A)                               any order, judgment or decree of any
Governmental Authority or arbitrator shall by its terms purport to enjoin or
restrain such Issuing Bank from issuing the Letter of Credit, or any law
applicable to such Issuing Bank or any request or directive (whether or not
having the force of law) from any Governmental Authority with jurisdiction over
such Issuing Bank shall prohibit, or request that such Issuing Bank refrain
from, the issuance of letters of credit generally or the Letter of Credit in
particular or shall impose upon such Issuing Bank with respect to the Letter of
Credit any restriction, reserve or capital requirement (for which such Issuing
Bank is not otherwise compensated hereunder) not in effect on the Effective
Date, or shall impose upon such Issuing Bank any unreimbursed loss, cost or
expense which was not applicable on the Effective Date and which such Issuing
Bank in good faith deems material to it;

 

(B)                               the issuance of the Letter of Credit would
violate one or more policies of the Issuing Bank applicable to letters of credit
generally; or

 

(C)                               any Revolving Lender is at that time a
Defaulting Lender, unless such Issuing Bank has entered into arrangements,
including the delivery of cash collateral, reasonably satisfactory to such
Issuing Bank (in its sole discretion) with the Borrower or such Lender to
eliminate such Issuing Bank’s actual or potential Fronting Exposure (after
giving effect to Section 2.19(a)(iv)), with respect to the Defaulting Lender
arising from either the Letter of Credit then proposed to be issued or that
Letter of Credit and all other LC Exposure as to which such Issuing Bank has
actual or potential Fronting Exposure, as it may elect in its reasonable
discretion.

 

(iii)                               An Issuing Bank shall not amend any Letter
of Credit if the Issuing Bank would not be permitted at such time to issue the
Letter of Credit in its amended form under the terms hereof.

 

(iv)                              An Issuing Bank shall be under no obligation
to amend any Letter of Credit if (A) such Issuing Bank would have no obligation
at such time to issue the Letter of Credit

 

--------------------------------------------------------------------------------



 

in its amended form under the terms hereof, or (B) the beneficiary of the Letter
of Credit does not accept the proposed amendment to the Letter of Credit.

 

(v)                                 Each Issuing Bank shall act on behalf of the
Revolving Lenders with respect to any Letters of Credit issued by it and the
documents associated therewith, and each Issuing Bank shall have all of the
benefits and immunities (A) provided to the Administrative Agent in Article VIII
with respect to any acts taken or omissions suffered by any Issuing Bank in
connection with Letters of Credit issued by it or proposed to be issued by it
and any documents pertaining to such Letters of Credit as fully as if the term
“Administrative Agent” as used in Article VIII included such Issuing Bank with
respect to such acts or omissions, and (B) as additionally provided herein with
respect to each Issuing Bank.

 

(b)                                 Notice of Issuance, Amendment, Renewal,
Extension; Certain Conditions. To request the issuance of a Letter of Credit or
the amendment, renewal or extension of an outstanding Letter of Credit (other
than any automatic renewal permitted pursuant to paragraph (c) of this Section),
the Borrower shall hand deliver or fax (or transmit by electronic communication,
if arrangements for doing so have been approved by such Issuing Bank) to the
applicable Issuing Bank and the Administrative Agent (five Business Days (or
such shorter period as agreed to by the applicable Issuing Bank) prior to the
requested date of issuance, amendment, renewal or extension) a notice requesting
the issuance of a Letter of Credit, or identifying the Letter of Credit to be
amended, renewed or extended, and specifying the requested date of issuance,
amendment, renewal or extension (which shall be a Business Day), the date on
which such Letter of Credit is to expire (which shall comply with paragraph
(c) of this Section), the amount of such Letter of Credit, the name and address
of the beneficiary thereof, the documents to be presented by such beneficiary in
case of any drawing thereunder, the full text of any certificate to be presented
by such beneficiary in case of any drawing thereunder, the purpose and nature of
the requested Letter of Credit and such other information as shall be requested
by the applicable Issuing Bank as necessary to enable such Issuing Bank to
prepare, amend, renew or extend such Letter of Credit. If requested by the
applicable Issuing Bank, the Borrower also shall submit a letter of credit
application on such Issuing Bank’s standard form in connection with any request
for a Letter of Credit and such other documents and information pertaining to
the applicable Letter of Credit as such Issuing Bank or the Administrative Agent
may require. A Letter of Credit shall be issued, amended, renewed or extended
only if (and upon issuance, amendment, renewal or extension of any Letter of
Credit the Borrower shall be deemed to represent and warrant that), after giving
effect to such issuance, amendment, renewal or extension, (i) the LC Exposure
shall not exceed the LC Sublimit (unless otherwise agreed by the Administrative
Agent and the Issuing Banks), (ii) no Lender’s Revolving Exposure shall exceed
its Revolving Commitment, (iii) the aggregate amount of the outstanding Letters
of Credit issued by any Issuing Bank shall not exceed such Issuing Bank’s LC
Commitment, (iv) the Aggregate Revolving Exposure shall not exceed the Aggregate
Revolving Commitment and (v) following the effectiveness of any Maturity Date
Extension Request with respect to the Revolving Commitments, the LC Exposure in
respect of all Letters of Credit having an expiration date after the second
Business Day prior to the Existing Maturity Date shall not exceed the aggregate
Revolving Commitments of the Consenting Lenders extended pursuant to
Section 2.21. Each Issuing Bank agrees that it shall not permit any issuance,
amendment, renewal or extension of a Letter of Credit to occur unless it shall
have given to the Administrative Agent written notice thereof as required under
paragraph (l) of this Section.

 

(c)                                  Expiration Date. Each Letter of Credit
shall expire at or prior to the close of business on the earlier of (i) the date
that is one year after the date of the issuance of such Letter of Credit (or, in
the case of any renewal or extension thereof, one year after such renewal or
extension),

 

--------------------------------------------------------------------------------



 

(ii) the date that is five Business Days prior to the Revolving Maturity Date
and (iii) such later date agreed by the applicable Issuing Bank if arrangements
acceptable to such Issuing Bank in its sole discretion have been made to cash
collateralize the applicable Letter of Credit prior to the issuance thereof;
provided, however, that any Letter of Credit may, upon the request of the
Borrower, include a provision whereby such Letter of Credit shall be renewed
automatically for additional consecutive periods of one year or less (but not
beyond the date that is five Business Days prior to the Revolving Maturity Date)
unless the applicable Issuing Bank notifies the beneficiary thereof at least 30
days prior to the then-applicable expiration date that such Letter of Credit
will not be renewed. For the avoidance of doubt, if the Revolving Maturity Date
shall be extended pursuant to Section 2.21, “Revolving Maturity Date” as
referenced in this paragraph shall refer to the Revolving Maturity Date as
extended pursuant to Section 2.21; provided that, notwithstanding anything in
this Agreement (including Section 2.21 hereof) or any other Loan Document to the
contrary, the Revolving Maturity Date, as such term is used in reference to any
Issuing Bank or any Letter of Credit issued thereby, may not be extended with
respect to any Issuing Bank without the prior written consent of such Issuing
Bank.

 

(d)                                 Participations. By the issuance of a Letter
of Credit (or an amendment to a Letter of Credit increasing the amount thereof)
and without any further action on the part of the applicable Issuing Bank or the
Lenders, the Issuing Bank that is the issuer of such Letter of Credit hereby
grants to each Revolving Lender, and each Revolving Lender hereby acquires from
such Issuing Bank, a participation in such Letter of Credit equal to such
Revolving Lender’s Applicable Percentage of the aggregate amount available to be
drawn under such Letter of Credit. In consideration and in furtherance of the
foregoing, each Revolving Lender hereby absolutely and unconditionally agrees to
pay to the Administrative Agent, for the account of the applicable Issuing Bank,
such Revolving Lender’s Applicable Percentage of each LC Disbursement made by
such Issuing Bank and not reimbursed by the Borrower on the date due as provided
in paragraph (e) of this Section, or of any reimbursement payment required to be
refunded to the Borrower for any reason. Each Revolving Lender acknowledges and
agrees that its obligation to acquire participations pursuant to this paragraph
in respect of Letters of Credit is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including any amendment, renewal or
extension of any Letter of Credit or the occurrence and continuance of a Default
or any reduction or termination of the Revolving Commitments, and that each such
payment shall be made without any offset, abatement, withholding or reduction
whatsoever. Each Revolving Lender further acknowledges and agrees that, in
issuing, amending, renewing or extending any Letter of Credit, the applicable
Issuing Bank shall be entitled to rely, and shall not incur any liability for
relying, upon the representation and warranty of the Borrower deemed made
pursuant to Section 4.02 unless, at least one Business Day prior to the time
such Letter of Credit is issued, amended, renewed or extended (or, in the case
of an automatic renewal permitted pursuant to paragraph (c) of this Section, at
least one Business Day prior to the time by which the election not to extend
must be made by the applicable Issuing Bank), the Majority in Interest of the
Revolving Lenders shall have notified the applicable Issuing Bank (with a copy
to the Administrative Agent and the Borrower) in writing that, as a result of
one or more events or circumstances described in such notice, one or more of the
conditions precedent set forth in Section 4.02(a) or 4.02(b) would not be
satisfied if such Letter of Credit were then issued, amended, renewed or
extended (it being understood and agreed that, in the event any Issuing Bank
shall have received any such notice, no Issuing Bank shall have any obligation
to issue, amend, renew or extend any Letter of Credit until and unless it shall
be satisfied that the events and circumstances described in such notice shall
have been cured or otherwise shall have ceased to exist).

 

(e)                                  Reimbursement. If an Issuing Bank shall
make any LC Disbursement in respect of a Letter of Credit, the Borrower shall
reimburse such LC Disbursement by paying to the

 

--------------------------------------------------------------------------------



 

Administrative Agent an amount equal to such LC Disbursement not later than
12:00 noon, New York City time, on the Business Day immediately following the
day that the Borrower received notice of such LC Disbursement; provided that the
Borrower may, subject to the conditions to borrowing set forth herein, request
in accordance with Section 2.03 that such payment be financed with an ABR
Revolving Borrowing in an equivalent amount and, to the extent so financed, the
Borrower’s obligation to make such payment shall be discharged and replaced by
the resulting ABR Revolving Borrowing. If the Borrower fails to reimburse any LC
Disbursement by the time specified above in this paragraph, then the
Administrative Agent shall notify each Revolving Lender of the applicable LC
Disbursement, the payment then due from the Borrower in respect thereof and such
Revolving Lender’s Applicable Percentage thereof. Promptly following receipt of
such notice, each Revolving Lender shall pay to the Administrative Agent its
Applicable Percentage of the amount then due from the Borrower, in the same
manner as provided in Section 2.05 with respect to Loans made by such Lender
(and Section 2.05 shall apply, mutatis mutandis, to the payment obligations of
the Revolving Lenders under this paragraph), and the Administrative Agent shall
promptly remit to the applicable Issuing Bank the amounts so received by it from
the Revolving Lenders. Promptly following receipt by the Administrative Agent of
any payment from the Borrower pursuant to this paragraph, the Administrative
Agent shall distribute such payment to the applicable Issuing Bank or, to the
extent that Revolving Lenders have made payments pursuant to this paragraph to
reimburse such Issuing Bank, then to such Revolving Lenders and such Issuing
Bank as their interests may appear. Any payment made by a Revolving Lender
pursuant to this paragraph to reimburse any Issuing Bank for any LC Disbursement
(other than the funding of an ABR Revolving Borrowing as contemplated above)
shall not constitute a Loan and shall not relieve the Borrower of its obligation
to reimburse such LC Disbursement.

 

(f)                                   Obligations Absolute. The Borrower’s
obligation to reimburse LC Disbursements as provided in paragraph (e) of this
Section shall be absolute, unconditional and irrevocable, and shall be performed
strictly in accordance with the terms of this Agreement under any and all
circumstances whatsoever and irrespective of (i) any lack of validity or
enforceability of any Letter of Credit or this Agreement, or any term or
provision thereof or hereof, (ii) the existence of any claim, counterclaim,
setoff, defense or other right that the Borrower or any Subsidiary may have at
any time against any beneficiary or any transferee of a Letter of Credit (or any
Person for whom any such beneficiary or such transferee may be acting), an
Issuing Bank or any other Person, whether in connection with this Agreement, the
transactions contemplated hereby or by a Letter of Credit or any agreement or
instrument relating thereto, or any unrelated transaction, (iii) any draft,
demand, certificate or other document presented under a Letter of Credit proving
to be forged, fraudulent or invalid in any respect or any statement therein
being untrue or inaccurate in any respect, or any loss or delay in the
transmission or otherwise of any document required in order to make a drawing
under a Letter of Credit, (iv) waiver by an Issuing Bank of any requirement that
exists for the Issuing Bank’s protection and not the protection of the Borrower
or any waiver by an Issuing Bank which does not in fact materially prejudice the
Borrower, (v) honor of a demand for payment presented electronically even if
such Letter of Credit requires that demand be in the form of a draft, (vi) any
payment by any Issuing Bank in respect of an otherwise complying item presented
after the date specified as the expiration date of, or the date by which
documents must be received under a Letter of Credit if presentation after such
date is authorized by the UCC, the ISP or the UCP, as applicable, (vii) any
payment by any Issuing Bank under a Letter of Credit against presentation of a
draft or other document that does not comply with the terms of such Letter of
Credit, or any payment by any Issuing Bank under a Letter of Credit to any
Person purporting to be a trustee in bankruptcy, debtor-in-possession, assignee
for the benefit of creditors, liquidator, receiver or other representative of or
successor to any beneficiary or any transferee of such Letter of Credit,
including any arising in connection with any proceeding under any Debtor Relief
Law, or (viii) any other event or circumstance whatsoever, whether or not
similar to any of the foregoing,

 

--------------------------------------------------------------------------------



 

that might, but for the provisions of this Section, constitute a legal or
equitable discharge of, or provide a right of setoff against, the Borrower’s
obligations hereunder. None of the Administrative Agent, the Lenders, the
Issuing Banks or any of their Related Parties shall have any liability or
responsibility by reason of or in connection with the issuance or transfer of
any Letter of Credit, any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), any error, omission, interruption, loss or delay in transmission or
delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms or any other act, failure to act
or other event or circumstance; provided that the foregoing shall not be
construed to excuse any Issuing Bank from liability to the Borrower to the
extent of any direct damages (as opposed to special, indirect, consequential or
punitive damages, claims in respect of which are hereby waived by the Borrower
to the extent permitted by applicable law) suffered by the Borrower that are
caused by such Issuing Bank’s gross negligence, bad faith, willful misconduct or
failure to exercise care when determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof. The parties
hereto expressly agree that, in the absence of bad faith, gross negligence or
willful misconduct on the part of an Issuing Bank (as finally determined by a
court of competent jurisdiction in a final and nonappealable judgment), such
Issuing Bank shall be deemed to have exercised care in each such determination.
In furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented that appear on their
face to be in substantial compliance with the terms of a Letter of Credit, an
Issuing Bank may, in its sole discretion, either accept and make payment upon
such documents without responsibility for further investigation, regardless of
any notice or information to the contrary, or refuse to accept and make payment
upon such documents if such documents are not in strict compliance with the
terms of such Letter of Credit, and any such acceptance or refusal shall be
deemed not to constitute gross negligence or willful misconduct.

 

(g)                                  Disbursement Procedures. Each Issuing Bank
shall, promptly following its receipt thereof, examine all documents purporting
to represent a demand for payment under a Letter of Credit. Each Issuing Bank
shall promptly notify the Administrative Agent and the Borrower by telephone
(confirmed by facsimile) of such demand for payment and whether such Issuing
Bank has made or will make an LC Disbursement thereunder; provided that any
failure to give or delay in giving such notice shall not relieve the Borrower of
its obligation to reimburse such Issuing Bank and the Revolving Lenders with
respect to any such LC Disbursement in accordance with paragraph (e) of this
Section.

 

(h)                                 Interim Interest. If an Issuing Bank shall
make any LC Disbursement, then, unless the Borrower shall reimburse such LC
Disbursement in full on the date such LC Disbursement is made, the unpaid amount
thereof shall bear interest, for each day from and including the date such LC
Disbursement is made to but excluding the date that the Borrower reimburses such
LC Disbursement in full, at the rate per annum then applicable to ABR Revolving
Loans; provided that, if the Borrower fails to reimburse such LC Disbursement in
full when due pursuant to paragraph (e) of this Section, then
Section 2.12(c) shall apply. Interest accrued pursuant to this paragraph shall
be paid to the Administrative Agent, for the account of the applicable Issuing
Bank, except that interest accrued on and after the date of payment by any
Revolving Lender pursuant to paragraph (e) of this Section to reimburse such
Issuing Bank shall be for the account of such Lender to the extent of such
payment, and shall be payable on demand or, if no demand has been made, on the
date on which the Borrower reimburses the applicable LC Disbursement in full.

 

(i)                                     Cash Collateralization. If any Event of
Default shall occur and be continuing, on the Business Day on which the Borrower
receives notice from the Administrative Agent or the

 

--------------------------------------------------------------------------------



 

Required Lenders (or, if the maturity of the Loans has been accelerated, a
Majority in Interest of the Revolving Lenders) demanding the deposit of cash
collateral pursuant to this paragraph, the Borrower shall deposit in an account
with the Administrative Agent, in the name of the Administrative Agent and for
the benefit of the Lenders, an amount in cash equal to the LC Exposure as of
such date plus any accrued and unpaid interest thereon; provided that the
obligation to deposit such cash collateral shall become effective immediately,
and such deposit shall become immediately due and payable, without demand or
other notice of any kind, upon the occurrence of any Event of Default with
respect to the Borrower described in clause (h) or (i) of Section 7.01. The
Borrower also shall deposit cash collateral in accordance with this paragraph as
and to the extent required by Section 2.10(b), 2.19 or 2.21(c). Each such
deposit shall be held by the Administrative Agent as collateral for the payment
and performance of the obligations of the Borrower under this Agreement. The
Administrative Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over such account. Other than any interest earned
on the investment of such deposits, which investments shall be made at the
option and sole discretion of the Administrative Agent and at the Borrower’s
risk and expense, such deposits shall not bear interest. Interest or profits, if
any, on such investments shall accumulate in such account. Notwithstanding the
terms of any Security Document, moneys in such account shall be applied by the
Administrative Agent to reimburse the Issuing Banks for LC Disbursements for
which they have not been reimbursed and, to the extent not so applied, shall be
held for the satisfaction of the reimbursement obligations of the Borrower for
the LC Exposure at such time or, if the maturity of the Loans has been
accelerated (but subject to (i) the consent of a Majority in Interest of the
Revolving Lenders and (ii) in the case of any such application at a time when
any Revolving Lender is a Defaulting Lender (but only if, after giving effect
thereto, the remaining cash collateral shall be less than the aggregate LC
Exposure of all the Defaulting Lenders), the consent of each Issuing Bank), be
applied to satisfy other obligations of the Borrower under this Agreement. If
the Borrower is required to provide an amount of cash collateral hereunder as a
result of the occurrence of an Event of Default, such amount (to the extent not
applied as aforesaid) shall be returned to the Borrower within three Business
Days after all Events of Default have been cured or waived. If the Borrower is
required to provide an amount of cash collateral hereunder pursuant to
Section 2.10(b), such amount (to the extent not applied as aforesaid) shall be
returned to the Borrower to the extent that, after giving effect to such return,
the Aggregate Revolving Exposure would not exceed the Aggregate Revolving
Commitment and no Default shall have occurred and be continuing. If the Borrower
is required to provide an amount of cash collateral hereunder pursuant to
Section 2.19, such amount (to the extent not applied as aforesaid) shall be
returned to the Borrower to the extent that, after giving effect to such return,
no Issuing Bank shall have any exposure in respect of any outstanding Letter of
Credit that is not fully covered by the Revolving Commitments of the
non-Defaulting Lenders and/or the remaining cash collateral and no Default shall
have occurred and be continuing.

 

(j)                                    Designation of Additional Issuing Banks.
The Borrower may, at any time and from time to time, with the consent of the
Administrative Agent (which consent shall not be unreasonably withheld,
conditioned or delayed), designate as additional Issuing Banks one or more
Revolving Lenders that agree to serve in such capacity as provided below. The
acceptance by a Revolving Lender of an appointment as an Issuing Bank hereunder
shall be evidenced by an agreement, which shall be in form and substance
reasonably satisfactory to the Administrative Agent, executed by the Borrower,
the Administrative Agent and such designated Revolving Lender and, from and
after the effective date of such agreement, (i) such Revolving Lender shall have
all the rights and obligations of an Issuing Bank under this Agreement and
(ii) references herein to the term “Issuing Bank” shall be deemed to include
such Revolving Lender in its capacity as an issuer of Letters of Credit
hereunder.

 

--------------------------------------------------------------------------------



 

(k)                                 Termination of an Issuing Bank. The Borrower
may terminate the appointment of any Issuing Bank as an “Issuing Bank” hereunder
by providing a written notice thereof to such Issuing Bank, with a copy to the
Administrative Agent. Any such termination shall become effective upon the
earlier of (i) such Issuing Bank acknowledging receipt of such notice and
(ii) the tenth Business Day following the date of the delivery thereof; provided
that no such termination shall become effective until and unless the LC Exposure
attributable to Letters of Credit issued by such Issuing Bank (or its
Affiliates) shall have been reduced to zero or cash collateralized or
backstopped in a manner reasonably acceptable to such Issuing Bank. At the time
any such termination shall become effective, the Borrower shall pay all unpaid
fees accrued for the account of the terminated Issuing Bank pursuant to
Section 2.11(b). Notwithstanding the effectiveness of any such termination, the
terminated Issuing Bank shall remain a party hereto and shall continue to have
all the rights of an Issuing Bank under this Agreement with respect to Letters
of Credit issued by it prior to such termination but shall not issue any
additional Letters of Credit.

 

(l)                                     Issuing Bank Reports to the
Administrative Agent. Unless otherwise agreed by the Administrative Agent, each
Issuing Bank shall, in addition to its notification obligations set forth
elsewhere in this Section, report in writing to the Administrative Agent
(i) periodic activity (for such period or recurrent periods as shall be
requested by the Administrative Agent) in respect of Letters of Credit issued by
such Issuing Bank, including all issuances, extensions, amendments and renewals,
all expirations and cancellations and all disbursements and reimbursements,
(ii) reasonably prior to the time that such Issuing Bank issues, amends, renews
or extends any Letter of Credit, the date of such issuance, amendment, renewal
or extension, and the stated amount of the Letters of Credit issued, amended,
renewed or extended by it and outstanding after giving effect to such issuance,
amendment, renewal or extension (and whether the amounts thereof shall have
changed), (iii) on each Business Day on which such Issuing Bank makes any LC
Disbursement, the date and amount of such LC Disbursement, (iv) on any Business
Day on which the Borrower fails to reimburse an LC Disbursement required to be
reimbursed to such Issuing Bank on such day, the date of such failure and the
amount of such LC Disbursement and (v) on any other Business Day, such other
information as the Administrative Agent shall reasonably request as to the
Letters of Credit issued by such Issuing Bank.

 

(m)                             LC Exposure Determination. For all purposes of
this Agreement, the amount of a Letter of Credit that, by its terms or the terms
of any document related thereto, provides for one or more automatic increases in
the stated amount thereof shall be deemed to be the maximum stated amount of
such Letter of Credit after giving effect to all such increases, whether or not
such maximum stated amount is in effect at the time of determination.

 

(n)                                 Applicability of ISP and UCP. Unless
otherwise expressly agreed by the applicable Issuing Bank and the Borrower when
a Letter of Credit is issued, (i) the rules of the ISP shall apply to each
standby Letter of Credit, and (ii) the rules of the UCP shall apply to each
commercial Letter of Credit. Notwithstanding the foregoing, an Issuing Bank
shall not be responsible to the Borrower for, and an Issuing Bank’s rights and
remedies against the Borrower shall not be impaired by, any action or inaction
of such Issuing Bank required or permitted under any law, order, or practice
that is required or permitted to be applied to any Letter of Credit or this
Agreement, including the law or any order of a jurisdiction where such Issuing
Bank or the beneficiary is located, the practice stated in the ISP or UCP, as
applicable, or in the decisions, opinions, practice statements, or official
commentary of the ICC Banking Commission, the Bankers Association for Finance
and Trade — International Financial Services Association (BAFT-IFSA), or the
Institute of International Banking Law & Practice, whether or not any Letter of
Credit chooses such law or practice.

 

--------------------------------------------------------------------------------



 

SECTION 2.05.        Funding of Borrowings. (a) Each Lender shall make each Loan
to be made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 1:00 p.m., New York City time, to the account of
the Administrative Agent most recently designated by it for such purpose by
notice to the Lenders. The Administrative Agent will make such Loans available
to the Borrower either by promptly (i) crediting the account of the Borrower on
the books of Bank of America, N.A., with amounts so received or (ii) wire
transfer of such funds, in each case in accordance with the instructions
provided to (and reasonably acceptable to) the Administrative Agent in the
applicable Borrowing Request; provided that ABR Revolving Loans made to finance
the reimbursement of an LC Disbursement as provided in Section 2.04(e) shall be
remitted by the Administrative Agent to the applicable Issuing Bank or, to the
extent that Revolving Lenders have made payments pursuant to Section 2.04(e) to
reimburse such Issuing Bank, then to such Revolving Lenders and such Issuing
Bank as their interests may appear.

 

(b)                                 Unless the Administrative Agent shall have
received notice from a Lender prior to the proposed date of any Borrowing that
such Lender will not make available to the Administrative Agent such Lender’s
share of such Borrowing, the Administrative Agent may assume that such Lender
has made such share available on such date in accordance with paragraph (a) of
this Section and may, in reliance upon such assumption and in its sole
discretion, make available to the Borrower a corresponding amount. In such
event, if a Lender has not in fact made its share of the applicable Borrowing
available to the Administrative Agent, then the applicable Lender and the
Borrower severally agree to pay to the Administrative Agent forthwith on demand
such corresponding amount in immediately available funds with interest thereon,
for each day from and including the date such amount is made available to the
Borrower to but excluding the date of payment to the Administrative Agent, at
(i) in the case of such Lender, the greater of the Federal Funds Rate and a rate
determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation plus any administrative, processing or similar
fees customarily charged by the Administrative Agent in connection with the
foregoing, or (ii) in the case of the Borrower, the interest rate applicable to
ABR Loans of the applicable Class. If the Borrower and such Lender shall pay
such interest to the Administrative Agent for the same or an overlapping period,
the Administrative Agent shall promptly remit to the Borrower the amount of such
interest paid by the Borrower for such period. If such Lender pays such amount
to the Administrative Agent, then such amount shall constitute such Lender’s
Loan included in such Borrowing.  Any payment by the Borrower shall be without
prejudice to any claim the Borrower may have against a Lender that shall have
failed to make such payment to the Administrative Agent.

 

SECTION 2.06.        Interest Elections. (a) Each Revolving Borrowing and Term
Borrowing initially shall be of the Type specified in the applicable Borrowing
Request or designated by Section 2.03 and, in the case of a Eurodollar
Borrowing, shall have an initial Interest Period as specified in such Borrowing
Request or designated by Section 2.03. Thereafter, the Borrower may elect to
convert such Borrowing to a Borrowing of a different Type or to continue such
Borrowing and, in the case of a Eurodollar Borrowing, may elect Interest Periods
therefor, all as provided in this Section. The Borrower may elect different
options with respect to different portions of the affected Borrowing, in which
case each such portion shall be allocated ratably among the Lenders holding the
Loans comprising such Borrowing, and the Loans comprising each such portion
shall be considered a separate Borrowing.

 

(b)                                 To make an election pursuant to this
Section, the Borrower shall notify the Administrative Agent of such election by
telephone by the time that a Borrowing Request would be required under
Section 2.03 if the Borrower were requesting a Revolving Borrowing of the Type
resulting from such election to be made on the effective date of such election.
Each such telephonic Interest Election Request shall be irrevocable and shall be
confirmed promptly by hand delivery,

 

--------------------------------------------------------------------------------



 

e-mail or facsimile to the Administrative Agent of a written Interest Election
Request signed by the Borrower.

 

(c)                                  Each telephonic and written Interest
Election Request shall specify the following information in compliance with
Section 2.02:

 

(i)                                     the Borrowing to which such Interest
Election Request applies and, if different options are being elected with
respect to different portions thereof, the portions thereof to be allocated to
each resulting Borrowing (in which case the information to be specified pursuant
to clauses (iii) and (iv) below shall be specified for each resulting
Borrowing);

 

(ii)                                  the effective date of the election made
pursuant to such Interest Election Request, which shall be a Business Day;

 

(iii)                               whether the resulting Borrowing is to be an
ABR Borrowing or a Eurodollar Borrowing; and

 

(iv)                              if the resulting Borrowing is to be a
Eurodollar Borrowing, the Interest Period to be applicable thereto after giving
effect to such election, which shall be a period contemplated by the definition
of the term “Interest Period”.

 

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

 

(d)                                 Promptly following receipt of an Interest
Election Request, the Administrative Agent shall advise each Lender of the
applicable Class of the details thereof and of such Lender’s portion of each
resulting Borrowing.

 

(c)                                  If the Borrower fails to deliver a timely
Interest Election Request with respect to a Eurodollar Borrowing prior to the
end of the Interest Period applicable thereto, then, unless such Borrowing is
repaid as provided herein, at the end of such Interest Period such Borrowing
shall be converted to an ABR Borrowing. Notwithstanding any contrary provision
hereof, during the existence of a Default, (i) no outstanding Borrowing (or
Borrowing of the applicable Class, as applicable) may be converted to or
continued as a Eurodollar Borrowing and (ii) unless repaid, each Eurodollar
Borrowing (or Eurodollar Borrowing of the applicable Class, as applicable) shall
be converted to an ABR Borrowing at the end of the Interest Period applicable
thereto.

 

SECTION 2.07.        Termination and Reduction of Commitments. (a) Unless
previously terminated, (i) the Tranche A Term Commitments shall automatically
terminate at 5:00 p.m., New York City time, on the Second Amendment Effective
Date and (ii) the Revolving Commitments shall automatically terminate on the
Revolving Maturity Date.

 

(b)                                 The Borrower may at any time terminate, or
from time to time permanently reduce, the Commitments of any Class; provided
that (i) each partial reduction of the Commitments of any Class shall be in an
amount that is an integral multiple of $1,000,000 and not less than $5,000,000,
(ii) the Borrower shall not terminate or reduce the Revolving Commitments if,
after giving effect to any concurrent prepayment of the Revolving Loans in
accordance with Section 2.10, the Aggregate Revolving Exposure would exceed the
Aggregate Revolving Commitment and (iii) the

 

--------------------------------------------------------------------------------



 

Borrower shall not terminate or reduce the LC Sublimit if, after giving effect
thereto, the LC Exposure not fully cash collateralized hereunder would exceed
the LC Sublimit.

 

(c)                                  The Borrower shall notify the
Administrative Agent of any election to terminate or reduce the Commitments
under paragraph (b) of this Section not later than 11:00 a.m., New York City
time, three Business Days, or such shorter period as may be agreed by the
Administrative Agent, prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any such notice, the Administrative Agent shall advise the
Lenders of the applicable Class of the contents thereof. Each notice delivered
by the Borrower pursuant to this Section shall be irrevocable; provided that a
notice of termination or reduction of the Revolving Commitments delivered under
this paragraph may state that such notice is conditioned upon the occurrence of
one or more events specified therein, in which case such notice may be revoked
by the Borrower (by notice to the Administrative Agent on or prior to the
specified effective date) if such condition is not satisfied. Any termination or
reduction of the Commitments of any Class shall be permanent. Each reduction of
the Commitments of any Class shall be made ratably among the Lenders in
accordance with their respective Commitments of such Class. All fees in respect
of the Revolving Commitments accrued until the effective date of any termination
of the Revolving Commitments shall be paid on the effective date of such
termination.

 

(d)                                 If after giving effect to any reduction or
termination of Revolving Commitments under this Section 2.07, the LC Sublimit
exceeds the Revolving Commitments at such time, the LC Sublimit shall be
automatically reduced by the amount of such excess.

 

SECTION 2.08.        Repayment of Loans; Evidence of Debt. (a) The Borrower
hereby unconditionally promises to pay (i) to the Administrative Agent for the
account of each Lender the then unpaid principal amount of each Revolving Loan
of such Lender on the Revolving Maturity Date and (ii) to the Administrative
Agent for the account of each Lender the then unpaid principal amount of each
Term Loan of such Lender as provided in Section 2.09.

 

(b)                                 The records maintained by the Administrative
Agent and the Lenders shall be prima facie evidence of the existence and amounts
of the obligations of the Borrower in respect of Loans, LC Disbursements,
interest and fees due or accrued hereunder; provided that the failure of the
Administrative Agent or any Lender to maintain such records or any error therein
shall not in any manner affect the obligation of the Borrower to pay any amounts
due hereunder in accordance with the terms of this Agreement.

 

(c)                                  Any Lender may request that Loans of any
Class made by it be evidenced by a registered promissory note; provided that any
such promissory notes to be issued on the Effective Date shall be requested by
the relevant Lender at least 3 Business Days prior to such date. In such event,
the Borrower shall prepare, execute and deliver to such Lender a promissory note
payable to such Lender and its registered assigns and in a form approved by the
Administrative Agent, it being agreed that the Form of Term Loan Promissory Note
attached hereto as Exhibit J-1 and the Form of Revolving Loan Promissory Note
attached hereto as Exhibit J-2 are approved. Thereafter, the Loans evidenced by
such promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 9.04) be represented by one or more promissory
notes in such form payable to the payee named therein and its registered
assigns; provided that in the event of any assignment of Loans evidenced by a
promissory note, the Borrower shall not be obligated to execute and deliver a
promissory note to the assignee of such Loans unless and until the assigning
Lender has returned its promissory note to the Borrower or the Borrower has
received a lost note affidavit and indemnity from the assigning Lender in form
and substance reasonably acceptable to the Borrower.

 

--------------------------------------------------------------------------------



 

SECTION 2.09.        Amortization of Term Loans. (a) Subject to adjustment
pursuant to paragraph (c) of this Section, the Borrower shall repay Tranche A
Term Borrowings on each date set forth below in the aggregate principal amount
set forth opposite such date:

 

Date 

 

Amount

 

March 31, 2020

 

$3,750,000

 

June 30, 2020

 

$3,750,000

 

September 30, 2020

 

$3,750,000

 

December 31, 2020

 

$3,750,000

 

March 31, 2021

 

$5,625,000

 

June 30, 2021

 

$5,625,000

 

September 30, 2021

 

$5,625,000

 

December 31, 2021

 

$5,625,000

 

March 31, 2022

 

$5,625,000

 

June 30, 2022

 

$5,625,000

 

September 30, 2022

 

$5,625,000

 

December 31, 2022

 

$5,625,000

 

March 31, 2023

 

$5,625,000

 

June 30, 2023

 

$5,625,000

 

September 30, 2023

 

$5,625,000

 

December 31, 2023

 

$5,625,000

 

March 31, 2024

 

$5,625,000

 

June 30, 2024

 

$5,625,000

 

September 30, 2024

 

$5,625,000

 

Tranche A Term Maturity Date

 

Outstanding Principal Amount of all Tranche A Term Loans

 

 

(b)                                 To the extent not previously paid, all
Tranche A Term Loans shall be due and payable on the Tranche A Term Maturity
Date.

 

(c)                                  Any prepayment of a Term Borrowing of any
Class shall be applied to reduce the subsequent scheduled repayments of the Term
Borrowings of such Class to be made pursuant to this Section (i) in the case of
a prepayment pursuant to Section 2.10(a), as directed in writing by the Borrower
and (ii) in the case of a prepayment pursuant to Section 2.10(c), (x) first, in
direct order of maturity to the scheduled repayments occurring in the
twenty-four months following the date of such prepayment and (y) second, ratably
to the remaining scheduled repayments based on the amount of such scheduled
repayments; provided that (A) any prepayment of any Class of Incremental Term
Borrowings shall be applied to subsequent scheduled repayments as provided in
the applicable Incremental Facility Amendment, (B) any prepayment of Term
Borrowings of any Class contemplated by Section 2.22 shall be applied to
subsequent scheduled repayments as provided in such Section and (C) if any
Lender elects to decline a mandatory prepayment of a Term Borrowing in
accordance with Section 2.10(e), then such prepayment shall be applied to reduce
the subsequent repayments of such Term Borrowing to be made pursuant to this
Section ratably based on the amount of such scheduled repayments.

 

(d)                                 Prior to any repayment of any Term
Borrowings of any Class under this Section, the Borrower shall select the
Borrowing or Borrowings of the applicable Class to be repaid and shall notify
the Administrative Agent by telephone (confirmed by hand delivery, e-mail or

 

--------------------------------------------------------------------------------



 

facsimile) of such selection not later than 11:00 a.m., New York City time,
three Business Days before the scheduled date of such repayment. Each repayment
of a Term Borrowing shall be applied ratably to the Loans included in the repaid
Term Borrowing. Repayments of Term Borrowings shall be accompanied by accrued
interest on the amount repaid.

 

SECTION 2.10.        Prepayment of Loans. (a) The Borrower shall have the right
at any time and from time to time to prepay any Borrowing, in whole or in part,
subject to the requirements of this Section.

 

(b)                                 In the event and on each occasion that the
Aggregate Revolving Exposure exceeds the Aggregate Revolving Commitment, the
Borrower shall within one Business Day prepay Revolving Borrowings (or, if no
such Borrowings are outstanding, deposit cash collateral in an account with the
Administrative Agent in accordance with Section 2.04(i)) in an aggregate amount
equal to such excess.

 

(c)                                  In the event and on each occasion that any
Net Proceeds are received by or on behalf of the Borrower or any Restricted
Subsidiary in respect of any Prepayment Event (including by the Administrative
Agent as loss payee in respect of any Prepayment Event described in clause
(b) of the definition of the term “Prepayment Event”), the Borrower shall,
within three Business Days after the day such Net Proceeds are received, prepay
Term Borrowings in an aggregate amount equal to 100% of the amount of such Net
Proceeds; provided that, in the case of any event described in clause (a) or
(b) of the definition of the term “Prepayment Event”, if the Borrower shall,
prior to the date of the required prepayment, deliver to the Administrative
Agent a certificate of a Responsible Officer to the effect that the Borrower
intends to cause the Net Proceeds from such event (or a portion thereof
specified in such certificate) to be applied within 360 days after receipt of
such Net Proceeds to acquire real property, equipment or other tangible assets
to be used in the business of the Borrower or the Restricted Subsidiaries and
certifying that no Default has occurred and is continuing, then no prepayment
shall be required pursuant to this paragraph in respect of the Net Proceeds in
respect of such event (or the portion of such Net Proceeds specified in such
certificate, if applicable) except to the extent of any such Net Proceeds that
have not been so applied by the end of such 360-day period (or within a period
of 180 days thereafter if by the end of such initial 360-day period the Borrower
or one or more Restricted Subsidiaries shall have entered into an agreement with
a third party to acquire such real property, equipment or other tangible
assets), at which time a prepayment shall be required in an amount equal to such
Net Proceeds that have not been so applied; provided, further, that the Borrower
may use an amount equal to a portion of such Net Proceeds from a Prepayment
Event described in clause (a) or (b) of the definition of the term “Prepayment
Event” to prepay or repurchase any Permitted Pari Passu Refinancing Debt to the
extent that the documentation governing such Permitted Pari Passu Refinancing
Debt requires such a prepayment or repurchase thereof with the proceeds of such
Prepayment Event, in each case in an amount not to exceed the product of (x) the
amount of such Net Proceeds and (y) a fraction, the numerator of which is the
outstanding principal amount of such Permitted Pari Passu Refinancing Debt and
the denominator of which is the sum of the aggregate outstanding principal
amount of Term Loans and the aggregate outstanding principal amount of such
Permitted Pari Passu Refinancing Debt.

 

(d)                                 [Reserved].

 

(e)                                  Prior to any optional or mandatory
prepayment of Borrowings under this Section, the Borrower shall, subject to the
next sentence, select the Borrowing or Borrowings to be prepaid and shall
specify such selection in the notice of such prepayment delivered pursuant to
paragraph (f) of this Section. In the event of any mandatory prepayment of Term
Borrowings in respect of

 

--------------------------------------------------------------------------------



 

any Prepayment Event made at a time when Term Borrowings of more than one
Class remain outstanding, the Borrower shall select Term Borrowings to be
prepaid so that the aggregate amount of such prepayment is allocated between
Tranche A Term Borrowings and, to the extent provided in the Incremental
Facility Amendment for any Class of Incremental Term Loans, the Borrowings of
such Class, pro rata based on the aggregate principal amount of outstanding
Borrowings of each such Class; provided that any Tranche A Term Lender (and, to
the extent provided in the Incremental Facility Amendment for any Class of
Incremental Term Loans, any Lender that holds Incremental Term Loans of such
Class) may elect, by notice to the Administrative Agent by telephone (confirmed
by hand delivery, e-mail or facsimile) at least one Business Day prior to the
required prepayment date, to decline all or any portion of any prepayment of its
Tranche A Term Loans or Incremental Term Loans of any such Class pursuant to
this Section (other than an optional prepayment pursuant to paragraph (a) of
this Section, which may not be declined), in which case the aggregate amount of
the prepayment that would have been applied to prepay Tranche A Term Loans or
Incremental Term Loans of any such Class but was so declined shall be retained
by the Borrower.

 

(f)                                   The Borrower shall notify the
Administrative Agent by telephone (confirmed by hand delivery, e-mail or
facsimile) of any prepayment hereunder (i) in the case of prepayment of a
Eurodollar Borrowing, not later than 11:00 a.m., New York City time, three
Business Days (or such shorter period as agreed to by the Administrative Agent)
before the date of prepayment or (ii) in the case of prepayment of an ABR
Borrowing, not later than 11:00 a.m., New York City time, on the date of
prepayment. Each such notice shall be irrevocable and shall specify the
prepayment date, the principal amount of each Borrowing or portion thereof to be
prepaid and, in the case of a mandatory prepayment, a reasonably detailed
calculation of the amount of such prepayment; provided that (A) if a notice of
optional prepayment is given in connection with a conditional notice of
termination of the Revolving Commitments as contemplated by Section 2.07, then
such notice of prepayment may be revoked if such notice of termination is
revoked in accordance with Section 2.07 and (B) a notice of prepayment of Term
Borrowings pursuant to paragraph (a) of this Section may state that such notice
is conditioned upon the occurrence of one or more events specified therein, in
which case such notice of prepayment may be revoked by the Borrower (by notice
to the Administrative Agent on or prior to the specified date of prepayment) if
such condition is not satisfied. Promptly following receipt of any such notice,
the Administrative Agent shall advise the Lenders of the applicable Class of the
contents thereof. Each partial prepayment of any Borrowing shall be in an amount
that would be permitted in the case of an advance of a Borrowing of the same
Type as provided in Section 2.02, except as necessary to apply fully the
required amount of a mandatory prepayment. Each prepayment of a Borrowing shall
be applied ratably to the Loans included in the prepaid Borrowing. Prepayments
shall be accompanied by accrued interest to the extent required by Section 2.12.

 

(g)                                  [Reserved].

 

(h)                                 Notwithstanding any other provisions of this
Section 2.10, to the extent any or all of the Net Proceeds of any event
described in clause (a) or (b) of the definition of the term “Prepayment Event”
by a Foreign Subsidiary, in either case are prohibited or delayed by any
applicable local law (including financial assistance, corporate benefit
restrictions on distributing cash intra group and the fiduciary and statutory
duties of the directors of such Foreign Subsidiary) from being repatriated or
distributed to or used for the benefit of the Borrower or any applicable
Domestic Subsidiary or if the Borrower has determined in good faith that
repatriation of any such amount to the Borrower or any applicable Domestic
Subsidiary would have material adverse tax consequences to the Borrower and its
Restricted Subsidiaries (taken as a whole) with respect to such amount, the
portion of such Net Proceeds so affected will not be required to be applied to

 

--------------------------------------------------------------------------------



 

prepay the Term Loans at the times provided in this Section 2.10 but may be
retained by the applicable Foreign Subsidiary so long, but only so long, as the
applicable local law will not permit repatriation or the distribution to or
otherwise using for the benefit of the Borrower or the applicable Domestic
Subsidiary, or the Borrower believes in good faith that such material adverse
tax consequence would result, and once such repatriation of any of such affected
Net Proceeds is permitted under the applicable local law or the Borrower
determines in good faith such repatriation would no longer would have such
material adverse tax consequences, such repatriation will be promptly effected
and such repatriated Net Proceeds will be promptly (and in any event not later
than five Business Days after such repatriation) applied (net of additional
taxes payable or reasonably estimated to be payable as a result thereof) to the
prepayment of the Term Loans pursuant to this Section 2.10 (provided that no
such prepayment of the Term Loans pursuant to this Section 2.10 shall be
required in the case of any such Net Proceeds the repatriation of which the
Borrower believes in good faith would result in material adverse tax
consequences, if on or before the date on which such Net Proceeds so retained
would otherwise have been required to be applied to reinvestments or prepayments
pursuant to paragraph (c) of this Section, (x) the Borrower applies an amount
equal to the amount of such Net Proceeds to such reinvestments or prepayments as
if such Net Proceeds had been received by the Borrower rather than such Foreign
Subsidiary, less the amount of additional taxes that would have been payable or
reserved against if such Net Proceeds had been repatriated (or, if less, the Net
Proceeds that would be calculated if received by such Foreign Subsidiary) or
(y) such Net Proceeds are applied to the repayment of Indebtedness of a Foreign
Subsidiary).

 

SECTION 2.11.        Fees.  (a)  The Borrower agrees to pay to the
Administrative Agent for the account of each Revolving Lender a commitment fee,
which shall accrue at the Applicable Rate on the average daily unused amount of
the Revolving Commitment of such Revolving Lender during the period from and
including the Effective Date to but excluding the date on which the Revolving
Commitments terminate. Accrued commitment fees shall be payable in arrears on
the last Business Day of March, June, September and December of each year and on
the date on which the Revolving Commitments terminate, commencing on the first
such date to occur after the Effective Date. All commitment fees shall be
computed quarterly on the basis of a year of 360 days and shall be payable for
the actual number of days elapsed (including the first day but excluding the
last day). For purposes of computing commitment fees, a Revolving Commitment of
a Lender shall be deemed to be used to the extent of the outstanding Revolving
Loans and LC Exposure of such Lender.

 

(b)                                 The Borrower agrees to pay (i) to the
Administrative Agent for the account of each Revolving Lender a participation
fee with respect to its participations in Letters of Credit, which shall accrue
at the same Applicable Rate then used to determine the interest rate applicable
to Eurodollar Revolving Loans on the average daily amount of such Lender’s LC
Exposure (excluding any portion thereof attributable to unreimbursed LC
Disbursements) during the period from and including the Effective Date to but
excluding the later of the date on which such Lender’s Revolving Commitment
terminates and the date on which such Lender ceases to have any LC Exposure and
(ii) to each Issuing Bank a fronting fee in an amount equal to 0.125% per annum
on the average daily amount of the LC Exposure attributable to Letters of Credit
issued by such Issuing Bank (excluding any portion thereof attributable to
unreimbursed LC Disbursements) during the period from and including the
Effective Date to but excluding the later of the date of termination of the
Revolving Commitments and the date on which there ceases to be any such LC
Exposure, as well as such Issuing Bank’s standard fees with respect to the
issuance, amendment, renewal or extension of any Letter of Credit or processing
of drawings thereunder. Participation fees and fronting fees accrued through and
including the last day of March, June, September and December of each year shall
be payable on the third Business Day following such last day, commencing on the
first such date to occur after the Effective Date; provided that all such fees
shall be payable on the date on

 

--------------------------------------------------------------------------------



 

which the Revolving Commitments terminate and any such fees accruing after the
date on which the Revolving Commitments terminate shall be payable on demand.
Any other fees payable to an Issuing Bank pursuant to this paragraph shall be
payable within 10 days after demand. All participation fees and fronting fees
shall be computed quarterly on the basis of a year of 360 days and shall be
payable for the actual number of days elapsed (including the first day but
excluding the last day).

 

(c)                                  The Borrower agrees to pay to the
Administrative Agent, for its own account, fees payable in the amounts and at
the times separately agreed upon between the Borrower and the Administrative
Agent.

 

(d)                                 All fees payable hereunder shall be paid on
the dates due, in immediately available funds, to the Administrative Agent (or
to the applicable Issuing Bank, in the case of fees payable to it) for
distribution, in the case of commitment fees and participation fees, to the
Revolving Lenders entitled thereto. Fees paid hereunder shall not be refundable
under any circumstances (absent manifest error in the amount paid). Each
determination by the Administrative Agent of fees payable hereunder shall be
conclusive and binding for all purposes (absent manifest error).

 

SECTION 2.12.        Interest.  (a)  The Loans comprising each ABR Borrowing
shall bear interest at the Alternate Base Rate plus the Applicable Rate.

 

(b)                                 The Loans comprising each Eurodollar
Borrowing shall bear interest at the LIBO Rate for the Interest Period in effect
for such Borrowing plus the Applicable Rate.

 

(c)                                  Notwithstanding the foregoing, if any
principal of or interest on any Loan or any fee or other amount payable by the
Borrower hereunder is not paid when due, whether at stated maturity, upon
acceleration or otherwise, such overdue amount shall bear interest, after as
well as before judgment, at a rate per annum equal to (i) in the case of overdue
principal of any Loan, 2.00% per annum plus the rate otherwise applicable to
such Loan as provided in the preceding paragraphs of this Section or (ii) in the
case of any other amount, 2.00% per annum plus the rate applicable to ABR
Revolving Loans as provided in paragraph (a) of this Section, in each case to
the fullest extent permitted by applicable laws. Payment or acceptance of the
increased rates of interest provided for in this paragraph (c) is not a
permitted alternative to timely payment and shall not constitute a waiver of any
Event of Default or otherwise prejudice or limit any rights or remedies of the
Administrative Agent, any Issuing Bank or any Lender.

 

(d)                                 Accrued interest on each Loan shall be
payable in arrears on each Interest Payment Date for such Loan and, in the case
of a Revolving Loan, upon termination of the Revolving Commitments; provided,
that: (i) interest accrued pursuant to paragraph (c) of this Section shall be
payable on demand, (ii) in the event of any repayment or prepayment of any Loan
(other than a prepayment of an ABR Revolving Loan prior to the end of the
Revolving Availability Period), accrued interest on the principal amount repaid
or prepaid shall be payable on the date of such repayment or prepayment and
(iii) in the event of any conversion of a Eurodollar Loan prior to the end of
the current Interest Period therefor, accrued interest on such Loan shall be
payable on the effective date of such conversion.

 

(e)                                  All interest hereunder shall be computed on
the basis of a year of 360 days, except that interest computed by reference to
the Alternate Base Rate at times when the Alternate Base Rate is based on the
Prime Rate shall be computed on the basis of a year of 365 days (or 366 days in
a leap year), and in each case shall be payable for the actual number of days
elapsed (including the first day but excluding the last day; provided that, if a
Loan, or a portion thereof, is repaid on

 

--------------------------------------------------------------------------------



 

the same day on which such Loan is made, one day’s interest shall accrue on the
portion of such Loan so prepaid). Each determination by the Administrative Agent
of interest payable hereunder shall be conclusive and binding for all purposes
(absent manifest error).

 

SECTION 2.13.        Alternate Rate of Interest. (a) If prior to the
commencement of any Interest Period for a Eurodollar Borrowing of any Class,
(i) the Administrative Agent determines in good faith (which determination shall
be conclusive absent manifest error) that (A) dollar deposits are not being
offered to banks in the London interbank market for the applicable amount and
Interest Period of the Eurodollar Loans for such Eurodollar Borrowing or
(B) (1) adequate and reasonable means do not exist for ascertaining the LIBO
Rate for any requested Interest Period with respect to a proposed Eurodollar
Loan or in connection with an existing or proposed ABR Loan and (2) the
circumstances described in Section 2.13(b)(i) do not apply; or (ii) the
Administrative Agent determines or is advised by a Majority in Interest of the
Lenders of such Class that the LIBO Rate for such Interest Period will not
adequately and fairly reflect the cost to such Lenders of making or maintaining
their Loans included in such Eurodollar Borrowing for such Interest Period; then
the Administrative Agent shall give written notice thereof to the Borrower and
the Lenders of such Class as promptly as practicable.  Thereafter, until the
Administrative Agent (or, in the case of a determination by a Majority in
Interest of the Lenders of such Class described in clause (ii) of this
Section 2.13(a), until the Administrative Agent upon instruction of such
Lenders) notifies the Borrower and the Lenders of such Class that the
circumstances giving rise to such notice no longer exist, (x) in the event of a
determination described in the preceding sentence with respect to the LIBO Rate
component of the Alternate Base Rate, the utilization of the LIBO Rate component
in determining the Base Rate shall be suspended, (y) any Interest Election
Request that requests the conversion of any Borrowing of such Class to, or
continuation of any Borrowing of such Class as, a Eurodollar Borrowing shall be
ineffective, and such Borrowing shall be continued as an ABR Borrowing and
(z) any Borrowing Request for a Eurodollar Borrowing of such Class shall be
treated as a request for an ABR Borrowing.

 

(a)                                 Notwithstanding anything to the contrary in
this Agreement or any other Loan Documents if the Administrative Agent
determines (which determination shall be conclusive absent manifest error), or
the Borrower or the Required Lenders notify the Administrative Agent (with, in
the case of the Required Lenders, a copy to the Borrower) that the Borrower or
the Required Lenders (as applicable) have determined, that:

 

(i)                                     adequate and reasonable means do not
exist for ascertaining LIBOR for any requested Interest Period, including
because the LIBOR Screen Rate is not available or published on a current basis
and such circumstances are unlikely to be temporary;

 

(ii)                                  the administrator of the LIBOR Screen Rate
or a Governmental Authority having or purporting to have jurisdiction over the
Administrative Agent has made a public statement identifying a specific date
after which LIBOR or the LIBOR Screen Rate shall no longer be made available, or
used for determining the interest rate of loans; provided that at the time of
such statement, there is no successor administrator that is satisfactory to the
Administrative Agent that will continue to provide LIBOR after such specific
date (such specific date, the “Scheduled Unavailability Date”); or

 

(iii)                               syndicated loans currently being executed,
or that include language similar to that contained in this Section 2.13, are
being executed or amended (as applicable) to incorporate or adopt a new
benchmark interest rate to replace LIBOR;

 

then, reasonably promptly after such determination by the Administrative Agent
or receipt by the Administrative Agent of such notice, as applicable, the
Administrative Agent and the Borrower may amend this Agreement solely for the
purpose of replacing LIBOR in accordance

 

--------------------------------------------------------------------------------



 

with this Section 2.13 with (x) one or more SOFR-Based Rates or (y) another
alternate benchmark rate giving due consideration to any evolving or then
existing convention for similar dollar denominated syndicated credit facilities
for such alternative benchmarks and, in each case, including any mathematical or
other adjustments to such benchmark giving due consideration to any evolving or
then existing convention for similar dollar denominated syndicated credit
facilities for such benchmarks, which adjustment or method for calculating such
adjustment shall be published on an information service as selected by the
Administrative Agent from time to time in its reasonable discretion and may be
periodically updated  (the “Adjustment;” and any such proposed rate, a “LIBOR
Successor Rate”), and any such amendment shall become effective at 5:00 p.m.,
New York City time, on the fifth Business Day after the Administrative Agent
shall have posted such proposed amendment to all Lenders and the Borrower
unless, prior to such time, Lenders comprising the Required Lenders have
delivered to the Administrative Agent written notice that such Required Lenders
(A) in the case of an amendment to replace LIBOR with a rate described in clause
(x), object to the Adjustment; or (B) in the case of an amendment to replace
LIBOR with a rate described in clause (y), object to such amendment; provided
that for the avoidance of doubt, in the case of clause (A), the Required Lenders
shall not be entitled to object to any SOFR-Based Rate contained in any such
amendment.  Such LIBOR Successor Rate shall be applied in a manner consistent
with market practice; provided that to the extent such market practice is not
administratively feasible for the Administrative Agent, such LIBOR Successor
Rate shall be applied in a manner as otherwise reasonably determined by the
Administrative Agent.

 

(b)                                 If no LIBOR Successor Rate has been
determined and the circumstances under clause (b)(i) above exist or the
Scheduled Unavailability Date has occurred (as applicable), the Administrative
Agent will promptly so notify the Borrower and each Lender. Thereafter, (i) the
obligation of the Lenders to make or maintain Eurodollar Loans shall be
suspended (to the extent of the affected Eurodollar Loans or Interest Periods),
and (ii) the LIBO Rate component shall no longer be utilized in determining the
Alternate Base Rate. Upon receipt of such notice, the Borrower may revoke any
pending request for a Borrowing of, conversion to or continuation of Eurodollar
Loans (to the extent of the affected Eurodollar Loans or Interest Periods) or,
failing that, will be deemed to have converted such request into a request for
an ABR Borrowing (subject to the foregoing clause (ii)) in the amount specified
therein.

 

(c)                                  Notwithstanding anything else herein, any
definition of LIBOR Successor Rate shall provide that in no event shall such
LIBOR Successor Rate be less than zero for purposes of this Agreement.

 

(d)                                 In connection with the implementation of a
LIBOR Successor Rate, the Administrative Agent will have the right to make LIBOR
Successor Rate Conforming Changes from time to time and, notwithstanding
anything to the contrary herein or in any other Loan Document, any amendments
implementing such LIBOR Successor Rate Conforming Changes will become effective
without any further action or consent of any other party to this Agreement;
provided that, with respect to any such amendment effected, the Administrative
Agent shall post each such amendment implementing such LIBOR Successor
Conforming Changes to the Lenders reasonably promptly after such amendment
becomes effective.

 

SECTION 2.14.        Increased Costs.  (a)  If any Change in Law shall:

 

(i)                                     impose, modify or deem applicable any
reserve, special deposit, compulsory loan, insurance charge or similar
requirement against assets of, deposits with or for the account of, or credit
extended or participated in by, any Lender (except any such reserve requirement
reflected in the LIBO Rate) or any Issuing Bank;

 

--------------------------------------------------------------------------------



 

(ii)                                  impose on any Lender or any Issuing Bank
or the London interbank market any other condition, cost or expense (other than
Taxes) affecting this Agreement or Loans made by such Lender or any Letter of
Credit or participation therein; or

 

(iii)                               subject any Recipient to any Taxes (other
than (A) Indemnified Taxes and (B) Excluded Taxes) on its loans, loan principal,
letters of credit, commitments or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting, continuing or maintaining
any Loan (or of maintaining its obligation to make any such Loan) or to increase
the cost to such Lender, such Issuing Bank or such other Recipient of
participating in, issuing or maintaining any Letter of Credit (or of maintaining
its obligation to participate in or to issue any Letter of Credit) or to reduce
the amount of any sum received or receivable by such Lender, such Issuing Bank
or such other Recipient hereunder (whether of principal, interest or otherwise),
then, from time to time upon request of such Lender, such Issuing Bank or such
other Recipient, the Borrower will pay to such Lender, such Issuing Bank or such
other Recipient, as applicable, such additional amount or amounts as will
compensate such Lender, such Issuing Bank or such other Recipient, as
applicable, for such additional costs or expenses incurred or reduction
suffered.

 

(b)                                 If any Lender or any Issuing Bank determines
that any Change in Law regarding capital or liquidity requirements has had or
would have the effect of reducing the rate of return on such Lender’s or such
Issuing Bank’s capital or on the capital of such Lender’s or such Issuing Bank’s
holding company, if any, as a consequence of this Agreement, the Commitments of
such Lender or the Loans made by, or participations in Letters of Credit held
by, such Lender, or the Letters of Credit issued by such Issuing Bank, to a
level below that which such Lender or such Issuing Bank or such Lender’s or such
Issuing Bank’s holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s or such Issuing Bank’s policies and the
policies of such Lender’s or such Issuing Bank’s holding company with respect to
capital adequacy or liquidity), then, from time to time upon the request of such
Lender or such Issuing Bank, the Borrower will pay to such Lender or such
Issuing Bank, as applicable, such additional amount or amounts as will
compensate such Lender or such Issuing Bank or such Lender’s or such Issuing
Bank’s holding company for any such reduction suffered.

 

(c)                                  If any Lender determines that any Change in
Law has made it unlawful, or that any Governmental Authority has asserted that
it is unlawful, for any Lender to make, maintain or fund or charge interest with
respect to any Eurodollar Loan or to determine or charge interest rates based
upon the LIBO Rate, or any Governmental Authority has imposed material
restrictions on the authority of such Lender to purchase or sell, or to take
deposits of, dollars in the London interbank market, then, on notice thereof by
such Lender to the Administrative Agent, (i) any obligation of such Lender to
issue, make, maintain, fund or charge interest with respect to any such
Eurodollar Loan or to convert ABR Loans to Eurodollar Loans shall be suspended,
and (ii) if such notice asserts the illegality of such Lender making or
maintaining ABR Loans the interest rate on which is determined by reference to
the LIBO Rate component of the Alternate Base Rate, the interest rate on which
ABR Loans of such Lender shall, if necessary to avoid such illegality, be
determined by the Administrative Agent without reference to the LIBO Rate
component of the Alternate Base Rate, in each case until such Lender notifies
the Administrative Agent and the Borrower that the circumstances giving rise to
such determination no longer exist. Upon receipt of such notice, (x) the
Borrower shall, upon demand from such Lender (with a copy to the Administrative
Agent), either prepay or convert, at the option of the Borrower, all Eurodollar
Loans of such Lender to ABR Loans (the interest rate on which ABR Loans of such
Lender shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the LIBO Rate

 

--------------------------------------------------------------------------------



 

component of the Alternate Base Rate), either on the last day of the Interest
Period therefor, if such Lender may lawfully continue to maintain such
Eurodollar Loans to such day, or immediately, if such Lender may not lawfully
continue to maintain such Eurodollar Loans and (y) if such notice asserts the
illegality of such Lender determining or charging interest rates based upon the
LIBO Rate, the Administrative Agent shall, during the period of such suspension,
compute the Alternate Base Rate applicable to such Lender without reference to
the LIBO Rate component thereof until the Administrative Agent is advised in
writing by such Lender that it is no longer illegal for such Lender to determine
or charge interest rates based upon the LIBO Rate. Upon any such prepayment or
conversion, the Borrower shall also pay accrued interest on the amount so
prepaid or converted.

 

(d)                                 A certificate of a Lender or an Issuing Bank
setting forth the amount or amounts necessary to compensate such Lender or such
Issuing Bank or its holding company, as applicable, as specified in paragraph
(a), (b) or (c) of this Section shall be delivered to the Borrower and shall be
conclusive absent manifest error. The Borrower shall pay such Lender or such
Issuing Bank, as applicable, the amount shown as due on any such certificate
within 10 days after receipt thereof.

 

(e)                                  Failure or delay on the part of any Lender
or any Issuing Bank to demand compensation pursuant to this Section shall not
constitute a waiver of such Lender’s or such Issuing Bank’s right to demand such
compensation; provided that the Borrower shall not be required to compensate a
Lender or an Issuing Bank pursuant to this Section for any increased costs or
expenses incurred or reductions suffered more than 270 days prior to the date
that such Lender or such Issuing Bank, as applicable, notifies the Borrower of
the Change in Law giving rise to such increased costs or expenses or reductions
and of such Lender’s or such Issuing Bank’s intention to claim compensation
therefor; provided further that if the Change in Law giving rise to such
increased costs or expenses or reductions is retroactive, then the 270-day
period referred to above shall be extended to include the period of retroactive
effect thereof.

 

(f)                                   The Borrower shall pay to each Lender, as
long as such Lender shall be required to maintain reserves with respect to
liabilities or assets consisting of or including Eurocurrency funds or deposits
(currently known as “Eurocurrency liabilities”), additional interest on the
unpaid principal amount of each Eurodollar Loan equal to the actual costs of
such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive), which shall be
due and payable on each date on which interest is payable on such Loan, provided
the Borrower shall have received at least 10 days’ prior notice (with a copy to
the Administrative Agent) of such additional interest from such Lender.  If a
Lender fails to give notice 10 days prior to the relevant Interest Payment Date,
such additional interest shall be due and payable 10 days from receipt of such
notice.

 

(g)                                  Notwithstanding anything contained herein
to the contrary, a Lender shall not be entitled to any compensation pursuant to
this Section 2.14 to the extent such Lender is not imposing such charges or
requesting such compensation from borrowers (similarly situated to the Borrower
hereunder) under comparable syndicated credit facilities as a matter of general
practice and policy.

 

SECTION 2.15.        Break Funding Payments.  In the event of (a) the payment of
any principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurodollar Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any Revolving Loan or Term Loan on the date specified in any notice
delivered pursuant hereto (whether or not such notice may be revoked in
accordance with the terms hereof) or (d) the assignment of any Eurodollar Loan
other than on the last day of the Interest Period applicable thereto as a result
of a request by the Borrower pursuant to Section 2.18(b) or 9.02(c), then, in
any such event, the Borrower shall compensate

 

--------------------------------------------------------------------------------



 

each Lender for the loss, cost and expense (excluding any loss of margin or lost
profit) attributable to such event. In the case of a Eurodollar Loan, such loss,
cost or expense to any Lender shall be deemed to include an amount determined by
such Lender to be the excess, if any, of (i) the amount of interest that would
have accrued on the principal amount of such Loan had such event not occurred,
at the LIBO Rate that would have been applicable to such Loan (but not including
the Applicable Rate applicable thereto), for the period from the date of such
event to the last day of the then current Interest Period therefor (or, in the
case of a failure to borrow, convert or continue, for the period that would have
been the Interest Period for such Loan), over (ii) the amount of interest that
would accrue on such principal amount for such period at the interest rate that
such Lender would bid were it to bid, at the commencement of such period, for
dollar deposits of a comparable amount and period from other banks in the London
interbank market. A certificate of any Lender setting forth any amount or
amounts that such Lender is entitled to receive pursuant to this Section, the
basis therefor and, in reasonable detail, the manner in which such amount or
amounts were determined, which certificate shall be delivered to the Borrower
and shall be conclusive absent manifest error. The Borrower shall pay such
Lender the amount shown as due on any such certificate within 10 days after
receipt thereof.

 

SECTION 2.16.        Taxes.  (a)  Payment Free of Taxes. Any and all payments by
or on account of any obligation of any Loan Party under this Agreement or any
other Loan Document shall be made without deduction or withholding for any
Taxes, except as required by applicable law. If any applicable law (as
determined in the good faith discretion of an applicable withholding agent)
requires the deduction or withholding of any Tax from any such payment by a
withholding agent, then the applicable withholding agent shall be entitled to
make such deduction or withholding and shall timely pay the full amount deducted
or withheld to the relevant Governmental Authority in accordance with applicable
law and, if such Tax is an Indemnified Tax, then the sum payable by the
applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

 

(b)                                 Payment of Other Taxes by the Loan Parties.
The Loan Parties shall timely pay to the relevant Governmental Authority in
accordance with applicable law, or at the option of the Administrative Agent
timely reimburse it for the payment of, any Other Taxes.

 

(c)                                  Evidence of Payment. As soon as practicable
after any payment of Taxes by any Loan Party to a Governmental Authority
pursuant to this Section, such Loan Party shall deliver to the Administrative
Agent the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment, a copy of the return reporting such payment
or other evidence of such payment reasonably satisfactory to the Administrative
Agent.

 

(d)                                 Indemnification by the Loan Parties. The
Loan Parties shall jointly and severally indemnify each Recipient, within 10
days after demand therefor, for the full amount of any Indemnified Taxes
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section) payable or paid by such Recipient or required to be
withheld or deducted from a payment to such Recipient and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to the Borrower by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.

 

(e)                                  Indemnification by the Lenders. Each Lender
shall severally indemnify the Administrative Agent, within 10 days after demand
thereof, for (i) any Indemnified Taxes

 

--------------------------------------------------------------------------------



 

attributable to such Lender (but only to the extent that any Loan Party has not
already indemnified the Administrative Agent for such Indemnified Taxes and
without limiting the obligation of the Loan Parties to do so), (ii) any Taxes
attributable to such Lender’s failure to comply with the provisions of
Section 9.04(c) relating to the maintenance of a Participant Register and
(iii) any Excluded Taxes attributable to such Lender, in each case that are
payable or paid by the Administrative Agent in connection with this Agreement or
any other Loan Document and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to any Lender by the Administrative Agent
shall be conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under this Agreement or any other Loan Document or otherwise
payable by the Administrative Agent to such Lender from any other source against
any amount due to the Administrative Agent under this paragraph.

 

(f)                                   Status of Lenders.  (i)  Any Lender that
is entitled to an exemption from, or reduction of, withholding Tax with respect
to payments made under this Agreement or any other Loan Document shall deliver
to the Borrower and the Administrative Agent, at the time or times reasonably
requested by the Borrower or the Administrative Agent and at the time or times
prescribed by applicable law, such properly completed and executed documentation
reasonably requested by the Borrower or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Lender, if reasonably requested by the Borrower or
the Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in
Section 2.16(f)(ii)(A), 2.16(f)(ii)(B) or 2.16(f)(ii)(D)) shall not be required
if in the Lender’s reasonable judgment such completion, execution or submission
would subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

 

(ii)                                  Without limiting the generality of the
foregoing, in the event that the Borrower is a U.S. Person:

 

(A)                               any Lender that is a U.S. Person shall deliver
to the Borrower and the Administrative Agent on or prior to the date on which
such Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of IRS Form W-9 certifying that such Lender is exempt
from U.S. Federal backup withholding Tax;

 

(B)                               any Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to the Borrower and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), whichever of the following is applicable:

 

(1)                                 in the case of a Foreign Lender claiming the
benefits of an income tax treaty to which the United States of America is a
party (x) with respect to payments of interest under this Agreement or any other

 

--------------------------------------------------------------------------------



 

Loan Document, executed originals of IRS Form W-8BEN or IRS Form W-8BEN-E, as
applicable, establishing an exemption from, or reduction of, U.S. Federal
withholding Tax pursuant to the “interest” article of such tax treaty and
(y) with respect to any other applicable payments under this Agreement or any
other Loan Document, IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable,
establishing an exemption from, or reduction of, U.S. Federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;

 

(2)                                 executed originals of IRS Form W-8ECI;

 

(3)                                 in the case of a Foreign Lender claiming the
benefits of the exemption for portfolio interest under Section 881(c) of the
Code, (x) a certificate substantially in the form of Exhibit F-1 to the effect
that such Foreign Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of the Borrower
within the meaning of Section 871(h)(3)(B) of the Code or a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code (a “U.S. Tax
Compliance Certificate”) and (y) executed originals of IRS Form W-8BEN or IRS
Form W-8BEN-E, as applicable; or

 

(4)                                 to the extent a Foreign Lender is not the
beneficial owner, executed originals of IRS Form W-8IMY, accompanied by IRS
Form W-8ECI, IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, a U.S. Tax
Compliance Certificate substantially in the form of Exhibit F-2 or
Exhibit F-3, IRS Form W-9 and/or another certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit F-4 on
behalf of each such direct or indirect partner;

 

(C)                               any Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to the Borrower and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), executed originals of any other form prescribed by
applicable law as a basis for claiming exemption from, or a reduction in, U.S.
Federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable law to permit the Borrower or
the Administrative Agent to determine withholding or deduction required to be
made; and

 

(D)                               if a payment made to a Lender under this
Agreement or any other Loan Document would be subject to U.S. Federal
withholding Tax imposed by FATCA if such Lender were to fail to comply with the
applicable reporting requirements of FATCA (including those contained in
Section 1471(b) or 1472(b) of the Code, as applicable), such Lender shall
deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section

 

--------------------------------------------------------------------------------



 

1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Borrower or the Administrative Agent as may be necessary for
the Borrower and the Administrative Agent to comply with their obligations under
FATCA and to determine that such Lender has complied with such Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment. Solely for purposes of this clause (D), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

 

(g)                                  Treatment of Certain Refunds. If any party
determines, in its sole discretion exercised in good faith, that it has received
a refund of any Taxes as to which it has been indemnified pursuant to this
Section (including by the payment of additional amounts paid pursuant to this
Section), it shall pay to the indemnifying party an amount equal to such refund
(but only to the extent of indemnity payments made under this Section with
respect to the Taxes giving rise to such refund), net of all out-of-pocket
expenses (including Taxes) of such indemnified party and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund). Such indemnifying party, upon the request of such indemnified
party, shall repay to such indemnified party the amount paid over pursuant to
this paragraph (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event that such indemnified party is
required to repay such refund to such Governmental Authority. Notwithstanding
anything to the contrary in this paragraph, in no event will any indemnified
party be required to pay any amount to any indemnifying party pursuant to this
paragraph the payment of which would place such indemnified party in a less
favorable net after-Tax position than such indemnified party would have been in
if the Tax subject to indemnification and giving rise to such refund had not
been deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid. This paragraph
shall not be construed to require any indemnified party to make available its
Tax returns (or any other information relating to its Taxes that it deems
confidential) to the indemnifying party or any other Person.

 

(h)                                 Survival. Each party’s obligations under
this Section shall survive the resignation or replacement of the Administrative
Agent or any assignment of rights by, or the replacement of, a Lender, the
termination of the Commitments and the repayment, satisfaction or discharge of
all obligations under this Agreement and the other Loan Documents.

 

(i)                                     Defined Terms. For purposes of this
Section, the term “Lender” includes any Issuing Bank and the term “applicable
law” includes FATCA.

 

SECTION 2.17.        Payments Generally; Pro Rata Treatment; Sharing of
Setoffs.  (a)  The Borrower shall make each payment required to be made by it
hereunder or under any other Loan Document (whether of principal, interest, fees
or reimbursement of LC Disbursements, or of amounts payable under Section 2.14,
2.15 or 2.16, or otherwise) prior to the time expressly required hereunder or
under such other Loan Document for such payment (or, if no such time is
expressly required, prior to 12:00 noon, New York City time), on the date when
due, in immediately available funds, free and clear of and without condition or
deduction for any defense, setoff, recoupment or counterclaim. Any amounts
received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to such account or accounts as may be specified by the
Administrative Agent, except that payments required

 

--------------------------------------------------------------------------------



 

to be made directly to any Issuing Bank shall be so made, payments pursuant to
Sections 2.14, 2.15, 2.16 and 9.03 shall be made directly to the Persons
entitled thereto and payments pursuant to other Loan Documents shall be made to
the Persons specified therein. The Administrative Agent shall distribute any
such payment received by it for the account of any other Person to the
appropriate recipient promptly following receipt thereof. If any payment under
this Agreement or any other Loan Document shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day and, in the case of any payment accruing interest, interest thereon
shall be payable for the period of such extension. All payments under this
Agreement and each other Loan Document shall be made in dollars.

 

(b)                                 If at any time insufficient funds are
received by and available to the Administrative Agent to pay fully all amounts
of principal, unreimbursed LC Disbursements, interest and fees then due
hereunder, such funds shall be applied (i) first, towards payment of interest
and fees then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of interest and fees then due to such parties, and
(ii) second, towards payment of principal and unreimbursed LC Disbursements then
due hereunder, ratably among the parties entitled thereto in accordance with the
amounts of principal and unreimbursed LC Disbursements then due to such parties.

 

(c)                                  If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Revolving Loans, Term Loans or
participations in LC Disbursements resulting in such Lender receiving payment of
a greater proportion of the aggregate amount of its Revolving Loans, Term Loans
and participations in LC Disbursements and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall notify the Administrative Agent of such fact and shall purchase
(for cash at face value) participations in the Revolving Loans, Term Loans and
participations in LC Disbursements of other Lenders to the extent necessary so
that the aggregate amount of all such payments shall be shared by the Lenders
ratably in accordance with the aggregate amount of principal of and accrued
interest on their respective Revolving Loans, Term Loans and participations in
LC Disbursements; provided that (i) if any such participations are purchased and
all or any portion of the payment giving rise thereto is recovered, such
participations shall be rescinded and the purchase price restored to the extent
of such recovery, without interest, and (ii) the provisions of this paragraph
shall not be construed to apply to any payment made by the Borrower pursuant to
and in accordance with the express terms of this Agreement or any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans or participations in LC Disbursements to any
Eligible Assignee, other than to the Borrower or any Subsidiary or other
Affiliate thereof in a transaction that does not comply with the terms of
Section 9.04(f) (as to which the provisions of this paragraph shall apply). The
Borrower consents to the foregoing and agrees, to the extent it may effectively
do so under applicable law, that any Lender acquiring a participation pursuant
to the foregoing arrangements may exercise against the Borrower rights of setoff
and counterclaim with respect to such participation as fully as if such Lender
were a direct creditor of the Borrower in the amount of such participation.

 

(d)                                 Unless the Administrative Agent shall have
received notice from the Borrower prior to the date on which any payment is due
to the Administrative Agent for the account of the Lenders or the Issuing Banks
hereunder that the Borrower will not make such payment, the Administrative Agent
may assume that the Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption and in its sole discretion,
distribute to the Lenders or the Issuing Banks, as applicable, the amount due.
In such event, if the Borrower has not in fact made such payment, then each of
the Lenders or the Issuing Banks, as applicable, severally agrees to repay to
the Administrative Agent forthwith on demand the amount so distributed to such
Lender or such Issuing Bank with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the

 

--------------------------------------------------------------------------------



 

Administrative Agent, at the greater of the Federal Funds Rate and a rate
determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation.

 

(e)                                  If any Lender shall fail to make any
payment required to be made by it pursuant to Section 2.04(d) or (e), 2.05(a) or
(b), 2.16(e), 2.17(d) or 9.03(c), then the Administrative Agent may, in its
discretion (notwithstanding any contrary provision hereof), (i) apply any
amounts thereafter received by the Administrative Agent for the account of such
Lender to satisfy such Lender’s obligations in respect of such payment until all
such unsatisfied obligations have been discharged and/or (ii) hold any such
amounts in a segregated account as cash collateral for, and application to, any
future funding obligations of such Lender under any such Section, in the case of
each of clauses (i) and (ii) above, in any order as determined by the
Administrative Agent in its discretion.

 

(f)                                   In the event that any financial statements
delivered under Section 5.01(a) or 5.01(b), or any Compliance Certificate
delivered under Section 5.01(c), shall prove to have been materially inaccurate,
and such inaccuracy shall have resulted in the payment of any interest or fees
at rates lower than those that were in fact applicable for any period (based on
the actual Total Net Leverage Ratio), then, if such inaccuracy is discovered
prior to the termination of the Commitments and the repayment in full of the
principal of all Loans and the reduction of the LC Exposure to zero, the
Borrower shall pay to the Administrative Agent, for distribution to the Lenders
and the Issuing Banks (or former Lenders and Issuing Banks) as their interests
may appear, the accrued interest or fees that should have been paid but were not
paid as a result of such misstatement.

 

(g)                                  If any Lender makes available to the
Administrative Agent funds for any Loan to be made by such Lender as provided in
the provisions of this Article II, and such funds are not made available to the
Borrower by the Administrative Agent because the conditions to the applicable
extension of credit set forth in Article IV are not satisfied or waived in
accordance with the terms hereof, the Administrative Agent shall return such
funds (in like funds as received from such Lender) to such Lender, without
interest.

 

(h)                                 The obligations of the Lenders hereunder to
make Loans, to fund participations in Letters of Credit and to make payments
pursuant to Section 9.03 are several and not joint. The failure of any Lender to
make any Loan, to fund any such participation or to make any payment under
Section 9.03 on any date required hereunder shall not relieve any other Lender
of its corresponding obligation to do so on such date, and no Lender shall be
responsible for the failure of any other Lender to so make its Loan, to fund its
participation or to make its payment under Section 9.03.

 

SECTION 2.18.        Mitigation Obligations; Replacement of Lenders.  (a)  If
any Lender requests compensation under Section 2.14, or if any Loan Party is
required to pay any Indemnified Taxes or additional amounts to any Lender or to
any Governmental Authority for the account of any Lender pursuant to
Section 2.16, then such Lender shall (at the request of the Borrower) use
commercially reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign and delegate its rights and
obligations hereunder to another of its offices, branches or Affiliates, if, in
the reasonable judgment of such Lender, such designation or assignment and
delegation (i) would eliminate or reduce amounts payable pursuant to
Section 2.14 or 2.16, as applicable, in the future and (ii) would not subject
such Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender. The Borrower hereby agrees to pay all reasonable
and documented out-of-pocket costs and expenses incurred by any Lender in
connection with any such designation or assignment and delegation.

 

--------------------------------------------------------------------------------



 

(b)                                 If (i) any Lender requests compensation
under Section 2.14, (ii) the Borrower is required to pay any Indemnified Taxes
or additional amounts to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.16, and in each case, such Lender
has declined or is unable to designate a different lending office in accordance
with Section 2.18(a), (iii) any Lender is a Defaulting Lender or (iv) any Lender
is a Declining Lender under Section 2.21, then the Borrower may, at its sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in, and consents required by,
Section 9.04), all its interests, rights (other than its existing rights to
payments pursuant to Section 2.14 or 2.16) and obligations under this Agreement
and the other Loan Documents (or, in the case of any such assignment and
delegation resulting from a Lender having become a Declining Lender, all its
interests, rights and obligations under this Agreement and the other Loan
Documents as a Lender of the applicable Class with respect to which such Lender
is a Declining Lender) to an Eligible Assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment and delegation); provided, that, (A) the Borrower shall have received
the prior written consent of the Administrative Agent (and, if a Revolving
Commitment is being assigned, each Issuing Bank), which consent shall not
unreasonably be withheld, conditioned or delayed, (B) such Lender shall have
received payment of an amount equal to the outstanding principal of its Loans
and participations in LC Disbursements, accrued interest thereon, accrued fees
and all other amounts payable to it hereunder (with such assignment being deemed
to be an optional prepayment for purposes of determining the applicability of
such Section)) (if applicable, in each case only to the extent such amounts
relate to its interest as a Lender of a particular Class) from the assignee (in
the case of such principal and accrued interest and fees) or the Borrower (in
the case of all other amounts), (C) the Borrower or such assignee shall have
paid to the Administrative Agent the processing and recordation fee specified in
Section 9.04(b), (D) in the case of any such assignment and delegation resulting
from a claim for compensation under Section 2.14 or payments required to be made
pursuant to Section 2.16, such assignment will result in a material reduction in
such compensation or payments and (E) such assignment does not conflict with
applicable law. A Lender shall not be required to make any such assignment and
delegation if, prior thereto, as a result of a waiver or consent by such Lender
or otherwise (including as a result of any action taken by such Lender under
paragraph (a) above), the circumstances entitling the Borrower to require such
assignment and delegation have ceased to apply.

 

SECTION 2.19.        Defaulting Lenders.

 

(a)                                 Adjustments. Notwithstanding anything to the
contrary contained in this Agreement, if any Lender becomes a Defaulting Lender,
then, until such time as such Lender is no longer a Defaulting Lender, to the
extent permitted by applicable Law:

 

(i)                                     Waivers and Amendments. Such Defaulting
Lender’s right to approve or disapprove any amendment, waiver or consent with
respect to this Agreement shall be restricted as set forth in
Section 9.02(b) and in the definition of “Required Lender”.

 

(ii)                                  Defaulting Lender Waterfall. Any payment
of principal, interest, fees or other amounts received by the Administrative
Agent for the account of such Defaulting Lender (whether voluntary or mandatory,
at maturity, pursuant to Section 7.01 or otherwise) or received by the
Administrative Agent from a Defaulting Lender pursuant to Section 9.08 shall be
applied at such time or times as may be determined by the Administrative Agent
as follows: first, to the payment of any amounts owing by such Defaulting Lender
to the Administrative Agent hereunder; second, to the payment on a pro rata
basis of any amounts owing by such Defaulting Lender to the Issuing Banks
hereunder;

 

--------------------------------------------------------------------------------



 

third, to cash collateralize the Issuing Banks’ Fronting Exposure with respect
to such Defaulting Lender in accordance with Section 2.04; fourth, as the
Borrower may request (so long as no Default or Event of Default exists), to the
funding of any Loan in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released pro rata in order to
(x) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and (y) cash collateralize the Issuing
Banks’ future Fronting Exposure with respect to such Defaulting Lender with
respect to future Letters of Credit issued under this Agreement, in accordance
with Section 2.04; sixth, to the payment of any amounts owing to the Lenders and
the Issuing Banks as a result of any judgment of a court of competent
jurisdiction obtained by any Lender or any Issuing Bank against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; seventh, so long as no Default or Event of Default exists, to
the payment of any amounts owing to the Borrower as a result of any judgment of
a court of competent jurisdiction obtained by the Borrower against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; and eighth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Loans or LC
Exposure in respect of which such Defaulting Lender has not fully funded its
appropriate share, and (y) such Loans were made or the related Letters of Credit
were issued at a time when the conditions set forth in Section 4.02 were
satisfied or waived, such payment shall be applied solely to pay the Loans of,
and LC Exposure owed to, all Non-Defaulting Lenders on a pro rata basis prior to
being applied to the payment of any Loans of, or LC Exposure owed to, such
Defaulting Lender until such time as all Loans and funded and unfunded
participations in LC Exposure are held by the Lenders pro rata in accordance
with the Revolving Commitments hereunder without giving effect to
Section 2.19(a)(iv). Any payments, prepayments or other amounts paid or payable
to a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post cash collateral pursuant to this
Section 2.19(a)(ii) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.

 

(iii)                               Certain Fees.

 

(A)                               No Defaulting Lender shall be entitled to
receive any fee payable under Section 2.11(a) for any period during which that
Lender is a Defaulting Lender (and the Borrower shall not be required to pay any
such fee that otherwise would have been required to have been paid to that
Defaulting Lender).

 

(B)                               Each Defaulting Lender shall be entitled to
receive the fees payable under Section 2.11(b) for any period during which that
Lender is a Defaulting Lender only to the extent allocable to its Applicable
Percentage of the stated amount of Letters of Credit for which it has provided
cash collateral pursuant to Section 2.16.

 

(C)                               With respect to any fee payable under
Section 2.11(a) or (b) or any fee not required to be paid to any Defaulting
Lender pursuant to clause (A) or (B) above, the Borrower shall (x) pay to each
Non-Defaulting Lender that portion of any such fee otherwise payable to such
Defaulting Lender with respect to such Defaulting Lender’s participation in LC
Exposure that has been reallocated to such Non-Defaulting Lender pursuant to
clause (iv) below, (y) pay to the Issuing Banks

 

--------------------------------------------------------------------------------



 

the amount of any such fee otherwise payable to such Issuing Bank’s Fronting
Exposure to such Defaulting Lender, and (z) not be required to pay the remaining
amount of any such fee.

 

(iv)                              Reallocation of Applicable Percentages to
Reduce Fronting Exposure. All or any part of such Defaulting Lender’s
participation in LC Exposure shall be reallocated among the Non-Defaulting
Lenders in accordance with their respective Applicable Percentages (calculated
without regard to such Defaulting Lender’s Revolving Commitment) but only to the
extent that such reallocation does not cause the aggregate Revolving Exposure of
any Non-Defaulting Lender to exceed such Non-Defaulting Lender’s Revolving
Commitment. Subject to Section 9.18, no reallocation hereunder shall constitute
a waiver or release of any claim of any party hereunder against a Defaulting
Lender arising from that Lender having become a Defaulting Lender, including any
claim of a Non-Defaulting Lender as a result of such Non-Defaulting Lender’s
increased exposure following such reallocation.

 

(v)                                 Cash Collateral. If the reallocation
described in clause (a)(iv) above cannot, or can only partially, be effected,
the Borrower shall, without prejudice to any right or remedy available to it
hereunder or under applicable law, cash collateralize the Issuing Banks’ LC
Exposure in accordance with the procedures set forth in Section 2.04.

 

(b)                                 Defaulting Lender Cure. If the Borrower, the
Administrative Agent and the Issuing Banks agree in writing that a Lender is no
longer a Defaulting Lender, the Administrative Agent will so notify the parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein (which may include arrangements with respect
to any cash collateral), that Lender will, to the extent applicable, purchase at
par that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans and funded and unfunded participations in Letters of Credit to be held on
a pro rata basis by the Lenders in accordance with their Applicable Percentages
(without giving effect to Section 2.19(a)(iv)), whereupon such Lender will cease
to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while that Lender was a Defaulting Lender; provided, further, that
except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.

 

SECTION 2.20.        Incremental Extensions of Credit.  (a) At any time and from
time to time, subject to the terms and conditions set forth herein, the Borrower
may, by notice to the Administrative Agent (whereupon the Administrative Agent
shall promptly deliver a copy to each of the Lenders), request (i) to add one or
more additional tranches of term loans (the “Incremental Term Loans”),
(ii) solely during the Revolving Availability Period, one or more increases in
the aggregate amount of the Revolving Commitments (each such increase, a
“Revolving Commitment Increase” and, together with the Incremental Term Loans,
the “Incremental Extensions of Credit”) or (iii) to incur Alternative
Incremental Facility Debt, in an aggregate principal amount not to exceed the
sum of (x) $150,000,000 plus (y) an additional amount if, immediately after
giving effect to the incurrence of such additional amount (but without giving
effect to any amount incurred simultaneously under the immediately preceding
clause (x)) and the application of the proceeds therefrom (and assuming that the
full amount of such Incremental Extension of Credit has been funded and that
such Incremental Extension of Credit is secured), the Total Secured Net Leverage
Ratio, recomputed as of the last day of the most recently ended Fiscal Quarter
for which the Borrower was required to deliver financial statements pursuant to
Section 5.01(a) or Section 5.01(b), is equal to or less than 2.50 to 1.00
(provided that if the proceeds of the applicable Incremental Extension of Credit
are to be used to

 

--------------------------------------------------------------------------------



 

finance a Limited Condition Acquisition then the calculation under this clause
(y) may be satisfied in accordance with the terms of the Borrower’s LCA Election
under Section 1.03); provided that at the time of each such request and upon the
effectiveness of the applicable Incremental Facility Amendment, (A) no Default
has occurred and is continuing or shall result therefrom (provided, that, if the
proceeds of the applicable Incremental Extension of Credit are to be used to
finance a Limited Condition Acquisition then the condition precedent set forth
in this clause (A) may be limited to Defaults described in Section 7.01(a), (b),
(h) and (i)), (B) the representations and warranties of the Loan Parties set
forth in the Loan Documents would be true and correct in all material respects
(or, in the case of representations and warranties qualified as to materiality,
in all respects) on and as of the date of, and immediately after giving effect
to, the effectiveness of the applicable Incremental Facility Amendment, except
in the case of any such representation and warranty that expressly relates to a
prior date, in which case such representation and warranty shall be true and
correct in all material respects (or in all respects, as applicable) as of such
earlier date (provided that if the proceeds of the applicable Incremental
Extension of Credit are to be used to finance a Limited Condition Acquisition,
then the condition precedent set forth in this clause (B) may be limited to
customary “specified representations and warranties” with respect to the
Borrower and the Restricted Subsidiaries and (y) customary specified acquisition
agreement representations with respect to the Person to be acquired), (C) after
giving effect to the applicable Incremental Extension of Credit and the
application of the proceeds therefrom (and assuming that the full amount of such
Incremental Extension of Credit shall have been funded as Loans on such date),
the Borrower shall be in compliance on a Pro Forma Basis with the financial
covenants set forth in Sections 6.11 and 6.12 recomputed as of the last day of
the most recently ended Fiscal Quarter (provided that if the proceeds of the
applicable Incremental Extension of Credit are to be used to finance a Limited
Condition Acquisition then the condition precedent set forth in this clause
(C) may be satisfied in accordance with the terms of the Borrower’s LCA Election
under Section 1.03) and (D) the Borrower shall have delivered a certificate of a
Responsible Officer to the effect set forth in the immediately preceding clauses
(A), (B) and (C), together with reasonably detailed calculations demonstrating
compliance with the immediately preceding clause (C) (which calculations shall,
if made as of the last day of any Fiscal Quarter for which the Borrower has not
yet delivered to the Administrative Agent the financial statements and a
Compliance Certificate required to be delivered by Section 5.01(a) or
5.01(b) and Section 5.01(c), respectively, be accompanied by a reasonably
detailed calculation of Consolidated EBITDA for the relevant period). For
purposes of demonstrating compliance with Section 2.20(a)(ii)(C), any Revolving
Commitment Increase shall be deemed to be fully drawn as of the last day of the
most recently ended Fiscal Quarter. In connection with any calculation of the
Total Secured Net Leverage Ratio or the Total Net Leverage Ratio for purposes of
this Section 2.20(a), the cash proceeds of the applicable Incremental Extension
of Credit will not be deducted from Total Indebtedness or Senior Secured
Indebtedness, respectively, when making such calculation. Each tranche of
Incremental Term Loans and each Revolving Commitment Increase shall be in an
integral multiple of $10,000,000 and be in an aggregate principal amount that is
not less than $50,000,000; provided that such amount may be less than
$50,000,000 if such amount represents all the remaining availability under the
aggregate principal amount of Incremental Extensions of Credit set forth above.

 

(b)                                 The Incremental Term Loans (i) shall rank
pari passu or junior in right of payment in respect of the Collateral and with
the Obligations in respect of the Revolving Commitments, the Tranche A Term
Loans and any other then-existing Incremental Term Loans, (ii) for purposes of
mandatory prepayments, shall have terms (when taken as a whole) treated no more
favorably than (x) in the case of Incremental Term Loans consisting of “tranche
A” term loans, the Tranche A Term Loans and (y) in the case of Incremental Term
Loans consisting of “tranche B” term loans, any then-existing Incremental Term
Loans consisting of “tranche B” term Loans (it being understood and agreed that
any such Incremental Term Loans consisting of “tranche B” term loans may, to the
extent required by the lenders providing such Incremental Term Loans,
(1) require prepayment premiums which may be applicable solely with respect to
such Incremental Term Loans, and (2) have mandatory prepayment provisions
(including an excess cash flow prepayment)

 

--------------------------------------------------------------------------------



 

which may be applicable solely with respect to such Incremental Term Loans and
any other then-existing Incremental Term Loans consisting of “tranche B” term
loans) and (iii) other than amortization, pricing or maturity date, shall have
terms (when taken as a whole) that are applicable prior to the Latest Maturity
Date (at the time of incurrence) no more restrictive than the terms (when taken
as a whole) (x) in the case of Incremental Term Loans consisting of “tranche A”
term loans, applicable to the Tranche A Term Loans and (y) in the case of
Incremental Term Loans consisting of “tranche B” term loans, applicable to
“tranche B” term loans based on the then prevailing market conditions (as
determined by the Borrower in its reasonable business judgment) or applicable to
any then-existing Incremental Term Loans consisting of “tranche B” term loans
(as determined by the Borrower in its reasonable business judgment in
consultation with the Administrative Agent), in each case, unless otherwise
consented to by the Administrative Agent; provided that (A) if the Weighted
Average Yield relating to any Incremental Term Loan consisting of additional
“tranche A” term loans or “tranche B” term loans exceeds the Weighted Average
Yield relating to the Tranche A Term Loans or any then-existing Incremental Term
Loans consisting of “tranche B” term loans, as applicable, immediately prior to
the effectiveness of the applicable Incremental Facility Amendment by more than
0.50%, then the Applicable Rate relating to the Tranche A Term Loans or any such
then-existing Incremental Term Loans consisting of “tranche B” term loans, as
applicable, shall be adjusted so that the Weighted Average Yield relating to
such Incremental Term Loans shall not exceed the Weighted Average Yield relating
to the Tranche A Term Loans or any such then-existing Incremental Term Loans
consisting of “tranche B” term loans, as applicable, by more than 0.50%;
provided that (x) the requirements set forth in this clause (A) shall not apply
to any Incremental Extensions of Credit the effective date of which is more than
twelve (12) months after the Second Amendment Effective Date and (y) any
increase in the Applicable Rate required pursuant to this clause (A) resulting
from the application of any interest rate “floor” on any Incremental Term Loan
consisting of “tranche A” term loans or “tranche B” term loans” will be effected
solely through the establishment or increase of an interest rate “floor” on the
Tranche A Term Loans or any such then-existing Incremental Term Loans consisting
of “tranche B” term loans, as applicable, (B) any Incremental Term Loan
consisting of “tranche A” term loans or “tranche B” term loans shall not have a
final maturity date earlier than the Tranche A Term Maturity Date or the
maturity date for any then-existing Incremental Term Loans consisting of
“tranche B” term loans, as applicable, and (C) any Incremental Term Loan
consisting of “tranche A” term loans or “tranche B” term loans shall not have a
Weighted Average Life to Maturity that is shorter than the Weighted Average Life
to Maturity of the then-remaining Tranche A Term Loans or any then-existing
Incremental Term Loans consisting of “tranche B” term loans, as applicable.

 

(c)                                  Each notice from the Borrower pursuant to
this Section shall set forth the requested amount and proposed terms of the
relevant Incremental Extension of Credit. Any additional bank, financial
institution, existing Lender or other Person that elects to extend Incremental
Extensions of Credit shall be reasonably satisfactory to the Borrower and the
Administrative Agent (and, in the case of any Revolving Commitment Increase,
each Issuing Bank) (any such bank, financial institution, existing Lender or
other Person being called an “Additional Lender”) and, if not already a Lender,
shall become a Lender under this Agreement pursuant to an amendment (an
“Incremental Facility Amendment”) to this Agreement and, as appropriate, the
other Loan Documents, executed by the Borrower, such Additional Lender and the
Administrative Agent. No Lender shall be obligated to provide any Incremental
Extension of Credit unless it so agrees. Commitments in respect of any
Incremental Extensions of Credit shall become Commitments (or in the case of any
Revolving Commitment Increase to be provided by an existing Revolving Lender, an
increase in such Revolving Lender’s Revolving Commitment) under this Agreement
upon the effectiveness of the applicable Incremental Facility Amendment. An
Incremental Facility Amendment may, without the consent of any other Lenders,
effect such amendments to this Agreement or any other Loan Document as may be
necessary or appropriate, in the opinion of the Administrative Agent, to effect

 

--------------------------------------------------------------------------------



 

the provisions of this Section (including to provide for voting provisions
applicable to the Additional Lenders comparable to the provisions of clause
(B) of the second proviso of Section 9.02(b)). The effectiveness of any
Incremental Facility Amendment shall, unless otherwise agreed to by the
Administrative Agent and the Additional Lenders, be subject to the satisfaction
on the effective date thereof of each of the conditions set forth in
Section 4.02 (it being understood and agreed that all references to a Borrowing
in Section 4.02 shall be deemed to refer to the applicable Incremental Facility
Amendment).

 

(d)                                 On the date of effectiveness of any
Revolving Commitment Increase, (i) the aggregate principal amount of the
Revolving Loans outstanding (the “Existing Revolving Borrowings”) immediately
prior to the effectiveness of such Revolving Commitment Increase shall be deemed
to be repaid, (ii) each Revolving Commitment Increase Lender that shall have had
a Revolving Commitment prior to the effectiveness of such Revolving Commitment
Increase shall pay to the Administrative Agent in same day funds an amount equal
to the amount, if any, by which (A) (1) such Revolving Commitment Increase
Lender’s Applicable Percentage (calculated after giving effect to the
effectiveness of such Revolving Commitment Increase) multiplied by (2) the
aggregate principal amount of the Resulting Revolving Borrowings (as hereinafter
defined) exceeds (B) (1) such Revolving Commitment Increase Lender’s Applicable
Percentage (calculated without giving effect to the effectiveness of such
Revolving Commitment Increase) multiplied by (2) the aggregate principal amount
of the Existing Revolving Borrowings, (iii) each Revolving Commitment Increase
Lender that shall not have had a Revolving Commitment prior to the effectiveness
of such Revolving Commitment Increase shall pay to Administrative Agent in same
day funds an amount equal to (1) such Revolving Commitment Increase Lender’s
Applicable Percentage (calculated after giving effect to the effectiveness of
such Revolving Commitment Increase) multiplied by (2) the aggregate principal
amount of the Resulting Revolving Borrowings, (iv) after the Administrative
Agent receives the funds specified in clauses (ii) and (iii) above, the
Administrative Agent shall pay to each Revolving Lender the portion of such
funds that is equal to the amount, if any, by which (A) (1) such Revolving
Lender’s Applicable Percentage (calculated without giving effect to the
effectiveness of such Revolving Commitment Increase) multiplied by (2) the
aggregate principal amount of the Existing Revolving Borrowings, exceeds
(B) (1) such Revolving Lender’s Applicable Percentage (calculated after giving
effect to the effectiveness of such Revolving Commitment Increase) multiplied by
(2) the aggregate principal amount of the Resulting Revolving Borrowings,
(v) after the effectiveness of such Revolving Commitment Increase, the Borrower
shall be deemed to have made new Revolving Borrowings (the “Resulting Revolving
Borrowings”) in an aggregate principal amount equal to the aggregate principal
amount of the Existing Revolving Borrowings and of the Types and for the
Interest Periods specified in a Borrowing Request delivered to the
Administrative Agent in accordance with Section 2.03 (and the Borrower shall
deliver such Borrowing Request), (vi) each Revolving Lender shall be deemed to
hold its Applicable Percentage of each Resulting Revolving Borrowing (calculated
after giving effect to the effectiveness of such Revolving Commitment Increase)
and (vii) the Borrower shall pay each Revolving Lender any and all accrued but
unpaid interest on its Loans comprising the Existing Revolving Borrowings. The
deemed payments of the Existing Revolving Borrowings made pursuant to clause
(i) above shall be subject to compensation by the Borrower pursuant to the
provisions of Section 2.15 if the date of the effectiveness of such Revolving
Commitment Increase occurs other than on the last day of the Interest Period
relating thereto. Upon each Revolving Commitment Increase pursuant to this
Section, each Revolving Lender immediately prior to such increase will
automatically and without further act be deemed to have assigned to each
Revolving Commitment Increase Lender, and each such Revolving Commitment
Increase Lender will automatically and without further act be deemed to have
assumed, a portion of such Revolving Lender’s participations hereunder in
outstanding Letters of Credit such that, after giving effect to such Revolving
Commitment Increase and each such deemed assignment and assumption of

 

--------------------------------------------------------------------------------



 

participations, the percentage of the aggregate outstanding participations
hereunder in Letters of Credit held by each Revolving Lender (including each
such Revolving Commitment Increase Lender) will equal such Revolving Lender’s
Applicable Percentage.

 

SECTION 2.21.        Extension of Maturity Date.  (a)  The Borrower may, by
delivery of a Maturity Date Extension Request to the Administrative Agent (which
shall promptly deliver a copy thereof to each of the Lenders) not less than ten
days (or such shorter period as agreed to by the Administrative Agent) prior to
the then existing Maturity Date for the applicable Class of Commitments and/or
Loans hereunder to be extended (the “Existing Maturity Date”), request that the
Lenders extend the Existing Maturity Date in accordance with this Section. Each
Maturity Date Extension Request shall (i) specify the applicable Class of
Commitments and/or Loans hereunder to be extended, (ii) specify the date to
which the applicable Maturity Date is sought to be extended, (iii) specify the
changes, if any, to the Applicable Rate to be applied in determining the
interest payable on the Loans of, and fees payable hereunder to, Consenting
Lenders (as defined below) in respect of that portion of their Commitments
and/or Loans extended to such new Maturity Date and the time as of which such
changes will become effective (which may be prior to the Existing Maturity Date)
and (iv) specify any other amendments or modifications to this Agreement to be
effected in connection with such Maturity Date Extension Request; provided that
no such changes or modifications requiring approvals pursuant to the provisos to
Section 9.02(b) shall become effective prior to the Latest Maturity Date unless
such other approvals have been obtained. In the event a Maturity Date Extension
Request shall have been delivered by the Borrower, each applicable Lender shall
have the right, but not the obligation, to agree to the extension of the
Existing Maturity Date and other matters contemplated thereby on the terms and
subject to the conditions set forth therein (each Lender agreeing to the
Maturity Date Extension Request being referred to herein as a “Consenting
Lender” and each Lender not agreeing thereto being referred to herein as a
“Declining Lender”), which right may be exercised by written notice thereof,
specifying the maximum amount of the Commitment and/or Loans of such Lender with
respect to which such Lender agrees to the extension of the Maturity Date,
delivered to the Borrower (with a copy to the Administrative Agent) not later
than a day to be agreed upon by the Borrower and the Administrative Agent
following the date on which the Maturity Date Extension Request shall have been
delivered by the Borrower (it being understood and agreed that any Lender that
shall have failed to exercise such right as set forth above shall be deemed to
be a Declining Lender). If a Lender elects to extend only a portion of its then
existing Commitment and/or Loans, it will be deemed for purposes hereof to be a
Consenting Lender in respect of such extended portion and a Declining Lender in
respect of the remaining portion of its Commitment and/or Loans, and the
aggregate principal amount of each Type of Loans of the applicable Class of such
Lender shall be allocated ratably among the extended and non-extended portions
of the Loans of such Lender based on the aggregate principal amount of such
Loans so extended and not extended. If Consenting Lenders shall have agreed to
such Maturity Date Extension Request in respect of Commitments and/or Loans held
by them, then, subject to paragraph (d) of this Section, on the date specified
in the Maturity Date Extension Request as the effective date thereof (the
“Extension Effective Date”), (i) the Existing Maturity Date of the applicable
Commitments and/or Loans shall, as to the Consenting Lenders, be extended to
such date as shall be specified therein, (ii) the terms and conditions of the
applicable Commitments and/or Loans of the Consenting Lenders (including
interest and fees (including Letter of Credit fees) payable in respect thereof)
shall be modified as set forth in the Maturity Date Extension Request and
(iii) such other modifications and amendments hereto specified in the Maturity
Date Extension Request shall (subject to any required approvals (including those
of the Required Lenders) having been obtained) become effective.

 

(b)                                 Notwithstanding the foregoing, the Borrower
shall have the right, in accordance with the provisions of Sections 2.18(b) and
9.04, at any time prior to the Existing Maturity Date, to replace a Declining
Lender (for the avoidance of doubt, only in respect of that portion of such
Lender’s Commitment and/or Loans subject to a Maturity Date Extension Request
that it has not agreed to extend) with a Lender or other financial institution
that will agree to such Maturity Date

 

--------------------------------------------------------------------------------



 

Extension Request, and any such replacement Lender shall for all purposes
constitute a Consenting Lender in respect of the Commitment and/or Loans
assigned to and assumed by it on and after the effective time of such
replacement.

 

(c)                                  If a Maturity Date Extension Request has
become effective hereunder:

 

(i)                                     solely in respect of a Maturity Date
Extension Request that has become effective in respect of the Revolving
Commitments, not later than the Existing Maturity Date, the Borrower shall make
prepayments of Revolving Loans and shall provide cash collateral in respect of
Letters of Credit in the manner set forth in Section 2.04(i), such that, after
giving effect to such prepayments and such provision of cash collateral, the
Aggregate Revolving Exposure as of such date will not exceed the aggregate
Revolving Commitments of the Consenting Lenders extended pursuant to this
Section (and the Borrower shall not be permitted thereafter to request any
Revolving Loan or any issuance, amendment, renewal or extension of a Letter of
Credit if, after giving effect thereto, the Aggregate Revolving Exposure would
exceed the aggregate amount of the Revolving Commitments so extended);

 

(ii)                                  solely in respect of a Maturity Date
Extension Request that has become effective in respect of the Revolving
Commitments, on the Existing Maturity Date, the Revolving Commitment of each
Declining Lender shall, to the extent not assumed, assigned or transferred as
provided in paragraph (b) of this Section, terminate, and the Borrower shall
repay all the Revolving Loans of each Declining Lender, to the extent such Loans
shall not have been so purchased, assigned and transferred, in each case
together with accrued and unpaid interest and all fees and other amounts owing
to such Declining Lender hereunder, it being understood and agreed that, subject
to satisfaction of the conditions set forth in Section 4.02, such repayments may
be funded with the proceeds of new Revolving Borrowings made simultaneously with
such repayments by the Consenting Lenders, which such Revolving Borrowings shall
be made ratably by the Consenting Lenders in accordance with their extended
Revolving Commitments; and

 

(iii)                               solely in respect of a Maturity Date
Extension Request that has become effective in respect of a Class of Term Loans,
on the Existing Maturity Date, the Borrower shall repay all the Loans of such
Class of each Declining Lender, to the extent such Loans shall not have been so
purchased, assigned and transferred, in each case together with accrued and
unpaid interest and all fees and other amounts owing to such Declining Lender
hereunder, it being understood and agreed that, subject to satisfaction of the
conditions set forth in Section 4.02, such repayments may be funded with the
proceeds of new Revolving Borrowings made simultaneously with such repayments by
the Revolving Lenders.

 

(d)                                 Notwithstanding the foregoing, no Maturity
Date Extension Request shall become effective hereunder unless, on the Extension
Effective Date, the conditions set forth in Section 4.02 shall be satisfied
(with all references in such Section to a Borrowing being deemed to be
references to such Maturity Date Extension Request) and the Administrative Agent
shall have received a certificate to that effect dated such date and executed by
a Responsible Officer.

 

(e)                                  Notwithstanding any provision of this
Agreement to the contrary, it is hereby agreed that no extension of an Existing
Maturity Date in accordance with the express terms of this Section, or any
amendment or modification of the terms and conditions of the Commitments and the
Loans of the Consenting Lenders effected pursuant thereto, shall be deemed to
(i) violate the last sentence of Section 2.07(c) or Section 2.17(b) or
2.17(c) or any other provision of this

 

--------------------------------------------------------------------------------



 

Agreement requiring the ratable reduction of Commitments or the ratable sharing
of payments or (ii) require the consent of all Lenders or all affected Lenders
under Section 9.02(b).

 

(f)                                   The Borrower, the Administrative Agent and
the Consenting Lenders may enter into an amendment to this Agreement to effect
such modifications as may be necessary to reflect the terms of any Maturity Date
Extension Request that has become effective in accordance with the provisions of
this Section.

 

SECTION 2.22.        Refinancing Facilities.  (a)  On one or more occasions
after the Effective Date, the Borrower may obtain, from any Lender or any other
bank, financial institution or other institutional lender or investor that
agrees to provide any portion of Refinancing Term Loans pursuant to a
Refinancing Amendment in accordance with this Section 2.22 (each, an “Additional
Refinancing Lender”) (provided that the Administrative Agent shall have
consented (such consent not to be unreasonably withheld, conditioned or delayed)
to such Lender’s or Additional Refinancing Lender’s making such Refinancing Term
Loans to the extent such consent, if any, would be required under
Section 9.04(b) for, and to the extent that such Additional Refinancing Lender
is a Purchasing Borrower Party or an Affiliated Lender, the requirements of
Section 9.04(g) and 9.04(f), respectively, shall be satisfied as if such
Refinancing Term Loan were, an assignment of Term Loans to such Lender or
Additional Refinancing Lender), Credit Agreement Refinancing Indebtedness in
respect of all or any portion of Term Loans then outstanding under this
Agreement, in the form of Refinancing Term Loans or Refinancing Term Commitments
pursuant to a Refinancing Amendment; provided that no Lender is obligated
hereunder to provide such Credit Agreement Refinancing Indebtedness.

 

(b)                                 The effectiveness of any Refinancing
Amendment shall be subject to the satisfaction on the date thereof of each of
the conditions set forth in Section 4.02 and, to the extent reasonably requested
by the Administrative Agent, receipt by the Administrative Agent of
(i) customary legal opinions, board resolutions and officers’ certificates
consistent with those delivered on the Effective Date other than changes to such
legal opinion resulting from a change in law, change in fact or change to
counsel’s form of opinion reasonably satisfactory to the Administrative Agent
and (ii) reaffirmation agreements and/or such amendments to the Security
Documents as may be reasonably requested by the Administrative Agent in order to
ensure that such Credit Agreement Refinancing Indebtedness is provided with the
benefit of the applicable Loan Documents.

 

(c)                                  Each issuance of Credit Agreement
Refinancing Indebtedness under Section 2.22(a) shall be in an aggregate
principal amount that is (x) not less than $50,000,000 and (y) an integral
multiple of $10,000,000 in excess thereof.

 

(d)                                 Each of the parties hereto hereby agrees
that this Agreement and the other Loan Documents may be amended pursuant to a
Refinancing Amendment, without the consent of any other Lenders, to the extent
(but only to the extent) necessary to (i) reflect the existence and terms of the
Credit Agreement Refinancing Indebtedness incurred pursuant thereto and
(ii) effect such other amendments to this Agreement and the other Loan Documents
as may be necessary or appropriate, in the reasonable opinion of the
Administrative Agent and the Borrower, to effect the provisions of this
Section 2.22, including any amendments necessary to treat the applicable Loans
and/or Commitments established under the Refinancing Amendment as a new Class of
Loans and/or Commitments hereunder, and the Lenders hereby expressly authorize
the Administrative Agent to enter into any such Refinancing Amendment.

 

(e)                                  This Section 2.22 shall supersede any
provisions in Section 2.17 or Section 9.02 to the contrary solely to the extent
provided in this Section 2.22.

 

--------------------------------------------------------------------------------



 

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES

 

The Borrower represents and warrants to the Administrative Agent, each of the
Issuing Banks and each of the Lenders that:

 

SECTION 3.01.        Organization; Powers.  Each of the Borrower and each
Restricted Subsidiary (a) is duly organized, validly existing and, to the extent
that such concept is applicable in the relevant jurisdiction, in good standing
under the laws of the jurisdiction of its organization, (b) has all requisite
power and authority, and the legal right, to carry on its business as now
conducted, to execute, deliver and perform its obligations under this Agreement
and each other Loan Document and each other agreement or instrument contemplated
thereby to which it is a party and to effect the Transactions and the Second
Amendment Transactions, and (c) except where the failure to do so, individually
or in the aggregate, would not reasonably be expected to result in a Material
Adverse Effect, is qualified to do business in, and, to the extent that such
concept is applicable in the relevant jurisdiction, is in good standing in,
every jurisdiction where such qualification is required.

 

SECTION 3.02.        Authorization; Due Execution and Delivery; Enforceability.
Each of the Borrower and each Loan Party has taken all necessary corporate or
other organizational action to authorize the Transactions and the Second
Amendment Transactions and the execution, delivery and performance of the Loan
Documents to which it is a party. This Agreement has been duly executed and
delivered by the Borrower and constitutes, and each other Loan Document to which
any Loan Party is to be a party, when executed and delivered by such Loan Party,
will constitute, a legal, valid and binding obligation of the Borrower or such
Loan Party, as applicable, enforceable against such Person in accordance with
its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law.

 

SECTION 3.03.        Governmental Approvals; No Conflicts.  Neither the
Transactions nor the Second Amendment Transactions (a) require any consent or
approval of, registration or filing with, or any other action by, any
Governmental Authority, except (i) such as have been obtained or made and are in
full force and effect, (ii) filings necessary to perfect Liens created under the
Loan Documents and (iii) for consents, approvals registrations, filings or other
actions that, individually or in the aggregate, would not reasonably be expected
to result in a Material Adverse Effect, (b) violate in any material respect any
Requirement of Law applicable to the Borrower or any Restricted Subsidiary,
(c) violate or result (alone or with notice or lapse of time or both) in a
default under any material indenture, agreement or other instrument binding upon
the Borrower or any Restricted Subsidiary or their respective assets, or give
rise to a right thereunder to require any payment, repurchase or redemption to
be made by the Borrower or any Restricted Subsidiary or give rise to a right of,
or result in, termination, cancelation or acceleration of any obligation
thereunder and (d) result in the creation or imposition of any Lien on any asset
now owned or hereafter acquired by the Borrower or any Restricted Subsidiary,
except Liens created under the Loan Documents.

 

SECTION 3.04.        Financial Condition; No Material Adverse Change.  (a)  The
Borrower has heretofore furnished to the Lenders the Borrower’s consolidated
balance sheet and consolidated statements of operations and comprehensive
income, stockholders’ equity and cash flows (i) as of and for the Fiscal Year
ended December 29, 2018, audited by and accompanied by an opinion of Grant
Thornton LLP, independent public accountants (without a “going concern” or like
qualification or exception and without any qualification or exception as to the
scope of such audit), and (ii) as of and for the Fiscal Quarter and the portion
of the Fiscal Year ended September 28, 2019. Such financial statements present
fairly, in all material respects, the financial position and results of
operations and cash flows of the Borrower and the

 

--------------------------------------------------------------------------------



 

Subsidiaries on a consolidated basis as of such dates and for such periods in
accordance with GAAP consistently applied, subject to normal year end audit
adjustments and the absence of certain footnotes in the case of the statements
referred to in clause (ii) above.

 

(b)                                 [Reserved].

 

(c)                                  Except as disclosed in the Second Amendment
Information Memorandum, after giving effect to the Transactions and the Second
Amendment Transactions, none of the Borrower or any Restricted Subsidiary has,
as of the Second Amendment Effective Date, any material direct or contingent
liabilities, unusual long-term commitments or unrealized losses.

 

(d)                                 No event, change or condition has occurred
that has had, or would reasonably be expected to have, a Material Adverse Effect
since December 29, 2018.

 

SECTION 3.05.        Properties.  (a)  Each of the Borrower and each Restricted
Subsidiary has good title to, or valid leasehold interests in, all its real and
personal property material to its business (including the Mortgaged Properties),
except for defects in title that do not interfere with its ability to conduct
its business as currently conducted or to utilize such properties for their
intended purposes or where the failure to have such title or interest would not
reasonably be expected to result in a Material Adverse Effect. All such property
is free and clear of Liens, other than Liens expressly permitted by
Section 6.02.

 

(b)                                 Each of the Borrower and each Restricted
Subsidiary owns, or is licensed to use, all trademarks, tradenames, copyrights,
patents and other intellectual property material to its business as currently
conducted, and the use thereof by the Borrower and each Restricted Subsidiary
does not infringe upon the rights of any other Person in any material respect.
No claim or litigation regarding any trademarks, tradenames, copyrights, patents
or other intellectual property owned or used by the Borrower or any Restricted
Subsidiary is pending or, to the knowledge of the Borrower or any Restricted
Subsidiary, threatened against the Borrower or any Restricted Subsidiary that,
individually or in the aggregate, would reasonably be expected to result in a
Material Adverse Effect.

 

(c)                                  Schedule 3.05 sets forth as of the
Effective Date the address of each real property that is owned or leased by the
Borrower or any Restricted Subsidiary as of the Effective Date after giving
effect to the Transactions.

 

SECTION 3.06.        Litigation and Environmental Matters.  (a)  There are no
actions, suits, investigations or proceedings at law or in equity or by or
before any arbitrator or Governmental Authority pending against or, to the
knowledge of the Borrower or any Restricted Subsidiary, threatened against or
affecting the Borrower or any Restricted Subsidiary or any business, property or
rights of any such Person (i) as to which there is a reasonable possibility of
an adverse determination and that, if adversely determined, would reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect or (ii) that involve any of the Loan Documents, the Transactions or the
Second Amendment Transactions.

 

(b)                                 Except with respect to any matters that,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect, none of the Borrower or any Restricted Subsidiary
(i) has failed to comply with any Environmental Law or to obtain, maintain or
comply with any permit, license or other approval required under any
Environmental Law, (ii) has become subject to any Environmental Liability,
(iii) has received notice of any claim with respect to any Environmental
Liability or (iv) knows of any basis for any Environmental Liability.

 

--------------------------------------------------------------------------------



 

SECTION 3.07.        Compliance with Laws and Agreements. Except where the
failure to do so, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect, each of the Borrower and each
Restricted Subsidiary is in compliance with (a) all Requirements of Law in all
material respects and (b) all indentures, agreements and other instruments
binding upon it or its property.

 

SECTION 3.08.        Anti-Terrorism Laws; Anti-Corruption Laws. The Borrower has
in its reasonable business judgment implemented and maintains in effect policies
and procedures designed to ensure compliance by the Borrower, the Subsidiaries
and their respective directors, officers, employees, agents, Affiliates and
representatives (solely to the extent acting for the benefit of the Borrower or
the Subsidiaries) with Anti-Corruption Laws and applicable Sanctions, and the
Borrower, the Subsidiaries and their respective directors and officers, and, to
the knowledge of the Borrower and its Subsidiaries, their respective employees,
agents, Affiliates or representatives (solely to the extent acting for the
benefit of the Borrower or the Subsidiaries), are in compliance with
Anti-Corruption Laws and applicable Sanctions in all material respects. None of
(a) the Borrower, any Subsidiary or any of their respective directors or
officers or (b) to the knowledge of the Borrower and its Subsidiaries, any
director, officer, employee, agent, Affiliate or representative of the Borrower
or any Subsidiary is a Sanctioned Person. No Borrowing or Letter of Credit, use
of proceeds or other transaction contemplated by this Agreement will, to the
knowledge of the Borrower and its Subsidiaries, violate Anti-Corruption Laws or
applicable Sanctions.

 

SECTION 3.09.        Investment Company Status. None of the Borrower or any
Subsidiary is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act.

 

SECTION 3.10.        Federal Reserve Regulations. None of the Borrower or any
Subsidiary is engaged or will engage, principally or as one of its important
activities, in the business of purchasing or carrying margin stock (within the
meaning of Regulation U of the Board of Governors) or extending credit for the
purpose of purchasing or carrying margin stock. No part of the proceeds of the
Loans or Letters of Credit will be used, directly or indirectly, for any purpose
that entails a violation (including on the part of any Lender) of any of the
regulations of the Board of Governors, including Regulations U and X.

 

SECTION 3.11.        Taxes. Each of the Borrower and each Subsidiary (a) has
timely filed or caused to be filed all Tax returns and reports required to have
been filed by it, except to the extent that failure to do so would not
reasonably be expected to result in a Material Adverse Effect, and (b) has paid
or caused to be paid all material Taxes required to have been paid by it, except
where the validity or amount thereof is being contested in good faith by
appropriate proceedings; provided, that (i) the Borrower or such Subsidiary, as
applicable, has set aside on its books adequate reserves therefor in conformity
with GAAP and (ii) such contest effectively suspends collection of the contested
obligation and the enforcement of any Lien securing such obligation.

 

SECTION 3.12.        ERISA.  (a)  No ERISA Event has occurred or is reasonably
expected to occur that, when taken together with all other such ERISA Events for
which liability is reasonably expected to occur, would reasonably be expected to
result in a Material Adverse Effect.

 

(b)                                 Except as would not reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect,
(i) each Foreign Pension Plan is in compliance with all Requirements of Law
applicable thereto and the respective requirements of the governing documents
for such plan, (ii) with respect to each Foreign Pension Plan, none of the
Borrower, its Affiliates or any of their respective directors, officers,
employees or agents has engaged in a transaction that could subject the Borrower
or any Restricted Subsidiary, directly or indirectly, to a tax or civil penalty,
and (iii) with respect to each Foreign Pension Plan, reserves have been
established in the financial statements furnished to Lenders in respect of any
unfunded liabilities in accordance with all Requirements of Law and prudent
business practice or, where required, in

 

--------------------------------------------------------------------------------



 

accordance with ordinary accounting practices in the jurisdiction in which such
Foreign Pension Plan is maintained.

 

(c)                                  As of the Second Amendment Effective Date,
the Borrower is not and will not be using “plan assets” (within the meaning of
Section 3(42) of ERISA or otherwise) of one or more Benefit Plans with respect
to the Borrower’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments or this
Agreement.

 

SECTION 3.13.        Disclosure. None of the Second Amendment Information
Memorandum, nor any of the other written reports, financial statements,
certificates or other information furnished by or on behalf of the Borrower or
any Restricted Subsidiary to any Arranger, the Administrative Agent, any Issuing
Bank or any Lender (other than information of a general economic or industry
specific nature, projected financial information or other forward looking
information) in connection with the negotiation of this Agreement or any other
Loan Document, included herein or therein or furnished hereunder or thereunder
(as modified or supplemented by other information so furnished prior to the date
on which this representation is made or deemed made), when taken as a whole,
contains any material misstatement of fact or, when taken as a whole, omits to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not materially misleading;
provided that, with respect to projected financial information, the Borrower
represents only that such information was prepared in good faith based upon
assumptions believed by it to be reasonable at the time so furnished and, if
such projected financial information was furnished prior to the Second Amendment
Effective Date, as of the Second Amendment Effective Date (it being understood
and agreed that any such estimates and projected financial information may vary
from actual results and that such variations may be material).

 

SECTION 3.14.        Subsidiaries. Schedule 3.14 sets forth the name of, and the
ownership interest of the Borrower and each Restricted Subsidiary in, each
Subsidiary and identifies each Subsidiary that is a Subsidiary Loan Party, in
each case as of the Second Amendment Effective Date. The Equity Interests in
each Subsidiary have been duly authorized and validly issued and are fully paid
and nonassessable, and such Equity Interests are owned by the Borrower, directly
or indirectly, free and clear of all Liens (other than Liens created under the
Loan Documents and Liens permitted by Section 6.02). Except as set forth in
Schedule 3.14, as of the Second Amendment Effective Date, there is no existing
option, warrant, call, right, commitment or other agreement to which any
Restricted Subsidiary is a party requiring, and there are no Equity Interests in
any Restricted Subsidiary outstanding that upon exercise, conversion or exchange
would require, the issuance by any Restricted Subsidiary of any additional
Equity Interests or other securities exercisable for, convertible into,
exchangeable for or evidencing the right to subscribe for or purchase any Equity
Interests in any Restricted Subsidiary.

 

SECTION 3.15.        Insurance.  Schedule 3.15 sets forth a true, complete and
correct description of all insurance maintained by or on behalf of the Borrower
or any Restricted Subsidiary as of the Effective Date that is material to the
conduct of its business. As of the Effective Date, such insurance is in full
force and effect and all premiums in respect of such insurance that are due and
payable on or before the Effective Date have been paid. The Borrower in its
reasonable judgment believes that the insurance maintained by or on behalf of
the Borrower and the Restricted Subsidiaries is in such amounts (with no greater
risk retention) and against such risks as is (a) customarily maintained by
companies of established repute engaged in the same or similar businesses
operating in the same or similar locations and (b) adequate.

 

SECTION 3.16.        Labor Matters.  As of the Second Amendment Effective Date,
except as would not reasonably be expected to result in a Material Adverse
Effect, there are no strikes, lockouts or slowdowns or any other material labor
disputes against the Borrower or any Restricted Subsidiary pending or, to the
knowledge of the Borrower or any Restricted Subsidiary, threatened. Except where
the failure would not reasonably be expected to result in a Material Adverse
Effect, (a) the hours worked by and

 

--------------------------------------------------------------------------------



 

payments made to employees of each of the Borrower and each Restricted
Subsidiary have not been in violation of the Fair Labor Standards Act or any
other applicable Federal, state, local or foreign law dealing with such matters,
and (b) all payments due from the Borrower or any Restricted Subsidiary, or for
which any claim may be made against the Borrower or any Restricted Subsidiary,
on account of wages and employee health and welfare insurance and other benefits
have been paid or accrued as a liability on the books of the Borrower or such
Restricted Subsidiary.

 

SECTION 3.17.        Solvency. As of the Second Amendment Effective Date and
immediately after the consummation of the Second Amendment Transactions, (a) the
fair value of the assets of the Loan Parties, taken as a whole, at a fair
valuation, will exceed its debts and liabilities, subordinated, contingent or
otherwise, (b) the present fair saleable value of the property of the Loan
Parties, taken as a whole, will be greater than the amount that will be required
to pay the probable liability of its debts and other liabilities, subordinated,
contingent or otherwise, as such debts and other liabilities become absolute and
matured, (c) the Loan Parties, taken as a whole, will be able to pay their debts
and liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured and (d) the Loan Parties, taken as a
whole, will not have unreasonably small capital with which to conduct the
business in which they are engaged as such business is now conducted. For
purposes of this Section, the amount of contingent liabilities at any time shall
be computed as the amount that, in light of all the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability.

 

SECTION 3.18.        Collateral Matters.  (a)  The Collateral Agreement, upon
execution and delivery thereof by the parties thereto, will create in favor of
the Administrative Agent, for the benefit of the Secured Parties, a valid and
enforceable security interest in the Collateral (as defined therein) and
(i) when the Pledged Securities (as defined therein) constituting certificated
securities (as defined in the Uniform Commercial Code) are delivered to the
Administrative Agent, together with instruments of transfer duly endorsed in
blank, the security interest created under the Collateral Agreement will
constitute a fully perfected security interest in all right, title and interest
of the pledgors thereunder in such Pledged Securities (as defined in the
Collateral Agreement), prior and superior in right to any other Person, and
(ii) when financing statements in appropriate form are filed in the applicable
filing offices, the security interest created under the Collateral Agreement
will constitute a fully perfected security interest in all right, title and
interest of the Loan Parties in the remaining Article 9 Collateral (as defined
therein) to the extent perfection can be obtained by filing Uniform Commercial
Code financing statements, prior and superior to the rights of any other Person,
except for rights secured by Liens permitted under Section 6.02.

 

(b)                                 Each Mortgage, upon execution and delivery
thereof by the parties thereto, will create in favor of the Administrative
Agent, for the benefit of the Secured Parties, a legal, valid and enforceable
security interest in all the applicable mortgagor’s right, title and interest in
and to the Mortgaged Properties subject thereto and the proceeds thereof, and
when the Mortgages have been filed in the jurisdictions specified therein, the
Mortgages will constitute a fully perfected security interest in all right,
title and interest of the mortgagors in the Mortgaged Properties and the
proceeds thereof, prior and superior in right to any other Person, but subject
to Liens permitted under Section 6.02.

 

(c)                                  Upon the recordation of the Collateral
Agreement (or a short-form security agreement in form and substance reasonably
satisfactory to the Borrower and the Administrative Agent) with the United
States Patent and Trademark Office or the United States Copyright Office, as
applicable, and the filing of the financing statements referred to in
Section 3.18(a), the security interest created under the Collateral Agreement
will constitute a fully perfected security interest in all right, title and
interest of the Loan Parties in the Intellectual Property (as defined in the
Collateral Agreement) in which a security interest may be perfected by filing in
the United States of America,

 

--------------------------------------------------------------------------------



 

in each case prior and superior in right to any other Person, but subject to
Liens permitted under Section 6.02 (it being understood and agreed that
subsequent recordings in the United States Patent and Trademark Office or the
United States Copyright Office may be necessary to perfect a security interest
in such Intellectual Property acquired by the Loan Parties after the Effective
Date).

 

SECTION 3.19.        EEA Financial Institution. No Loan Party is an EEA
Financial Institution.

 

SECTION 3.20.        Covered Entities.  No Loan Party is a Covered Entity.

 

SECTION 3.21.        Beneficial Ownership Certification.  As of the Second
Amendment Effective Date, the information included in any Beneficial Ownership
Certification, if applicable, is true and correct in all respects.

 

SECTION 3.22.        Regulation H.  No Mortgaged Property is a Flood Hazard
Property unless the Administrative Agent shall have received the following:
(a) the applicable Loan Party’s written acknowledgment of receipt of written
notification from the Administrative Agent (i) as to the fact that such
Mortgaged Property is a Flood Hazard Property, (ii) as to whether the community
in which each such Flood Hazard Property is located is participating in the
National Flood Insurance Program and (iii) such other flood hazard determination
forms, notices and confirmations thereof as requested by the Administrative
Agent and (b) copies of insurance policies or certificates of insurance of the
applicable Loan Party evidencing flood insurance as required by the Flood
Insurance Laws and otherwise as reasonably satisfactory to the Administrative
Agent and naming the Administrative Agent as loss payee on behalf of the Secured
Parties. All flood hazard insurance policies required hereunder have been
obtained and remain in full force and effect, and the premiums thereon have been
paid in full.

 

ARTICLE IV

 

CONDITIONS

 

SECTION 4.01.        [Reserved].

 

SECTION 4.02.        Each Credit Event. The obligation of each Lender to make a
Loan on the occasion of any Borrowing, and of the Issuing Banks to issue, amend,
renew or extend any Letter of Credit, in each case after the initial Borrowing
on the Effective Date is subject to receipt of the request therefor in
accordance herewith and to the satisfaction of the following conditions:

 

(a)                                 The representations and warranties of each
Loan Party set forth in the Loan Documents shall be true and correct in all
material respects (or, in the case of representations and warranties qualified
as to materiality, in all respects) on and as of the date of such Borrowing or
the date of issuance, amendment, renewal or extension of such Letter of Credit,
as applicable, except in the case of any such representation and warranty that
expressly relates to a prior date, in which case such representation and
warranty shall be true and correct in all material respects (or, in the case of
representations and warranties qualified as to materiality, in all respects) as
of such earlier date; provided that for purposes of this Section 4.02, the
representations and warranties contained in Section 3.04(a) shall be deemed to
refer to the most recent statements furnished pursuant to Sections 5.01(a) and
(b), respectively.

 

(b)                                 At the time of and immediately after giving
effect to such Borrowing or the issuance, amendment, renewal or extension of
such Letter of Credit, as applicable, no Default shall have occurred and be
continuing.

 

--------------------------------------------------------------------------------



 

Each Borrowing (provided that neither a conversion nor a continuation of a
Borrowing shall constitute a “Borrowing” for purposes of this Section) and each
issuance, amendment, renewal or extension of a Letter of Credit shall be deemed
to constitute a representation and warranty by the Borrower on the date thereof
as to the matters specified in Section 4.02(a) and (b); provided however, that:
(i) the application of Section 4.02(a) and (b) to any Incremental Loan made in
connection with any Limited Condition Acquisition shall, at the Borrower’s
option, be subject to the second paragraph of Section 1.03 and
(ii) Section 4.02(a) and (b) shall not apply to any Loans made under any
Refinancing Amendment unless the lenders in respect thereof have required
satisfaction of the same in the Refinancing Amendment.

 

ARTICLE V

 

AFFIRMATIVE COVENANTS

 

Until the Commitments shall have expired or been terminated and the principal of
and interest on each Loan and all fees, expenses and other amounts payable under
this Agreement or any other Loan Document shall have been paid in full (other
than contingent amounts not yet due) and all Letters of Credit shall have
expired or been terminated or shall have been backstopped or cash collateralized
(in each case, in a manner reasonably satisfactory to the applicable Issuing
Bank) and all LC Disbursements shall have been reimbursed, the Borrower
covenants and agrees with the Lenders that:

 

SECTION 5.01.        Financial Statements and Other Information. The Borrower
will furnish to the Administrative Agent, which shall furnish to each Issuing
Bank and each Lender, the following:

 

(a)                                 within 90 days after the end of each Fiscal
Year, its audited consolidated balance sheet and audited consolidated statements
of operations and comprehensive income, stockholders’ equity and cash flows as
of the end of and for such Fiscal Year, and related notes thereto, setting forth
in each case in comparative form the figures for the previous Fiscal Year, all
reported on by Grant Thornton LLP or other independent public accountants of
recognized national standing (without a “going concern” or like statement,
qualification or exception (other than solely as a result of (x) a maturity date
in respect of any Indebtedness or (y) the projected or potential breach of a
financial covenant set forth in this Agreement or any other agreement governing
any Indebtedness, in each case, during the one-year period following the date
such opinion is delivered) and without any qualification or exception as to the
scope of such audit) to the effect that such financial statements present fairly
in all material respects the financial condition, results of operations and cash
flow of the Borrower and the Subsidiaries on a consolidated basis as of the end
of and for such Fiscal Year in accordance with GAAP consistently applied and
accompanied by a narrative report describing the financial position, results of
operations and cash flows of the Borrower and the consolidated Subsidiaries and
a comparison to the consolidated budget delivered pursuant to subclause
(d) below in respect of such Fiscal Year, each in a form reasonably satisfactory
to the Administrative Agent;

 

(b)                                 within 45 days after the end of each of the
first three Fiscal Quarters of each Fiscal Year, its unaudited consolidated
balance sheet and unaudited consolidated statements of operations and
comprehensive income, stockholders’ equity and cash flows as of the end of and
for such Fiscal Quarter and the then elapsed portion of such Fiscal Year,
setting forth in each case in comparative form the figures for the corresponding
period or periods of (or, in the case of the balance sheet, as of the end of)
the previous Fiscal Year, all certified by a Responsible Officer as presenting
fairly in all material respects the financial condition, results of operations
and cash flows of the Borrower and the Subsidiaries on a consolidated basis as
of the end of and for such Fiscal Quarter and such portion of such Fiscal Year
in accordance with GAAP consistently applied, subject to normal year-

 

--------------------------------------------------------------------------------



 

end audit adjustments and the absence of footnotes, and accompanied by a
narrative report describing the financial position, results of operations and
cash flows of the Borrower and the consolidated Subsidiaries in a form
reasonably satisfactory to the Administrative Agent;

 

(c)                                  concurrently with each delivery of
financial statements under clause (a) or (b) above, a duly completed Compliance
Certificate (i) certifying as to whether a Default exists and, if a Default
exists, specifying the details thereof and any action taken or proposed to be
taken with respect thereto, (ii) setting forth reasonably detailed calculations
(A) demonstrating compliance with the financial covenants contained in Sections
6.11 and 6.12 and (B) in the case of financial statements delivered under clause
(a) above, beginning with the financial statements for the Fiscal Year of the
Borrower ending December 31, 2016, of Excess Cash Flow, (iii) at any time when
there is any Unrestricted Subsidiary, including as an attachment with respect to
each such financial statement an Unrestricted Subsidiary Reconciliation
Statement and (iv) stating whether any material change in GAAP or in the
application thereof has occurred since the later of the date of the Borrower’s
audited financial statements referred to in Section 3.04 and the date of the
prior Compliance Certificate delivered pursuant to this clause (c) indicating
such a change and, if any such change has occurred, specifying the effect of
such change on the financial statements accompanying such Compliance
Certificate;

 

(d)                                 within 90 days after the end of each Fiscal
Year, a detailed consolidated budget for the forthcoming Fiscal Year (including
a projected consolidated balance sheet and consolidated statements of projected
operations, comprehensive income and cash flows as of the end of and for such
Fiscal Year, and as of the end of and for each fiscal quarter in such Fiscal
Year, and setting forth the assumptions used for purposes of preparing such
budget);

 

(e)                                  promptly after the request by the
Administrative Agent or any Lender, all documentation and other information that
the Administrative Agent or such Lender reasonably requests in order to comply
with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the USA PATRIOT Act and
the Beneficial Ownership Regulation;

 

(f)                                   promptly after the reasonable request by
the Administrative Agent or any Lender, copies of (i) any documents described in
Section 101(k)(1) of ERISA that the Borrower or any of its ERISA Affiliates may
request with respect to any Multiemployer Plan and (ii) any notices described in
Section 101(l)(1) of ERISA that the Borrower or any of its ERISA Affiliates may
request with respect to any Multiemployer Plan; provided that if the Borrower or
any of its ERISA Affiliates has not requested such documents or notices from the
administrator or sponsor of the applicable Multiemployer Plan, the Borrower or
the applicable ERISA Affiliate shall promptly make a request for such documents
or notices from such administrator or sponsor and shall provide copies of such
documents and notices promptly after receipt thereof;

 

(g)                                  promptly after the same become publicly
available, copies of all periodic and other reports, proxy statements and other
materials filed by the Borrower or any Restricted Subsidiary with the SEC or
with any national securities exchange, or distributed by the Borrower to the
holders of its Equity Interests generally, as applicable; and

 

(h)                                 subject to the last sentence of
Section 5.08, promptly following any request therefor, such other information
regarding the operations, business affairs, assets, liabilities (including
contingent liabilities) and financial condition of the Borrower or any
Restricted Subsidiary, or compliance with the terms of this Agreement or any
other Loan Document, as the Administrative Agent, any Issuing Bank or any Lender
may reasonably request.

 

--------------------------------------------------------------------------------



 

Information required to be furnished pursuant to clause (a), (b), (f) or (g) of
this Section shall be deemed to have been furnished if such information, or one
or more annual or quarterly reports containing such information, shall have been
posted by the Administrative Agent on the Platform or shall be available on the
website of the SEC at http://www.sec.gov. Information required to be furnished
pursuant to this Section may also be furnished by electronic communications
pursuant to procedures approved by the Administrative Agent.

 

SECTION 5.02.                                Notices of Material Events. The
Borrower will, after a Responsible Officer of the Borrower has obtained
knowledge thereof, furnish to the Administrative Agent, which shall furnish to
each Issuing Bank and each Lender, prompt written notice of the following:

 

(a)                                 the occurrence of any Default;

 

(b)                                 the filing or commencement of any action,
suit or proceeding by or before any arbitrator or Governmental Authority against
or, to the knowledge of a Responsible Officer of the Borrower or any Restricted
Subsidiary, affecting the Borrower or any Affiliate thereof, or any adverse
development in any such pending action, suit or proceeding not previously
disclosed in writing by the Borrower to the Administrative Agent, that in each
case would reasonably be expected to result in a Material Adverse Effect or that
in any manner questions the validity of this Agreement or any other Loan
Document;

 

(c)                                  [Reserved], and

 

(d)                                 any other development (including notice of
any Environmental Liability) that has resulted, or would reasonably be expected
to result, in a Material Adverse Effect.

 

Each notice delivered under this Section shall be accompanied by a written
statement of a Responsible Officer of the Borrower setting forth the details of
the event or development requiring such notice and any action taken or proposed
to be taken with respect thereto.

 

SECTION 5.03.                                Information Regarding Collateral. 
(a)  The Borrower will furnish to the Administrative Agent prompt written notice
of any change (i) in any Loan Party’s legal name, as set forth in such Loan
Party’s organizational documents, (ii) in the jurisdiction of incorporation or
organization of any Loan Party, (iii) in the form of organization of any Loan
Party or (iv) in any Loan Party’s organizational identification number, if any,
or, with respect to a Loan Party organized under the laws of a jurisdiction that
requires such information to be set forth on the face of a Uniform Commercial
Code financing statement, the Federal Taxpayer Identification Number of such
Loan Party.

 

(b)                                 At the written request of the Administrative
Agent, at the time of delivery of financial statements pursuant to
Section 5.01(a), the Borrower shall deliver to the Administrative Agent a
completed Supplemental Perfection Certificate, signed by a Responsible Officer
of the Borrower, (i) setting forth the information required pursuant to the
Supplemental Perfection Certificate and indicating, in a manner reasonably
satisfactory to the Administrative Agent, any changes in such information from
the most recent Supplemental Perfection Certificate delivered pursuant to this
Section (or, prior to the first delivery of a Supplemental Perfection
Certificate, from the Perfection Certificate delivered on the Effective Date) or
(ii) certifying that there has been no change in such information from the most
recent Supplemental Perfection Certificate delivered pursuant to this
Section (or, prior to the first delivery of a Supplemental Perfection
Certificate, from the Perfection Certificate delivered on the Effective Date).

 

--------------------------------------------------------------------------------



 

SECTION 5.04.                                Existence; Conduct of Business. The
Borrower will, and will cause each Restricted Subsidiary to, do or cause to be
done all things necessary to preserve, renew and keep in full force and effect
(a) its legal existence, except as otherwise expressly permitted under
Section 6.03, and (b) all of its rights, licenses, permits, privileges,
franchises, patents, copyrights, trademarks and trade names material to the
conduct of its business unless the failure to preserve, renew and keep in full
force and effect such rights, licenses, permits, privileges, franchises,
patents, copyrights, trademarks and trade names would not reasonably be expected
to result in a Material Adverse Effect.

 

SECTION 5.05.                                Payment of Taxes. The Borrower
will, and will cause each Restricted Subsidiary to, pay its material Tax
liabilities, before the same shall become delinquent or in default, except where
(a) the validity or amount thereof is being contested in good faith by
appropriate proceedings, (b) the Borrower or such Restricted Subsidiary has set
aside on its books adequate reserves with respect thereto in accordance with
GAAP and (c) such contest effectively suspends collection of the contested
obligation and the enforcement of any Lien securing such obligation.

 

SECTION 5.06.                                Maintenance of Properties. Except
if the failure to do so would not reasonably be expected to have a Material
Adverse Effect, the Borrower will, and will cause each Restricted Subsidiary to,
keep and maintain all property material to the conduct of its business in good
working order and condition, ordinary wear and tear and casualty and
condemnation excepted.

 

SECTION 5.07.                                Insurance. The Borrower will, and
will cause each Restricted Subsidiary to, maintain, with financially sound and
reputable (in the good faith judgment of its management) insurance companies,
(a) insurance in such amounts (with no greater risk retention) and against such
risks as is (i) customarily maintained by companies of established repute
engaged in the same or similar businesses operating in the same or similar
locations and (ii) considered adequate by the Borrower, provided that
notwithstanding the foregoing, none of the Borrower or its Restricted
Subsidiaries shall be required to obtain or maintain insurance that is more
restrictive than their normal course of practice and (b) all other insurance as
may be required by applicable law or any other Loan Document. The Borrower shall
use commercially reasonable efforts to ensure that each such policy of general
liability or casualty insurance maintained by or on behalf of the Loan Parties
will (A) in the case of each general liability insurance policy, name the
Administrative Agent, on behalf of the Secured Parties, as an additional insured
thereunder, (B) in the case of each casualty insurance policy, contain a
lender’s loss payable clause or endorsement that names the Administrative Agent,
on behalf of the Secured Parties, as the lender’s loss payee thereunder and
(C) to the extent offered by the applicable insurer, provide for at least 30
days’ (or such shorter number of days as may be agreed to by the Administrative
Agent) prior written notice to the Administrative Agent of any cancellation of
such policy. If any portion of any Mortgaged Property is at any time located in
an area identified by the Federal Emergency Management Agency (or any successor
agency) as a special flood hazard area with respect to which flood insurance has
been made available under the National Flood Insurance Act of 1968 (as now or
hereafter in effect or successor act thereto), then the Borrower shall, or shall
cause each Loan Party to (1) maintain, or cause to be maintained, with a
financially sound and reputable insurer, flood insurance in an amount and
otherwise sufficient to comply with all applicable rules and regulations
promulgated pursuant to the Flood Insurance Laws and (2) deliver to the
Administrative Agent evidence of such compliance in form and substance
reasonably acceptable to the Administrative Agent. The Borrower shall promptly
notify the Administrative Agent of any Mortgaged Property that is, or becomes, a
Flood Hazard Property.

 

SECTION 5.08.                                Books and Records; Inspection and
Audit Rights. The Borrower will, and will cause each Restricted Subsidiary to,
keep proper books of record and account in which full, true and correct entries
in conformity with GAAP and all Requirements of Law are made of all dealings and
transactions in relation to its business and activities. The Borrower will, and
will cause each Restricted Subsidiary to, permit any representatives designated
by the Administrative Agent or any Lender, upon

 

--------------------------------------------------------------------------------



 

reasonable prior notice, to visit and inspect its properties, to examine and
make extracts from its books and records, and to discuss its affairs and
financial condition with its officers and independent accountants (it being
agreed that representation of the Borrower shall be entitled to participate in
such discussions with the independent accountants), all at such reasonable times
during normal business hours and as often as reasonably requested; provided,
however, that excluding any such visits and inspections during the continuation
of an Event of Default, (a) only the Administrative Agent, acting individually
or on behalf of the Lenders, may exercise rights under this Section and (b) the
Administrative Agent shall not exercise the rights under this Section more than
once during any calendar year. Notwithstanding anything to the contrary in this
Section 5.08 or Section 5.01(h), none of the Borrower or any of its Restricted
Subsidiaries will be required to disclose, permit the inspection, examination or
making copies or abstracts of, or discussion of, any document, information or
other matter that (i) constitutes non-financial trade secrets or non-financial
proprietary information, (ii) in respect of which disclosure to the
Administrative Agent or any Lender (or their respective representatives or
contractors) is prohibited by law or any binding agreement or (iii) is subject
to attorney-client or similar privilege or constitutes attorney work product,
unless such document, information or other matter may be disclosed in a manner
that does not violate such privilege.

 

SECTION 5.09.                                Compliance with Laws.  (a)  The
Borrower will, and will cause each Restricted Subsidiary to, comply with all
Requirements of Law (including Environmental Laws) with respect to it or its
property, except where the failure to do so, individually or in the aggregate,
would not reasonably be expected to result in a Material Adverse Effect.

 

(b)                                 The Borrower will, and will cause each
Subsidiary to, conduct its business in compliance in all material respects with
all applicable Anti-Corruption Laws and Sanctions.  The Borrower will in its
reasonable business judgment maintain in effect and enforce policies and
procedures designed to ensure compliance by the Borrower, the Subsidiaries and
the respective directors, officers, employees and agents of the foregoing with
Anti-Corruption Laws and applicable Sanctions.

 

SECTION 5.10.                                Use of Proceeds and Letters of
Credit.  (a)  The proceeds of the Tranche A Term Loans will be used (i) on the
Second Amendment Effective Date solely (A) to refinance existing Indebtedness,
and (B) to pay the Second Amendment Transaction Costs and (ii) with respect to
any cash remaining on the balance sheet of the Borrower after giving effect to
the Second Amendment Transactions, for general corporate purposes (including
Permitted Acquisitions, Capital Expenditures, Restricted Payments and
investments) of the Borrower and the Restricted Subsidiaries. The proceeds of
the Revolving Loans, as well as Incremental Term Loans (unless otherwise
provided in the applicable Incremental Facility Amendment), will be used solely
for working capital and other general corporate purposes (including Permitted
Acquisitions, Capital Expenditures, Restricted Payments and investments) of the
Borrower and the Restricted Subsidiaries. No part of the proceeds of any Loan or
Letter of Credit will be used in violation of the representation set forth in
Section 3.10.

 

(b)                                 The Borrower will not request any Borrowing
or Letter of Credit or use, and shall cause the Subsidiaries and the respective
directors, officers, employees, agents, Affiliates and representatives of each
of the foregoing not to use, the proceeds of any Borrowing or any Letter of
Credit, to lend, contribute or otherwise make available such proceeds to any
Subsidiary, joint venture partner or other individual or entity, directly or
indirectly, (i) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any Anti-Corruption Laws, (ii) for the purpose of
funding, financing or facilitating any activities, business or transaction of or
with any Sanctioned Person or in any Sanctioned Country or (iii) in any manner
that would result in the violation by an individual or entity (including any
individual or entity participating in the Transactions or the Second

 

--------------------------------------------------------------------------------



 

Amendment Transactions, whether as Lender, Arranger, Administrative
Agent, Issuing Bank or otherwise) of any Sanctions or Anti-Corruption Laws
applicable to any party hereto.

 

SECTION 5.11.                                Additional Subsidiaries.  (a)  If
any additional Designated Subsidiary is formed or acquired (or otherwise becomes
a Designated Subsidiary) after the Effective Date, then the Borrower will within
15 Business Days (or such longer period as the Administrative Agent may, in its
sole discretion, agree to in writing) after such Designated Subsidiary is formed
or acquired (or otherwise becomes a Designated Subsidiary), notify the
Administrative Agent thereof and thereafter, within 30 Business Days (or such
longer period as the Administrative Agent may, in its sole discretion, agree to
in writing) after such Designated Subsidiary is formed or acquired (or otherwise
becomes a Designated Subsidiary), cause the Collateral and Guarantee Requirement
to be satisfied with respect to such Designated Subsidiary and with respect to
any Equity Interest in or Indebtedness of such Designated Subsidiary owned by or
on behalf of any Loan Party.

 

(b)                                 The Borrower may designate any Restricted
Subsidiary that is not a CFC or CFC Holding Company meeting the criteria set
forth in clause (b) of the definition of the term “Designated Subsidiary” as a
Designated Subsidiary; provided, that the Collateral and Guarantee Requirement
shall have been satisfied with respect to such Restricted Subsidiary as if such
Restricted Subsidiary is a Person that becomes a Designated Subsidiary after the
Effective Date.

 

SECTION 5.12.                                Further Assurances.  (a)  The
Borrower will, and will cause each Subsidiary Loan Party to, execute any and all
further documents, financing statements, agreements and instruments, and take
all such further actions (including the filing and recording of financing
statements, fixture filings, mortgages, deeds of trust and other documents),
that may be required under any applicable law, or that the Administrative Agent
or the Required Lenders may reasonably request, to cause the Collateral and
Guarantee Requirement to be and remain satisfied, all at the expense of the Loan
Parties. The Borrower also agrees to provide to the Administrative Agent, from
time to time upon request, evidence reasonably satisfactory to the
Administrative Agent as to the perfection and priority of the Liens created or
intended to be created by the Security Documents.

 

(b)                                 If any material assets (including any real
property or improvements thereto or any interest therein with a fair market
value in excess of $2,000,000) are acquired by the Borrower or any Subsidiary
Loan Party after the Effective Date (other than assets constituting Collateral
under the Collateral Agreement that become subject to the Lien created by the
Collateral Agreement upon acquisition thereof, any Excluded Assets (as defined
in the Collateral Agreement) and assets not required to be pledged pursuant to
the Collateral and Guarantee Requirement), the Borrower will notify the
Administrative Agent thereof, and, if requested by the Administrative Agent or
the Required Lenders, the Borrower will cause such assets to be subjected to a
Lien securing the Obligations and will take, and cause the Subsidiary Loan
Parties to take, such actions as shall be necessary or reasonably requested by
the Administrative Agent to grant and perfect such Liens, including actions
described in Section 5.12(a), all at the expense of the Loan Parties, within 60
days of such request (or such longer time as agreed by the Administrative
Agent).

 

SECTION 5.13.                                Designation of Subsidiaries. The
Borrower may at any time designate any Restricted Subsidiary as an Unrestricted
Subsidiary or any Unrestricted Subsidiary as a Restricted Subsidiary; provided
that (a) immediately before and after such designation, no Default or Event of
Default shall have occurred and be continuing or would immediately result from
such designation and (b) immediately after giving effect to such designation,
the Borrower shall be in compliance with the financial maintenance covenants set
forth in Sections 6.11 and 6.12, calculated on a Pro Forma Basis after giving
effect to such designation as of the last day of the most recently ended Fiscal
Quarter, and the Borrower shall have delivered to the Administrative Agent a
certificate of a Responsible Officer setting forth

 

--------------------------------------------------------------------------------



 

reasonably detailed calculations demonstrating compliance with this clause (b).
The Borrower may not designate a Restricted Subsidiary as an Unrestricted
Subsidiary if, at the time of such designation (and, thereafter, any
Unrestricted Subsidiary shall cease to be an Unrestricted Subsidiary
automatically if) (i) such Restricted Subsidiary or any of its subsidiaries is a
“restricted subsidiary” or a “guarantor” (or any similar designation) for any
Material Indebtedness of the Borrower and its Restricted Subsidiaries, (ii) such
Restricted Subsidiary or any of its subsidiaries owns any Equity Interests or
Indebtedness of, or holds any Lien on any property of, the Borrower or any other
Restricted Subsidiary (other than (x) any subsidiary of such Restricted
Subsidiary and (y) any Unrestricted Subsidiary) or (iii) any holder of any
Indebtedness of such Restricted Subsidiary or any of its subsidiaries has
recourse (either through a Guarantee, by operation of law or otherwise) to the
Borrower or any other Restricted Subsidiary. The designation of any Subsidiary
as an Unrestricted Subsidiary shall constitute an investment by the parent
company of such Subsidiary in such Subsidiary and such investment shall be made
in reliance on Section 6.04 at the date of designation (with the amount of such
investment to be in an amount equal to the net book value of such parent
company’s investment therein). The designation of any Unrestricted Subsidiary as
a Restricted Subsidiary shall constitute (A) the incurrence at the time of
designation of any Indebtedness or Liens of such Subsidiary, and the making of
an investment by such Subsidiary in any investments of such Subsidiary, in each
case existing at such time and (B) a return on any investment by the Borrower in
Unrestricted Subsidiaries pursuant to the above in an amount equal to the fair
market value at the date of such designation of the Borrower’s or its
Subsidiary’s, as applicable, investment in such Subsidiary (without giving
effect to any write downs or write offs thereof). Prior to any designation made
in accordance with this Section 5.13, the Borrower shall deliver to the
Administrative Agent a certificate of a Responsible Officer certifying that the
designation satisfies the applicable conditions set forth in this Section 5.13. 
No Unrestricted Subsidiary shall be permitted to hold any intellectual property
that is material to the business operations of the Borrower and its
Subsidiaries.

 

ARTICLE VI

 

NEGATIVE COVENANTS

 

Until the Commitments shall have expired or been terminated and the principal of
and interest on each Loan and all fees, expenses and other amounts payable under
this Agreement or any other Loan Document have been paid in full (other than
contingent amounts not yet due) and all Letters of Credit have expired or been
terminated or shall have been backstopped or cash collateralized (in each case,
in a manner reasonably satisfactory to the applicable Issuing Bank) and all LC
Disbursements shall have been reimbursed, the Borrower covenants and agrees with
the Lenders that:

 

SECTION 6.01.                                Indebtedness; Certain Equity
Securities. The Borrower will not, nor will it permit any Restricted Subsidiary
to, create, incur, assume or permit to exist any Indebtedness, except:

 

(a)                                 Indebtedness created hereunder and under the
other Loan Documents;

 

(b)                                 Indebtedness existing on the Second
Amendment Effective Date and set forth in Schedule 6.01 and any Refinancing
Indebtedness in respect thereof;

 

(c)                                  Indebtedness of the Borrower to any
Restricted Subsidiary and of any Restricted Subsidiary to the Borrower or any
other Restricted Subsidiary; provided that (i) Indebtedness of any Restricted
Subsidiary that is not a Loan Party to the Borrower or any Subsidiary Loan Party
shall be subject to Section 6.04 and (ii) Indebtedness of any Loan Party to any
Restricted Subsidiary that is not a Subsidiary Loan Party in excess of
$5,000,000 shall be subordinated to the Obligations on the terms set forth in
the Intercompany Indebtedness Subordination Agreement;

 

--------------------------------------------------------------------------------



 

(d)                                 Guarantees by the Borrower of Indebtedness
of any Restricted Subsidiary and by any Restricted Subsidiary of Indebtedness of
the Borrower or any other Restricted Subsidiary; provided that (i) the
Indebtedness so Guaranteed is permitted by this Section (other than clause
(b) or (f)), (ii) Guarantees by the Borrower or any Subsidiary Loan Party of
Indebtedness of any Restricted Subsidiary that is not a Loan Party shall be
subject to Section 6.04 and (iii) Guarantees permitted under this clause
(d) shall be subordinated to the Obligations of the applicable Restricted
Subsidiary to the same extent and on terms not materially less favorable to the
Lenders as the Indebtedness so Guaranteed is subordinated to the Obligations;

 

(e)                                  (i) Indebtedness of the Borrower or any
Restricted Subsidiary incurred to finance the acquisition, lease, construction,
replacement, repair or improvement of any fixed or capital assets, including
Capital Lease Obligations, mortgage financings, purchase money indebtedness and
any Indebtedness assumed by the Borrower or any Restricted Subsidiary in
connection with the acquisition of any such assets or secured by a Lien on any
such assets prior to the acquisition thereof; provided that such Indebtedness is
incurred prior to or within 270 days after such acquisition or the completion of
such construction or improvement, and (ii) Refinancing Indebtedness in respect
of Indebtedness incurred or assumed pursuant to clause (i) above; provided
further that the aggregate principal amount of Indebtedness permitted by this
clause (e) shall not exceed the greater of $15,000,000 and 5.0% of Consolidated
EBITDA (calculated on a Pro Forma Basis as of the last day of the Fiscal Quarter
of the Borrower most recently ended and at the time of incurrence);

 

(f)                                   (i) Indebtedness of any Person that
becomes a Restricted Subsidiary (or of any Person not previously a Restricted
Subsidiary that is merged or consolidated with or into the Borrower or a
Restricted Subsidiary in a transaction permitted hereunder) after the Effective
Date, or Indebtedness of any Person that is assumed by the Borrower or any
Restricted Subsidiary in connection with an acquisition of assets by the
Borrower or such Restricted Subsidiary in a Permitted Acquisition or an
investment not prohibited hereunder; provided that (x) such Indebtedness exists
at the time such Person becomes a Restricted Subsidiary (or is so merged or
consolidated) or such assets are acquired and is not created in contemplation of
or in connection with such Person becoming a Restricted Subsidiary (or such
merger or consolidation) or such assets being acquired and (y) the Borrower
shall be in compliance with the financial covenants set forth in Sections 6.11
and 6.12, calculated on a Pro Forma Basis as of the last day of the Fiscal
Quarter of the Borrower most recently ended, at the time of incurrence, and
(ii) any Refinancing Indebtedness in respect of such Indebtedness;

 

(g)                                  other unsecured or junior lien secured
Indebtedness so long as at the time of the incurrence of such Indebtedness and
immediately after giving effect thereto on a Pro Forma Basis (i) the Borrower
shall be in compliance with the requirements of Sections 6.11 and 6.12 (it being
understood and agreed that in connection with any such calculation on a Pro
Forma Basis, the cash proceeds of such Indebtedness will not be netted from
Total Indebtedness when making such calculation) and (ii) no Default or Event of
Default (limited in the case of the incurrence of Indebtedness in connection
with a Limited Condition Acquisition to Events of Default pursuant to Sections
7.01(a), (b), (h) or (i)) shall have occurred and be continuing or would result
therefrom; provided that (x) in the case of junior lien secured Indebtedness, if
such Indebtedness is secured by any Collateral, such Indebtedness shall be
secured by the Collateral on a junior priority basis to the Liens securing the
Obligations and the obligations in respect of any Permitted Pari Passu
Refinancing Debt and, if such Indebtedness is an obligation of the Borrower or
any Domestic Subsidiary, such Indebtedness is not secured by any property or
assets of the Borrower or any Domestic Subsidiaries other than the Collateral,
(y) the holders or the representatives of the holders of such junior lien
secured Indebtedness shall have become party to an Intercreditor Agreement

 

--------------------------------------------------------------------------------



 

that reflects the junior nature of such Lien and (z) the aggregate principal
amount of Indebtedness of the Restricted Subsidiaries that are not Subsidiary
Loan Parties permitted by this clause (g), together with Indebtedness of the
Restricted Subsidiaries that are not Subsidiary Loan Parties incurred pursuant
to clause (s) of this Section 6.01, shall not exceed the greater of $15,000,000
and 5.0% of Consolidated EBITDA (calculated on a Pro Forma Basis as of the last
day of the Fiscal Quarter of the Borrower most recently ended and at the time of
incurrence);

 

(h)                                 Indebtedness owed to any Person (including
obligations in respect of letters of credit, bank guarantees and similar
instruments for the benefit of such Person) providing workers’ compensation,
health, disability, unemployment, social security laws or other employee
benefits or property, casualty or liability insurance and premiums related
thereto, pursuant to reimbursement or indemnification obligations to such
Person, in each case incurred in the ordinary course of business;

 

(i)                                     Indebtedness owed to any Person
(including obligations in respect of letters of credit, bank guarantees and
similar instruments for the benefit of such Person) in respect of performance
bonds, bid bonds, appeal bonds, surety bonds, performance and completion
guarantees and similar obligations (other than in respect of other
Indebtedness), in each case provided in the ordinary course of business;

 

(j)                                    Indebtedness in respect of Hedging
Agreements permitted by Section 6.06;

 

(k)                                 Indebtedness owed in respect of any
overdrafts and related liabilities arising from treasury, depositary and cash
management services or in connection with any automated clearinghouse transfers
of funds; provided that such Indebtedness shall be repaid in full within five
Business Days of the incurrence thereof;

 

(l)                                     Indebtedness of the Borrower or any
Restricted Subsidiary in the form of purchase price adjustments, earnouts
(including the MIPA Earnout), non-competition agreements or other arrangements
representing acquisition consideration or deferred payments of a similar nature
incurred in connection with any Permitted Acquisition or other investment
permitted under Section 6.04;

 

(m)                             (i) Alternative Incremental Facility Debt;
provided that the aggregate principal amount of Alternative Incremental Facility
Debt shall not exceed the amount permitted to be incurred under Section 2.20(a);
and (ii) Refinancing Indebtedness in respect of Indebtedness incurred pursuant
to subclause (i) of this clause (m);

 

(n)                                 (i) Credit Agreement Refinancing
Indebtedness; provided that the Net Proceeds from such Indebtedness are applied
to repay Loans as required by Section 2.10(c); and (ii) Refinancing Indebtedness
in respect of Indebtedness incurred or assumed pursuant to subclause (i) of this
clause (n);

 

(o)                                 to the extent constituting Indebtedness,
contingent obligations arising under indemnity agreements to title insurance
companies to cause such title insurers to issue title insurance policies in the
ordinary course of business with respect to the real property of the Borrower or
any Restricted Subsidiary;

 

(p)                                 to the extent constituting Indebtedness,
obligations in respect of repurchase agreements constituting Permitted
Investments;

 

--------------------------------------------------------------------------------



 

(q)                                 Indebtedness consisting of promissory notes
issued by the Borrower or any Restricted Subsidiary to future, present or former
directors, officers, members of management, employees or consultants of the
Borrower or any of its Subsidiaries or their respective estates, executors,
administrators, heirs, family members, legatees, distributees, spouses or former
spouses, domestic partners or former domestic partners to finance the purchase
or redemption of Equity Interests of the Borrower permitted by Section 6.07(c);

 

(r)                                    Indebtedness in respect of any letter of
credit or bank guarantee issued in favor of any Issuing Bank to support any
Defaulting Lender’s participation in Letters of Credit issued;

 

(s)                                   Indebtedness of the Borrower or any
Restricted Subsidiary to the extent that 100% of such Indebtedness is supported
by any Letter of Credit; provided that the aggregate principal amount of
Indebtedness of the Restricted Subsidiaries that are not Subsidiary Loan Parties
permitted by this clause (s), together with Indebtedness of the Restricted
Subsidiaries that are not Subsidiary Loan Parties incurred pursuant to clause
(g) of this Section 6.01, shall not exceed the greater of $15,000,000 and 5.0%
of Consolidated EBITDA (calculated on a Pro Forma Basis as of the last day of
the Fiscal Quarter of the Borrower most recently ended and at the time of
incurrence);

 

(t)                                    to the extent constituting Indebtedness,
obligations in respect of customer deposits and advance payments received in the
ordinary course of business from customers for goods and services purchased in
the ordinary course of business;

 

(u)                                 to the extent constituting Indebtedness,
customary indemnification and purchase price adjustments or similar obligations
(including earn-outs) incurred or assumed in connection with acquisitions,
investments and Dispositions otherwise permitted hereunder;

 

(v)                                 Indebtedness of any Foreign Subsidiaries
incurred for foreign working capital purposes in an aggregate amount outstanding
not to exceed the sum of (x) 90% of such Foreign Subsidiary’s accounts
receivable, plus (y) 60% of such Foreign Subsidiary’s inventory, plus
(z) $25,000,000 in the aggregate at any time outstanding;

 

(w)                               Indebtedness of the Borrower or any of its
Restricted Subsidiaries arising out of any sale and leaseback transaction
permitted under Section 6.02(j); provided that the aggregate principal amount of
Indebtedness permitted by this clause (w) shall not exceed $10,000,000 at any
time outstanding;

 

(x)                                 other Indebtedness of the Borrower and the
Restricted Subsidiaries; provided that the aggregate principal amount of
Indebtedness permitted by this clause (x) shall not exceed $15,000,000 at any
time outstanding; and

 

(y)                                 Indebtedness in connection with any
transaction permitted by Section 6.05(o).

 

SECTION 6.02.                                Liens. The Borrower will not, nor
will it permit any Restricted Subsidiary to, create, incur, assume or permit to
exist any Lien on any asset now owned or hereafter acquired by it, or assign or
sell any income or revenues (including accounts receivable) or rights in respect
of any thereof, except:

 

(a)                                 Liens created under the Loan Documents and
any Liens on cash or deposits granted in favor of any Issuing Bank to cash
collateralize any Defaulting Lender’s participation in Letters of Credit as
contemplated by this Agreement;

 

--------------------------------------------------------------------------------



 

(b)                                 Permitted Encumbrances;

 

(c)                                  any Lien on any asset of the Borrower or
any Restricted Subsidiary existing on the Second Amendment Effective Date and
set forth in Schedule 6.02; provided that (i) such Lien shall not apply to any
other asset of the Borrower or any Restricted Subsidiary (other than (x) the
proceeds thereof and (y) assets financed by the same financing source pursuant
to the same financing scheme in the ordinary course of business) and (ii) such
Lien shall secure only those obligations that it secures on the Second Amendment
Effective Date and extensions, renewals and replacements thereof so long as the
amount of the obligations under such extensions, renewals or replacements does
not exceed the amount of the obligations being extended, renewed, replaced
(including accrued and unpaid interest with respect to such original obligations
and any reasonable fees, premium and expenses relating to such extension,
renewal or replacement) and if any such obligations constitute Indebtedness,
such Indebtedness is permitted under Section 6.01(b);

 

(d)                                 any Lien existing on any asset prior to and
at the time of the acquisition thereof by the Borrower or any Restricted
Subsidiary or existing on any asset of any Person that becomes a Restricted
Subsidiary (or of any Person not previously a Restricted Subsidiary that is
merged or consolidated with or into a Restricted Subsidiary in a transaction
permitted hereunder) after the Effective Date prior to and at the time such
Person becomes a Restricted Subsidiary (or is so merged or consolidated);
provided that (i) such Lien is not created in contemplation of or in connection
with such acquisition or such Person becoming a Restricted Subsidiary (or such
merger or consolidation), (ii) such Lien shall not apply to any other asset of
the Borrower or any Restricted Subsidiary (other than (A) assets financed by the
same financing source pursuant to the same financing scheme in the ordinary
course of business and (B) in the case of any such merger or consolidation, the
assets of any special purpose merger Subsidiary that is a party thereto) and
(iii) such Lien shall secure only those obligations that it secures on the date
of such acquisition or the date such Person becomes a Restricted Subsidiary (or
is so merged or consolidated) and extensions, renewals and replacements thereof
so long as the amount of the obligations under such extensions, renewals or
replacements does not exceed the original amount of the obligations being
extended, renewed or replaced (including accrued and unpaid interest with
respect to such original obligations and any reasonable fees, premium and
expenses relating to such extension, renewal or replacement) and if any such
obligations constitute Indebtedness, such Indebtedness is permitted under
Section 6.01(f);

 

(e)                                  Liens on fixed or capital assets acquired,
constructed, repaired, leased or improved (including any such assets made the
subject of a Capital Lease Obligation incurred) by the Borrower or any
Restricted Subsidiary; provided that (i) such Liens secure Indebtedness incurred
to finance such acquisition, construction or improvement and permitted by clause
(e)(i) of Section 6.01 or any Refinancing Indebtedness in respect thereof
permitted by clause (e)(ii) of Section 6.01, (ii) such Liens and the
Indebtedness secured thereby are incurred prior to or within 270 days after such
acquisition or the completion of such construction or improvement (provided that
this clause (ii) shall not apply to any Refinancing Indebtedness permitted by
clause (e)(ii) of Section 6.01 or any Lien securing such Refinancing
Indebtedness), (iii) the Indebtedness secured thereby does not exceed the cost
of acquiring, constructing or improving such fixed or capital asset and in any
event, the aggregate principal amount permitted by Section 6.01(e), and
(iv) such Liens shall not apply to any other property or assets of the Borrower
or any Restricted Subsidiary (except (x) the proceeds thereof and (y) assets
financed by the same financing source pursuant to the same financing scheme in
the ordinary course of business);

 

--------------------------------------------------------------------------------



 

(f)                                   in connection with the sale or transfer of
any Equity Interests or other assets in a transaction permitted under
Section 6.05, customary rights and restrictions contained in agreements relating
to such sale or transfer pending the completion thereof;

 

(g)                                  in the case of (i) any Restricted
Subsidiary that is not a wholly-owned Subsidiary or (ii) the Equity Interests in
any Person that is not a Restricted Subsidiary, any encumbrance or restriction,
including any put and call arrangements, related to Equity Interests in such
Subsidiary or such other Person set forth in the organizational documents of
such Subsidiary or such other Person or any related joint venture, shareholders’
or similar agreement;

 

(h)                                 Liens solely on any cash earnest money
deposits, escrow arrangements or similar arrangements made by the Borrower or
any Restricted Subsidiary in connection with any letter of intent or purchase
agreement for a Permitted Acquisition or other transaction permitted hereunder;

 

(i)                                     (i) Liens on the Collateral securing any
Permitted Pari Passu Refinancing Debt, Permitted Junior Lien Refinancing Debt,
any Alternative Incremental Facility Debt or Indebtedness permitted by
Section 6.01(g) and (ii) any Refinancing Indebtedness in respect of Indebtedness
incurred or assumed pursuant to subclause (i) of this clause (i)); provided that
such Liens are subject to an Intercreditor Agreement that reflects the pari
passu or junior nature of such Lien, as the case may be, in a manner reasonably
satisfactory to the Administrative Agent;

 

(j)                                    Liens in connection with any sale and
leaseback transaction to the extent that the aggregate outstanding amount of the
obligations secured thereby does not exceed $10,000,000 at any time outstanding;

 

(k)                                 Liens granted by a Subsidiary that is not a
Subsidiary Loan Party in respect of Indebtedness permitted to be incurred by
such Subsidiary under Section 6.01;

 

(l)                                     Liens on assets of any Restricted
Subsidiary that is not a Subsidiary Loan Party granted in favor the Borrower or
any other Restricted Subsidiary;

 

(m)                             Liens on accounts receivable sold pursuant to
Section 6.05(o); and

 

(n)                                 Liens not otherwise permitted by this
Section to the extent that the aggregate outstanding principal amount of the
obligations secured thereby does not exceed $25,000,000 at any time outstanding.

 

For purposes of determining compliance with this Section 6.02, a Lien need not
be incurred solely by reference to one category of Liens described in clauses
(b) through (n) above but may be incurred under any combination of such
categories (including in part under one such category and in part under any
other such category). The expansion of Liens by virtue of accrual of interest,
amortization of original issue discount and increases in the amount of
Indebtedness outstanding solely as a result of fluctuations in the exchange rate
of currencies will not be deemed to be an incurrence of Liens for purposes of
this Section 6.02.

 

SECTION 6.03.                                Fundamental Changes.  (a)  The
Borrower will not, and will not permit any Restricted Subsidiary to, merge into
or consolidate with any other Person, or permit any other Person to merge into
or consolidate with it, or liquidate or dissolve, except that, if at the time
thereof and immediately after giving effect thereto no Default or Event of
Default shall have occurred and be continuing (i) any Person may merge into or
consolidate with the Borrower in a transaction in which (x) the Borrower is the
surviving entity or (y) the other party is the surviving entity of such merger
(in such event, such

 

--------------------------------------------------------------------------------



 

surviving entity shall be the “Successor Borrower”) so long as (A) the Successor
Borrower is organized under the laws of the United States of America, (B) the
Successor Borrower expressly assumes the Borrower’s obligations under this
Agreement and the other Loan Documents to which the Borrower is a party pursuant
to a supplement hereto or thereto, as applicable, in form and substance
reasonably satisfactory to the Administrative Agent, (C) the Successor Borrower
shall deliver to the Administrative Agent and each Lender (1) all documentation
and other information required by bank regulatory authorities under applicable
“know your customer” and anti-money laundering rules and regulations, including
the USA PATRIOT Act that has been reasonably requested by the Administrative
Agent or such Lender and (2) if the Successor Borrower qualifies as a “legal
entity customer” under the Beneficial Ownership Regulation, the Administrative
Agent and each Lender shall have received, to the extent reasonably requested by
the Administrative Agent or such Lender, a Beneficial Ownership Certification in
respect of the Successor Borrower and (D) each Subsidiary Loan Party, unless it
is the other party to such merger or consolidation, shall have by a supplement
to the Collateral Agreement and, if reasonably requested by the Administrative
Agent, each other Security Document to which such Subsidiary Loan Party is a
party confirmed that its obligations thereunder shall apply to the Successor
Borrower’s obligations under this Agreement (it being understood that, if the
foregoing conditions in clauses (A) through (D) are satisfied, then the
Successor Borrower will automatically succeed to, and be substituted for, the
Borrower under this Agreement), (ii) any Person (other than the Borrower) may
merge into or consolidate with any Restricted Subsidiary in a transaction in
which the surviving entity is a Restricted Subsidiary and, if any party to such
merger or consolidation is a Subsidiary Loan Party, the surviving entity is or
becomes a Subsidiary Loan Party, (iii) any Restricted Subsidiary may merge into
or consolidate with any Person (other than the Borrower) in a transaction
permitted under Section 6.05 in which, after giving effect to such transaction,
the surviving entity is not a Restricted Subsidiary, and (iv) any Restricted
Subsidiary may liquidate or dissolve or change its legal form if the Borrower
determines in good faith that such liquidation or dissolution or change in legal
form is in the best interests of the Borrower and is not materially
disadvantageous to the Lenders; provided that any such liquidation, dissolution
or change involving a Person that is not a wholly-owned Restricted Subsidiary
immediately prior to such liquidation, dissolution or change shall not be
permitted unless it is also permitted by Section 6.04; provided, further, that
in connection with any such liquidation or dissolution of a Loan Party, the
assets of such Loan Party shall be transferred to another Loan Party.

 

(b)                                 The Borrower will not, and will not permit
any Restricted Subsidiary to, engage to any material extent in any business
other than businesses of the type conducted by the Borrower and the Restricted
Subsidiaries on the Effective Date and businesses reasonably related,
complementary or ancillary thereto or a reasonable extension or expansion
thereof as determined by the Borrower in good faith.

 

SECTION 6.04.                                Investments, Loans, Advances,
Guarantees and Acquisitions. The Borrower will not, and will not permit any
Restricted Subsidiary to, purchase, hold or acquire (including pursuant to any
merger or consolidation with any Person that was not a wholly-owned Restricted
Subsidiary prior to such merger or consolidation) any Equity Interests in or
evidences of Indebtedness or other securities (including any option, warrant or
other right to acquire any of the foregoing) of, make or permit to exist any
loans or advances to, Guarantee any obligations of, or make or permit to exist
any investment or any other interest in, any other Person, or purchase or
otherwise acquire (in one transaction or a series of transactions) any assets of
any other Person constituting a business unit, except:

 

(a)                                 Permitted Investments;

 

(b)                                 Permitted Acquisitions; provided that the
aggregate amount of cash consideration paid in respect of all investments
pursuant to this clause (b) if such investment is (i) an investment in the
Equity Interests of any Person that does not become a Loan Party, or (ii) an
investment in

 

--------------------------------------------------------------------------------



 

assets by a Restricted Subsidiary that is not a Subsidiary Loan Party shall not
exceed at the time each such investment is made and after giving effect thereto,
the greater of $55,000,000 and 20.0% of Consolidated EBITDA (calculated on a Pro
Forma Basis as of the last day of the most recently ended Fiscal Quarter on or
prior to the date of determination) (in each case determined without regard to
any write-downs or write-offs);

 

(c)                                  (i) investments existing on the Second
Amendment Effective Date in the Borrower and the Restricted Subsidiaries,
(ii) other investments existing on the Second Amendment Effective Date and set
forth on Schedule 6.04 and (iii) any modification, replacement, renewal or
extension of the foregoing; provided that the amount of the original investment
is not increased unless otherwise permitted by this Section 6.04;

 

(d)                                 investments by the Borrower and the
Restricted Subsidiaries in Equity Interests of their respective Restricted
Subsidiaries (including between or among Restricted Subsidiaries); provided that
(i) any such Equity Interests held by a Loan Party shall be pledged in
accordance with the requirements of the definition of the term “Collateral and
Guarantee Requirement” and (ii) the aggregate amount of such investments made by
Loan Parties in Restricted Subsidiaries that are not Loan Parties (together with
the aggregate principal amount of any (A) outstanding intercompany loans
permitted under subclause (ii) to the proviso to clause (e) of this Section and
(B) outstanding Guarantees permitted under the proviso to clause (e) of this
Section) shall not exceed at the time such investment is made and after giving
effect thereto, the greater of $55,000,000 and 20.0% of Consolidated EBITDA
(calculated on a Pro Forma Basis as of the last day of the most recently ended
Fiscal Quarter on or prior to the date of determination) (in each case
determined without regard to any write-downs or write-offs);

 

(e)                                  loans or advances made by the Borrower to
any Restricted Subsidiary and made by any Restricted Subsidiary to the Borrower
or any other Restricted Subsidiary; provided that the amount of such loans and
advances made by Loan Parties to Restricted Subsidiaries that are not Loan
Parties (together with the aggregate principal amount of any (A) outstanding
investments permitted under subclause (ii) of the proviso to clause (d) of this
Section and (B) outstanding Guarantees permitted under the proviso to clause
(f) of this Section) shall not exceed at the time such loan or advance is made
and after giving effect thereto, the greater of $55,000,000 and 20.0% of
Consolidated EBITDA (calculated on a Pro Forma Basis as of the last day of the
most recently ended Fiscal Quarter on or prior to the date of determination) (in
each case determined without regard to any write-downs or write-offs);

 

(f)                                   Guarantees of Indebtedness that is
permitted under Section 6.01 (other than by reference to this Section 6.04 or
any subclause thereof) or any other obligations, in each case of the Borrower or
any Restricted Subsidiary; provided that the total of the aggregate principal
amount of Indebtedness and the aggregate amount of other obligations, in each
case of Restricted Subsidiaries that are not Loan Parties that is Guaranteed by
any Loan Party (together with the aggregate principal amount of any
(A) outstanding investments permitted under subclause (ii) of the proviso to
clause (d) of this Section and (B) intercompany loans permitted under subclause
(ii) to the proviso to clause (e) of this Section) shall not exceed at the time
of such Guarantee and after giving effect thereto, the greater of $55,000,000
and 20.0% of Consolidated EBITDA (calculated on a Pro Forma Basis as of the last
day of the most recently ended Fiscal Quarter on or prior to the date of
determination) (in each case determined without regard to any write-downs or
write-offs);

 

(g)                                  loans or advances to officers, directors,
members of management or employees of the Borrower or any Restricted Subsidiary
made (i) in the ordinary course of business of the Borrower or such Restricted
Subsidiary, as applicable, and (ii) in connection with such Person’s

 

--------------------------------------------------------------------------------



 

purchase of Equity Interests of the Borrower; provided that to the extent such
loans or advances are made in cash, the amount of such loans and advances used
to acquire such Equity Interests shall be contributed or paid to the Borrower in
cash; provided further that the aggregate amount of loans or advances permitted
under this clause (g) (determined without regard to any write-downs or
write-offs of such loans or advances) shall not exceed $5,000,000 in the
aggregate outstanding at any time;

 

(h)                                 payroll, travel and similar advances to
cover matters that are expected at the time of such advances ultimately to be
treated as expenses of the Borrower or any Restricted Subsidiary for accounting
purposes and that are made in the ordinary course of business;

 

(i)                                     investments received (i) in connection
with the bankruptcy or reorganization of, or settlement of delinquent accounts
or disputes with or judgments against, any Person, or foreclosure or deed in
lieu of foreclosure with respect to any Lien held as security for an obligation,
in each case in the ordinary course of business, (ii) upon the foreclosure with
respect to any secured investment, (iii) as a result of the settlement,
compromise or resolution of litigation, arbitration or other disputes or (iv) in
settlement of debt created in the ordinary course of business;

 

(j)                                    investments in the form of Hedging
Agreements permitted by Section 6.06;

 

(k)                                 investments of any Person existing at the
time such Person becomes a Restricted Subsidiary or consolidates or merges with
the Borrower or any Restricted Subsidiary (including in connection with a
Permitted Acquisition) so long as such investments were not made in
contemplation of such Person becoming a Restricted Subsidiary or of such
consolidation or merger;

 

(l)                                     investments resulting from pledges or
deposits described in clause (c) or (d) of the definition of the term “Permitted
Encumbrance”;

 

(m)                             investments made as a result of the receipt of
noncash consideration from a Disposition of any asset in compliance with
Section 6.05;

 

(n)                                 investments in any Subsidiary that is not a
Loan Party in an amount required to permit such Subsidiary to consummate an
investment that, if undertaken by a Loan Party, would be permitted under this
Section 6.04 (other than investments permitted under Section 6.04(a));

 

(o)                                 investments that result solely from the
receipt by the Borrower or any Restricted Subsidiary from any of its
subsidiaries of a dividend or other Restricted Payment in the form of Equity
Interests, evidences of Indebtedness or other securities (but not any additions
thereto made after the date of the receipt thereof);

 

(p)                                 receivables or other trade payables owing to
the Borrower or a Restricted Subsidiary if created or acquired in the ordinary
course of business and payable or dischargeable in accordance with customary
trade terms; provided that such trade terms may include such concessionary trade
terms as the Borrower or any Restricted Subsidiary deems reasonable under the
circumstances;

 

(q)                                 mergers and consolidations permitted under
Section 6.03 that do not involve any Person other than the Borrower and
Restricted Subsidiaries that are wholly-owned Subsidiaries;

 

(r)                                    investments made in connection with the
funding of contributions under any non-qualified retirement plan or similar
employee compensation plan, in each case entered into in the

 

--------------------------------------------------------------------------------



 

ordinary course of business and in an amount not to exceed the amount of
compensation expense recognized by the Borrower and its Restricted Subsidiaries
in connection with such plans;

 

(s)                                   Guarantees by the Borrower and the
Restricted Subsidiaries of leases of the Borrower and Restricted Subsidiaries
(other than Capital Lease Obligations) or of other obligations not constituting
Indebtedness, in each case entered into in the ordinary course of business and
payments thereon or investments in respect thereof in lieu of such payments;

 

(t)                                    investments consisting of endorsements
for collection or deposit;

 

(u)                                 investments (i) constituting deposits,
prepayments and/or other credits to suppliers, (ii) made in connection with
obtaining, maintaining or renewing client and customer contracts and/or (iii) in
the form of advances made to distributors, suppliers, licensors and licensees,
in each case, in the ordinary course of business;

 

(v)                                 [reserved];

 

(w)                               so long as no Event of Default has occurred
and is continuing, other investments, loans and advances by the Borrower or any
Restricted Subsidiary in an aggregate amount, including all related commitments
for future investments, loans or advances (and the principal amount of any
Indebtedness that is assumed or otherwise incurred in connection with such
investment, loan or advance), not exceeding, at the time such investments, loans
or advances are made and immediately after giving effect thereto, the Available
Amount at such time, for all such investments made or committed to be made from
and after the Effective Date; provided that in the event any such investment,
loan or advance by the Borrower or any Restricted Subsidiary is made
concurrently with an equity issuance the proceeds of which increase the
Available Amount, any investment, loan or advance can be made in the same or
lesser amount of the proceeds of such equity issuance notwithstanding the
occurrence or continuation of any Event of Default; and

 

(x)                                 other investments, loans and advances by the
Borrower or any Restricted Subsidiary not otherwise permitted by this Section so
long as at the time of the making of any such investment, loan or advance made
pursuant to this clause (x) and immediately after giving effect thereto (i) the
Total Secured Net Leverage Ratio, calculated on a Pro Forma Basis as of the last
day of the Fiscal Quarter of the Borrower most recently ended, is less than or
equal to 2.50 to 1.00 and (ii) no Default or Event of Default has occurred and
is continuing; provided that if the proceeds of any such investment will be
applied to finance a Limited Condition Acquisition, compliance with this clause
(x) shall be determined in accordance with Section 1.03.

 

For purposes of compliance with this Section 6.04, the amount of any investment
shall be the amount actually invested (measured at the time made), without
adjustment for subsequent increases or decreases in the value of such investment
but giving effect to any returns or distributions of capital or repayment of
principal actually received in cash by such other Person with respect thereto
(but only to the extent that the aggregate amount of all such returns,
distributions and repayments with respect to such investment does not exceed the
principal amount of such investment and less any such amount which increases the
Available Amount). Any investment that exceeds the limits of any particular
clause set forth above may be allocated amongst more than one of such clauses to
permit the incurrence of holding of such investment to the extent such excess is
permitted as an investment under such other clauses.

 

SECTION 6.05.                                Asset Sales. The Borrower will not,
and will not permit any Restricted Subsidiary to, sell, transfer, lease or
otherwise dispose of any asset, including any Equity Interest owned by it (each
such sale, transfer, lease or other disposition herein, a “Disposition”), nor
will the Borrower

 

--------------------------------------------------------------------------------



 

permit any Restricted Subsidiary to issue any additional Equity Interest in such
Restricted Subsidiary (other than issuing directors’ qualifying shares and other
than issuing Equity Interests to the Borrower or another Restricted Subsidiary
in compliance with Section 6.04(d)), except:

 

(a)                                 Dispositions of (i) inventory, (ii) used or
surplus equipment or assets or obsolete or worn-out property no longer useful to
the conduct of the business of the Borrower and the Restricted Subsidiaries,
(iii) cash and Permitted Investments, (iv) inventory reasonably determined in
good faith by the management of the Borrower to be no longer useful to the
conduct of the business of the Borrower and the Restricted Subsidiaries and
(v) other tangible property exchanged in connection with upgrades to similar
tangible property, in each case in the ordinary course of business;

 

(b)                                 Dispositions to the Borrower or a Restricted
Subsidiary; provided that any such Dispositions involving a Restricted
Subsidiary that is not a Loan Party shall be made in compliance with Sections
6.04 and 6.08;

 

(c)                                  Dispositions of accounts receivable in
connection with the compromise, settlement or collection thereof in the ordinary
course of business and not as part of any accounts receivables financing
transaction;

 

(d)                                 Dispositions of assets to the extent that
such assets constitute an investment permitted by clause (i), (k) or (m) of
Section 6.04 or another asset is received as consideration for the Disposition
of any asset permitted by this Section (in each case, other than Equity
Interests in a Restricted Subsidiary, unless all Equity Interests in such
Restricted Subsidiary (other than directors’ qualifying shares) are sold);

 

(e)                                  leases or subleases entered into in the
ordinary course of business, to the extent that they do not materially interfere
with the business of the Borrower or any Restricted Subsidiary;

 

(f)                                   licenses or sublicenses of property
(including licensing and cross-licensing arrangements involving technology or
other intellectual property of the Borrower or any Subsidiary) in the ordinary
course of business, to the extent that they do not materially interfere with the
business of the Borrower or any Restricted Subsidiary;

 

(g)                                  Dispositions resulting from any casualty or
other insured damage to, or any taking under power of eminent domain or by
condemnation or similar proceeding of, any property or asset of any of the
Borrower or any Restricted Subsidiary;

 

(h)                                 Dispositions of assets to the extent that
(i) such assets are exchanged for credit against the purchase price of similar
replacement assets or (ii) the proceeds of such Disposition are promptly applied
to the purchase price of such replacement assets;

 

(i)                                     any surrender or waiver of contract
rights pursuant to a settlement, release, recovery on or surrender of contract,
tort or other claims of any kind;

 

(j)                                    termination of any Hedging Agreement in
accordance with its terms (other than any default termination);

 

(k)                                 (i) Dispositions of the Equity Interests of,
or securities of, Unrestricted Subsidiaries and (ii) Dispositions of investments
in joint ventures to the extent required by, or made pursuant

 

--------------------------------------------------------------------------------



 

to, buy/sell arrangements between the joint venture parties set forth in the
joint venture agreement or similar binding agreements entered into with respect
to such investment in such joint venture;

 

(l)                                     Dispositions that do not exceed
$5,000,000 in the aggregate in any Fiscal Year;

 

(m)                             Dispositions of non-core assets (which may
include real property) acquired in an acquisition or investment permitted under
this Agreement and that are identified as non-core assets by the Borrower or the
applicable Restricted Subsidiary at the time of the acquisition thereof or
promptly thereafter to the extent such Disposition is consummated within two
years of such acquisition or investment;

 

(n)                                 Dispositions of assets (other than Equity
Interests in a Restricted Subsidiary unless all Equity Interests in such
Restricted Subsidiary (other than directors’ qualifying shares) are sold) that
are not permitted by any other clause of this Section; provided that the
aggregate fair market value of all Dispositions made in reliance upon this
clause (n) during the term of this Agreement shall not exceed 25% of the
consolidated total assets of the Borrower and the Restricted Subsidiaries
determined as of the last day of the most recent Fiscal Quarter prior to the
date of any such Disposition for which financial statements have been delivered
pursuant to Section 5.01(a) or (b);

 

(o)                                 Dispositions of accounts receivable in
connection with any accounts receivables financing transaction; provided, that
the aggregate net book value of the accounts receivable sold pursuant to this
clause (o) shall not exceed $50,000,000 during any Fiscal Quarter; provided,
further, that the aggregate amount owing by the account debtors obligated on
such accounts receivable Disposed of in transactions permitted pursuant to this
clause (o) shall not exceed $50,000,000 at any time outstanding;

 

(p)                                 sale and leaseback transactions permitted by
Section 6.02(j); and

 

(q)                                 Dispositions of equipment and other property
purchased and subsequently sold to third party manufacturing partners for fair
market value that do not exceed $10,000,000 in the aggregate in any Fiscal Year;

 

provided that all Dispositions permitted hereby (other than those permitted by
clause (b)) shall be made for fair value and all Dispositions permitted by
clauses (a), (i), (k), (l), (m), (n) or (o) shall be made for at least 75%
consideration in the form of cash or investments described in clauses
(a) through (d) of the definition of “Permitted Investments” payable at the time
of such Disposition; provided, further, that (i) any consideration in the form
of Permitted Investments that are disposed of for cash consideration within 30
Business Days after such sale, transfer or other disposition shall be deemed to
be cash consideration in an amount equal to the amount of such cash
consideration received for purposes of this proviso, (ii) any liabilities (as
shown on the Borrower’s or such Restricted Subsidiary’s most recent balance
sheet provided hereunder or in the footnotes thereto) of the Borrower or such
Restricted Subsidiary, other than liabilities that are by their terms
subordinated to the payment in cash of the Obligations, that are assumed by the
transferee with respect to the applicable Disposition or otherwise cancelled or
terminated in connection with such Disposition and, in each case, for which the
Borrower and all the Restricted Subsidiaries shall have been validly released by
all applicable creditors in writing shall be deemed to be cash consideration in
an amount equal to the liabilities so assumed, and (iii) any Designated Non-Cash
Consideration received by the Borrower or such Restricted Subsidiary in respect
of such Disposition having an aggregate fair market value, taken together with
all other Designated Non-Cash Consideration received pursuant to this clause
(iii) not in excess of, in any Fiscal Year, the greater of $5,000,000 and 1.75%
of Consolidated EBITDA (determined at the time of such Disposition (calculated
on a Pro Forma Basis) as of the last day

 

--------------------------------------------------------------------------------



 

of the most recently ended Fiscal Quarter on or prior to the date of
determination) at the time of the receipt of such Designated Non-Cash
Consideration, with the fair market value of each item of Designated Non-Cash
Consideration being measured at the time received and without giving effect to
subsequent changes in value, shall be deemed to be cash consideration.

 

SECTION 6.06.                                Hedging Agreements. The Borrower
will not, and will not permit any Restricted Subsidiary to, enter into any
Hedging Agreement, except (a) Hedging Agreements entered into to hedge or
mitigate risks to which the Borrower or any Restricted Subsidiary has actual or
potential exposure (other than those in respect of the Equity Interests or
Indebtedness of the Borrower or any Restricted Subsidiary) and (b) Hedging
Agreements entered into in order to effectively cap, collar or exchange interest
rates (from fixed to floating rates, from one floating rate to another floating
rate or otherwise) with respect to any interest-bearing liability or investment
of the Borrower or any Restricted Subsidiary.

 

SECTION 6.07.                                Restricted Payments. The Borrower
will not, and will not permit any Restricted Subsidiary to, declare or make,
directly or indirectly, any Restricted Payment, except that:

 

(a)                                 any Restricted Subsidiary may declare and
pay dividends or make other distributions with respect to its Equity Interests,
or make other Restricted Payments in respect of its Equity Interests, in each
case ratably to the holders of such Equity Interests;

 

(b)                                 the Borrower may declare and make Restricted
Payments with respect to its Equity Interests payable solely in shares of
Qualified Equity Interests or Disqualified Equity Interests permitted hereunder;

 

(c)                                  the Borrower may make Restricted Payments,
not exceeding $10,000,000 during any Fiscal Year (together with any Restricted
Payments permitted under this clause (c) in the immediately prior Fiscal Year
(without giving effect to this parenthetical) and not used in such prior Fiscal
Year), pursuant to and in accordance with stock option plans, related
stockholder agreements or other similar agreements, or other benefit plans
approved by the Borrower’s board of directors for directors, officers or
employees of the Borrower and the Restricted Subsidiaries, less any amount of
Indebtedness issued pursuant to Section 6.01(q);

 

(d)                                 [reserved];

 

(e)                                  the Borrower may make cash payments in lieu
of the issuance of fractional shares representing insignificant interests in the
Borrower in connection with (i) any dividend, split or combination of its Equity
Interests or (ii) the exercise of warrants, options or other securities
convertible into or exchangeable for Equity Interests in the Borrower;

 

(f)                                   the Borrower may make any repurchase of
Equity Interests of the Borrower that is deemed to occur upon the exercise of
stock options if such Equity Interests represent a portion of the exercise price
of such stock options;

 

(g)                                  the Borrower may make any repurchase of
Equity Interests of the Borrower that is deemed to occur upon the non-cash
exercise of Equity Interests to pay Taxes due upon such exercise;

 

(h)                                 concurrently with any issuance of Qualified
Equity Interests (other than Cure Amounts), the Borrower may redeem, purchase or
retire any Equity Interests of the Borrower using

 

--------------------------------------------------------------------------------



 

the proceeds of, or convert or exchange any Equity Interests of the Borrower
for, such Qualified Equity Interests;

 

(i)                                     (i) any Restricted Payment to pay
listing fees and other costs and expenses attributable to being a publicly
traded company which are reasonable and customary and (ii) additional Restricted
Payments in an aggregate amount per annum not to exceed an amount equal to 6.0%
of the net proceeds received by (or contributed to) the Borrower from the
issuance by the Borrower of its Equity Interests;

 

(j)                                    so long as no Event of Default has
occurred and is continuing, the Borrower or any Restricted Subsidiary may make
other Restricted Payments not otherwise permitted by this Section in an
aggregate amount not exceeding, at the time such Restricted Payments are made
and immediately after giving effect thereto, the Available Amount at such time;
provided that at the time of any such Restricted Payments and immediately after
giving effect thereto, the Borrower shall be in compliance with the financial
covenants set forth in Sections 6.11 and 6.12, calculated on a Pro Forma Basis
as of the last day of the Fiscal Quarter of the Borrower most recently ended;

 

(k)                                 so long as no Event of Default has occurred
and is continuing, the Borrower and any Restricted Subsidiary may make other
Restricted Payments not otherwise permitted by this Section so long as at the
time of the making of any such Restricted Payment made pursuant to this clause
(k) and immediately after giving effect thereto, the Total Secured Net Leverage
Ratio, calculated on a Pro Forma Basis as of the last day of the Fiscal Quarter
of the Borrower most recently ended, is less than or equal to 2.50 to 1.00;

 

(l)                                     [reserved];

 

(m)                             the Borrower may make any repurchase of Equity
Interests of the Borrower that is deemed to occur upon the cashless exercise of
stock options, warrants or other convertible securities as a result of the
Borrower accepting a portion of such options, warrants or other convertible
securities as satisfaction of the exercise price of such Equity Interests;

 

(n)                                 on the Effective Date, the Borrower may pay
the Specified Dividend; and

 

(o)                                 the Borrower may make Additional
Distributions that were originally permitted under clauses (a) through (n) of
this Section 6.07.

 

Notwithstanding the foregoing, the making of any dividend, payment or other
distribution or the consummation of any irrevocable redemption within 180 days
after the date of declaration of such dividend, payment or other distribution or
giving of the redemption notice, as applicable, will not be prohibited if, at
the date of declaration or notice, such dividend, payment or other distribution
or redemption would have complied with the terms of this Agreement.

 

SECTION 6.08.                                Transactions with Affiliates. The
Borrower will not, and will not permit any Restricted Subsidiary to, sell, lease
or otherwise transfer any assets to, or purchase, lease or otherwise acquire any
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except:

 

(a)                                 transactions (i) that are at prices and on
terms and conditions (taken as a whole) not materially less favorable to the
Borrower or such Restricted Subsidiary than could be obtained on an arm’s-length
basis from unrelated third parties or (ii) for which the Borrower has delivered
to the Administrative Agent a letter from an independent financial advisor
stating that such transaction is fair from a financial point of view;

 

--------------------------------------------------------------------------------



 

(b)                                 transactions otherwise permitted by this
Agreement (other than by reference to this Section 6.08 (or any subclause
hereof)) between or among the Borrower and its Restricted Subsidiaries and not
involving any other Affiliate;

 

(c)                                  loans or advances to employees permitted
under Section 6.04(g);

 

(d)                                 payroll, travel and similar advances to
cover matters permitted under Section 6.04(h);

 

(e)                                  any contribution to the capital of the
Borrower by the Permitted Holders or any purchase of Equity Interests in the
Borrower by the Permitted Holders not prohibited by this Agreement;

 

(f)                                   the payment of fees to directors of the
Borrower or any Restricted Subsidiary who are not employees of the Borrower or
any Restricted Subsidiary, and compensation and employee benefit arrangements
paid to, and indemnities provided for the benefit of, directors, officers or
employees of the Borrower or the Restricted Subsidiaries in the ordinary course
of business;

 

(g)                                  any issuances of securities or other
payments, awards or grants in cash, securities or otherwise pursuant to, or the
funding of, employment agreements, stock options and stock ownership plans
approved by the Borrower’s board of directors;

 

(h)                                 employment and severance arrangements
entered into in the ordinary course of business between the Borrower or any
Restricted Subsidiary and any employee thereof and approved by the Borrower’s or
any Restricted Subsidiary’s board of directors (or equivalent governing body);

 

(i)                                     any Restricted Payment permitted by
Section 6.07;

 

(j)                                    any issuance by the Borrower of its
Equity Interests;

 

(k)                                 any agreement between any Person and an
Affiliate of such Person existing at the time such Person is acquired by or
merged into such Borrower or its Restricted Subsidiaries pursuant to the terms
of this Agreement; provided, that, such agreement was not entered into in
contemplation of such acquisition or merger, or any subsequent amendment thereto
(so long as any such amendment is not disadvantageous to the Lenders in any
material respect in the good faith judgment of the Borrower as compared to such
agreement as in effect on the date of such acquisition or merger);

 

(l)                                     any other transaction with an Affiliate,
which is approved by a majority of disinterested members of the board of
directors (or equivalent governing body) of the Borrower in good faith; and

 

(m)                             any grant of board nomination rights,
registration rights or other governance rights in connection with the
Transactions and any issuance by the Borrower of its Equity Interests, provided
that the recipient shall not receive any cash or cash equivalents with respect
thereto.

 

SECTION 6.09.                                Restrictive Agreements. The
Borrower will not, and will not permit any Restricted Subsidiary to, directly or
indirectly, enter into, incur or permit to exist any agreement or other
arrangement that prohibits, restricts or imposes any condition upon (a) the
ability of the Borrower or any Restricted Subsidiary to create, incur or permit
to exist any Lien upon any of its assets (other than any

 

--------------------------------------------------------------------------------



 

Excluded Assets (as defined in the Collateral Agreement)) to secure the
Obligations or (b) the ability of any Restricted Subsidiary to pay dividends or
other distributions with respect to any of its Equity Interests or to make or
repay loans or advances to the Borrower or any other Restricted Subsidiary or to
Guarantee the Obligations; provided that (i) the foregoing shall not apply to
(A) restrictions and conditions imposed by law or by this Agreement or any other
Loan Document, (B) restrictions and conditions imposed by the definitive
documentation in respect of (x) any Alternative Incremental Facility Debt or
Credit Agreement Refinancing Indebtedness, (y) any Refinancing Indebtedness in
respect thereof or (z) any other Indebtedness permitted by Section 6.01;
provided that such restrictions and conditions when taken as a whole are no more
restrictive in any material respect than the restrictions and conditions in the
Loan Documents (as reasonably determined by the Borrower in consultation with
the Administrative Agent), (C) in the case of any Restricted Subsidiary that is
not a wholly-owned Subsidiary, restrictions and conditions imposed by its
organizational documents or any related joint venture or similar agreements;
provided that such restrictions and conditions apply only to such Restricted
Subsidiary and to the Equity Interests of such Restricted Subsidiary,
(D) customary restrictions and conditions contained in agreements relating to
the sale of a Restricted Subsidiary or any assets of the Borrower or any
Restricted Subsidiary, in each case pending such sale; provided that such
restrictions and conditions apply only to such Restricted Subsidiary or the
assets that are to be sold and, in each case, such sale is permitted hereunder,
and (E) restrictions and conditions existing on the Second Amendment Effective
Date and identified on Schedule 6.09 (or to any extension or renewal of, or any
amendment, modification or replacement not expanding the scope of, any such
restriction or condition); (ii) clause (a) of the foregoing shall not apply to
(A) restrictions and conditions imposed by any agreement relating to secured
Indebtedness permitted by Section 6.01 if such restrictions and conditions apply
only to the assets securing such Indebtedness and (B) customary provisions in
leases and other agreements restricting the assignment thereof; and (iii) clause
(b) of the foregoing shall not apply to restrictions and conditions imposed by
any agreement relating to Indebtedness of any Restricted Subsidiary in existence
at the time such Restricted Subsidiary became a Restricted Subsidiary and
otherwise permitted by Section 6.01 if such restrictions and conditions apply
only to such Restricted Subsidiary.

 

SECTION 6.10.                                Amendment of Organizational
Documents. The Borrower will not, and will not permit any Restricted Subsidiary
to, amend, modify, waive, terminate or release its certificate of incorporation,
bylaws or other organizational documents if the effect of such amendment,
modification, waiver, termination or release is materially adverse to the
interests of the Lenders.

 

SECTION 6.11.                                Total Net Leverage Ratio. The
Borrower will not permit the Total Net Leverage Ratio as of the end of any
Fiscal Quarter to exceed 3.50 to 1.00.

 

SECTION 6.12.                                Interest Coverage Ratio. The
Borrower will not permit the Interest Coverage Ratio as of the end of any Fiscal
Quarter to be less than 3.00 to 1.00.

 

SECTION 6.13.                                Changes in Fiscal Periods. The
Borrower will neither (a) permit its Fiscal Year or the fiscal year of any
Restricted Subsidiary to end on a day other than the Saturday immediately
preceding December 31, nor (b) change its method of determining Fiscal Quarters,
in each case, other than (i) to conform such Restricted Subsidiary to the
Saturday immediately preceding December 31 or the method of determining Fiscal
Quarters used by the Borrower or (ii) after prior written consent of the
Administrative Agent (such consent not to be unreasonably withheld, conditioned
or delayed).

 

--------------------------------------------------------------------------------



 

ARTICLE VII

 

EVENTS OF DEFAULT

 

SECTION 7.01.                                Events of Default. If any of the
following events (each such event, an “Event of Default”) shall occur:

 

(a)                                 the Borrower shall fail to pay any principal
of any Loan or any reimbursement obligation in respect of any LC Disbursement
when and as the same shall become due and payable, whether at the due date
thereof or at a date fixed for prepayment thereof or otherwise;

 

(b)                                 the Borrower shall fail to pay any interest
on any Loan or any fee or any other amount (other than an amount referred to in
clause (a) of this Section 7.01) payable under this Agreement or any other Loan
Document, when and as the same shall become due and payable, and such failure
shall continue unremedied for a period of three Business Days;

 

(c)                                  any representation, warranty or statement
made or deemed made by or on behalf of the Borrower or any Subsidiary in or in
connection with this Agreement or any other Loan Document or any amendment or
modification hereof or thereof or waiver hereunder or thereunder, or in any
report, certificate, financial statement or other information furnished pursuant
to or in connection with this Agreement or any other Loan Document or any
amendment or modification hereof or thereof or waiver hereunder or thereunder,
shall prove to have been incorrect in any material respect (or, in the case of
representations and warranties qualified as to materiality or Material Adverse
Effect, in all respects) when made or deemed made;

 

(d)                                 the Borrower shall fail to observe or
perform any covenant, condition or agreement contained in Section 5.01(c), 5.02,
5.04 (with respect to the existence of the Borrower), 5.10 or 5.11 or in
Article VI;

 

(e)                                  any Loan Party shall fail to observe or
perform any covenant, condition or agreement contained in this Agreement or any
other Loan Document (other than those specified in clause (a), (b) or (d) of
this Section 7.01), and such failure shall continue unremedied for a period of
30 days after written notice thereof from the Administrative Agent or any Lender
to the Borrower;

 

(f)                                   the Borrower or any Restricted Subsidiary
shall fail to make any payment (whether of principal, interest, premium or
otherwise and regardless of amount) in respect of any Material Indebtedness
(other than the Obligations), when and as the same shall become due and payable
(after giving effect to any applicable grace period in respect of such failure
under the documentation representing such Material Indebtedness);

 

(g)                                  any event or condition occurs that results
in any Material Indebtedness becoming due or being terminated or required to be
prepaid, repurchased, redeemed or defeased prior to its scheduled maturity or
that enables or permits (with or without the giving of notice, the lapse of time
or both) the holder or holders of any Material Indebtedness or any trustee or
agent on its or their behalf, or, in the case of any Hedging Agreement the
applicable counterparty, to cause any Material Indebtedness to become due or
become subject to a mandatory offer to purchase by any obligor thereunder, or to
terminate or require the prepayment, repurchase, redemption or defeasance
thereof, prior to its scheduled maturity; provided that this clause (g) shall
not apply to (i) any secured Indebtedness that becomes due as a result of the
Disposition of the assets securing such Indebtedness (to the extent such
Disposition is not prohibited under this Agreement) or as a result

 

--------------------------------------------------------------------------------



 

of a casualty or condemnation event, (ii) any Indebtedness that becomes due as a
result of a voluntary refinancing thereof permitted under Section 6.01 or
(iii) with respect to Indebtedness incurred under any Hedging Agreement,
termination events or equivalent events pursuant to the terms of the relevant
Hedging Agreement which are not the result of any default thereunder by any Loan
Party or any Restricted Subsidiary; provided, further, that such failure is
unremedied and is not waived by the holders of such Material Indebtedness prior
to any termination of Commitments or acceleration of the Loans pursuant to this
Section 7.01;

 

(h)                                 an involuntary proceeding shall be commenced
or an involuntary petition shall be filed seeking (i) liquidation,
reorganization or other relief in respect of the Borrower or any Material
Subsidiary or its debts, or of a substantial part of its assets, under any
Federal, State or foreign bankruptcy, insolvency, receivership or similar law
now or hereafter in effect or (ii) the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for the Borrower or any
Material Subsidiary or for a substantial part of its assets, and, in any such
case, such proceeding or petition shall continue undismissed for 60 days or an
order or decree approving or ordering any of the foregoing shall be entered;

 

(i)                                     the Borrower or any Material Subsidiary
shall (i) voluntarily commence any proceeding or file any petition seeking
liquidation (other than any liquidation permitted under Section 6.03),
reorganization, bankruptcy, administration, winding up, deregistration,
suspension of payments or other relief under any Federal, State or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect,
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in clause (h) of this
Section 7.01, (iii) apply for or consent to the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for the
Borrower or any Material Subsidiary or for a substantial part of its assets,
(iv) file an answer admitting the material allegations of a petition filed
against it in any such proceeding or (v) make a general assignment for the
benefit of creditors, or the board of directors (or similar governing body) of
the Borrower or any Restricted Subsidiary (or any committee thereof) shall adopt
any resolution or otherwise authorize any action to approve any of the actions
referred to above in this clause (i) or in clause (h) of this Section 7.01;

 

(j)                                    the Borrower or any Material Subsidiary
shall become unable, admit in writing its inability or fail generally to pay its
debts as they become due;

 

(k)                                 one or more judgments for the payment of
money in an aggregate amount in excess of $30,000,000 (other than any such
judgment covered by insurance (other than under a self-insurance program) to the
extent a claim therefor has been made in writing and liability therefor has not
been denied by the insurer) shall be rendered against the Borrower, any
Restricted Subsidiary or any combination thereof and the same shall remain
undischarged for a period of 45 consecutive days during which execution shall
not be effectively stayed, or any action shall be legally taken by a judgment
creditor to attach or levy upon any assets of the Borrower or any Restricted
Subsidiary to enforce any such judgment;

 

(l)                                     an ERISA Event shall have occurred that
when taken together with all other ERISA Events that have occurred, would
reasonably be expected to result in a Material Adverse Effect;

 

(m)                             any Lien purported to be created under any
Security Document shall cease to be, or shall be asserted by any Loan Party not
to be, a valid and perfected Lien on any material Collateral, with the priority
required by the applicable Security Document, except as a result of (i) the
Disposition of the applicable Collateral in a transaction permitted under the
Loan Documents, (ii) the release thereof as provided in Section 9.14 or (iii) as
a result of the Administrative Agent’s

 

--------------------------------------------------------------------------------



 

failure to (A) maintain possession of any stock certificate, promissory note or
other instrument delivered to it under the Collateral Agreement or (B) file
Uniform Commercial Code continuation statements;

 

(n)                                 any Guarantee purported to be created under
any Loan Document shall cease to be, or shall be asserted by any Loan Party not
to be, in full force and effect, except as a result of the release thereof as
provided in the applicable Loan Document or Section 9.14;

 

(o)                                 a Change in Control shall occur; or

 

(p)                                 any material Security Document shall cease
to be, or shall be asserted by any Loan Party not to be, in full force and
effect, except as a result of the release thereof as provided in the applicable
Loan Document or Section 9.14;

 

then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Section 7.01), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take any or
all of the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately,
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part (but ratably as among the Classes of Loans and the Loans of each Class at
such time outstanding), in which case any principal not so declared to be due
and payable may thereafter be declared to be due and payable), and thereupon the
principal of the Loans then outstanding so declared to be due and payable,
together with accrued interest thereon and all fees and other obligations of the
Borrower hereunder, shall become due and payable immediately and (iii) require
the deposit of cash collateral in respect of LC Exposure as provided in
Section 2.04(i), in each case without presentment, demand, protest or other
notice of any kind, all of which are hereby waived by the Borrower; and in the
case of any event with respect to the Borrower described in clause (h) or (i) of
this Section 7.01, the Commitments shall automatically terminate and the
principal of the Loans then outstanding, together with accrued interest thereon
and all fees and other obligations of the Borrower hereunder, shall immediately
and automatically become due and payable and the deposit of such cash collateral
in respect of LC Exposure shall immediately and automatically become due, in
each case, without presentment, demand, protest or other notice of any kind, all
of which are hereby waived by the Borrower.

 

SECTION 7.02.                                Right to Cure.  (a) 
Notwithstanding anything to the contrary contained in Section 7.01, in the event
that the Borrower fails to comply with the requirements of the financial
covenants set forth in Sections 6.11 and 6.12, if then in effect, until the
expiration of the tenth Business Day subsequent to the date a Compliance
Certificate is required to be delivered pursuant to Section 5.01(c) (such
required date, the “Delivery Deadline” and the tenth Business Day thereafter,
the “Cure Deadline”), the shareholders of the Borrower shall have the right to
contribute cash to the equity of the Borrower in an aggregate amount equal to
the amount necessary to cure the relevant failure to comply with Sections 6.11
and 6.12 (the “Cure Right”), and upon the receipt by the Borrower of such cash
(the “Cure Amount”) pursuant to the exercise by the shareholders of the Borrower
of such Cure Right, the Total Net Leverage Ratio and the Interest Coverage Ratio
shall be recalculated giving effect to the following pro forma adjustments:

 

(i)                                     Consolidated EBITDA for the period in
which the Cure Amount is being applied shall be increased, solely for the
purpose of measuring compliance with Sections 6.11 and 6.12 as of the last day
of such period and not for any other purpose under this Agreement, by an amount
equal to the Cure Amount; and

 

--------------------------------------------------------------------------------



 

(ii)                                  If, after giving effect to the foregoing
recalculations, the Borrower shall then be in compliance with the requirements
of the Total Net Leverage Ratio and Interest Coverage Ratio under Sections 6.11
and 6.12, the Borrower shall be deemed to have satisfied the requirements of the
Total Net Leverage Ratio and Interest Coverage Ratio as of the relevant date of
determination with the same effect as though there had been no failure to comply
therewith at such date, and the applicable breach or default of Sections 6.11
and 6.12 that had occurred shall be deemed cured for this purpose under this
Agreement.

 

(b)                                 Upon receipt by the Administrative Agent of
written notice on the Delivery Deadline that the Borrower intends to exercise
the Cure Right in respect of such Fiscal Quarter or Fiscal Year, the Lenders
shall not be permitted to accelerate the Loans held by them, exercise remedies
against the Collateral or any other rights and remedies under any of the Loan
Documents that are available during the continuance of an Event of Default on
the basis of a failure to comply with the requirements of the financial
covenants set forth in Sections 6.11 and 6.12, unless such failure is not cured
by the Borrower’s receipt of the Cure Amount on or prior to the Cure Deadline;
provided that, during such period until the Cure Amount has been received by the
Borrower as provided above, a Default in respect of such failure to comply with
Sections 6.11 and 6.12 shall continue to exist for all purposes of this
Agreement and the other Loan Documents.

 

(c)                                  Notwithstanding anything herein to the
contrary, (i) in each four-Fiscal Quarter period of the Borrower there shall be
at least two (2) Fiscal Quarters in which the Cure Right is not exercised and
(ii) the Cure Right shall not be exercised more than five times during the term
of this Agreement.

 

ARTICLE VIII

 

THE ADMINISTRATIVE AGENT

 

Each of the Lenders and the Issuing Banks hereby irrevocably appoints the entity
named as Administrative Agent in the heading of this Agreement and its
successors to serve as administrative agent under the Loan Documents and
authorizes the Administrative Agent to take such actions and to exercise such
powers as are delegated to the Administrative Agent by the terms of the Loan
Documents, together with such actions and powers as are reasonably incidental
thereto. In addition, to the extent required under the laws of any jurisdiction
other than the United States of America, each of the Lenders and the Issuing
Banks hereby grants to the Administrative Agent any required powers of attorney
to execute any Security Document governed by the laws of such jurisdiction on
such Lender’s or such Issuing Bank’s behalf. It is understood and agreed that
the use of the term “agent” (or any similar term) herein or in any other Loan
Document with reference to the Administrative Agent is not intended to connote
any fiduciary duty or other implied (or express) obligations arising under
agency doctrine of any applicable law. Instead, such term is used as a matter of
market custom and is intended to create or reflect only an administrative
relationship between contracting parties.

 

The Administrative Agent shall also act as the collateral agent under the Loan
Documents, and each of the Lenders and the Issuing Banks hereby irrevocably
appoints and authorizes the Administrative Agent to act as the agent of such
Lender and Issuing Bank for purposes of acquiring, holding and enforcing any and
all Liens on Collateral granted by any of the Loan Parties to secure any of the
Obligations, together with such powers and discretion as are reasonably
incidental thereto. In this connection, the Administrative Agent, as collateral
agent and any co-agents, sub-agents and attorneys-in-fact appointed by the
Administrative Agent for purposes of holding or enforcing any Lien on the
Collateral (or any portion thereof) granted under the Security Documents, or for
exercising any rights and remedies thereunder at the

 

--------------------------------------------------------------------------------



 

direction of the Administrative Agent), shall be entitled to the benefits of all
provisions of this Article VIII and Article IX as if set forth in full herein
with respect thereto.

 

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender or an Issuing Bank as any other
Lender or Issuing Bank and may exercise the same as though it were not the
Administrative Agent, and such Person and its Affiliates may accept deposits
from, lend money to, own securities of, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with
the Borrower or any Subsidiary or other Affiliate thereof as if such Person were
not the Administrative Agent hereunder and without any duty to account therefor
to the Lenders or the Issuing Banks.

 

Neither the Administrative Agent nor any Arranger shall have any duties or
obligations except those expressly set forth herein and in the other Loan
Documents, and its duties hereunder shall be administrative in nature. Without
limiting the generality of the foregoing, the Administrative Agent or the
Arrangers, as applicable: (a) shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing;
(b) shall not have any duty to take any discretionary action or to exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith to be necessary, under the
circumstances as provided in the Loan Documents); provided that the
Administrative Agent shall not be required to take any action that, in its
opinion, could expose the Administrative Agent to liability or be contrary to
this Agreement or any other Loan Document or applicable law, including for the
avoidance of doubt any action that may be in violation of the automatic stay
under any Debtor Relief Laws or that may effect a forfeiture, modification or
termination of property of a Defaulting Lender in violation of any Debtor Relief
Laws; and (c) shall not have any duty to disclose, and shall not be liable for
the failure to disclose, to any Lender or any Issuing Bank any credit or other
information concerning the business, prospects, operations, property, financial
and other condition or creditworthiness of any of the Borrower, any Subsidiary
or any other Affiliate of any of the foregoing that is communicated to, or in
possession of, the Administrative Agent, the Arrangers or any of their Related
Parties in any capacity, except for notices, reports and other documents
expressly required to be furnished to the Lenders by the Administrative Agent
herein. The Administrative Agent shall not be liable for any action taken or not
taken by it with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith to be necessary, under the
circumstances as provided in the Loan Documents) or in the absence of its own
gross negligence, bad faith or willful misconduct (such absence to be presumed
unless otherwise determined by a court of competent jurisdiction by a final and
nonappealable judgment). The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until written notice thereof (stating that
it is a “notice of default”) is given to the Administrative Agent by the
Borrower, a Lender or an Issuing Bank, and the Administrative Agent shall not be
responsible for or have any duty to ascertain or inquire into (i) any statement,
warranty or representation made in or in connection with this Agreement or any
other Loan Document, (ii) the contents of any certificate, report or other
document delivered hereunder or thereunder or in connection herewith or
therewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth in this Agreement or any other
Loan Document or the occurrence of any Default, (iv) the sufficiency, validity,
enforceability, effectiveness or genuineness of this Agreement or any other Loan
Document or any other agreement, instrument or document, (v) the value or the
sufficiency of any Collateral or (vi) the satisfaction of any condition set
forth in Article IV or elsewhere in this Agreement or any other Loan Document,
other than to confirm receipt of items expressly required to be delivered to the
Administrative Agent or satisfaction of any condition that expressly refers to
the matters described therein being acceptable or satisfactory to the
Administrative Agent. Notwithstanding anything herein to the contrary, the
Administrative Agent shall not be liable for, or be responsible for any loss,
cost or expense

 

--------------------------------------------------------------------------------



 

suffered by the Borrower or any Lender as a result of, any determination of the
Revolving Exposure or the component amounts thereof or of the Weighted Average
Yield in the absence of its own gross negligence, bad faith or willful
misconduct (such absence to be presumed unless otherwise determined by a court
of competent jurisdiction by a final and nonappealable judgment).

 

The Administrative Agent shall not be responsible or have any liability for, or
have any duty to ascertain, inquire into, monitor or enforce, compliance with
the provisions hereof relating to Disqualified Institutions. Without limiting
the generality of the foregoing, the Administrative Agent shall not (x) be
obligated to ascertain, monitor or inquire as to whether any Lender or
Participant or prospective Lender or Participant is a Disqualified Institution
or (y) have any liability with respect to or arising out of any assignment or
participation of Loans, or disclosure of confidential information, to any
Disqualified Institution.

 

The Administrative Agent shall be entitled to rely, and shall not incur any
liability for relying, upon any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it in good faith to be genuine and to have been signed or sent or otherwise
authenticated by the proper Person (whether or not such Person in fact meets the
requirements set forth in the Loan Documents for being the signatory, sender or
authenticator thereof). The Administrative Agent also shall be entitled to rely,
and shall not incur any liability for relying, upon any statement made to it
orally or by telephone and believed by it to be made by the proper Person
(whether or not such Person in fact meets the requirements set forth in the Loan
Documents for being the signatory, sender or authenticator thereof), and may act
upon any such statement prior to receipt of written confirmation thereof. In
determining compliance with any condition hereunder to the making of a Loan, or
the issuance, extension, renewal or increase of a Letter of Credit, that by its
terms must be fulfilled to the satisfaction of a Lender or an Issuing Bank, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or such Issuing Bank unless the Administrative Agent shall have received
notice to the contrary from such Lender or such Issuing Bank prior to the making
of such Loan or the issuance of such Letter of Credit. The Administrative Agent
may consult with legal counsel (who may be counsel for the Borrower),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.

 

The Administrative Agent may perform any of and all its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any of and all their duties and
exercise their rights and powers by or through their respective Related Parties.
The exculpatory provisions of this Article shall apply to any such sub-agent and
to the Related Parties of the Administrative Agent and any such sub-agent and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent. The Administrative Agent shall not be responsible for the
negligence or misconduct of any sub-agents except to the extent that a court of
competent jurisdiction determines in a final and nonappealable judgment that the
Administrative Agent acted with bad faith, gross negligence or willful
misconduct in the selection of such sub-agents.

 

Subject to the terms of this paragraph, the Administrative Agent may resign at
any time from its capacity as such. In connection with such resignation, the
Administrative Agent shall give notice of its intent to resign to the Lenders,
the Issuing Banks and the Borrower. Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, subject to the consent
of the Borrower (which consent shall not unreasonably be withheld, conditioned
or delayed), to appoint a successor; provided that no such consent of the
Borrower shall be required if an Event of Default has occurred and is
continuing. If no successor shall have been so appointed by the Required Lenders
and shall have accepted such appointment

 

--------------------------------------------------------------------------------



 

within 30 days after the retiring Administrative Agent gives notice of its
intent to resign (or such earlier day as shall be agreed by the Required Lenders
and the Borrower), then the retiring Administrative Agent may, on behalf of the
Lenders and the Issuing Banks, with the consent of the Borrower (which consent
shall not unreasonably be withheld, conditioned or delayed), to appoint a
successor Administrative Agent, which shall be a bank with an office in New
York, New York, or an Affiliate of any such bank, provided that in no event
shall any such successor Administrative Agent be a Defaulting Lender; provided
that no such consent of the Borrower shall be required if an Event of Default
has occurred and is continuing. Upon the acceptance of its appointment as
Administrative Agent hereunder by a successor, such successor shall succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring Administrative Agent, and the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents. The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed by
the Borrower and such successor. Notwithstanding the foregoing, in the event no
successor Administrative Agent shall have been so appointed and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its intent to resign, the retiring Administrative Agent may give
notice of the effectiveness of its resignation to the Lenders, the Issuing Banks
and the Borrower, whereupon, on the date of effectiveness of such resignation
stated in such notice, (a) the retiring Administrative Agent shall be discharged
from its duties and obligations hereunder and under the other Loan Documents;
provided that solely for purposes of maintaining any security interest granted
to the Administrative Agent under any Security Document for the benefit of the
Secured Parties, the retiring Administrative Agent shall continue to be vested
with such security interest as collateral agent for the benefit of the Secured
Parties and, in the case of any Collateral in the possession of the
Administrative Agent, shall continue to hold such Collateral, in each case until
such time as a successor Administrative Agent is appointed and accepts such
appointment in accordance with this paragraph (it being understood and agreed
that the retiring Administrative Agent shall have no duty or obligation to take
any further action under any Security Document, including any action required to
maintain the perfection of any such security interest), and (b) the Required
Lenders shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent; provided that
(i) all payments required to be made hereunder or under any other Loan Document
to the Administrative Agent for the account of any Person other than the
Administrative Agent shall be made directly to such Person (provided, however,
that notwithstanding anything herein to the contrary, no Loan Party shall suffer
any penalty for the failure of any such payment to be received by such Person so
long as such Loan Party diligently attempted to make such payment in good faith)
and (ii) all notices and other communications required or contemplated to be
given or made to the Administrative Agent shall also directly be given or made
to each Lender and each Issuing Bank (provided, however, that notwithstanding
anything herein to the contrary, no Loan Party shall suffer any penalty for the
failure of such Lender or Issuing Bank to receive such notices or communications
so long as such Loan Party diligently attempted to deliver such notices or
communications in good faith). Following the effectiveness of the Administrative
Agent’s resignation from its capacity as such, the provisions of this
Article and Section 9.03, as well as any exculpatory, reimbursement and
indemnification provisions set forth in any other Loan Document, shall continue
in effect for the benefit of such retiring Administrative Agent, its sub-agents
and their respective Related Parties in respect of any actions taken or omitted
to be taken by any of them while it was acting as Administrative Agent and in
respect of the matters referred to in the proviso under clause (a) above.

 

Each Lender and each Issuing Bank expressly acknowledges that none of the
Administrative Agent nor any Arranger has made any representation or warranty to
it, and that no act by the Administrative Agent or any Arranger hereafter taken,
including any consent to, and acceptance of any assignment or review of the
affairs of any Loan Party or any Affiliate thereof, shall be deemed to
constitute any representation or warranty by the Administrative Agent or any
Arranger to any Lender or any Issuing Bank as to any matter, including whether
the Administrative Agent or any Arranger has disclosed material information in
their (or their Related Parties’) possession.  Each Lender and each Issuing Bank
represents to the Administrative Agent and each Arranger that it has,
independently and without reliance upon the Administrative Agent,

 

--------------------------------------------------------------------------------



 

any Arranger or any other Lender or Issuing Bank, or any of the Related Parties
of any of the foregoing, and based on such documents and information as it has
deemed appropriate, made its own credit analysis of, appraisal of, and
investigation into, the business, prospects, operations, property, financial and
other condition and creditworthiness of the Loan Parties and their Subsidiaries,
and all applicable bank or other regulatory Laws relating to the transactions
contemplated hereby, and made its own decision to enter into this Agreement.
Each Lender and each Issuing Bank also acknowledges that it will, independently
and without reliance upon the Administrative Agent, any Arranger or any other
Lender or Issuing Bank, or any of the Related Parties of any of the foregoing,
and based on such documents and information as it shall from time to time deem
appropriate, continue to make its own credit analysis, appraisals and decisions
in taking or not taking action under or based upon this Agreement, any other
Loan Document or any related agreement or any document furnished hereunder or
thereunder, and to make such investigations as it deems necessary to inform
itself as to the business, prospects, operations, property, financial and other
condition and creditworthiness of the Loan Parties.  Each Lender and each
Issuing Bank represents and warrants that (i) the Loan Documents set forth the
terms of a commercial lending facility and (ii) it is engaged in making,
acquiring or holding commercial loans in the ordinary course and is entering
into this Agreement as a Lender or Issuing Bank for the purpose of making,
acquiring or holding commercial loans and providing other facilities set forth
herein as may be applicable to such Lender or Issuing Bank, and not for the
purpose of purchasing, acquiring or holding any other type of financial
instrument, and each Lender and each Issuing Bank agrees not to assert a claim
in contravention of the foregoing. Each Lender and each Issuing Bank represents
and warrants that it is sophisticated with respect to decisions to make, acquire
and/or hold commercial loans and to provide other facilities set forth herein,
as may be applicable to such Lender or such Issuing Bank, and either it, or the
Person exercising discretion in making its decision to make, acquire and/or hold
such commercial loans or to provide such other facilities, is experienced in
making, acquiring or holding such commercial loans or providing such other
facilities.

 

Each Lender, by delivering its signature page to this Agreement and funding its
Loans on the Effective Date, or delivering its signature page to an Assignment
and Assumption or any other Loan Document pursuant to which it shall become a
Lender hereunder, shall be deemed to have acknowledged receipt of, and consented
to and approved, this Agreement and each other Loan Document and each other
document required to be delivered to, or be approved by or satisfactory to, the
Administrative Agent or the Lenders on the Effective Date.

 

Except with respect to the exercise of setoff rights of any Lender in accordance
with Section 9.08 or with respect to a Lender’s right to file a proof of claim
in an insolvency proceeding, no Secured Party shall have any right individually
to realize upon any of the Collateral or to enforce any Guarantee of the
Obligations, it being understood and agreed that all powers, rights and remedies
under the Loan Documents may be exercised solely by the Administrative Agent on
behalf of the Secured Parties in accordance with the terms thereof. In the event
of a foreclosure by the Administrative Agent on any of the Collateral pursuant
to a public or private sale or other disposition, the Administrative Agent or
any Lender may be the purchaser or licensor of any or all of such Collateral at
any such sale or other disposition, and the Administrative Agent, as agent for
and representative of the Secured Parties (but not any Lender or Lenders in its
or their respective individual capacities unless the Required Lenders shall
otherwise agree in writing) shall be entitled, for the purpose of bidding and
making settlement or payment of the purchase price for all or any portion of the
Collateral sold at any such public sale, to use and apply any of the Loan
Document Obligations as a credit on account of the purchase price for any
collateral payable by the Administrative Agent on behalf of the Secured Parties
at such sale or other disposition.

 

In furtherance of the foregoing and not in limitation thereof, no Hedging
Agreement or Cash Management Services the obligations under which constitute
Secured Hedging Obligations or Secured Cash Management Obligations, as
applicable, will create (or be deemed to create) in favor of any Secured Party
that is a party thereto any right to notice of any action or to consent to,
direct or object to any action

 

--------------------------------------------------------------------------------



 

hereunder or under any other Loan Document or otherwise in respect of the
Collateral (including the release or impairment of any Collateral) other than in
such Secured Party’s capacity as a Lender and, in such case, only to the extent
expressly provided in the Loan Documents. Notwithstanding any other provision of
this Article IX to the contrary, the Administrative Agent shall not be required
to verify the payment of, or that other satisfactory arrangements have been made
with respect to, Obligations arising under Secured Hedging Obligations and
Secured Cash Management Obligations unless the Administrative Agent has received
written notice of such Obligations, together with such supporting documentation
as the Administrative Agent may request, from the applicable Secured Party. By
accepting the benefits of the Guarantee and the Collateral, each Secured Party
that is a party to any such Hedging Agreement or Cash Management Services shall
be deemed to have appointed the Administrative Agent to serve as administrative
agent and collateral agent under the Loan Documents and agreed to be bound by
the Loan Documents as a Secured Party thereunder, subject to the limitations set
forth in this paragraph.

 

The Secured Parties irrevocably authorize the Administrative Agent, at its
option and in its discretion, (a) to release any Lien on any property granted or
held by the Administrative Agent under any Loan Document (i) upon termination of
the Commitments and payment in full of all Obligations (other than contingent
indemnification obligations) and the expiration or termination of all Letters of
Credit (other than Letters of Credit that have been cash collateralized or
backstopped in a manner reasonably acceptable to the applicable Issuing Bank),
(ii) is sold or otherwise disposed of or to be sold or otherwise disposed of as
part of or in connection with any sale or other disposition permitted hereunder
or under any other Loan Document to a Person that is not a Loan Party,
(iii) that constitutes Excluded Assets (as defined in the Collateral Agreement)
or (iv) if approved, authorized or ratified in writing in accordance with
Section 9.02(b), (b) to release any Guarantor from its obligations under the
Guarantee if such Person ceases to be a Subsidiary as a result of a transaction
permitted under the Loan Documents and (c) to subordinate any Lien on any
property granted to or held by the Administrative Agent under any Loan Document
to the holder of any Lien on such property that is permitted by Section 6.02(e).
Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guarantee pursuant to this
paragraph. In each case as specified in this paragraph, the Administrative Agent
will, at the Borrower’s expense, execute and deliver to the applicable Loan
Party such documents as such Loan Party may reasonably request to evidence the
release of such item of Collateral from the assignment and security interest
granted under the Security Documents or to subordinate its interest in such
item, or to release such Guarantor from its obligations under the Guaranty, in
each case in accordance with the terms of the Loan Documents and this paragraph.
The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon or any certificate
prepared by any Loan Party in connection therewith, nor shall the Administrative
Agent be responsible or liable to the Lenders for any failure to monitor or
maintain any portion of the Collateral.

 

The Administrative Agent is authorized to enter into any Intercreditor Agreement
in accordance with the terms hereof and any other intercreditor arrangements
including any required hereunder, in each case, with respect to Indebtedness,
that is required or permitted to be incurred hereunder and for which accession
to the Intercreditor Agreement is required, and the parties hereto acknowledge
that the Intercreditor Agreement is binding upon them; provided that no
Intercreditor Agreement shall provide for the subordination of the Obligations
to any other Indebtedness. Each Lender and each Issuing Bank (a) hereby agrees
that it will be bound by, and will not take any action contrary to, the
provisions of the Intercreditor Agreement and (b) hereby authorizes and
instructs the Administrative Agent to enter into any Intercreditor Agreement and
to subject the Liens on the Collateral securing the Obligations to the
provisions thereof. The foregoing provisions are intended as an inducement to
the Secured Parties to extend credit to

 

--------------------------------------------------------------------------------



 

the Borrower, and the Secured Parties are intended third-party beneficiaries of
such provisions and the provisions of the Intercreditor Agreement.

 

In case of the pendency of any proceeding with respect to any Loan Party under
any Federal, State or foreign bankruptcy, insolvency, receivership or similar
law now or hereafter in effect, the Administrative Agent (irrespective of
whether the principal of any Loan or any LC Disbursement shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered (but not obligated) by intervention in such
proceeding or otherwise:

 

(a)                                 to file and prove a claim for the whole
amount of the principal and interest owing and unpaid in respect of the Loans,
LC Exposure and all other Obligations that are owing and unpaid and to file such
other documents as may be necessary or advisable in order to have the claims of
the Lenders, the Issuing Banks and the Administrative Agent (including any claim
for the reasonable compensation, expenses, disbursements and advances of the
Lenders, the Issuing Bank and the Administrative Agent and their respective
agents and counsel and all other amounts due the Lenders, the Issuing Bank and
the Administrative Agent under Sections 2.11, 2.12, 2.14, 2.15, 2.16 and 9.03)
allowed in such judicial proceeding; and

 

(b)                                 to collect and receive any monies or other
property payable or deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such proceeding is hereby authorized by each
Lender, each Issuing Bank and each other Secured Party to make such payments to
the Administrative Agent and, in the event that the Administrative Agent shall
consent to the making of such payments directly to the Lenders, the Issuing
Banks or the other Secured Parties, to pay to the Administrative Agent any
amount due to it, in its capacity as the Administrative Agent, under the Loan
Documents (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel and all other amounts due the Administrative Agent under Sections 2.11
and 9.03).

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or Issuing
Bank any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or Issuing Bank to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or Issuing Bank or in any such proceeding.

 

The Secured Parties hereby irrevocably authorize the Administrative Agent, at
the direction of the Required Lenders, to credit bid all or any portion of the
Obligations (including accepting some or all of the Collateral in satisfaction
of some or all of the Obligations pursuant to a deed in lieu of foreclosure or
otherwise) and in such manner purchase (either directly or through one or more
acquisition vehicles) all or any portion of the Collateral (a) at any sale
thereof conducted under the provisions of the Bankruptcy Code, including under
Sections 363, 1123 or 1129 of the Bankruptcy Code, or any similar laws in any
other jurisdictions to which a Loan Party is subject, (b) at any other sale or
foreclosure or acceptance of collateral in lieu of debt conducted by (or with
the consent or at the direction of) the Administrative Agent (whether by
judicial action or otherwise) in accordance with any applicable law. In
connection with any such credit bid and purchase, the Obligations owed to the
Secured Parties shall be entitled to be, and shall be, credit bid on a ratable
basis (with Obligations with respect to contingent or unliquidated claims
receiving contingent interests in the acquired assets on a ratable basis that
would vest upon the liquidation of such claims in an amount proportional to the
liquidated portion of the contingent claim amount used in allocating the
contingent interests) in the asset or assets so purchased (or in the Equity
Interests or debt instruments

 

--------------------------------------------------------------------------------



 

of the acquisition vehicle or vehicles that are used to consummate such
purchase). In connection with any such bid (i) the Administrative Agent shall be
authorized to form one or more acquisition vehicles to make a bid, (ii) to adopt
documents providing for the governance of the acquisition vehicle or vehicles
(provided that any actions by the Administrative Agent with respect to such
acquisition vehicle or vehicles, including any disposition of the assets or
Equity Interests thereof shall be governed, directly or indirectly, by the vote
of the Required Lenders, irrespective of the termination of this Agreement and
without giving effect to the limitations on actions by the Required Lenders
contained in Section 9.02(b) of this Agreement), and (iii) to the extent that
Obligations that are assigned to an acquisition vehicle are not used to acquire
Collateral for any reason (as a result of another bid being higher or better,
because the amount of Obligations assigned to the acquisition vehicle exceeds
the amount of debt credit bid by the acquisition vehicle or otherwise), such
Obligations shall automatically be reassigned to the Lenders pro rata and the
Equity Interests and/or debt instruments issued by any acquisition vehicle on
account of the Obligations that had been assigned to the acquisition vehicle
shall automatically be cancelled, without the need for any Secured Party or any
acquisition vehicle to take any further action.

 

Notwithstanding anything herein to the contrary, none of the bookrunners,
Arrangers, Syndication Agents or Documentation Agents listed on the cover
page hereof shall have any powers, duties or obligations under this Agreement or
any other Loan Document (except in its capacity, as applicable, as a Lender or
an Issuing Bank), but all such Persons shall have the benefit of the indemnities
provided for hereunder.

 

The provisions of this Article are solely for the benefit of the Administrative
Agent, the Lenders and the Issuing Banks, and, except solely to the extent of
the Borrower’s rights to consent pursuant to and subject to the conditions set
forth in this Article, and the Borrower shall not have any rights as a third
party beneficiary of any such provisions. Each Secured Party, whether or not a
party hereto, will be deemed, by its acceptance of the benefits of the
Collateral and the Guarantees of the Obligations provided under the Loan
Documents, to have agreed to the provisions of this Article.

 

Notwithstanding anything contained in any of the Loan Documents, the Borrower,
the Administrative Agent and each Lender hereby agree that no Lender shall have
any right individually to realize upon any of the Collateral under any Security
Documents or to enforce the guarantee set forth in the Collateral Agreement, it
being understood and agreed that all powers, rights and remedies under the
Collateral Agreement and the other Security Documents may be exercised solely by
the Administrative Agent for the benefit of the Secured Parties in accordance
with the terms thereof.

 

Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent and not, for the avoidance of
doubt, to or for the benefit of the Borrower or any other Loan Party, that at
least one of the following is and will be true:

 

(i)                                     such Lender is not using “plan assets”
(within the meaning of Section 3(42) of ERISA or otherwise) of one or more
Benefit Plans with respect to such Lender’s entrance into, participation in,
administration of and performance of the Loans, the Letters of Credit, the
Commitments, or this Agreement,

 

(ii)                                  the transaction exemption set forth in one
or more PTEs, such as PTE 84—14 (a class exemption for certain transactions
determined by independent qualified professional asset managers), PTE 95—60 (a
class exemption for certain transactions involving insurance company general
accounts), PTE 90—1 (a class exemption for certain transactions involving
insurance company pooled separate accounts), PTE 91—38 (a class

 

--------------------------------------------------------------------------------



 

exemption for certain transactions involving bank collective investment funds)
or PTE 96—23 (a class exemption for certain transactions determined by in-house
asset managers), is applicable with respect to such Lender’s entrance into,
participation in, administration of and performance of the Loans, the Letters of
Credit, the Commitments and this Agreement,

 

(iii)                               (A) such Lender is an investment fund
managed by a “Qualified Professional Asset Manager” (within the meaning of
Part VI of PTE 84—14), (B) such Qualified Professional Asset Manager made the
investment decision on behalf of such Lender to enter into, participate in,
administer and perform the Loans, the Letters of Credit, the Commitments and
this Agreement, (C) the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement satisfies the requirements of sub-sections (b) through (g) of Part I
of PTE 84—14 and (D) to the best knowledge of such Lender, the requirements of
subsection (a) of Part I of PTE 84—14 are satisfied with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Letters of Credit, the Commitments and this Agreement, or

 

(iv)                              such other representation, warranty and
covenant as may be agreed in writing between the Administrative Agent, in its
sole discretion, and such Lender.

 

In addition, unless either (1) clause (i) above is true with respect to a Lender
or (2) a Lender has provided another representation, warranty and covenant in
accordance with clause (iv) above, such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and not, for the avoidance of doubt, to or for the benefit
of the Borrower or any other Loan Party, that the Administrative Agent is not a
fiduciary with respect to the assets of such Lender involved in such Lender’s
entrance into, participation in, administration of and performance of the Loans,
the Letters of Credit, the Commitments and this Agreement (including in
connection with the reservation or exercise of any rights by the Administrative
Agent under this Agreement, any other Loan Document or any documents related
hereto or thereto).

 

ARTICLE IX

 

MISCELLANEOUS

 

SECTION 9.01.                                Notices.  (a)  General. Except in
the case of notices and other communications expressly permitted to be given by
telephone (and subject to Section 9.01(b)), all notices and other communications
provided for herein shall be in writing and shall be delivered by hand or
overnight courier service, mailed by certified or registered mail or sent by
e-mail or fax, as follows:

 

(i)                                     if to the Borrower, to it at 7601
Southwest Parkway, Austin, TX 78735 (E-Mails: [EMAIL]; [EMAIL];

 

(ii)                                  if to the Administrative Agent, to Bank of
America, N.A., 555 California Street, 4th Floor, Mail Code: CA5-705-04-09, San
Francisco, CA 94104, Attention: Bridgett J. Manduk Mowry ([FAX NUMBER];
[EMAIL]);

 

(iii)                               if in respect of funding or payments, to
Patrick Richardson, Bank of America, N.A., Building C, 2380 Performance Drive,
3rd Floor, Mail Code: TX2-984-03-23, Richardson, TX 75082, Attention: Credit
Services ([FAX NUMBER], [EMAIL];);

 

--------------------------------------------------------------------------------



 

(iv)                              if to any Issuing Bank, to it at its address
(or fax number) most recently specified by it in a notice delivered to the
Administrative Agent and the Borrower (or, in the absence of any such notice, to
the address (or fax number) set forth in the Administrative Questionnaire of the
Lender that is serving as such Issuing Bank or is an Affiliate thereof); and

 

(v)                                 if to any other Lender, to it at its address
(or fax number) set forth in its Administrative Questionnaire.

 

Notices and communications sent by hand or overnight courier service, or mailed
by certified or registered mail, shall be deemed to have been given when
received; notices sent by fax shall be deemed to have been given when sent
(except that, if not given during normal business hours for the recipient, shall
be deemed to have been given at the opening of business on the next Business Day
for the recipient). Notices delivered through electronic communications, to the
extent provided in paragraph (b) of this Section, shall be effective as provided
in such paragraph.

 

(c)                                  Electronic Communications. Notices and
other communications to the Lenders and the Issuing Banks hereunder may be
delivered or furnished by electronic communication (including e-mail and
Internet and intranet websites) pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
under Article II to any Lender or any Issuing Bank if such Lender or such
Issuing Bank, as applicable, has notified the Administrative Agent that it is
incapable of receiving notices under such Article by electronic communication.
Any notices or other communications to the Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it;
provided that approval of such procedures may be limited to particular notices
or communications or may be rescinded by any such Person by notice to each other
such Person.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgment from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgment) and (ii) notices and other communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefore; provided that, for both clauses
(i) and (ii) above, if such notice, e-mail or other communication is not sent
during the normal business hours of the recipient, such notice or communication
shall be deemed to have been sent at the opening of business on the next
Business Day for the recipient.

 

(d)                                 Change of Address, etc. Any party hereto may
change its address or fax number for notices and other communications hereunder
by notice to the other parties hereto.

 

(e)                                  Platform. The Borrower agrees that the
Administrative Agent may, but shall not be obligated to, make any Communications
by posting such Communication on Debt Domain, IntraLinks, SyndTrak or a
substantially similar electronic transmission system (the “Platform”). The
Platform is provided “as is” and “as available”. Neither the Administrative
Agent nor any of its Related Parties warrants, or shall be deemed to warrant, as
to the adequacy of the Platform and each such Person expressly disclaims any
liability for errors or omissions in the Communications. No warranty of any
kind, express, implied or statutory, including any warranty of merchantability,
fitness for a particular purpose, non-infringement of third-party rights or
freedom from viruses or other code defects, is made, or shall be deemed to be
made, by the Administrative Agent or any of

 

--------------------------------------------------------------------------------



 

its Related Parties in connection with the Communications or the Platform. In no
event shall the Administrative Agent or any of its Related Parties have any
liability to the Loan Parties, any Lender, any Issuing Bank or any other Person
for damages of any kind, including direct or indirect, special, incidental or
consequential damages, losses or expenses (whether in tort, contract or
otherwise), arising out of any Loan Party’s or the Administrative Agent’s
transmission of Communications through the Platform, except to the extent of the
gross negligence, bad faith or willful misconduct of the Administrative Agent or
any of its Related Parties (as determined by a final and non-appealable judgment
of a court of competent jurisdiction).

 

SECTION 9.02.                                Waivers; Amendments.  (a)  No
failure or delay by the Administrative Agent, any Issuing Bank or any Lender in
exercising any right or power hereunder or under any other Loan Document shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such right or power, or any abandonment or discontinuance of steps to enforce
such a right or power, preclude any other or further exercise thereof or the
exercise of any other right or power. The rights and remedies of the
Administrative Agent, the Issuing Banks and the Lenders hereunder and under the
other Loan Documents are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of this
Agreement or any other Loan Document or consent to any departure by any Loan
Party therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) of this Section, and then such waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which given. Without limiting the generality of the foregoing, the execution
and delivery of this Agreement, the making of a Loan or the issuance, amendment,
renewal or extension of a Letter of Credit shall not be construed as a waiver of
any Default, regardless of whether the Administrative Agent, any Lender or any
Issuing Bank may have had notice or knowledge of such Default at the time. No
notice or demand on the Borrower in any case shall entitle the Borrower to any
other or further notice or demand in similar or other circumstances.

 

(b)                                 Except as provided in Sections 2.13(b),
2.20, 2.21, 2.22 and 9.02(c) (which, for the avoidance of doubt, shall not
change Section 5.02 of the Collateral Agreement), none of this Agreement, any
other Loan Document or any provision hereof or thereof may be waived, amended or
modified except, in the case of this Agreement, pursuant to an agreement or
agreements in writing entered into by the Borrower and the Required Lenders (or
by the Administrative Agent with the consent of the Required Lenders), and, in
the case of any other Loan Document, pursuant to an agreement or agreements in
writing entered into by the Administrative Agent and the Loan Party or Loan
Parties that are parties thereto, in each case with the consent of the Required
Lenders; provided that no such agreement shall (i) increase the Commitment of
any Lender without the written consent of such Lender, (ii) reduce the principal
amount of any Loan or LC Disbursement or reduce the rate of interest thereon, or
reduce any fees payable hereunder (in each case, other than as a result of any
change in the definition of the term “Total Net Leverage Ratio” or in any
component thereof), in each case without the written consent of each Lender
affected thereby, (iii) postpone the scheduled maturity date of any Loan, or the
date of any scheduled payment of the principal amount of any Term Loan under
Section 2.09 or the applicable Incremental Facility Amendment, or the required
date of reimbursement of any LC Disbursement, or any date for the payment of any
interest or fees payable hereunder, or reduce the amount of, waive or excuse any
such payment, or postpone the scheduled date of expiration of any Commitment,
without the written consent of each Lender affected thereby, (iv) change
Section 2.17(b) or 2.17(c) in a manner that would alter the pro rata sharing of
payments required thereby without the written consent of each Lender affected
thereby, (v) change Section 5.02 of the Collateral Agreement without the written
consent of each Lender affected thereby, (vi) change any of the provisions of
this Section or the percentage set forth in the definition of the term “Required
Lenders” or any other provision of this Agreement or any other Loan Document
specifying the number or percentage of Lenders (or Lenders of any Class)
required to waive, amend or otherwise modify any rights thereunder or

 

--------------------------------------------------------------------------------



 

make any determination or grant any consent thereunder, without the written
consent of each Lender (or each Lender of such Class, as applicable); provided
that, with the consent of the Required Lenders, the provisions of this
Section and the definition of the term “Required Lenders” may be amended to
include references to any new class of loans created under this Agreement (or to
lenders extending such loans) on substantially the same basis as the
corresponding references relating to the existing Classes of Loans or Lenders,
(vii) release, subordinate or otherwise limit all or substantially all of the
value of the Guarantees provided by the Subsidiary Loan Parties (including, in
each case, by limiting liability in respect thereof) under the Collateral
Agreement, in each case without the written consent of each Lender (except as
expressly provided in Section 9.14 or the Collateral Agreement (including any
such release by the Administrative Agent in connection with any sale or other
disposition of any Subsidiary upon the exercise of remedies under the Security
Documents), it being understood and agreed that an amendment or other
modification of the type of obligations guaranteed under the Collateral
Agreement shall not be deemed to be a release or limitation of any Guarantee),
(viii) release or subordinate all or substantially all the Collateral from the
Liens of the Security Documents without the written consent of each Lender
(except as expressly provided in Section 9.14 or the applicable Security
Document (including any such release by the Administrative Agent in connection
with any sale or other disposition of the Collateral upon the exercise of
remedies under the Security Documents), it being understood and agreed that an
amendment or other modification of the type of obligations secured by the
Security Documents shall not be deemed to be a release of the Collateral from
the Liens of the Security Documents), (ix) change any provisions of this
Agreement or any other Loan Document in a manner that by its terms adversely
affects the rights in respect of payments due to, or the Collateral of, Lenders
holding Loans of any Class differently than those holding Loans of any other
Class, without the written consent of each Lender of each affected Class,
(x) modify the protections afforded to an SPV pursuant to the provisions of
Section 9.04(e) without the written consent of such SPV or (xi) change the
rights of the Tranche A Term Lenders to decline mandatory prepayments as
provided in Section 2.10 or the rights of any Additional Lenders of any Class to
decline mandatory prepayments of Term Loans of such Class as provided in the
applicable Incremental Facility Amendment, without the written consent of
Tranche A Term Lenders or Additional Lenders of such Class, as applicable,
holding a majority of the outstanding Tranche A Term Loans or Incremental Term
Loans of such Class, as applicable; provided further that (A) no such agreement
shall amend, modify, extend or otherwise affect the rights or obligations of the
Administrative Agent or any Issuing Bank without the prior written consent of
the Administrative Agent or such Issuing Bank, as applicable, (B) any waiver,
amendment or other modification of this Agreement that by its terms affects the
rights or duties under this Agreement of the Lenders of one or more Classes (but
not the Lenders of any other Class) may be effected by an agreement or
agreements in writing entered into by the Borrower and the requisite number or
percentage in interest of each affected Class of Lenders that would be required
to consent thereto under this Section if such Class of Lenders were the only
Class of Lenders hereunder at the time, (C) each Fee Letter may be amended, or
rights or privileges thereunder waived, in a writing executed only by the
parties thereto, (D) if the terms of any waiver, amendment or other modification
of this Agreement or any other Loan Document provide that any Class of Loans
(together with all accrued interest thereon and all accrued fees payable with
respect to the Commitments of such Class) will be repaid or paid in full, and
the Commitments of such Class (if any) terminated, as a condition to the
effectiveness of such waiver, amendment or other modification, then so long as
the Loans of such Class (together with such accrued interest and fees) are in
fact repaid or paid in full and such Commitments are in fact terminated, in each
case prior to or substantially simultaneously with the effectiveness of such
amendment, then such Loans and Commitments shall not be included in the
determination of the Required Lenders with respect to such amendment and (E) as
to any amendment or other modification of this Agreement that is otherwise
approved in accordance with this Section 9.02(b), it shall not be necessary to
obtain the consent or approval of any Lender that,

 

--------------------------------------------------------------------------------



 

upon giving effect to such amendment or other modification, would not have any
Commitment or outstanding Loans, so long as such Lender receives payment in full
of the principal of and interest accrued on each Loan made by, and all other
amounts owing to, such Lender under this Agreement and the other Loan Documents
as of the effective date of such amendment or other modification.
Notwithstanding any of the foregoing, (1) no consent with respect to any waiver,
amendment or other modification of this Agreement or any other Loan Document
shall be required of any Defaulting Lender, except with respect to any waiver,
amendment or other modification referred to in clause (i), (ii) or (iii) of the
first proviso of this paragraph and then only in the event such Defaulting
Lender shall be affected by such waiver, amendment or other modification,
(2) any provision of this Agreement or any other Loan Document may be amended by
an agreement in writing entered into by the Borrower and the Administrative
Agent to cure any ambiguity, omission, mistake, defect or inconsistency so long
as, in each case, the Lenders shall have received at least five Business Days
prior written notice thereof and the Administrative Agent shall not have
received, within five Business Days of the date of such notice to the Lenders, a
written notice from (x) the Required Lenders stating that the Required Lenders
object to such amendment or (y) if affected by such amendment, any Issuing Bank
stating that it objects to such amendment, (3) this Agreement may be amended to
provide for Incremental Extensions of Credit in the manner contemplated by
Section 2.20 and the extension of the Maturity Date as provided in Section 2.21
and the incurrence of Refinancing Term Commitments and Refinancing Term Loans as
provided in Section 2.22, in each case without any additional consents and
(4) no agreement referred to in the immediately preceding sentence shall waive
any condition set forth in Section 4.02 without the written consent of the
Majority in Interest of the Revolving Lenders (it being understood and agreed
that any amendment or waiver of, or any consent with respect to, any provision
of this Agreement (other than any waiver expressly relating to Section 4.02) or
any other Loan Document, including any amendment of an affirmative or negative
covenant set forth herein or in any other Loan Document or any waiver of a
Default or an Event of Default, shall not be deemed to be a waiver of any
condition set forth in Section 4.02).

 

(c)                                  In connection with any proposed amendment,
modification, waiver or termination (a “Proposed Change”) requiring the consent
of all Lenders or all affected Lenders, if the consent of the Required Lenders
(and, to the extent any Proposed Change requires the consent of Lenders holding
Loans of any Class pursuant to clause (v), (viii) or (x) of paragraph (b) of
this Section, the consent of a Majority in Interest of the outstanding Loans and
unused Commitments of such Class) to such Proposed Change is obtained, but the
consent to such Proposed Change of other Lenders whose consent is required is
not obtained (any such Lender whose consent is not obtained as described in
paragraph (b) of this Section being referred to as a “Non-Consenting Lender”),
then, so long as the Lender that is acting as Administrative Agent is not a
Non-Consenting Lender, the Borrower may, at its sole expense and effort, upon
notice to such Non-Consenting Lender and the Administrative Agent, require such
Non-Consenting Lender to assign and delegate, without recourse (in accordance
with and subject to the restrictions contained in Section 9.04), all its
interests, rights and obligations under this Agreement to an assignee that shall
assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment); provided that (i) the Borrower shall have received the
prior written consent of the Administrative Agent (and, if a Revolving
Commitment is being assigned, each Issuing Bank), which consent shall not
unreasonably be withheld, conditioned or delayed, (ii) such Non-Consenting
Lender shall have received payment of an amount equal to the outstanding
principal of its Loans and participations in LC Disbursements, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder (with such
assignment being deemed to be an optional prepayment for purposes of determining
the applicability of such Section) from the assignee (in the case of such
principal and accrued interest and fees) or the Borrower (in the case of all
other amounts), (iii) the Borrower or such assignee shall have paid to the
Administrative Agent the processing and recordation fee

 

--------------------------------------------------------------------------------



 

specified in Section 9.04(b), (iv) such assignment does not conflict with
applicable law and (v) the assignee shall have given its consent to such
Proposed Change and, as a result of such assignment and delegation and any
contemporaneous assignments and delegations and consents, such Proposed Change
can be effected.

 

(d)                                 Notwithstanding anything herein to the
contrary, the Administrative Agent may, without the consent of any Secured
Party, consent to a departure by any Loan Party from any covenant of such Loan
Party set forth in this Agreement, the Collateral Agreement or any other
Security Document to the extent such departure is consistent with the authority
of the Administrative Agent set forth in the definition of the term “Collateral
and Guarantee Requirement”.

 

(e)                                  The Administrative Agent may, but shall
have no obligation to, with the concurrence of any Lender, execute waivers,
amendments or other modifications on behalf of such Lender. Any waiver,
amendment or other modification effected in accordance with this Section, shall
be binding upon each Person that is at the time thereof a Lender and each Person
that subsequently becomes a Lender.

 

SECTION 9.03.                                Expenses; Indemnity; Damage
Waiver.  (a)  The Borrower shall pay, within 30 days of a written demand
therefor (together with reasonable backup documentation supporting such
reimbursement request), (i) all reasonable and documented out-of-pocket expenses
incurred by the Administrative Agent, any Arranger and their respective
Affiliates, including the reasonable and documented out-of-pocket fees, charges
and disbursements of counsel (limited to one primary counsel for the
Administrative Agent, the Arrangers and their respective Affiliates, and, if
reasonably necessary, one additional counsel in each relevant material
jurisdiction and one specialty counsel acting in multiple jurisdictions), in
connection with the structuring, arrangement and syndication of the credit
facilities provided for herein and any credit or similar facility refinancing or
replacing, in whole or in part, any of the credit facilities provided for
herein, as well as the preparation, negotiation, execution, delivery and
administration of this Agreement, the other Loan Documents or any waiver,
amendments or modifications of the provisions hereof or thereof (whether or not
the transactions contemplated hereby or thereby shall be consummated), (ii) all
reasonable and documented out-of-pocket expenses incurred by any Issuing Bank in
connection with the issuance, amendment, renewal or extension of any Letter of
Credit or any demand for payment thereunder and (iii) all reasonable and
documented out-of-pocket expenses incurred by the Administrative Agent, any
Arranger, any Issuing Bank or any Lender, including the fees, charges and
disbursements of counsel (limited to one counsel to the Administrative Agent,
the Issuing Banks and the Lenders, taken as a whole, and, if reasonably
necessary, one additional counsel in each relevant material jurisdiction and, in
the case of an actual or perceived conflict of interest, one additional counsel
in each relevant jurisdiction to each group of similarly situated Persons), in
connection with the enforcement or protection of its rights in connection with
the Loan Documents, including its rights under this Section, or in connection
with the Loans made or Letters of Credit issued hereunder, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.

 

(b)                                 The Borrower shall indemnify the
Administrative Agent (and any subagent thereof), each Arranger, each Lender and
each Issuing Bank, their successors and assigns and each Related Party of any of
the foregoing Persons (each such Person being called an “Indemnitee”), against,
and hold each Indemnitee harmless from, any and all losses, claims, damages,
penalties, liabilities and related expenses, including the reasonable and
documented out-of-pocket fees, charges and disbursements of any counsel for any
Indemnitee (limited to one counsel to the Indemnitees, taken as a whole, and, if
reasonably necessary, one additional counsel in each material jurisdiction and,
in the case of an actual or perceived conflict of interest, one additional
counsel in

 

--------------------------------------------------------------------------------



 

each relevant jurisdiction to the each group of similarly situated Indemnitees,
taken as a whole), incurred by or asserted or awarded against any Indemnitee
arising out of, in connection with or as a result of (including, without
limitation, in connection with any investigation, litigation or proceeding or
preparation of a defense in connection therewith) (i) the structuring,
arrangement and syndication of the credit facilities provided for herein, the
preparation, negotiation, execution, delivery and administration of this
Agreement, the other Loan Documents or any other agreement or instrument
contemplated hereby or thereby, the performance by the parties to this Agreement
or the other Loan Documents of their respective obligations hereunder or
thereunder or the consummation of the Transactions or any other transactions
contemplated hereby or thereby, (ii) any Loan or Letter of Credit or the use of
the proceeds therefrom (including any refusal by any Issuing Bank to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (iii) any actual or alleged presence or Release of Hazardous
Materials on, at, to or from any Mortgaged Property or any other property
currently or formerly owned or operated by the Borrower or any Subsidiary, or
any other Environmental Liability related in any way to the Borrower or any
Subsidiary or (iv) any actual or prospective claim, litigation, investigation or
proceeding relating to any of the foregoing, whether based on contract, tort or
any other theory and whether initiated against or by any party to this Agreement
or any other Loan Document, any Affiliate of any of the foregoing or any third
party (and regardless of whether any Indemnitee is a party thereto); provided
that the foregoing indemnity shall not, as to any Indemnitee, apply to any
losses, claims, damages, liabilities or related expenses to the extent they
(A) are found in a final and non-appealable judgment of a court of competent
jurisdiction to have resulted from the bad faith, willful misconduct or gross
negligence of an Indemnitee, (B) result from a claim brought by the Borrower or
any Subsidiary against an Indemnitee for material breach in bad faith of such
Indemnitee’s obligations under this Agreement or any other Loan Document if the
Borrower or such Subsidiary has obtained a final and non-appealable judgment in
its favor on such claim as determined by a court of competent jurisdiction,
(C) result from a proceeding that does not involve an act or omission by the
Borrower or any of its Affiliates and that is brought by an Indemnitee against
any other Indemnitee (other than a proceeding that is brought against the
Administrative Agent or any Arranger in its capacity or in fulfilling its roles
as an agent or arranger hereunder or any similar role with respect to the
Indebtedness incurred or to be incurred hereunder) or (D) result from
settlements effected without the Borrower’s prior written consent (which consent
shall not be unreasonably withheld, delayed or conditioned) but if settled with
the Borrower’s written consent, or if there is a final judgment against an
Indemnitee in any such proceeding, the Borrower shall indemnify and hold
harmless each Indemnitee to the extent and in the manner set forth above;
provided that neither the Borrower nor its Subsidiaries shall, without the prior
written consent of an Indemnitee (which consent shall not be unreasonably
withheld, conditioned or delayed), effect any settlement in respect of which
indemnity could have been sought hereunder by such Indemnitee unless such
settlement (w) includes an unconditional release of such Indemnitee in form and
substance reasonably satisfactory to such Indemnitee from all liability on
claims that are the subject matter of such settlement, (x) does not include any
statement as to or any admission of fault, culpability or a failure to act by or
on behalf of such Indemnitee, (y) does not obligate such Indemnitee to make any
payment that is not paid by the Borrower or its Subsidiaries or Affiliates and
(z) does not require any specific performance obligation on the part of such
Indemnitee that is not performed by the Borrower or its Subsidiaries or
Affiliates. Notwithstanding the foregoing, (x) neither the Borrower nor its
Subsidiaries shall be liable to pay any settlement effected without the Borrower
or such Subsidiary’s written consent (which shall not be unreasonably withheld,
conditioned or delayed) and (b) each Indemnitee shall be obligated to refund and
return any and all amounts paid by the Borrower under this paragraph to such
Indemnitee for any such fees, expenses or damages to the extent it is determined
within six months of payment that such Indemnitee is not entitled to payment of
such amount in accordance with the terms hereof. This paragraph shall not

 

--------------------------------------------------------------------------------



 

apply with respect to Taxes other than any Taxes that represent losses, claims
or damages arising from any non-Tax claim.

 

(c)                                  To the extent that the Borrower fails to
pay any amount required to be paid by it under paragraph (a) or (b) of this
Section to the Administrative Agent (or any sub-agent thereof), any Issuing Bank
or any Related Party of any of the foregoing (and without limiting their
obligation to do so), each Lender severally agrees to pay to the Administrative
Agent (or any such sub-agent), such Issuing Bank or such Related Party, as
applicable, such Lender’s pro rata share (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount (it being understood and agreed that the Borrower’s failure to pay any
such amount shall not relieve the Borrower of any default in the payment
thereof); provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as applicable, was incurred by or asserted
against the Administrative Agent (or such subagent), such Issuing Bank in its
capacity as such, or against any Related Party of any of the foregoing acting
for the Administrative Agent (or any such sub-agent) or any Issuing Bank in
connection with such capacity; provided further that, with respect to such
unpaid amounts owed to any Issuing Bank in its capacity as such, or to any
Related Party of any of the foregoing acting for any Issuing Bank in connection
with such capacity, only the Revolving Lenders shall be required to pay such
unpaid amounts. For purposes of this Section, a Lender’s “pro rata share” shall
be determined based upon its share of the sum of the total Revolving Exposures,
unused Revolving Commitments and, except for purposes of the second proviso of
the immediately preceding sentence, the outstanding Term Loans and unused Term
Commitments, in each case at that time. The obligations of the Lenders under
this paragraph are subject to the last sentence of Section 2.02(a) (which shall
apply mutatis mutandis to the Lenders’ obligations under this paragraph).

 

(d)                                 To the fullest extent permitted by
applicable law, the Borrower shall not assert, or permit any of its Affiliates
or Related Parties to assert, and hereby waives, any claim against any
Indemnitee for any damages arising from the use by others of information or
other materials obtained through telecommunications, electronic or other
information transmission systems (including the Internet), provided that the
foregoing waiver shall not apply to any losses, claims, damages, liabilities or
related expenses to the extent they are found in a final and non-appealable
judgment of a court of competent jurisdiction to have resulted from the bad
faith, willful misconduct or gross negligence of such Indemnitee.

 

(e)                                  To the fullest extent permitted by
applicable law, none of the parties hereto (nor any Indemnities) shall assert,
or permit any of its Affiliates or Related Parties to assert, and each such
party hereby waives, any claim against each other party for any special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby or
thereby, the Transactions, any Loan or Letter of Credit or the use of the
proceeds thereof; provided that nothing in this clause (e) shall relieve the
Borrower or any Restricted Subsidiary of any obligation it may have to indemnify
an Indemnitee against special, indirect, consequential or punitive damages
asserted against such Indemnitee by a third party.

 

(f)                                   Unless otherwise specified, all amounts
due under this Section shall be payable not later than 30 days after written
demand therefor.

 

SECTION 9.04.                                Successors and Assigns.  (a) 
General. The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of any Issuing Bank that issues any
Letter of Credit), except that (i) the Borrower may not assign, delegate or
otherwise transfer any of its rights or obligations

 

--------------------------------------------------------------------------------



 

hereunder without the prior written consent of the Administrative Agent and each
Lender (and any attempted assignment, delegation or transfer by the Borrower
without such consent shall be null and void) and (ii) no Lender may assign,
delegate or otherwise transfer its rights or obligations hereunder except in
accordance with this Section. Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby (including any
Affiliate of any Issuing Bank that issues any Letter of Credit), Participants
(to the extent provided in paragraph (c) of this Section), the Arrangers and, to
the extent expressly contemplated hereby, the sub-agents of the Administrative
Agent and the Related Parties of any of the Administrative Agent, the Arrangers,
any Issuing Bank and any Lender) any legal or equitable right, remedy or claim
under or by reason of this Agreement.

 

(b)                                 Assignments by Lenders. (i) Subject to the
conditions set forth in paragraph (b)(ii) below, any Lender may assign and
delegate to one or more Eligible Assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it) with the prior written consent (such
consent not to be unreasonably withheld, conditioned or delayed) of (A) the
Borrower; provided that no consent of the Borrower shall be required (1) for an
assignment and delegation to a Lender, an Affiliate of a Lender or an Approved
Fund and (2) if an Event of Default under clause (a), (b), (h) or (i) of
Section 7.01 has occurred and is continuing, for any other assignment and
delegation; provided further that the Borrower shall be deemed to have consented
to any such assignment and delegation unless it shall object thereto by written
notice to the Administrative Agent within ten Business Days after having
received notice thereof, (B) the Administrative Agent; provided that no consent
of the Administrative Agent shall be required for an assignment and delegation
of all or any portion of a Term Loan to a Lender, an Affiliate of a Lender or an
Approved Fund, and (C) each Issuing Bank, in the case of any assignment and
delegation of all or a portion of a Revolving Commitment or any Lender’s
obligations in respect of its LC Exposure.

 

(i)                                     Assignments and delegations shall be
subject to the following additional conditions: (A) except in the case of an
assignment and delegation to a Lender, an Affiliate of a Lender or an Approved
Fund or an assignment and delegation of the entire remaining amount of the
assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment and
delegation (determined as of the trade date specified in the Assignment and
Assumption with respect to such assignment and delegation or, if no trade date
is so specified, as of the date the Assignment and Assumption with respect to
such assignment and delegation is delivered to the Administrative Agent) shall
not be less than $5,000,000 or, in the case of Term Loans, $1,000,000, unless
each of the Borrower and the Administrative Agent otherwise consents (such
consent not to be unreasonably withheld, conditioned or delayed); provided that
no such consent of the Borrower shall be required if an Event of Default has
occurred and is continuing, (B) each partial assignment and delegation shall be
made as an assignment and delegation of a proportionate part of all the
assigning Lender’s rights and obligations under this Agreement; provided that
this clause (B) shall not be construed to prohibit the assignment and delegation
of a proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Commitments or Loans, (C) the parties to each assignment
and delegation shall execute and deliver to the Administrative Agent an
Assignment and Assumption, together with a processing and recordation fee of
$3,500 (which fee may be waived or reduced in the sole discretion of the
Administrative Agent); provided that (1) only one such processing and
recordation fee shall be payable in the event of simultaneous assignments and
delegations from any Lender or its Approved Funds to one or more other Approved
Funds of such Lender, (2) no such fee shall apply to an assignment and
delegation by a Lender to its Affiliate and (3) with respect to any

 

--------------------------------------------------------------------------------



 

assignment and delegation pursuant to Section 2.18(b) or 9.02(c), the parties
hereto agree that such assignment and delegation may be effected pursuant to an
Assignment and Assumption executed by the Borrower, the Administrative Agent and
the assignee and that the Lender required to make such assignment and delegation
need not be a party thereto, and (D) the assignee, if it shall not be a Lender,
shall deliver to the Administrative Agent any tax forms required by
Section 2.16(f) and an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain MNPI) will be made available and who may receive such
information in accordance with the assignee’s compliance procedures and
applicable law, including Federal, State and foreign securities laws.

 

(ii)                                  Subject to acceptance and recording
thereof pursuant to paragraph (b)(v) of this Section, from and after the
effective date specified in each Assignment and Assumption, the assignee
thereunder shall be a party hereto and, to the extent of the interest assigned
and delegated by such Assignment and Assumption, have the rights and obligations
of a Lender under this Agreement, and the assigning Lender thereunder shall, to
the extent of the interest assigned and delegated by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all the assigning Lender’s rights
and obligations under this Agreement, such Lender shall cease to be a party
hereto but shall continue to be entitled to the benefits of (and subject to the
obligations and limitations of) Sections 2.14, 2.15, 2.16 and 9.03 and to any
fees payable hereunder that have accrued for such Lender’s account but have not
yet been paid). Any assignment, delegation or other transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
Section shall be treated for purposes of this Agreement as a sale by such Lender
of a participation in such rights and obligations in accordance with
Section 9.04(c).

 

(iii)                               The Administrative Agent, acting solely for
this purpose as a non-fiduciary agent of the Borrower, shall maintain at one of
its offices a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitment of, and principal amount of (and stated interest on) the Loans and LC
Disbursements owing to, each Lender pursuant to the terms hereof from time to
time (the “Register”). The entries in the Register shall be conclusive absent
manifest error, and the Borrower, the Administrative Agent, the Issuing Banks
and the Lenders shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower and any Issuing Bank or any Lender, at
any reasonable time and from time to time upon reasonable prior notice.

 

(iv)                              Upon receipt by the Administrative Agent of a
duly completed Assignment and Assumption executed by an assigning Lender and an
assignee, the assignee’s completed Administrative Questionnaire and any tax
forms required by Section 2.16(f) (unless the assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in paragraph (b) of
this Section and any written consent to such assignment and delegation required
by paragraph (b) of this Section, the Administrative Agent shall accept such
Assignment and Assumption and record the information contained therein in the
Register; provided that the Administrative Agent shall not be required to accept
such Assignment and Assumption or so record the information contained therein if
the Administrative Agent reasonably believes that such Assignment and Assumption
lacks any written consent required by this Section or is otherwise not in proper
form, it being

 

--------------------------------------------------------------------------------



 

acknowledged that the Administrative Agent shall have no duty or obligation (and
shall incur no liability) with respect to obtaining (or confirming the receipt)
of any such written consent or with respect to the form of (or any defect in)
such Assignment and Assumption, any such duty and obligation being solely with
the assigning Lender and the assignee. No assignment or delegation shall be
effective for purposes of this Agreement unless it has been recorded in the
Register as provided in this paragraph and, following such recording, unless
otherwise determined by the Administrative Agent (such determination to be made
in the sole discretion of the Administrative Agent, which determination may be
conditioned on the consent of the assigning Lender and the assignee), shall be
effective notwithstanding any defect in the Assignment and Assumption relating
thereto. Each assigning Lender and the assignee, by its execution and delivery
of an Assignment and Assumption, shall be deemed to have represented to the
Administrative Agent that all written consents required by this Section with
respect thereto (other than the consent of the Administrative Agent) have been
obtained and that such Assignment and Assumption is otherwise duly completed and
in proper form, and each assignee, by its execution and delivery of an
Assignment and Assumption, shall be deemed to have represented to the assigning
Lender and the Administrative Agent that such assignee is an Eligible Assignee.

 

(c)                                  Participations. Any Lender may, without the
consent of the Borrower, the Administrative Agent or any Issuing Bank, sell
participations to one or more Eligible Assignees (each, a “Participant”) in all
or a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of its Commitments and Loans of any Class); provided
that (A) such Lender’s obligations under this Agreement shall remain unchanged,
(B) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations and (C) the Borrower, the Administrative
Agent, the Issuing Banks and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement or any other Loan
Document; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
modification or waiver described in the first proviso to Section 9.02(b) that
affects such Participant or requires the approval of all the Lenders. The
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 2.14, 2.15 and 2.16 (subject to the requirements and limitations
therein, including the requirements under Section 2.16(f) (it being understood
and agreed that the documentation required under Section 2.16(f) shall be
delivered to the participating Lender)) to the same extent as if it were a
Lender and had acquired its interest by assignment and delegation pursuant to
paragraph (b) of this Section; provided that such Participant (A) agrees to be
subject to the provisions of Sections 2.17 and 2.18 as if it were an assignee
under paragraph (b) of this Section and (B) shall not be entitled to receive any
greater payment under Section 2.14 or 2.16, with respect to any participation,
than its participating Lender would have been entitled to receive, except to the
extent such entitlement to receive a greater payment results from a Change in
Law that occurs after the Participant acquired the applicable participation.
Each Lender that sells a participation agrees, at the Borrower’s request and
expense, to use reasonable efforts to cooperate with the Borrower to effectuate
the provisions of Section 2.18(b) with respect to any Participant. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 9.08 as though it were a Lender; provided that such Participant agrees
to be subject to Section 2.17(c) as though it were a Lender. The Borrower shall
be entitled to seek specific performance to unwind any such participation in
addition to any other remedies available to the Borrower at law or at equity in
respect of any participation made by a Lender to any Disqualified Institutions
without the Borrower’s consent, to the extent the Borrower’s consent is required
under the terms hereof (and

 

--------------------------------------------------------------------------------



 

not obtained or deemed given). Each Lender that sells a participation shall,
acting solely for this purpose as a non-fiduciary agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Loans or other obligations under this Agreement or any other Loan
Document (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any Commitments, Loans, Letters of Credit or its other obligations
under this Agreement or any other Loan Document) to any Person except to the
extent that such disclosure is necessary to establish that such Commitment,
Loan, Letter of Credit or other obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations. The entries in
the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.

 

(d)                                 Certain Pledges. Any Lender may, without the
consent of the Borrower, the Administrative Agent or any Issuing Bank, at any
time pledge or assign a security interest in all or any portion of its rights
under this Agreement to secure obligations of such Lender, including any pledge
or assignment to secure obligations to a Federal Reserve Bank, and this
Section shall not apply to any such pledge or assignment of a security interest;
provided that no such pledge or assignment of a security interest shall release
a Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.

 

(e)                                  Special Purpose Funding Vehicles.
Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle (an “SPV”),
identified as such in writing from time to time by the Granting Lender to the
Administrative Agent and the Borrower, the option to provide to the Borrower all
or any part of any Loan that such Granting Lender would otherwise be obligated
to make to the Borrower pursuant to this Agreement; provided that (i) nothing
herein shall constitute a commitment by any SPV to make any Loan and (ii) if an
SPV elects not to exercise such option or otherwise fails to provide all or any
part of such Loan, the Granting Lender shall be obligated to make such Loan
pursuant to the terms hereof. The making of a Loan by an SPV hereunder shall
utilize the Commitment of the Granting Lender to the same extent, and as if,
such Loan were made by such Granting Lender. Each party hereto hereby agrees
that no SPV shall be liable for any indemnity or similar payment obligation
under this Agreement (all liability for which shall remain with the Granting
Lender). In furtherance of the foregoing, each party hereto hereby agrees (which
agreement shall survive the termination of this Agreement) that, prior to the
date that is one year and one day after the payment in full of all outstanding
commercial paper or other senior indebtedness of any SPV, such party will not
institute against, or join any other person in instituting against, such SPV any
bankruptcy, reorganization, arrangement, insolvency or liquidation proceedings
under the laws of the United States of America or any State thereof. In
addition, notwithstanding anything to the contrary contained in this Section,
any SPV may (i) with notice to, but without the prior written consent of, the
Borrower and the Administrative Agent and without paying any processing fee
therefor, assign and delegate all or a portion of its interests in any Loans to
the Granting Lender or to any financial institutions (consented to by the
Borrower and Administrative Agent) providing liquidity or credit support to or
for the account of such SPV to support the funding or maintenance of Loans and
(ii) disclose on a confidential basis any non-public information relating to its
Loans to any rating agency, commercial paper dealer or provider of any surety,
guarantee or credit or liquidity enhancement to such SPV.

 

--------------------------------------------------------------------------------



 

(f)                                   Assignments to Affiliated Lenders.
Notwithstanding anything in this Agreement to the contrary, any Term Lender may
assign and delegate all or a portion of its Term Loans to an Affiliated Lender
in accordance with this paragraph, provided that:

 

(i)                                     no Default or Event of Default has
occurred and is continuing or would result therefrom;

 

(ii)                                  the assigning Term Lender and the
Affiliated Lender purchasing such Lender’s Term Loans, as applicable, shall
execute and deliver to the Administrative Agent an Affiliated Lender Assignment
and Assumption in lieu of an Assignment and Assumption;

 

(iii)                               for the avoidance of doubt, Lenders shall
not be permitted to assign or delegate Revolving Commitments or Revolving
Exposure to any Affiliated Lender;

 

(iv)                              (A) the Affiliated Lender shall have
identified itself in writing as an Affiliated Lender to the assigning Term
Lender and the Administrative Agent prior to the execution of the Affiliated
Lender Assignment and Assumption and (B) the Affiliated Lender shall be deemed
to have represented and warranted to the assigning Term Lender and the
Administrative Agent that the requirements set forth in clause (vii) below,
shall have been satisfied upon consummation of the applicable Affiliated Lender
Assignment and Assumption;

 

(v)                                 Affiliated Lenders will not (A) have the
right to receive information, reports or other materials provided solely to
Lenders by the Administrative Agent or any other Lender, except to the extent
made available to the Borrower, (B) attend or participate in meetings attended
solely by the Lenders and the Administrative Agent, or (C) access any electronic
site established for the Lenders or confidential communications from counsel to
or financial advisors of the Administrative Agent or the Lenders;

 

(vi)                              for purposes of determining whether the
Required Lenders or any other requisite Class vote required by this Agreement
have (x) consented (or not consented) to any amendment, waiver or modification
of, or any action under this Agreement or any other Loan Document or any
departure by any Loan Party therefrom, (y) otherwise acted on any matter related
to this Agreement or any other Loan Document and (z) directed or required the
Administrative Agent, any Issuing Bank or any Lender to undertake any action (or
refrain from taking any action) under this Agreement or any other Loan Document,
all Term Loans held by any Affiliated Lender shall be deemed to be not
outstanding for all purposes of calculating whether the Required Lenders or the
requisite vote of any Class of Lenders have taken any actions, (B) with respect
to any amendment, waiver or modification of, or any action under this Agreement
or any other Loan Document that requires the consent of all, or all affected,
Lenders, the Term Loans held by any Affiliated Lender shall be deemed to be
outstanding only if such amendment, waiver, modification or other action
adversely affects such Affiliated Lender more than other Term Lenders in any
material respect, (C) for purposes of voting on any plan of reorganization or
plan of liquidation pursuant to any Debtor Relief Laws (a “Plan of
Reorganization”), each Affiliated Lender hereby agrees (x) not to vote on such
Plan of Reorganization, (y) if such Affiliated Lender does vote on such Plan of
Reorganization notwithstanding the restriction in the foregoing clause (x), such
vote will be deemed not to be in good faith and shall be “designated” pursuant
to Section 1126(e) of the Bankruptcy Code (or any similar provision in any other
Debtor Relief Laws), and such vote shall not be counted in determining whether
the

 

--------------------------------------------------------------------------------



 

applicable class has accepted or rejected such Plan of Reorganization in
accordance with Section 1126(c) of the Bankruptcy Code (or any similar provision
in any other Debtor Relief Laws) and (z) not to contest any request by any party
for a determination by the Bankruptcy Court (or other applicable court of
competent jurisdiction) effectuating the foregoing clause (y), in each case
under this clause (vi) (B) unless such Plan of Reorganization adversely affects
such Affiliated Lender more than other Term Lenders in any material respect, and
(D) each Affiliated Lender hereby irrevocably appoints the Administrative Agent
(such appointment being coupled with an interest) as such Affiliated Lender’s
attorney-in-fact, with full authority in the place and stead of such Affiliated
Lender and in the name of such Affiliated Lender (solely in respect of Term
Loans therein and not in respect of any other claim or status such Affiliated
Lender may otherwise have), from time to time in the Administrative Agent’s
discretion to take any action and to execute any instrument that the
Administrative Agent may deem reasonably necessary or appropriate to carry out
the provisions of this clause (vi), including to ensure that any vote of such
Affiliated Lender on any Plan of Reorganization is withdrawn or otherwise not
counted;

 

(vii)                           the aggregate principal amount of any Class or
tranche of Term Loans held at any one time by Affiliated Lenders may not exceed
25% of the aggregate outstanding principal amount of any Class or tranche of
Term Loans; and

 

(viii)                        the Affiliated Lender will not be entitled to make
or bring (or participate in, other than as a passive participant in or recipient
of its pro rata benefits of) actions against the Administrative Agent, in its
role as such, or receive advice of counsel or other advisors to the
Administrative Agent or any other Lenders or challenge the attorney client
privilege of their respective counsel.

 

Each Affiliated Lender that is a Term Lender hereunder agrees to comply with the
terms of this paragraph (f) (notwithstanding that it may be granted access to
the Platform or any other electronic site established for the Lenders by the
Administrative Agent), and agrees that in any subsequent assignment of all or
any portion of its Term Loans it shall identify itself in writing to the
assignee as an Affiliated Lender prior to the execution of such assignment.

 

(g)                                  Purchasing Borrower Parties.
Notwithstanding anything else to the contrary contained in this Agreement
(including the definition of “Eligible Assignees”), any Lender may assign and
delegate all or a portion of its Term Loans to any Purchasing Borrower Party in
accordance with this paragraph (which assignment and delegation will not
constitute a prepayment of Loans for any purposes of this Agreement and the
other Loan Documents); provided that:

 

(i)                                     no Default or Event of Default has
occurred and is continuing or would result therefrom;

 

(ii)                                  each Auction Purchase Offer shall be
conducted in accordance with the procedures, terms and conditions set forth in
this paragraph and the Auction Procedures;

 

(iii)                               the assigning Lender and Purchasing Borrower
Party purchasing such Lender’s Term Loans, as applicable, shall execute and
deliver to the Administrative Agent an Affiliated Lender Assignment and
Assumption in lieu of an Assignment and Assumption;

 

--------------------------------------------------------------------------------



 

(iv)                              for the avoidance of doubt, the Lenders shall
not be permitted to assign or delegate Revolving Commitments or Revolving
Exposure to a Purchasing Borrower Party;

 

(v)                                 to the extent permitted by applicable law
and not giving rise to any adverse tax consequence (other than any tax imposed
in connection with the forgiveness of any Indebtedness income), any Term Loans
assigned and delegated to any Purchasing Borrower Party shall be automatically
and permanently cancelled upon the effectiveness of such assignment and
delegation and will thereafter no longer be outstanding for any purpose
hereunder (it being understood and agreed that (A) except as expressly set forth
in any such definition, any gains or losses by any Purchasing Borrower Party
upon purchase or acquisition and cancellation of such Term Loans shall not be
taken into account in the calculation of Excess Cash Flow, Consolidated Net
Income and Consolidated EBITDA and (B) any purchase of Term Loans pursuant to
this paragraph (g) shall not constitute a voluntary prepayment of Term Loans for
purposes of this Agreement);

 

(vi)                              the Purchasing Borrower Party shall not have
any MNPI that either (A) has not been disclosed to the assigning Lender (other
than any such Lender that does not wish to receive MNPI) on or prior to the date
of any initiation of an Auction by such Purchasing Borrower Party or (B) if not
disclosed to such Lender, would reasonably be expected to have a material effect
upon, or otherwise be material to, (1) such Lender’s decision to participate in
any such Auction or (2) the market price of the Term Loans, in each case, with
respect to such Lender, except to the extent that such Lender has entered into a
customary “big boy” letter with the Borrower; and

 

(vii)                           no Purchasing Borrower Party may use the
proceeds from Revolving Loans to purchase any Term Loans.

 

(h)                                 Disqualified Institutions. 
(i)                                           No assignment or participation
shall be made to any Person that was a Disqualified Institution as of the date
(the “Trade Date”) on which the assigning Lender entered into a binding
agreement to sell and assign all or a portion of its rights and obligations
under this Agreement to such Person (unless the Borrower has consented to such
assignment in writing in its sole and absolute discretion, in which case such
Person will not be considered a Disqualified Institution for the purpose of such
assignment or participation). For the avoidance of doubt, with respect to any
assignee that becomes a Disqualified Institution after the applicable Trade Date
(including as a result of the delivery of a notice pursuant to, and/or the
expiration of the notice period referred to in, the definition of “Disqualified
Institution”), (x) such assignee shall not retroactively be disqualified from
becoming a Lender and (y) the execution by the Borrower of an Assignment and
Assumption with respect to such assignee will not by itself result in such
assignee no longer being considered a Disqualified Institution. Any assignment
in violation of this clause (h)(i) shall not be void, but the other provisions
of this clause (h) shall apply.

 

(ii)                                  If any assignment or participation is made
to any Disqualified Institution without the Borrower’s prior written consent in
violation of clause (i) above, or if any Person becomes a Disqualified
Institution after the applicable Trade Date, the Borrower may, at its sole
expense and effort, upon notice to the applicable Disqualified Institution and
the Administrative Agent, (A) terminate any Revolving Commitment of such
Disqualified Institution and repay all obligations of the Borrower owing to such
Disqualified Institution in connection with such Revolving Commitment, (B) in
the case of outstanding Term Loans held by Disqualified Institutions, purchase
or prepay such Term Loan by paying the lesser of (x) the principal amount
thereof and (y) the amount that such Disqualified Institution paid to acquire
such Term Loans, in each case plus accrued interest,

 

--------------------------------------------------------------------------------



 

accrued fees and all other amounts (other than principal amounts) payable to it
hereunder and/or (C) require such Disqualified Institution to assign, without
recourse (in accordance with and subject to the restrictions contained in this
Section 9.04), all of its interest, rights and obligations under this Agreement
to one or more Eligible Assignees at the lesser of (x) the principal amount
thereof and (y) the amount that such Disqualified Institution paid to acquire
such interests, rights and obligations, in each case plus accrued interest,
accrued fees and all other amounts (other than principal amounts) payable to it
hereunder. For the avoidance of doubt, the Borrower shall not use the proceeds
of any Revolving Loans to purchase Loans or Commitments from any Term Lender or
Revolving Lender pursuant to this clause (h)(ii).

 

(iii)                               Notwithstanding anything to the contrary
contained in this Agreement, Disqualified Institutions (A) will not (x) have the
right to receive information, reports or other materials provided to Lenders by
the Borrower, the Administrative Agent or any other Lender, (y) attend or
participate in meetings attended by the Lenders and the Administrative Agent, or
(z) access any electronic site established for the Lenders or confidential
communications from counsel to or financial advisors of the Administrative Agent
or the Lenders and (B) (x) for purposes of any consent to any amendment, waiver
or modification of, or any action under, and for the purpose of any direction to
the Administrative Agent or any Lender to undertake any action (or refrain from
taking any action) under this Agreement or any other Loan Document, each
Disqualified Institution will be deemed to have consented in the same proportion
as the Lenders that are not Disqualified Institutions consented to such matter,
and (y) for purposes of voting on any Plan of Reorganization, each Disqualified
Institution party hereto hereby agrees (1) not to vote on such Plan of
Reorganization, (2) if such Disqualified Institution does vote on such Plan of
Reorganization notwithstanding the restriction in the foregoing clause (1), such
vote will be deemed not to be in good faith and shall be “designated” pursuant
to Section 1126(e) of the Bankruptcy Code (or any similar provision in any other
Debtor Relief Laws), and such vote shall not be counted in determining whether
the applicable class has accepted or rejected such Plan of Reorganization in
accordance with Section 1126(c) of the Bankruptcy Code (or any similar provision
in any other Debtor Relief Laws) and (3) not to contest any request by any party
for a determination by the Bankruptcy Court (or other applicable court of
competent jurisdiction) effectuating the foregoing clause (2).

 

(iv)                              The Administrative Agent shall (A) have the
right, and the Borrower hereby expressly authorizes the Administrative Agent, to
post the list of Disqualified Institutions provided by the Borrower and any
updates thereto from time to time (collectively, the “DQ List”) on the Platform,
including that portion of the Platform that is designated for “public side”
Lenders and (B) provide, and the Borrower hereby expressly authorizes the
Administrative Agent to provide, the DQ List to each Lender requesting the same
promptly following such request

 

(i)                                     Resignation as Issuing Bank after
Assignment.  Notwithstanding anything to the contrary contained herein, if at
any time any Issuing Bank assigns all of its Revolving Commitment and Revolving
Loans pursuant to clause (b) above, such Issuing Bank may, upon 30 days’ notice
to the Administrative Agent, the Borrower and the Lenders, resign as an Issuing
Bank.  In the event of any such resignation as an Issuing Bank, the Borrower
shall be entitled to appoint from among the Lenders a successor Issuing Bank;
provided, however, that no failure by the Borrower to appoint any such successor
shall affect the resignation of the applicable Issuing Bank as an Issuing Bank,
as the case may be.  If the applicable Issuing Bank resigns as an Issuing Bank,
it shall retain all the rights, powers, privileges and duties of an Issuing Bank
hereunder with respect to all Letters of

 

--------------------------------------------------------------------------------



 

Credit issued by it and outstanding as of the effective date of its resignation
as an Issuing Bank and all LC Exposure with respect thereto (including the right
to require the Lenders to make ABR Rate Loans or fund risk participations in the
amount of such Revolving Lender’s Applicable Percentage of each LC Disbursement
made by such Issuing Bank and not reimbursed by the Borrower on the date due as
provided in Section 2.04(e)).  Upon the appointment of a successor Issuing Bank,
(x) such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring Issuing Bank, as the case may be,
and (y) the successor Issuing Bank shall issue letters of credit in substitution
for the Letters of Credit, if any, outstanding at the time of such succession or
make other arrangements satisfactory to the applicable retiring Issuing Bank to
effectively assume the obligations of the applicable retiring Issuing Bank with
respect to such Letters of Credit.

 

SECTION 9.05.                                Survival. All covenants,
agreements, representations and warranties made by the Loan Parties in this
Agreement and the other Loan Documents and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement or any
other Loan Document shall be considered to have been relied upon by the other
parties hereto and shall survive the execution and delivery of this Agreement
and the other Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that the Administrative Agent, any
Arranger, any Issuing Bank, any Lender or any Affiliate of any of the foregoing
may have had notice or knowledge of any Default or incorrect representation or
warranty at the time this Agreement or any other Loan Document is executed and
delivered or any credit is extended hereunder, and shall continue in full force
and effect as long as the principal of or any accrued interest on any Loan or
any fee or any other amount payable under this Agreement is outstanding and
unpaid or any LC Exposure is outstanding and so long as the Commitments have not
expired or terminated. Notwithstanding the foregoing or anything else to the
contrary set forth in this Agreement or any other Loan Document, in the event
that, in connection with the refinancing or repayment in full of the credit
facilities provided for herein, an Issuing Bank shall have provided to the
Administrative Agent a written consent to the release of the Revolving Lenders
from their obligations hereunder with respect to any Letter of Credit issued by
such Issuing Bank (whether as a result of the obligations of the Borrower (and
any other account party) in respect of such Letter of Credit having been
collateralized in full by a deposit of cash with such Issuing Bank, or being
supported by a letter of credit that names such Issuing Bank as the beneficiary
thereunder, or otherwise), then from and after such time such Letter of Credit
shall cease to be a “Letter of Credit” outstanding hereunder for all purposes of
this Agreement and the other Loan Documents, and the Revolving Lenders shall be
deemed to have no participations in such Letter of Credit, and no obligations
with respect thereto, under Section 2.04(d) or 2.04(e). The provisions of
Sections 2.14, 2.15, 2.16, 2.17(e) and 9.03 and Article VIII shall survive and
remain in full force and effect regardless of the consummation of the
transactions contemplated hereby, the repayment or prepayment of the Loans, the
expiration or termination of the Letters of Credit and the Commitments or the
termination of this Agreement or any provision hereof. For the avoidance of
doubt, if any entity ceases to be a Lender under this Agreement pursuant to an
Assignment and Assumption, such entity shall be entitled to the benefits of the
surviving provisions in the previous sentence but only with respect to the
period during which such entity was a Lender under this Agreement.

 

SECTION 9.06.                                Counterparts; Integration;
Effectiveness. This Agreement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. This Agreement, the other Loan Documents and any separate letter
agreements with respect to fees payable to the Administrative Agent or the
syndication of the Loans and Commitments constitute the entire contract among
the parties relating to the subject matter hereof and supersede any and all
previous agreements and understandings, oral or written, relating to the subject
matter hereof, including the commitments of the Lenders and, if applicable,
their Affiliates under the commitment letter in respect of the credit facilities
set

 

--------------------------------------------------------------------------------



 

forth herein and any related commitment advices submitted by the Lenders (but do
not supersede any other provisions of such commitment letter or any related fee
letters that do not, by the terms of such documents, terminate upon the
effectiveness of this Agreement, all of which provisions shall remain in full
force and effect). This Agreement shall be binding upon and inure to the benefit
of the parties hereto and their respective successors and assigns. Delivery of
an executed counterpart of a signature page of this Agreement by facsimile
transmission or other electronic imaging means shall be effective as delivery of
a manually executed counterpart of this Agreement.

 

SECTION 9.07.                                Severability. Any provision of this
Agreement held to be invalid, illegal or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective to the extent of such invalidity,
illegality or unenforceability without affecting the validity, legality and
enforceability of the remaining provisions hereof; and the invalidity of a
particular provision in a particular jurisdiction shall not invalidate such
provision in any other jurisdiction.

 

SECTION 9.08.                                Right of Setoff. If an Event of
Default shall have occurred and be continuing, each Lender, each Issuing Bank
and each of their respective Affiliates is hereby authorized at any time and
from time to time, to the fullest extent permitted by applicable law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final, in whatever currency) or other amounts at any time held and other
obligations (in whatever currency) at any time owing by such Lender, such
Issuing Bank or any such Affiliate to or for the credit or the account of the
Borrower against any of and all the obligations then due of the Borrower now or
hereafter existing under this Agreement held by such Lender, such Issuing Bank
or any such Affiliates, irrespective of whether or not such Lender, such Issuing
Bank or any such Affiliate shall have made any demand under this Agreement and
although such obligations of the Borrower are owed to a branch or office of such
Lender, such Issuing Bank or any such Affiliate different from the branch or
office holding such deposit or obligated on such Indebtedness. Each Lender and
each Issuing Bank agrees to notify the Borrower and the Administrative Agent
promptly after any such setoff and application; provided that the failure to
give or any delay in giving such notice shall not affect the validity of any
such setoff and application under this Section. The rights of each Lender, each
Issuing Bank and their respective Affiliates under this Section are in addition
to other rights and remedies (including other rights of setoff) that such
Lender, such Issuing Bank and any such Affiliate may have.

 

SECTION 9.09.                                Governing Law; Jurisdiction;
Consent to Service of Process.  (a)  This Agreement and any claim, controversy,
dispute or cause of action (whether in contract or tort or otherwise) based
upon, arising out of or relating to this Agreement and the transactions
contemplated hereby shall be governed by, and construed in accordance with, the
law of the State of New York.

 

(a)                                 The Borrower irrevocably and unconditionally
agrees that it will not commence any action, litigation or proceeding of any
kind or description, whether in law or equity, whether in contract or in tort or
otherwise, against the Administrative Agent, any Lender, any Issuing Bank or any
Related Party of any of the foregoing in any way relating to this Agreement or
any other Loan Document or the transactions relating hereto or thereto, in any
forum other than the courts of the State of New York sitting in New York County
and of the United States District Court of the Southern District of New York,
and any appellate court from any thereof, and each of the parties hereto
irrevocably and unconditionally submits, for itself and its property, to the
jurisdiction of such courts and agrees that all claims in respect of any action,
litigation or proceeding may be heard and determined in such New York State
court or, to the fullest extent permitted by applicable law, in such Federal
court. Each party hereto agrees that a final judgment in any such action,
litigation or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement shall affect any right that the Administrative Agent,
any Lender or any Issuing Bank may otherwise have to bring any action,

 

--------------------------------------------------------------------------------



 

litigation or proceeding relating to this Agreement or any other Loan Document
against any Loan Party or any of its properties in the courts of any
jurisdiction.

 

(b)                                 The Borrower hereby irrevocably and
unconditionally waives, to the fullest extent permitted by applicable law, any
objection that it may now or hereafter have to the laying of venue of any
action, litigation or proceeding arising out of or relating to this Agreement or
any other Loan Document in any court referred to in paragraph (b) of this
Section. Each of the parties hereto hereby irrevocably waives, to the fullest
extent permitted by law, the defense of an inconvenient forum to the maintenance
of such action or proceeding in any such court.

 

(c)                                  Each party to this Agreement irrevocably
consents to service of process in the manner provided for notices in
Section 9.01. Nothing in this Agreement or any other Loan Document will affect
the right of any party to this Agreement to serve process in any other manner
permitted by law.

 

SECTION 9.10.                                WAIVER OF JURY TRIAL. EACH PARTY
HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY
OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

 

SECTION 9.11.                                Headings. Article and
Section headings and the Table of Contents used herein are for convenience of
reference only, are not part of this Agreement and shall not affect the
construction of, or be taken into consideration in interpreting, this Agreement.

 

SECTION 9.12.                                Confidentiality. Each of the
Administrative Agent, the Lenders, the Issuing Banks and each Person that was
the Administrative Agent, a Lender or an Issuing Bank at the time it received
any Information (as defined below) agrees to maintain the confidentiality of the
Information, except that Information may be disclosed (a) to its Related
Parties, including accountants, legal counsel and other agents and advisors, it
being understood and agreed that the Persons to whom such disclosure is made
will be informed of the confidential nature of such Information and instructed
to keep such Information confidential and each of the Administrative Agent, the
Issuing Banks and the Lenders shall be responsible for the compliance with this
Section by its Related Parties, (b) to the extent required or requested by any
regulatory authority purporting to have jurisdiction over such Person or its
Related Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners or similar organization) (in which case,
to the extent practicable, and not prohibited by law or such process, the party
in receipt of such request shall promptly inform the Borrower in advance other
than in connection with any examination of the financial condition or other
routine examination of such Lender), (c) to the extent required by applicable
laws or regulations or by any subpoena or similar legal process (in which case
such party agrees to inform the Borrower thereof promptly prior to disclosure to
the extent practicable, and not prohibited by law or such process), (d) to any
other party to this Agreement, (e) in connection with the exercise of any
remedies under this Agreement or any other Loan Document or any suit, action or
proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing confidentiality undertakings not less restrictive than

 

--------------------------------------------------------------------------------



 

those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement, or any current or prospective financing sources (it being
understood that the list of Disqualified Institutions may be disclosed to any
assignee, Participant or financing source, or prospective assignee, Participant
or financing source, in reliance on this clause (f)); provided that any such
disclosure provided to a financing source is provided on a “need to know” basis
and no disclosure of Information may be made under this clause (f)(i) to any
Disqualified Institution or (ii) any actual or prospective counterparty (or its
Related Parties) to any Hedging Agreement relating to the Borrower or any
Subsidiary and its obligations hereunder or under any other Loan Document,
(g) on a confidential basis in accordance with the agencies’ standard practices
for maintaining confidentiality of information, to (i) any rating agency in
connection with rating the Borrower or its Subsidiaries or the credit facilities
provided for herein, (ii) the provider of any Platform or other electronic
delivery service used by the Administrative Agent, any Lender or any Issuing
Bank to deliver information furnished by the Borrower pursuant to or in
connection with this Agreement or notices to the Lenders or (iii) the CUSIP
Service Bureau or any similar agency in connection with the issuance and
monitoring of CUSIP numbers with respect to the credit facilities provided for
herein, (h) with the consent of the Borrower, (i) otherwise to the extent
consisting of general portfolio information that does not identify the Loan
Parties by name or disclose the size of the facilities, (j) the National
Association of Insurance Commissioners or (k) to the extent such Information
(i) becomes publicly available other than as a result of a breach of this
Section, (ii) becomes available to the Administrative Agent, any Lender or any
Issuing Bank or any Affiliate of any of the foregoing and is, to the knowledge
of the Administrative Agent, such Lender, such Issuing Bank or Affiliate, on a
nonconfidential basis from a source other than the Borrower or (iii) is
independently discovered or developed by a party hereto without utilizing any
Information received from the Borrower or violating the terms of this
Section 9.12. For purposes of this Section, “Information” means all information
received from the Borrower or learned upon inspection or examination of the
Borrower’s books and records or premises relating to the Borrower or any
Subsidiary or their businesses, other than any such information that is
available to the Administrative Agent, any Lender or any Issuing Bank on a
nonconfidential basis prior to disclosure by the Borrower and other than
information pertaining to this Agreement routinely provided by arrangers to data
service providers, including league table providers, that serve the lending
industry. Any Person required to maintain the confidentiality of Information as
provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.

 

SECTION 9.13.                                Interest Rate Limitation.
Notwithstanding anything herein to the contrary, if at any time the interest
rate applicable to any Loan or participation in any LC Disbursement, together
with all fees, charges and other amounts that are treated as interest on such
Loan or LC Disbursement or participation therein under applicable law
(collectively the “Charges”), shall exceed the maximum lawful rate (the “Maximum
Rate”) that may be contracted for, charged, taken, received or reserved by the
Lender or Issuing Bank holding such Loan or LC Disbursement or participation
therein in accordance with applicable law, the rate of interest payable in
respect of such Loan hereunder, together with all Charges payable in respect
thereof, shall be limited to the Maximum Rate and, to the extent lawful, the
interest and Charges that would have been payable in respect of such Loan or LC
Disbursement or participation therein but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender or Issuing Bank in respect of other Loans or LC
Disbursement or participation therein or periods shall be increased (but not
above the Maximum Rate therefor) until such cumulated amount, together with
interest thereon at the Federal Funds Rate to the date of repayment, shall have
been received by such Lender or Issuing Bank.

 

SECTION 9.14.                                Release of Liens and Guarantees.
 Subject to the reinstatement provisions set forth in the Collateral Agreement,
a Subsidiary Loan Party shall automatically be released from its obligations
under the Loan Documents, and all security interests created by the Security
Documents

 

--------------------------------------------------------------------------------



 

in Collateral owned by such Subsidiary Loan Party shall be automatically
released, upon the consummation of any transaction permitted by this Agreement
as a result of which such Subsidiary Loan Party ceases to be a Subsidiary Loan
Party or a Designated Subsidiary; provided that, if so required by this
Agreement, the Required Lenders shall have consented to such transaction and the
terms of such consent shall not have provided otherwise. Upon any sale or other
transfer by any Loan Party (other than to the Borrower or any other Loan Party)
of any Collateral in a transaction not prohibited under this Agreement, or upon
the effectiveness of any written consent to the release of the security interest
created under any Security Document in any Collateral pursuant to Section 9.02,
or in the event that any Collateral is no longer required to be subject to a
Lien under the Loan Documents, the security interests in such Collateral created
by the Security Documents shall be automatically released. In connection with
any termination or release pursuant to this Section, the Administrative Agent
shall execute and deliver to any Loan Party, at such Loan Party’s expense, all
documents that such Loan Party shall reasonably request to evidence such
termination or release. Any execution and delivery of documents pursuant to this
Section shall be without recourse to or warranty by the Administrative Agent.
Each of the Secured Parties irrevocably authorize the Administrative Agent, at
its option and in its discretion, to effect the releases set forth in this
Section. The Administrative Agent is irrevocably authorized by the Secured
Parties, without any consent or further agreement of any Secured Party, to
release the Administrative Agent’s Liens upon the date the Commitments shall
have expired or been terminated and the principal of and interest on each Loan
and all fees, expenses and other amounts payable under this Agreement or any
other Loan Document shall have been paid in full (other than contingent amounts
not yet due) and all Letters of Credit shall have expired or been terminated or
shall have been backstopped or cash collateralized (in each case, in a manner
reasonably satisfactory to the applicable Issuing Bank) and all LC Disbursements
shall have been reimbursed.

 

SECTION 9.15.                                USA PATRIOT Act Notice. Each
Lender, each Issuing Bank and the Administrative Agent (for itself and not on
behalf of any Lender) hereby notifies each Loan Party that, pursuant to the
requirements of the USA PATRIOT Act, it is required to obtain, verify and record
information that identifies such Loan Party, which information includes the name
and address of such Loan Party and other information that will allow such
Lender, such Issuing Bank or the Administrative Agent, as applicable, to
identify such Loan Party in accordance with the USA PATRIOT Act, and each Loan
Party agrees to provide such information from time to time to such Lender, such
Issuing Bank and the Administrative Agent, as applicable. This notice is given
in accordance with the requirements of the USA PATRIOT Act and is effective for
each Lender, each Issuing Bank and the Administrative Agent.

 

SECTION 9.16.                                No Fiduciary Relationship. The
Borrower, on behalf of itself and its subsidiaries, agrees that in connection
with all aspects of the transactions contemplated hereby and any communications
in connection therewith, the Borrower, the Subsidiaries and their respective
Affiliates, on the one hand, and the Administrative Agent, the Arrangers, the
Lenders, the Issuing Banks and their respective Affiliates, on the other hand,
will have a business relationship that does not create, by implication or
otherwise, any fiduciary duty on the part of the Administrative Agent, the
Lenders, the Issuing Banks or their Affiliates, and no such duty will be deemed
to have arisen in connection with any such transactions or communications. The
Administrative Agent, the Arrangers, the Lenders, the Issuing Banks and their
respective Affiliates may be engaged, for their own accounts or the accounts of
customers, in a broad range of transactions that involve interests that differ
from those of the Borrower, the Subsidiaries and their respective Affiliates,
and none of the Administrative Agent, the Arrangers, the Lenders, the Issuing
Banks or any of their respective Affiliates has any obligation to disclose any
of such interests to the Borrower, the Subsidiaries or any of their respective
Affiliates. To the fullest extent permitted by law, the Borrower hereby waives
and releases any claims that it or any of its Affiliates may have against the
Administrative Agent, the Arrangers, the Lenders, the Issuing Banks or any of
their respective Affiliates with respect to any breach or alleged breach of
agency or fiduciary duty in connection with any aspect of any transaction
contemplated hereby.

 

--------------------------------------------------------------------------------



 

SECTION 9.17.                                Non-Public Information.  (a) Each
Lender acknowledges that all information, including requests for waivers and
amendments, furnished by the Borrower or the Administrative Agent pursuant to or
in connection with, or in the course of administering, this Agreement will be
syndicate-level information, which may contain MNPI. Each Lender represents to
the Borrower and the Administrative Agent that (i) it has developed compliance
procedures regarding the use of MNPI and that it will handle MNPI in accordance
with such procedures and applicable law, including Federal, State and foreign
securities laws, and (ii) it has identified in its Administrative Questionnaire
a credit contact who may receive information that may contain MNPI in accordance
with its compliance procedures and applicable law, including Federal, State and
foreign securities laws.

 

(b)                                 The Borrower and each Lender acknowledge
that, if information furnished by the Borrower pursuant to or in connection with
this Agreement is being distributed by the Administrative Agent through the
Platform, (i) the Administrative Agent may post any information that the
Borrower has indicated as containing MNPI solely on that portion of the Platform
as is designated for Private Side Lender Representatives and (ii) if the
Borrower has not indicated whether any information furnished by it pursuant to
or in connection with this Agreement contains MNPI, the Administrative Agent
reserves the right to post such information solely on that portion of the
Platform as is designated for Private Side Lender Representatives. The Borrower
agrees to clearly designate all information provided to the Administrative Agent
by or on behalf of the Borrower that is suitable to be made available to Public
Side Lender Representatives, and the Administrative Agent shall be entitled to
rely on any such designation by the Borrower without liability or responsibility
for the independent verification thereof.

 

SECTION 9.18.                                Acknowledgment and Consent to
Bail-In of EEA Financial Institutions. Notwithstanding anything to the contrary
in any Loan Document or in any other agreement, arrangement or understanding
among the parties hereto, each party hereto acknowledges that any liability of
any EEA Financial Institution arising under any Loan Document, to the extent
such liability is unsecured, may be subject to the write-down and conversion
powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:

 

(a)                                 the application of any Write-Down and
Conversion Powers by an EEA Resolution Authority to any such liabilities arising
hereunder which may be payable to it by any party hereto that is an EEA
Financial Institution; and

 

(b)                                 the effects of any Bail-in Action on any
such liability, including, if applicable:

 

(i)                                     a reduction in full or in part or
cancellation of any such liability;

 

(ii)                                  a conversion of all, or a portion of, such
liability into shares or other instruments of ownership in such EEA Financial
Institution, its parent undertaking, or a bridge institution that may be issued
to it or otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or

 

(iii)                               the variation of the terms of such liability
in connection with the exercise of the write-down and conversion powers of any
EEA Resolution Authority.

 

SECTION 9.19.                                Acknowledgement Regarding Any
Supported QFCs.  To the extent that the Loan Documents provide support, through
a guarantee or otherwise, for any swap contract or any other agreement or
instrument that is a QFC (such support, “QFC Credit Support”, and each such QFC,
a “Supported QFC”), the parties acknowledge and agree as follows with respect to
the resolution power of

 

--------------------------------------------------------------------------------



 

the Federal Deposit Insurance Corporation under the Federal Deposit Insurance
Act and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection
Act (together with the regulations promulgated thereunder, the “U.S. Special
Resolution Regimes”) in respect of such Supported QFC and QFC Credit Support
(with the provisions below applicable notwithstanding that the Loan Documents
and any Supported QFC may in fact be stated to be governed by the laws of the
State of New York and/or of the United States of America or any other state of
the United States of America): in the event a Covered Entity that is party to a
Supported QFC (each, a “Covered Party”) becomes subject to a proceeding under a
U.S. Special Resolution Regime, the transfer of such Supported QFC and the
benefit of such QFC Credit Support (and any interest and obligation in or under
such Supported QFC and such QFC Credit Support, and any rights in property
securing such Supported QFC or such QFC Credit Support) from such Covered Party
will be effective to the same extent as the transfer would be effective under
the U.S. Special Resolution Regime if the Supported QFC and such QFC Credit
Support (and any such interest, obligation and rights in property) were governed
by the laws of the United States of America or a state of the United States of
America. In the event a Covered Party or a BHC Act Affiliate of a Covered Party
becomes subject to a proceeding under a U.S. Special Resolution Regime, Default
Rights under the Loan Documents that might otherwise apply to such Supported QFC
or any QFC Credit Support that may be exercised against such Covered Party are
permitted to be exercised to no greater extent than such Default Rights could be
exercised under the U.S. Special Resolution Regime if the Supported QFC and the
Loan Documents were governed by the laws of the United States of America or a
state of the United States of America. Without limitation of the foregoing, it
is understood and agreed that rights and remedies of the parties with respect to
a Defaulting Lender shall in no event affect the rights of any Covered Party
with respect to a Supported QFC or any QFC Credit Support.

 

SECTION 9.20.                                Electronic Execution of Assignments
and Certain Other Documents.  The words “execution”, “execute”, “signed”,
“signature” and words of like import in or related to any document to be signed
in connection with this Agreement and the transactions contemplated hereby
(including Assignment and Assumptions, amendments or other modifications,
Borrowing Requests, waivers and consents) shall be deemed to include electronic
signatures, the electronic matching of assignment terms and contract formations
on electronic platforms approved by the Administrative Agent, or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any Applicable Law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act; provided that notwithstanding anything contained herein to the
contrary the Administrative Agent is under no obligation to agree to accept
electronic signatures in any form or in any format unless expressly agreed to by
the Administrative Agent pursuant to procedures approved by it.

 

[Signature Pages Omitted]

 

--------------------------------------------------------------------------------



 

Schedule 1.01

 

Mortgaged Property

 

None.

 

--------------------------------------------------------------------------------



 

Schedule 2.01

 

Commitments / L/C Commitments

 

Lender

 

Revolving
Commitment

 

Applicable Percentage
of Revolving
Commitments

 

Tranche A Term
Commitment

 

Applicable Percentage
of Tranche A Term
Commitments

 

Bank of America, N.A.

 

$

21,666,666.66

 

14.444444440

%

$

43,333,333,34

 

14.444444440

%

Citizens Bank, N.A.

 

$

19,166,666.67

 

12.777777780

%

$

38,333,333.33

 

12.777777780

%

KeyBank National Association

 

$

19,166,666.67

 

12.777777780

%

$

38,333,333.33

 

12.777777780

%

Wells Fargo Bank, National Association

 

$

13,333,333.33

 

8.888888887

%

$

26,666,666.67

 

8.888888887

%

PNC Bank, National Association

 

$

10,833,333.33

 

7.222222220

%

$

21,666,666.67

 

7.222222220

%

BBVA USA

 

$

10,000,000.00

 

6.666666667

%

$

20,000,000.00

 

6.666666667

%

Capital One, N.A.

 

$

6,666,666.67

 

4.444444447

%

$

13,333,333.33

 

4.444444447

%

Citibank, N.A.

 

$

6,666,666.67

 

4.444444447

%

$

13,333,333.33

 

4.444444447

%

Raymond James Bank, N.A.

 

$

6,666,666.67

 

4.444444447

%

$

13,333,333.33

 

4.444444447

%

Cadence Bank, N.A.

 

$

5,833,333.33

 

3.888888887

%

$

11,666,666.67

 

3.888888887

%

Regions Bank

 

$

5,000,000.00

 

3.333333333

%

$

10,000,000.00

 

3.333333333

%

Trustmark National Bank

 

$

5,000,000.00

 

3.333333333

%

$

10,000,000.00

 

3.333333333

%

Arvest Bank

 

$

4,166,666.67

 

2.777777780

%

$

8,333,333.33

 

2.777777780

%

Camden National Bank

 

$

4,166,666.67

 

2.777777780

%

$

8,333,333.33

 

2.777777780

%

Hancock Whitney Bank

 

$

3,333,333.33

 

2.222222220

%

$

6,666,666.67

 

2.222222220

%

Stifel Bank & Trust

 

$

3,333,333.33

 

2.222222220

%

$

6,666,666.67

 

2.222222220

%

HomeStreet Bank

 

$

2,500,000.00

 

1.666666667

%

$

5,000,000.00

 

1.666666667

%

Synovus Bank

 

$

2,500,000.00

 

1.666666667

%

$

5,000,000.00

 

1.666666667

%

Total

 

$

150,000,000.00

 

100.000000000

%

$

300,000,000.00

 

100.000000000

%

 

--------------------------------------------------------------------------------



 

Issuing Bank

 

LC Commitment

 

Bank of America, N.A.

 

$

20,000,000.00

 

Total

 

$

20,000,000.00

 

 

--------------------------------------------------------------------------------



 

Schedule 3.14

 

Subsidiaries

 

Subsidiary

 

Subsidiary Loan
Party (Yes/No)

 

Ownership of
Borrower and each
Restricted Subsidiary
in each Subsidiary

 

Existing Equity
Interests that could
require the issuance
by any Restricted
Subsidiary of any
additional Equity
Interests

YETI Coolers, LLC

 

Yes

 

Borrower owns 100% of the LLC interests (Certificate No. 3)

 

None

YETI Custom Drinkware LLC

 

Yes

 

Borrower owns 100% of the LLC interests

 

None

YETI Hong Kong Limited

 

No

 

Borrower owns 100% of the LLC interests (Certificate Nos. 2, 3, 4, 5, 6 and 7)

 

None

YETI Australia Pty Ltd

 

No

 

Borrower owns 100% of the LLC interests

 

None

YETI (Europe) Limited

 

No

 

Borrower owns 100% of the LLC interests (Certificate Nos. 3, 4 and 5)

 

None

YETI Canada Limited

 

No

 

Borrower owns 100% of the LLC interests

 

None

YETI UK Limited

 

No

 

Borrower owns 100% of the LLC interests

 

None

YETI Asia Private Limited

 

No

 

Borrower owns 100% of the LLC interests (Certificate No. 2)

 

None

Silver King Beverages Holding Company 2, LLC

 

No

 

YETI Coolers, LLC owns 100% of the LLC interests

 

None

Silver King Beverages Holding Company 1, LLC

 

No

 

Silver King Beverages Holding Company 2, LLC

 

None

 

--------------------------------------------------------------------------------



 

 

 

 

 

owns 100% of the LLC interests

 

 

Silver King Beverages, LLC

 

No

 

Silver King Beverages Holding Company 1, LLC owns 100% of the LLC interests

 

None

YETI Outdoor Products (Shanghai) Company Limited

 

No

 

YETI Hong Kong Limited owns 100% of the LLC interests

 

None

YETI Outdoor Products (Shanghai) Company Limited Xiamen Branch

 

No

 

YETI Outdoor Products (Shanghai) Company Limited owns 100% of the LLC interests

 

None

 

--------------------------------------------------------------------------------



 

Schedule 6.01

 

Existing Indebtedness

 

None.

 

--------------------------------------------------------------------------------



 

Schedule 6.02

 

Existing Liens

 

None.

 

--------------------------------------------------------------------------------



 

Schedule 6.04

 

Existing Investments

 

None.

 

--------------------------------------------------------------------------------



 

Schedule 6.09

 

Existing Restrictions

 

None.

 

--------------------------------------------------------------------------------



 

EXHIBIT A

 

[FORM OF] ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between the
Assignor (as defined below) and the Assignee (as defined below).  Capitalized
terms used but not defined herein shall have the meanings given to them in the
Credit Agreement identified below (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), receipt of a copy
of which is hereby acknowledged by the Assignee.  The Standard Terms and
Conditions set forth in Annex I attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions referred to below and the Credit Agreement, as of the Effective Date
inserted by the Administrative Agent as contemplated below, (a) all of the
Assignor’s rights and obligations in its capacity as a Lender under the Credit
Agreement and any other documents or instruments delivered pursuant thereto to
the extent related to the amount and percentage interest identified below of all
of such outstanding rights and obligations of the Assignor under the respective
facilities identified below (including any Guarantees and Letters of Credit
included in such facilities) and (b) to the extent permitted to be assigned
under applicable law, all claims, suits, causes of action and any other right of
the Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including contract claims, tort claims, malpractice claims, statutory claims and
all other claims at law or in equity related to the rights and obligations sold
and assigned pursuant to clause (a) above (the rights and obligations sold and
assigned pursuant to clauses (a) and (b) above being referred to herein
collectively as the “Assigned Interest”).  Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.

 

1. Assignor:

 

2. Assignee:

[and is [a Lender] [an Affiliate/Approved Fund of [Identify Lender]]](1)

 

3. Borrower: YETI Holdings, Inc., a Delaware corporation

 

4. Administrative Agent: Bank of America, N.A., as the Administrative Agent
under the Credit Agreement

 

5. Credit Agreement:  The Credit Agreement dated as of May 19, 2016, among YETI
Holdings, Inc., a Delaware corporation, the Lenders and Issuing Banks party
thereto and Bank of America, N.A., as Administrative Agent.

 

--------------------------------------------------------------------------------

(1) Select as applicable.

 

--------------------------------------------------------------------------------



 

6.  Assigned Interest:(2)

 

Facility Assigned

 

Aggregate Amount of
Commitments/Loans
of the applicable Class
of all Lenders(3)

 

Amount of the
Commitments/Loans
of the applicable Class
Assigned

 

Percentage Assigned
of Aggregate Amount
of
Commitments/Loans
of the applicable Class
of all Lenders(4)

 

Revolving Commitments/Loans

 

$

 

 

$

 

 

 

%

Tranche A Term Commitments/Loans

 

$

 

 

$

 

 

 

%

[      ](5)

 

$

 

 

$

 

 

 

%

 

[7.           Trade Date:                            ](6)

 

Effective Date:                    , 20    [TO BE INSERTED BY THE ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR]

 

--------------------------------------------------------------------------------

(2)  Must comply with the minimum assignment amounts set forth in
Section 9.04(b)(ii)(A) of the Credit Agreement, to the extent such minimum
assignment amounts are applicable.

 

(3)  Amounts in this column and in the column immediately to the right to be
adjusted by the counterparties to take into account any payments or prepayments
made between the Trade Date and the Effective Date.

 

(4)  Set forth, to at least 9 decimals, as a percentage of the Commitments/Loans
of all Lenders of any Class, as applicable.

 

(5)  In the event Incremental Term Loans of any Class are established under
Section 2.20 of the Credit Agreement or any new Class of Loans or Commitments is
established pursuant to Section 2.21 or 2.22 of the Credit Agreement, refer to
the Class of such Loans assigned.

 

(6)  To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

--------------------------------------------------------------------------------



 

The terms set forth above are hereby agreed to: 

[Consented to and](8) Accepted: 

 

 

                       , as Assignor,

BANK OF AMERICA, N.A., as Administrative Agent,

 

 

  by

 

 

by

 

 

Name:

 

 

Name:

 

Title:

 

 

Title:

 

 

                       , as Assignee,(7)

[Consented to:

 

 

  by

 

 

YETI HOLDINGS, INC.,

 

Name:

 

 

 

Title:

 

  by

 

 

 

 

 

Name:

 

 

Title:(9)

 

 

 

[Consented to:(10)

 

 

 

[EACH ISSUING BANK

 

 

 

  by

 

 

 

Name:

 

 

Title:]

 

--------------------------------------------------------------------------------

(7)  The Assignee must deliver to the Borrower all applicable Tax forms required
to be delivered by it under Section 2.16(f) of the Credit Agreement.

 

(8)  No consent of the Administrative Agent is required for an assignment of any
Term Commitment or Term Loan to a Lender, an Affiliate of a Lender or an
Approved Fund.

 

(9)  No consent of the Borrower is required (x) for an assignment to a Lender,
an Affiliate of a Lender or an Approved Fund, or (y) if an Event of Default of
the type set forth in clause (a), (b), (h) or (i) of Section 7.01 has occurred
and is continuing, for any other assignment.

 

(10)  To be added only if the consent of each Issuing Bank is required by
Section 9.04(b)(i)(C) of the Credit Agreement.

 

--------------------------------------------------------------------------------



 

ANNEX 1 TO

ASSIGNMENT AND ASSUMPTION

 

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

 

1.         Representations and Warranties.

 

1.1.     Assignor.  The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim, (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and (iv) it is not a Defaulting Lender; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
other than statements made by it herein, (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Loan Documents or any
collateral thereunder, (iii) the financial condition of the Borrower, any
Subsidiary or any other Affiliate of the Borrower or any other Person obligated
in respect of any Loan Document or (iv) the performance or observance by the
Borrower, any Subsidiary or any other Affiliate of the Borrower or any other
Person of any of their respective obligations under any Loan Document.

 

1.2.     Assignee.  The Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption, to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
satisfies the requirements specified in the Credit Agreement (subject to such
consents, if any, as may be required under the terms of the Credit Agreement)
that are required to be satisfied by it in order to acquire the Assigned
Interest and become a Lender, (iii) from and after the Effective Date, it shall
be bound by the provisions of the Credit Agreement and the other Loan Documents
as a Lender thereunder and, to the extent of the Assigned Interest, shall have
the obligations of a Lender thereunder, (iv) it is sophisticated with respect to
decisions to acquire assets of the type represented by the Assigned Interest and
either it, or the Person exercising discretion in making its decision to acquire
the Assigned Interest, is experienced in acquiring assets of such type, (v) it
has received a copy of the Credit Agreement, together with the most recent
financial statements delivered pursuant to Section 5.01 thereof (or, prior to
the first such delivery, the financial statements referred to in Section 3.04
thereof), and such other documents and information as it has deemed appropriate
to make its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest and on the basis of which it
has made such analysis and decision independently and without reliance on the
Administrative Agent, the Assignor or any other Lender, and (vi) if it is a
Foreign Lender, attached hereto is any documentation required to be delivered by
it pursuant to the terms of the Credit Agreement (including
Section 2.16(f) thereof), duly completed and executed by the Assignee, and
(b) agrees that (i) it will, independently and without reliance on the
Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

 

2.         Payments.  From and after the Effective Date, the Administrative
Agent shall make all payments in respect of the Assigned Interest (including
payments of principal, interest, fees and other amounts) to the Assignee whether
such amounts have accrued prior to or on or after the Effective Date. The
Assignor and the Assignee shall make all appropriate adjustments in payments by
the Administrative Agent for periods prior to the Effective Date or with respect
to the making of this assignment directly between

 

--------------------------------------------------------------------------------



 

themselves. Notwithstanding the foregoing, the Administrative Agent shall make
all payments of interest, fees or other amounts paid or payable in kind from and
after the Effective Date to the Assignee.

 

3.         General Provisions.  This Assignment and Assumption shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns.  This Assignment and Assumption may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract.  Delivery of an executed counterpart of a
signature page of this Assignment and Assumption by facsimile transmission or
other electronic imaging shall be effective as delivery of a manually executed
counterpart of this Assignment and Assumption.  This Assignment and Assumption
and any claim, controversy, dispute or cause of action (whether in contract or
tort or otherwise) based upon, arising out of or relating to this Assignment and
Assumption and the transactions contemplated hereby shall be governed by, and
construed in accordance with, the laws of the State of New York.

 

--------------------------------------------------------------------------------



 

EXHIBIT H

 

[FORM OF] AFFILIATED LENDER ASSIGNMENT AND ASSUMPTION

 

This Affiliated Lender Assignment and Assumption (this “Assignment and
Assumption”) is dated as of the Effective Date set forth below and is entered
into by and between the Assignor (as defined below) and the Assignee (as defined
below).  Capitalized terms used but not defined herein shall have the meanings
given to them in the Credit Agreement identified below (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
receipt of a copy of which is hereby acknowledged by the Assignee.  The Standard
Terms and Conditions set forth in Annex I attached hereto are hereby agreed to
and incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions referred to below and the Credit Agreement, as of the Effective Date
inserted by the Administrative Agent as contemplated below, (a) all the
Assignor’s rights and obligations in its capacity as a Lender under the Credit
Agreement and any other documents or instruments delivered pursuant thereto to
the extent related to the amount and percentage interest identified below of all
of such outstanding rights and obligations of the Assignor under the respective
facilities identified below (including any Guarantees included in such
facilities) and (b) to the extent permitted to be assigned under applicable law,
all claims, suits, causes of action and any other right of the Assignor (in its
capacity as a Lender) against any Person, whether known or unknown, arising
under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including contract
claims, tort claims, malpractice claims, statutory claims and all other claims
at law or in equity related to the rights and obligations sold and assigned
pursuant to clause (a) above (the rights and obligations sold and assigned
pursuant to clauses (a) and (b) above being referred to herein collectively as
the “Assigned Interest”).  Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by the Assignor.

 

1. Assignor:

 

2. Assignee:
[and is a [Purchasing Borrower Party][Affiliated Lender]](11)

 

3. Borrower:  YETI Holdings, Inc., a Delaware corporation

 

4. Administrative Agent:  Bank of America, N.A., as the Administrative Agent
under the Credit Agreement

 

5. Credit Agreement:  The Credit Agreement dated as of May 19, 2016, among YETI
Holdings, Inc., a Delaware corporation, the Lenders and Issuing Banks party
thereto and Bank of America, N.A., as Administrative Agent.

 

6.  Assigned Interest:(12)

 

--------------------------------------------------------------------------------

(11)  Select as applicable.

 

(12)  Must comply with the minimum assignment amounts set forth in
Section 9.04(b)(ii)(A) of the Credit Agreement, to the extent such minimum
assignment amounts are applicable.

 

H-1

--------------------------------------------------------------------------------



 

Facility Assigned

 

Aggregate Amount of
Commitments/Loans of
the applicable Class of
all Lenders(13)

 

Amount of the
Commitments/Loans
of the applicable Class
Assigned

 

Percentage Assigned
of Aggregate Amount
of
Commitments/Loans
of the applicable Class
of all Lenders(14)

 

Tranche A Term Loans

 

$

 

 

$

 

 

 

%

[            ](15)

 

$

 

 

$

 

 

 

%

 

[7.                                  Trade Date:                              
                  ](16)

 

Effective Date:                    , 20    [TO BE INSERTED BY THE ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR]

 

The terms set forth above are hereby agreed to:

 

Consented to and Accepted:

 

 

 

                                  , as Assignor,

 

BANK OF AMERICA, N.A., as Administrative Agent,

 

 

 

 

 

  by

 

 

by

 

 

 

 

 

 

 

Name:

 

 

Name:

 

Title:

 

 

Title:

 

 

 

 

 

 

 

 

Consented to:

 

 

 

 

 

 

 

YETI HOLDINGS, INC.,

 

 

 

 

 

 

 

 

by

 

 

 

 

 

 

 

 

 

 

Name:

 

 

 

 

Title:

 

--------------------------------------------------------------------------------

(13)  To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

(14)  Set forth, to at least 9 decimals, as a percentage of the
Commitments/Loans of all Lenders of any Class, as applicable.

 

(15)  In the event Incremental Term Loans of any Class are established under
Section 2.20 of the Credit Agreement or any new Class of Loans or Commitments is
established pursuant to Section 2.21 or 2.22 of the Credit Agreement, refer to
the Class of such Loans assigned.

 

(16)  To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

H-2

--------------------------------------------------------------------------------



 

                                  , as Assignee,(17)

 

 

 

 

 

 

  by

 

 

 

 

 

 

 

 

Name:

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------

(17)  In connection with an assignment to an Affiliated Lender (i) the
Affiliated Lender shall have identified itself in writing as an Affiliated
Lender to the assigning Term Lender and the Administrative Agent prior to the
execution of this Assignment and Assumption and (ii) the Affiliated Lender shall
be deemed to have represented and warranted to the assigning Term Lender and the
Administrative Agent that the requirements set forth in Section 9.04(f)(vii) of
the Credit Agreement shall have been satisfied upon consummation of this
Assignment and Assumption.

 

H-3

--------------------------------------------------------------------------------



 

ANNEX 1 TO

AFFILIATED LENDER

ASSIGNMENT AND ASSUMPTION

 

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

 

1.                          Representations and Warranties.

 

1.1.                Assignor.  The Assignor (a) represents and warrants that
(i) it is the legal and beneficial owner of the Assigned Interest, (ii) the
Assigned Interest is free and clear of any lien, encumbrance or other adverse
claim and (iii) it has full power and authority, and has taken all action
necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby; (b) assumes no responsibility
with respect to (i) any statements, warranties or representations made in or in
connection with the Credit Agreement or any other Loan Document, other than
statements made by it herein, (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Loan Documents or any
collateral thereunder, (iii) the financial condition of the Borrower, any
Subsidiary or any other Affiliate of the Borrower or any other Person obligated
in respect of any Loan Document or (iv) the performance or observance by the
Borrower, any Subsidiary or any other Affiliate of the Borrower or any other
Person of any of their respective obligations under any Loan Document and
(c) acknowledges that the Assignee is [a Purchasing Borrower Party] [an
Affiliated Lender].

 

1.2.                Assignee.  The Assignee (a) represents and warrants that
(i) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption, to consummate the
transactions contemplated hereby and to become a Lender under the Credit
Agreement, (ii) it satisfies the requirements, if any, specified in the Credit
Agreement (subject to such consents, if any, as may be required under the terms)
that are required to be satisfied by it in order to acquire the Assigned
Interest and become a Lender, (iii) it is [a Purchasing Borrower Party][an
Affiliated Lender], (iv) as of the date hereof it does not have any MNPI that
either (A) has not been disclosed to the Assignee (other than in the case of any
Assignee that does not wish to receive MNPI) on or prior to the date of any
initiation of the Auction in connection with which this Assignment and
Assumption is being effectuated or (B) if not disclosed to the Assignee, could
reasonably be expected to have a material effect upon, or otherwise be material
to, (1) such Assignee’s decision to participate in any such Auction or (2) the
market price of the Term Loans, in each case, except to the extent that such
Assignee has entered into a customary “big boy” letter with the Borrower,
(v) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement and the other Loan Documents as a Lender thereunder and, to
the extent of the Assigned Interest, shall have the obligations of a Lender
thereunder, (vi) it is sophisticated with respect to decisions to acquire assets
of the type represented by the Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire the Assigned Interest,
is experienced in acquiring assets of such type, (vii) it has received a copy of
the Credit Agreement, together with copies of the most recent financial
statements delivered pursuant to Section 5.01 thereof (or, prior to the first
such delivery, the financial statements referred to in Section 3.04 thereof),
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent, the Assignor or any other Lender, (viii) if it is a
Foreign Lender, attached hereto is any documentation required to be delivered by
it pursuant to the terms of the Credit Agreement (including
Section 2.16(f) thereof), duly completed and executed by the Assignee, and
(ix) no proceeds from Revolving Loans are being used to fund the purchase of the
Assigned Interest, and (b) agrees that (i) it will, independently and without
reliance on the Administrative Agent, the Assignor or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents and (ii)

 

H-4

--------------------------------------------------------------------------------



 

it will perform in accordance with their terms all of the obligations which by
the terms of the Loan Documents are required to be performed by it as a Lender.

 

2.                          Payments.  From and after the Effective Date, the
Administrative Agent shall make all payments in respect of the Assigned Interest
(including payments of principal, interest, fees and other amounts) to the
Assignee whether such amounts have accrued prior to or on or after the Effective
Date.  The Assignor and the Assignee shall make all appropriate adjustments in
payments by the Administrative Agent for periods prior to the Effective Date or
with respect to the making of this assignment directly between themselves.
Notwithstanding the foregoing, the Administrative Agent shall make all payments
of interest, fees or other amounts paid or payable in kind from and after the
Effective Date to the Assignee.

 

3.                          General Provisions.  This Assignment and Assumption
shall be binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns.  This Assignment and Assumption may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  Delivery of an executed
counterpart of a signature page of this Assignment and Assumption by facsimile
transmission or other electronic imaging shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption.  This
Assignment and Assumption and any claim, controversy, dispute or cause of action
(whether in contract or tort or otherwise) based upon, arising out of or
relating to this Assignment and Assumption and the transactions contemplated
hereby shall be governed by, and construed in accordance with, the laws of the
State of New York.

 

H-5

--------------------------------------------------------------------------------



 

EXHIBIT J-1

 

[FORM OF] TERM LOAN PROMISSORY NOTE

 

THIS TERM LOAN PROMISSORY NOTE (THIS “TERM LOAN PROMISSORY NOTE”) AND THE
OBLIGATIONS EVIDENCED HEREBY MAY NOT BE TRANSFERRED EXCEPT IN COMPLIANCE WITH
THE TERMS AND PROVISIONS OF THE CREDIT AGREEMENT REFERRED TO BELOW.  TRANSFERS
OF THIS TERM LOAN PROMISSORY NOTE AND THE OBLIGATIONS EVIDENCED HEREBY MUST BE
RECORDED IN THE REGISTER MAINTAINED BY THE ADMINISTRATIVE AGENT PURSUANT TO THE
TERMS OF SUCH CREDIT AGREEMENT.

 

$[                   ]

 

New York, New York

 

[                   ], 20[  ]

 

FOR VALUE RECEIVED, the undersigned, YETI HOLDINGS, INC., a corporation duly
organized and existing under the laws of Delaware (together with its successors
and assigns, the “Borrower”) hereby unconditionally promises to pay to
[           ] (the “Lender”) and its successors and assigns, at the office of
BANK OF AMERICA, N.A., located at One Bryant Park, New York, New York 10036, in
lawful money of the United States of America and in immediately available funds,
the aggregate unpaid principal amount of the [Tranche A Term Loans][Incremental
Term Loans][Refinancing Term Loans] made by the Lender to the undersigned
pursuant to the Credit Agreement referred to below, which sum shall be payable
at such times and in such amounts as are specified in the Credit Agreement.

 

The Borrower further agrees to pay interest in like money at such office on the
unpaid principal amount hereof from time to time outstanding at the applicable
rates per annum and on the dates set forth in Section 2.12 of the Credit
Agreement until such principal amount is paid in full (both before and after
judgment).

 

This Term Loan Promissory Note is one of the promissory notes referred to in,
and is subject in all respects to, the Credit Agreement, dated as of May 19,
2016 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among the Borrower, the several banks and other
financial institutions or entities from time to time parties thereto (including
the Lender) (the “Lenders”), the Issuing Banks and Bank of America, N.A., as
administrative agent, and is entitled to the benefits thereof, is secured and
guaranteed as provided therein and is subject to optional and mandatory
prepayment in whole or in part as provided therein.  Reference is hereby made to
the Loan Documents for a description of the properties and assets in which a
security interest has been granted, the nature and extent of the security and
the guarantees, the terms and conditions upon which the security interests and
each guarantee were granted and the rights of the holder of this Term Loan
Promissory Note in respect thereof.  The holder hereof, by its acceptance of
this Term Loan Promissory Note, agrees to the terms of, and to be bound by and
to observe the provisions applicable to the Lenders contained in, the Credit
Agreement.  Capitalized terms used herein which are defined in the Credit
Agreement shall have such defined meanings unless otherwise defined herein or
unless the context otherwise requires.

 

Upon the occurrence of any one or more of the Events of Default specified in the
Credit Agreement, all amounts remaining unpaid on this Term Loan Promissory Note
shall become, or may be declared to be, immediately due and payable, all as
provided therein.

 

All parties now and hereafter liable with respect to this Term Loan Promissory
Note, whether maker, principal, surety, guarantor, endorser or otherwise, hereby
waive, to the maximum extent permitted by applicable law, presentment, demand,
protest and all other notices of any kind under this Term Loan Promissory Note.

 

J-1-1

--------------------------------------------------------------------------------



 

THIS TERM LOAN PROMISSORY NOTE AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK.

 

J-1-2

--------------------------------------------------------------------------------



 

 

YETI HOLDINGS, INC.

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

J-1-3

--------------------------------------------------------------------------------



 

EXHIBIT K

 

[Form of]

Compliance Certificate

 

o                                    Check this box for delivery to Public
Lender and private-side Lenders(1)

 

Financial Statement Date:  [        ,     ]

 

TO:                                                                          
Bank of America, N.A., as Administrative Agent

 

RE:                                                                          
Credit Agreement, dated as of May 19, 2016, by and among YETI Holdings, Inc., a
Delaware corporation (the “Borrower”), the Lenders and Issuing Banks from time
to time party thereto and Bank of America, N.A., as Administrative Agent (as
amended, modified, extended, restated, replaced, or supplemented from time to
time, the “Credit Agreement”; capitalized terms used herein (and in each
Schedule attached hereto) and not otherwise defined shall have the meanings set
forth in the Credit Agreement)

 

DATE:                                                          [Date]

 

The undersigned Responsible Officer(2) hereby certifies, in my capacity as such
and not in my individual capacity, as of the date hereof that [he/she] is the
[                     ] of the Borrower, and that [he/she] is authorized to
execute and deliver this Certificate to the Administrative Agent on the behalf
of the Borrower and the other Loan Parties, and that:

 

[Use following paragraph 1 for fiscal year-end financial statements]

 

1.                                      The Borrower has delivered the year-end
audited financial statements required by Section 5.01(a) of the Credit Agreement
for the Fiscal Year ended as of the above date, together with the report and
opinion of an independent certified public accountant required by such section.

 

[Use following paragraph 1 for fiscal quarter-end financial statements]

 

1.                                      The Borrower has delivered the unaudited
financial statements required by Section 5.01(b) of the Credit Agreement for the
Fiscal Quarter ended as of the above date.  Such consolidated financial
statements fairly present in all material respects the financial condition,
results of operations, shareholders’ equity and cash flows of the Borrower and
the Subsidiaries on a consolidated basis in accordance with GAAP as at such date
and for such period, subject only to normal year-end audit adjustments and the
absence of footnotes.

 

2.                                      The undersigned has reviewed and is
familiar with the terms of the Credit Agreement and has made, or has caused to
be made under [his/her] supervision, a detailed

 

--------------------------------------------------------------------------------

(1)  If this box is not checked, this Compliance Certificate will only be shared
with private-side Lenders.

(2)                                 This Compliance Certificate must be signed
by the chief executive officer, president, any vice president, or any Financial
Officer or Secretary of the Borrower.

 

K-1

--------------------------------------------------------------------------------



 

review of the transactions and financial condition of the Borrower and the
Subsidiaries during the accounting period covered by such financial statements.

 

3.                                      A review of the activities of the
Borrower and the Restricted Subsidiaries during such fiscal period has been made
under the supervision of the undersigned with a view to determining whether
during such fiscal period the Borrower and each of the other Loan Parties
performed and observed all their obligations under the Loan Documents, and

 

[select one:]

 

[to the knowledge of the undersigned, no Default has occurred and is
continuing.]

 

—or—

 

[to the knowledge of the undersigned, the following is a list of each Default
that has occurred and is continuing and its nature and status:](20)

 

4.                                      Set forth on Schedule A attached hereto
are reasonably detailed calculations demonstrating compliance with the financial
covenants contained in Sections 6.11 and 6.12 of the Credit Agreement as of the
last day of the applicable period.

 

5.                                      Attached as Schedule B hereto is a
narrative report with respect to the consolidated financial statements.

 

6.                                      [There has been no material change in
GAAP or in the application thereof since the later of December 31, 2015 and the
date of the certificate most recently delivered pursuant to Section 5.01(c) of
the Credit Agreement prior to the delivery of the financial statements[, except
as follows:](21)](22)

 

[Use following paragraph 7 at any time when there is any Unrestricted
Subsidiary]

 

7.                                      [Attached as Schedule C hereto is the
Unrestricted Subsidiary Reconciliation Statement.]

 

Delivery of an executed counterpart of a signature page of this Compliance
Certificate by fax transmission or other electronic mail transmission (e.g.
“pdf” or “tif”) shall be effective as delivery of a manually executed
counterpart of this Certificate.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

--------------------------------------------------------------------------------

(20)  If a Default has occurred, specify the details thereof and any action
taken or proposed to be taken with respect thereto.

(21)  If any such change has occurred, specify the effect of such change on the
financial statements (including those for the prior periods).

(22)  Include beginning with the financial statements for the year ended
December 31, 2015.

 

K-2

--------------------------------------------------------------------------------



 

 

YETI HOLDINGS, INC.,

 

a Delaware corporation

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

K-3

--------------------------------------------------------------------------------



 

Schedule A(1)

 

Financial Statement Date:  [        ,     ] (“Statement Date”)

 

I.

Section 6.11 – Total Net Leverage Ratio

 

 

 

 

 

 

 

A.

Consolidated EBITDA

 

 

 

 

 

 

 

 

 

1.

Consolidated Net Income for such period

 

$

 

 

 

 

 

 

 

 

 

 

plus

 

 

 

 

 

 

 

 

 

 

2.

the following to the extent deducted in calculating Consolidated Net Income
(without duplication):(2)

 

 

 

 

 

 

 

 

 

 

 

(a)

consolidated interest expense for such period

 

$

 

 

 

 

 

 

 

 

 

 

 

(b)

consolidated income tax expense (including for federal, state, local or foreign
Taxes measured on capital, income or profits, franchise Taxes and withholding
Taxes) for such period

 

$

 

 

 

 

 

 

 

 

 

 

 

(c)

all amounts attributable to depreciation and amortization for such period

 

$

 

 

 

 

 

 

 

 

 

 

 

(d)

non-cash charges or expenses for such period (but excluding any such charge that
results from the write-down or write-off of inventory)

 

$

 

 

 

 

 

 

 

 

 

 

 

(e)

non-recurring fees and expenses incurred during such period in connection with
the Transactions and the Second Amendment Transactions (including the MIPA
Earnout)

 

$

 

 

 

 

 

 

 

 

 

 

 

(f)

fees and expenses incurred during such period in connection with any proposed or
actual issuance of any Indebtedness or Equity Interests, or any proposed or
actual acquisitions, investments, asset sales or divestitures permitted under
the Credit Agreement

 

$

 

 

 

 

 

 

 

 

 

 

 

(g)

(1) non-recurring charges incurred during such period as part of business
optimization actions, including, but not limited to, (A) costs, expenses and
charges incurred during such period in connection with the recruitment,
relocation, termination or

 

$

 

 

--------------------------------------------------------------------------------

(1)  The descriptions of the calculations set forth in this certificate are
sometimes abbreviated for simplicity, but are qualified in their entirety by
reference to the full text of the calculations provided in the Credit Agreement.

 

(2)  Any cash payment made with respect to any noncash items added back in
computing Consolidated EBITDA for any prior period pursuant to this Section 2
(or that would have been added back had the Credit Agreement been in effect
during such period) shall be subtracted in computing Consolidated EBITDA for the
period in which such cash payment is made.

 

K-4

--------------------------------------------------------------------------------



 

 

 

 

 

severance of the management, employees, consultants or directors of the Borrower
or its Restricted Subsidiaries, (B) restructuring and related charges, plant or
facility closings and headcount reductions, (C) payments by the Borrower or its
Restricted Subsidiaries to suppliers or third party manufacturing partners in
respect of losses incurred by such Person related to the manufacturing or
production of goods for the Borrower and its Restricted Subsidiaries,
(2) charges, fees and expenses incurred, including with respect to items (B),
(C) and (D) of this clause (2), and third party consultant costs, incurred
during such period in respect of (A) legal expenses outside the ordinary course
of business of the Borrower and its Restricted Subsidiaries, (B) expenses
related to the identification of, improvements related to or implementation of
manufacturing or distribution services providers, (C) software and systems
implementation or IT process improvements or similar upgrades and (D) the
evaluation, design and implementation of new employee compensation and benefit
programs and (3) any costs and expenses incurred in connection with moving or
relocating the Borrower’s or any Restricted Subsidiary’s headquarters (including
any related information technology expenses); provided that (x) the aggregate
amount added back in computing EBITDA pursuant to this subclause (g) and clause
(b) of the definition of “Pro Forma Basis” in the Credit Agreement shall not
exceed 15% of Consolidated EBITDA during any period of four consecutive Fiscal
Quarters (determined after to giving effect to such amounts), provided, further,
that the foregoing shall not include any excess costs incurred (x) related to
the shipment of finished goods using air freight as compared to comparable sea
freight alternatives from third party foreign manufacturing partners or
(y) related to adding additional features to existing drinkware products in
inventory

 

 

 

 

 

 

 

 

 

 

 

 

(h)

[reserved]

 

$

 

 

 

 

 

 

 

 

 

 

 

(i)

any unusual and infrequent losses for such period

 

$

 

 

 

 

 

 

 

 

 

 

 

(j)

any expense during such period relating to defined benefits pension or
post-retirement benefit plans

 

$

 

 

 

 

 

 

 

 

 

 

 

(k)

any charges associated with the rollover, acceleration or payout of Equity
Interests held by management, employees, consultants or directors of the
Borrower or Subsidiaries in connection with the Transactions or an issuance of
Equity Interests by the Borrower

 

$

 

 

 

 

 

 

 

 

 

 

 

(l)

any losses during such period resulting from the Disposition of any asset of the
Borrower or any Restricted Subsidiary outside the ordinary course of business

 

$

 

 

K-5

--------------------------------------------------------------------------------



 

 

 

 

(m)

the cumulative effect of a change in accounting principles

 

$

 

 

 

 

 

 

 

 

 

 

 

(n)

non-recurring fees and expenses incurred during such period in connection with
the amendment, waiver, consent or other modification to this Agreement or any
other Loan Document

 

$

 

 

 

 

 

 

 

 

 

 

 

(o)

any losses, expenses or charges with respect to (A) disposed, abandoned, closed
and discontinued operations (other than assets held for sale) and any accretion
or accrual of discounted liabilities and on the disposal of disposed, abandoned,
and discontinued operations and (B) facilities, plants or distribution centers
owned or managed by third parties that have been closed during such period

 

$

 

 

 

 

 

 

 

 

 

 

 

(p)

the proceeds of business interruption insurance in an amount representing the
earnings for the applicable period that such proceeds are intended to replace
(and proceeds of business interruption insurance that the Borrower in good faith
expects to receive within the next four Fiscal Quarter), provided that if such
amounts are not received in cash during such next four Fiscal Quarters, such
expected proceeds shall be deducted from Consolidated EBITDA in the subsequent
Fiscal Quarter

 

$

 

 

 

 

 

 

 

 

 

 

 

(q)

the amount of any fee, cost, expense or reserve to the extent actually
reimbursed or reimbursable by third parties pursuant to indemnification or
reimbursement provisions or similar agreements or insurance; provided that, the
Borrower in good faith expects to receive reimbursement for such fee, cost,
expense or reserve within the next four Fiscal Quarters; provided, further, that
if such amounts are not received in cash during such next four Fiscal Quarters,
such expected proceeds shall be deducted from Consolidated EBITDA in the
subsequent Fiscal Quarter

 

$

 

 

 

 

 

 

 

 

 

 

 

(r)

[reserved]

 

$

 

 

 

 

 

 

 

 

 

 

 

(s)

[reserved]

 

$

 

 

 

 

 

 

 

 

 

 

 

(t)

non-cash exchange, translation or performance losses and unrealized net foreign
currency transaction losses, in each case impacting net income (including
currency re-measurements of Indebtedness, any applicable net losses (or, less,
gains) resulting from Hedging Agreements for currency exchange risk associated
with the above or any other currency related risk and those resulting from
intercompany Indebtedness)

 

$

 

 

 

 

 

 

 

 

 

 

 

(u)

any losses (including all fees and expenses or charges related thereto)
attributable to early extinguishment of Indebtedness or obligations under any
Hedging Agreement

 

$

 

 

K-6

--------------------------------------------------------------------------------



 

 

 

 

less the following to the extent included in determining Consolidated Net Income
(without duplication:

 

 

 

 

 

 

 

 

 

 

 

 

(i)

any unusual and infrequent gains for such period

 

$

 

 

 

 

 

 

 

 

 

 

 

(ii)

any non-cash gains for such period (other than any such non-cash gains (A) in
respect of which cash was received in a prior period or will be received in a
future period and (B) that represent the reversal of any accrual in a prior
period for, or the reversal of any cash reserves established in a prior period
for, anticipated cash charges)

 

$

 

 

 

 

 

 

 

 

 

 

 

(iii)

any amounts contributed by the Borrower or any Restricted Subsidiary in cash to
any defined benefit pension plan (as defined in Section 3(35) of ERISA) that is
subject to ERISA or a welfare benefit plan (as defined in Section 3(1) of ERISA)
that is subject to ERISA that provides post-retirement group health plan
benefits (other than continuation coverage benefits provided pursuant to Part 6
of Subtitle B of Title I of ERISA or any other similar law during such period)

 

$

 

 

 

 

 

 

 

 

 

 

 

(iv)

any gains during such period resulting from the Disposition of any asset of the
Borrower or any Restricted Subsidiary outside the ordinary course of business

 

$

 

 

 

 

 

 

 

 

 

 

 

(v)

the cumulative effect of a change in accounting principles

 

$

 

 

 

 

 

 

 

 

 

 

 

(vi)

any gains attributable to early extinguishment of Indebtedness or obligations
under any Hedging Agreement

 

$

 

 

 

 

 

 

 

 

 

 

 

Total Consolidated EBITDA

 

$

 

 

K-7

--------------------------------------------------------------------------------



 

 

B.

Total Indebtedness

 

 

 

 

 

 

 

 

 

(1)

The aggregate principal amount of the following Indebtedness of the Borrower and
the Restricted Subsidiaries outstanding as of such date:(3)

 

 

 

 

 

 

 

 

 

 

 

(a)

all obligations for borrowed money or with respect to deposits or advances of
any kind

 

$ 

 

 

 

 

 

 

 

 

 

 

(b)

all obligations evidenced by bonds, debentures, notes or similar instruments

 

$ 

 

 

 

 

 

 

 

 

 

 

(c)

all obligations in respect of the deferred purchase price of property or
services (excluding trade accounts payable and other accrued obligations, in
each case incurred in the ordinary course of business)

 

$ 

 

 

 

 

 

 

 

 

 

 

(d)

all Capital Lease Obligations

 

$ 

 

 

 

 

 

 

 

 

 

plus to the extent the underlying obligation is of a type describe in subclause
(a) through (d) hereof:

 

 

 

 

 

 

 

 

 

 

 

 

(e)

all Indebtedness of others secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by)
any Lien on property owned or acquired by the Borrower or the Restricted
Subsidiaries

 

$ 

 

 

 

 

 

 

 

 

 

 

(f)

all Guarantees by the Borrower or the Restricted Subsidiaries of Indebtedness of
others

 

$ 

 

 

 

 

 

 

 

 

 

less

 

 

 

 

 

 

 

 

 

 

 

 

(2)

Unrestricted Cash as of such date not to exceed $75,000,000

 

$

 

 

 

 

 

 

 

 

 

 

Total Indebtedness

 

$ 

 

--------------------------------------------------------------------------------

(3)  The term “Indebtedness” shall not include (x) contingent obligations of the
Borrower or any Restricted Subsidiary as an account party or applicant in
respect of any letter of credit or letter of guaranty unless such letter of
credit or letter of guaranty supports an obligation that constitutes
Indebtedness and (y) obligations in respect of any purchase price adjustments,
earnouts, non-competition agreements or other arrangements representing
acquisition consideration or deferred payments of a similar nature unless such
obligations are then due and owing.

 

K-8

--------------------------------------------------------------------------------



 

 

C.

Total Net Leverage Ratio

 

             :

 

 

 

 

1.00

 

 

 

 

 

 

 

Total Indebtedness

 

$

 

 

 

 

 

 

 

 

Divided
by

 

 

 

 

 

 

 

 

 

Consolidated EBITDA

 

$

 

 

K-9

--------------------------------------------------------------------------------



 

II.

Section 6.12 — Interest Coverage Ratio

 

 

 

 

 

 

 

A.

Consolidated Interest Charges(4)

 

 

 

 

 

 

 

 

 

The sum of:

 

 

 

 

 

 

 

 

 

 

(i)

all interest paid or payable in cash, including commitment fees and annual fees
payable in connection with the administration or arrangement of Indebtedness, in
each case to the extent treated as interest in accordance with GAAP

 

$

 

 

 

 

 

 

 

 

 

(ii)

all interest paid or payable in cash with respect to discontinued operations

 

$

 

 

 

 

 

 

 

 

 

(iii)

the portion of rent expense under capitalized leases that is treated as interest
in accordance with GAAP, in each case, of or by the Borrower and the Restricted
Subsidiaries on a consolidated basis

 

$

 

 

 

 

 

 

 

 

 

 

Total Consolidated Interest Charges

 

$

 

 

--------------------------------------------------------------------------------

(4)  Consolidated Interest Charges shall exclude (a) premiums, original issue
discount, upfront fees, arrangement fees, deferred financing costs and similar
fees and costs, (b) transactional expenses and other issuance costs associated
with the negotiation, preparation, execution and delivery of the Loan Documents,
any documents related to Alternative Incremental Facility Debt and any
Indebtedness incurred under Section 6.01(g) of the Credit Agreement or any
Refinancing Indebtedness in respect thereto (including Credit Agreement
Refinancing Indebtedness), and (c) pay-in-kind interest expense or other
non-cash interest expense (including as a result of the effects of purchase
accounting).

 

K-10

--------------------------------------------------------------------------------



 

 

B.

Interest Coverage Ratio

 

             :

 

 

 

 

1.00

 

 

 

 

 

 

 

 

 

Consolidated EBITDA

 

$

 

 

 

 

 

 

 

 

 

 

Divided
by

 

 

 

 

 

 

 

 

 

 

 

 

Consolidated Interest Charges

 

$

 

 

K-11

--------------------------------------------------------------------------------



 

Schedule B

 

Narrative Report

 

[See attached]

 

K-12

--------------------------------------------------------------------------------



 

Schedule C

 

Unrestricted Subsidiary Reconciliation Statement

 

[See attached]

 

--------------------------------------------------------------------------------